Name: 2013/490/EU, Euratom: Council and Commission Decision of 22Ã July 2013 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2013-10-18

 18.10.2013 EN Official Journal of the European Union L 278/14 COUNCIL AND COMMISSION DECISION of 22 July 2013 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (2013/490/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(6)(a) and (8) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia of the other part, (hereinafter referred to as the Agreement), was signed on behalf of the European Community, in Luxembourg on 29 April 2008, subject to its conclusion at a later date. (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the stabilisation and association process and will not constitute, for the European Union, a precedent in the commercial policy of the Union with regard to third countries other than those of the Western Balkans. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be approved, HAVE ADOPTED THIS DECISION: Article 1 The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, the Annexes and Protocols annexed thereto, as well as the joint declarations and the declaration by the Community attached to the Final Act, are hereby approved on behalf of the European Union and the European Atomic Energy Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community in the text of the Agreement are, where appropriate, to be read as the European Unon.. Article 3 1. The position to be taken by the Union or by the European Atomic Energy Community within the Stabilisation and Association Council and within the Stabilisation and Association Committee when the latter is empowered to act by the Stabilisation and Association Council shall be determined by the Council, on a proposal from the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties. 2. The President of the Council shall, in accordance with Article 120 of the Agreement, preside over the Stabilisation and Association Council. A representative of the Commission shall preside over the Stabilisation and Association Committee, in accordance with the Rules of Procedure thereof. 3. The decision to publish the decisions of the Stabilisation and Association Council and the Stabilisation and Association Committee in the Official Journal of the European Union shall be taken on a case-by-case basis by the Council or the Commission, each in accordance with the corresponding provisions of the Treaties. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the European Union, to deposit the act of approval provided for in Article 138 of the Agreement. The President of the Commission shall deposit the said act of approval on behalf of the European Atomic Energy Community. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON For the Commission On behalf of the President C. MALMSTRÃ M Member of the Commission STABILISATION AND ASSOCIATION AGREEMENT between the European Communities and their Member States of the one part, and the Republic of Serbia, of the other part THE KINGDOM OF BELGIUM, THE REPUBLIC OF BULGARIA, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, IRELAND, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, ROMANIA, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community, and the Treaty on European Union, hereinafter referred to as Member States, and THE EUROPEAN COMMUNITY and THE EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Community, of the one part, and THE REPUBLIC OF SERBIA, hereinafter referred to as Serbia, of the other part, together referred to as the Parties, CONSIDERING the strong links between the Parties and the values that they share, their desire to strengthen those links and establish a close and lasting relationship based on reciprocity and mutual interest, which should allow Serbia to further strengthen and extend its relations with the Community and its Member States; CONSIDERING the importance of this Agreement, in the framework of the Stabilisation and Association process (SAp) with the countries of south-eastern Europe, in the establishment and consolidation of a stable European order based on cooperation, of which the European Union is a mainstay, as well as in the framework of the Stability Pact; CONSIDERING the European Unions readiness to integrate Serbia to the fullest possible extent into the political and economic mainstream of Europe and its status as a potential candidate for EU membership on the basis of the Treaty on European Union (hereinafter referred to as the EU Treaty) and fulfilment of the criteria defined by the European Council in June 1993 as well as the SAp conditions, subject to the successful implementation of this Agreement, notably regarding regional cooperation; CONSIDERING the European Partnership, which identifies priorities for action in order to support the countrys efforts to move closer to the European Union; CONSIDERING the commitment of the Parties to contribute by all means to the political, economic and institutional stabilisation in Serbia as well as in the region, through the development of civil society and democratisation, institution building and public administration reform, regional trade integration and enhanced economic cooperation, as well as through cooperation in a wide range of areas, particularly in justice, freedom and security, and the strengthening of national and regional security; CONSIDERING the commitment of the Parties to increasing political and economic freedoms as the very basis of this Agreement, as well as their commitment to respect human rights and the rule of law, including the rights of persons belonging to national minorities, and democratic principles through a multi-party system with free and fair elections; CONSIDERING the commitment of the Parties to the full implementation of all principles and provisions of the UN Charter, of the OSCE, notably those of the Final Act of the Conference on Security and Cooperation in Europe (hereinafter referred to as the Helsinki Final Act), the concluding documents of the Madrid and Vienna Conferences, the Charter of Paris for a New Europe, and of the Stability Pact for south-eastern Europe, so as to contribute to regional stability and cooperation among the countries of the region; REAFFIRMING the right of return for all refugees and internally displaced persons and to the protection of their property and other related human rights; CONSIDERING the commitment of the Parties to the principles of free market economy and to sustainable development as well as the readiness of the Community to contribute to the economic reforms in Serbia; CONSIDERING the commitment of the Parties to free trade, in compliance with the rights and obligations arising out of membership of the WTO; CONSIDERING the wish of the Parties to further develop regular political dialogue on bilateral and international issues of mutual interest, including regional aspects, taking into account the Common Foreign and Security Policy (CFSP) of the European Union; CONSIDERING the commitment of the Parties to combat organised crime and to strengthen cooperation in the fight against terrorism on the basis of the declaration issued by the European Conference on 20 October 2001; CONVINCED that the Stabilisation and Association Agreement (hereinafter referred as this Agreement) will create a new climate for economic relations between them and, above all, for the development of trade and investment, factors crucial to economic restructuring and modernisation; BEARING in mind the commitment by Serbia to approximate its legislation in the relevant sectors to that of the Community, and to effectively implement it; TAKING ACCOUNT of the Communitys willingness to provide decisive support for the implementation of reform and to use all available instruments of cooperation and technical, financial and economic assistance on a comprehensive indicative multiannual basis to this endeavour; CONFIRMING that the provisions of this Agreement that fall within the scope of Part III, Title IV of the Treaty establishing the European Community (hereinafter referred to as the EC Treaty) bind the United Kingdom and Ireland as separate Contracting Parties, and not as Member States of the Community, until the United Kingdom or Ireland (as the case may be) notifies Serbia that it has become bound as part of the Community in accordance with the Protocol on the position of the United Kingdom and Ireland annexed to the EU Treaty and the EC Treaty. The same applies to Denmark, in accordance with the Protocol annexed to those Treaties on the position of Denmark; RECALLING the Zagreb Summit, which called for further consolidation of relations between the countries of the Stabilisation and Association process and the European Union as well as enhanced regional cooperation; RECALLING that the Thessaloniki Summit reinforced the Stabilisation and Association process as the policy framework for the European Unions relations with the Western Balkan countries and underlined the prospect of their integration with the European Union on the basis of their individual reform progress and merit, as reiterated in subsequent European Council Conclusions in December 2005 and December 2006; RECALLING the signature of the Central European Free Trade Agreement in Bucharest on 19 December 2006 as a means of enhancing the regions ability to attract investments and the prospects of its integration into the global economy; RECALLING the entry into force on 1 January 2008 of the Agreement between the European Community and the Republic of Serbia on the facilitation of the issuance of Visas (1) and the Agreement between the European Community and the Republic of Serbia on the readmission of persons residing without authorisation (2) (hereinafter referred to as Agreement on readmission between the Community and Serbia); DESIROUS of establishing closer cultural cooperation and developing exchanges of information, HAVE AGREED AS FOLLOWS: Article 1 1. An Association is hereby established between the Community and its Member States, of the one part, and the Republic of Serbia of the other part. 2. The aims of this Association are: (a) to support the efforts of Serbia to strengthen democracy and the rule of law; (b) to contribute to political, economic and institutional stability in Serbia, as well as to the stabilisation of the region; (c) to provide an appropriate framework for political dialogue, allowing the development of close political relations between the Parties; (d) to support the efforts of Serbia to develop its economic and international cooperation, including through the approximation of its legislation to that of the Community; (e) to support the efforts of Serbia to complete the transition into a functioning market economy; (f) to promote harmonious economic relations and gradually develop a free trade area between the Community and Serbia; (g) to foster regional cooperation in all the fields covered by this Agreement. TITLE I GENERAL PRINCIPLES Article 2 Respect for democratic principles and human rights as proclaimed in the Universal Declaration of Human Rights and as defined in the Convention for the Protection of Human Rights and Fundamental Freedoms, in the Helsinki Final Act and the Charter of Paris for a New Europe, respect for principles of international law, including full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY), and the rule of law as well as the principles of market economy as reflected in the Document of the CSCE Bonn Conference on Economic Cooperation, shall form the basis of the domestic and external policies of the Parties and constitute essential elements of this Agreement. Article 3 The Parties consider that the proliferation of weapons of mass destruction (hereinafter also referred to as WMD) and their means of delivery, both to state and non-state actors, represents one of the most serious threats to international stability and security. The Parties therefore agree to cooperate and to contribute to countering the proliferation of weapons of mass destruction and their means of delivery through full compliance with and national implementation of their existing obligations under international disarmament and non-proliferation Treaties and Agreements and other relevant international obligations. The parties agree that this provision constitutes an essential element of this Agreement and will be part of the political dialogue that will accompany and consolidate these elements. The Parties furthermore agree to cooperate and to contribute to countering the proliferation of weapons of mass destruction and their means of delivery by:  taking steps to sign, ratify, or accede to, as appropriate, and fully implement all other relevant international instruments;  the establishment of an effective system of national export controls, controlling the export as well as the transit of WMD-related goods, including a WMD end-use control on dual use technologies and containing effective sanctions for breaches of export controls. Political dialogue on this matter may take place on a regional basis. Article 4 The contracting parties reaffirm the importance they attach to the implementation of international obligations, notably the full cooperation with ICTY. Article 5 International and regional peace and stability, the development of good neighbourly relations, human rights and the respect and protection of minorities are central to the Stabilisation and Association process referred to in the conclusions of the Council of the European Union on 21 June 1999. The conclusion and the implementation of this Agreement come within the framework of the conclusions of the Council of the European Union of 29 April 1997 and are based on the individual merits of Serbia. Article 6 Serbia commits itself to continue to foster cooperation and good neighbourly relations with the other countries of the region including an appropriate level of mutual concessions concerning the movement of persons, goods, capital and services as well as the development of projects of common interest, notably those related to border management and combating organised crime, corruption, money laundering, illegal migration and trafficking, including in particular in human beings, small arms and light weapons, as well as illicit drugs. This commitment constitutes a key factor in the development of the relations and cooperation between the Parties and thus contributes to regional stability. Article 7 The Parties reaffirm the importance that they attach to the fight against terrorism and the implementation of international obligations in this area. Article 8 The association shall be progressively and fully realised over a transitional period of a maximum of six years. The Stabilisation and Association Council (hereinafter also referred to as SAC) established under Article 119 shall regularly review, as a rule on an annual basis, the implementation of this Agreement and the adoption and implementation by Serbia of legal, administrative, institutional and economic reforms. This review shall be carried out in the light of the preamble and in accordance with the general principles of this Agreement. It shall take duly into account priorities set in the European Partnership relevant to this Agreement and be in coherence with the mechanisms established under the Stabilisation and Association process, notably the progress report on the Stabilisation and Association process. On the basis of this review, the SAC will issue recommendations and may take decisions. Where the review identifies particular difficulties, they may be referred to the mechanisms of dispute settlement established under this Agreement. The full association shall be progressively realised. No later than the third year after the entry into force of this Agreement, the SAC shall make a thorough review of the application of this Agreement. On the basis of this review the SAC shall evaluate progress made by Serbia and may take decisions governing the following stages of association. The aforementioned review will not apply to the free movement of goods, for which a specific schedule is foreseen in Title IV. Article 9 This Agreement shall be fully compatible with and implemented in a manner consistent with the relevant WTO provisions, in particular Article XXIV of the General Agreement on Tariffs and Trade 1994 (GATT 1994) and Article V of the General Agreement on Trade in Services (GATS). TITLE II POLITICAL DIALOGUE Article 10 1. Political dialogue between the Parties shall be further developed within the context of this Agreement. It shall accompany and consolidate the rapprochement between the European Union and Serbia and contribute to the establishment of close links of solidarity and new forms of cooperation between the Parties. 2. The political dialogue is intended to promote in particular: (a) full integration of Serbia into the community of democratic nations and gradual rapprochement with the European Union; (b) an increasing convergence of positions of the Parties on international issues, including CFSP issues, also through the exchange of information as appropriate, and, in particular, on those issues likely to have substantial effects on the Parties; (c) regional cooperation and the development of good neighbourly relations; (d) common views on security and stability in Europe, including cooperation in the areas covered by the CFSP of the European Union. Article 11 1. Political dialogue shall take place within the Stabilisation and Association Council, which shall have the general responsibility for any matter which the Parties might wish to put to it. 2. At the request of the Parties, political dialogue may also take place in the following forms: (a) meetings, where necessary, of senior officials representing Serbia, on the one hand, and the Presidency of the Council of the European Union, the Secretary-General/High Representative for the Common Foreign and Security Policy and the Commission of the European Communities (hereinafter referred to as European Commission), on the other; (b) taking full advantage of all diplomatic channels between the Parties, including appropriate contacts in third countries and within the United Nations, the OSCE, the Council of Europe and other international fora; (c) any other means which would make a useful contribution to consolidating, developing and stepping up this dialogue, including those identified in the Thessaloniki agenda, adopted in the Conclusions of the European Council in Thessaloniki on 19 and 20 June 2003. Article 12 A political dialogue at parliamentary level shall take place within the framework of the Stabilisation and Association Parliamentary Committee established under Article 125. Article 13 Political dialogue may take place within a multilateral framework, and as a regional dialogue including other countries of the region, including in the framework of the EU-Western Balkan forum. TITLE III REGIONAL COOPERATION Article 14 In conformity with its commitment to international and regional peace and stability, and to the development of good neighbourly relations, Serbia shall actively promote regional cooperation. The Community assistance programmes may support projects having a regional or cross-border dimension through its technical assistance programmes. Whenever Serbia intends to enhance its cooperation with one of the countries mentioned in Articles 15, 16 and 17, it shall inform and consult the Community and its Member States according to the provisions laid down in Title X. Serbia shall implement fully the Central European Free Trade Agreement signed in Bucharest on 19 December 2006. Article 15 Cooperation with other countries having signed a Stabilisation and Association Agreement After the signature of this Agreement, Serbia shall start negotiations with the countries which have already signed a Stabilisation and Association Agreement with a view to concluding bilateral conventions on regional cooperation, the aim of which shall be to enhance the scope of cooperation between the countries concerned. The main elements of these conventions shall be: (a) political dialogue; (b) the establishment of free trade areas, consistent with relevant WTO provisions; (c) mutual concessions concerning the movement of workers, establishment, supply of services, current payments and movement of capital as well as other policies related to movement of persons at an equivalent level to that of this Agreement; (d) provisions on cooperation in other fields whether or not covered by this Agreement, and notably the field of Justice, Freedom and Security. These conventions shall contain provisions for the creation of the necessary institutional mechanisms, as appropriate. These conventions shall be concluded within two years after the entry into force of this Agreement. Readiness by Serbia to conclude such conventions will be a condition for the further development of the relations between Serbia and the European Union. Serbia shall initiate similar negotiations with the remaining countries of the region once these countries will have signed a Stabilisation and Association Agreement. Article 16 Cooperation with other countries concerned by the Stabilisation and Association process Serbia shall pursue regional cooperation with the other States concerned by the Stabilisation and Association process in some or all the fields of cooperation covered by this Agreement, and notably those of common interest. Such cooperation should always be compatible with the principles and objectives of this Agreement. Article 17 Cooperation with other countries candidate for EU accession not concerned by the Sap 1. Serbia should foster its cooperation and conclude a convention on regional cooperation with any country candidate for EU accession in any of the fields of cooperation covered by this Agreement. Such conventions should aim to gradually align bilateral relations between Serbia and that country with the relevant part of the relations between the Community and its Member States and that country. 2. Serbia shall start negotiations with Turkey which has established a customs union with the Community, with a view to concluding, on a mutually advantageous basis, an Agreement establishing a free trade area in accordance with Article XXIV of the GATT 1994 as well as liberalising the establishment and supply of services between them at an equivalent level of this Agreement in accordance with Article V of the GATS. These negotiations should be opened as soon as possible, with a view to concluding the abovementioned Agreement before the end of the transitional period referred to in Article 18(1). TITLE IV FREE MOVEMENT OF GOODS Article 18 1. The Community and Serbia shall gradually establish a bilateral free trade area over a period lasting a maximum of six years starting from the entry into force of this Agreement in accordance with the provisions of this Agreement and in conformity with those of the GATT 1994 and the WTO. In so doing they shall take into account the specific requirements laid down hereinafter. 2. The Combined Nomenclature shall be applied to the classification of goods in trade between the Parties. 3. For the purpose of this Agreement customs duties and charges having equivalent effect to customs duties include any duty or charge of any kind imposed in connection with the importation or exportation of a good, including any form of surtax or surcharge in connection with such importation or exportation, but do not include any: (a) charges equivalent to an internal tax imposed consistently with the provisions of paragraph 2 of Article III of the GATT 1994; (b) antidumping or countervailing measures; (c) fees or charges commensurate with the costs of services rendered. 4. For each product, the basic duty to which the successive tariff reductions set out in this Agreement are to be applied shall be: (a) the Community Common Customs Tariff, established pursuant to Council Regulation (EEC) No 2658/87 (3) actually applied erga omnes on the day of the signature of this Agreement; (b) the Serbian applied tariff (4). 5. If, after the signature of this Agreement, any tariff reduction is applied on an erga omnes basis, in particular reductions resulting: (a) from the tariff negotiations in the WTO or, (b) in the event of the accession of Serbia to the WTO or, (c) from subsequent reductions after the accession of Serbia to the WTO, such reduced duties shall replace the basic duty referred to in paragraph 4 as from the date when such reductions are applied. 6. The Community and Serbia shall communicate to each other their respective basic duties and any changes thereof. CHAPTER I Industrial products Article 19 Definition 1. The provisions of this Chapter shall apply to products originating in the Community or in Serbia listed in Chapters 25 to 97 of the Combined Nomenclature, with the exception of the products listed in Annex I, paragraph I, (ii) of the WTO Agreement on Agriculture. 2. Trade between the Parties in products covered by the Treaty establishing the European Atomic Energy Community shall be conducted in accordance with the provisions of that Treaty. Article 20 Community concessions on industrial products 1. Customs duties on imports into the Community and charges having equivalent effect shall be abolished upon the entry into force of this Agreement on industrial products originating in Serbia. 2. Quantitative restrictions on imports into the Community and measures having equivalent effect shall be abolished upon the entry into force of this Agreement on industrial products originating in Serbia. Article 21 Serbian concessions on industrial products 1. Customs duties on imports into Serbia of industrial products originating in the Community other than those listed in Annex I shall be abolished upon the entry into force of this Agreement. 2. Charges having equivalent effect to customs duties on imports into Serbia shall be abolished upon the entry into force of this Agreement on industrial products originating in the Community. 3. Customs duties on imports into Serbia of industrial products originating in the Community which are listed in Annex I shall be progressively reduced and abolished in accordance with the timetable indicated in that Annex. 4. Quantitative restrictions on imports into Serbia of industrial products originating in the Community and measures having equivalent effect shall be abolished upon the date of entry into force of this Agreement. Article 22 Duties and restrictions on exports 1. The Community and Serbia shall abolish any customs duties on exports and charges having equivalent effect in trade between them upon the entry into force of this Agreement. 2. The Community and Serbia shall abolish between themselves any quantitative restrictions on exports and measures having equivalent effect upon the entry into force of this Agreement. Article 23 Faster reductions in customs duties Serbia declares its readiness to reduce its customs duties in trade with the Community more rapidly than is provided for in Article 21 if its general economic situation and the situation of the economic sector concerned so permit. The Stabilisation and Association Council shall analyse the situation in this respect and make the relevant recommendations. CHAPTER II Agriculture and fisheries Article 24 Definitions 1. The provisions of this Chapter shall apply to trade in agricultural and fishery products originating in the Community or in Serbia. 2. The term agricultural and fishery products refers to the products listed in Chapters 1 to 24 of the Combined Nomenclature and the products listed in Annex I, paragraph I, (ii) of the WTO Agreement on Agriculture. 3. This definition includes fish and fishery products covered by Chapter 3, headings 1604 and 1605, and sub-headings 0511 91, 2301 20 and ex 1902 20 (stuffed pasta containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates). Article 25 Processed agricultural products Protocol 1 lays down the trade arrangements for processed agricultural products which are listed therein. Article 26 Community concessions on imports of agricultural products originating in Serbia 1. From the date of entry into force of this Agreement, the Community shall abolish all quantitative restrictions and measures having equivalent effect, on imports of agricultural products originating in Serbia. 2. From the date of entry into force of this Agreement, the Community shall abolish the customs duties and charges having equivalent effect, on imports of agricultural products originating in Serbia other than those of headings 0102, 0201, 0202, 1701, 1702 and 2204 of the Combined Nomenclature. For the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the elimination applies only to the ad valorem part of the duty. 3. From the date of entry into force of this Agreement, the Community shall fix the customs duties applicable to imports into the Community of baby beef products defined in Annex II and originating in Serbia at 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff, within the limit of an annual tariff quota of 8 700 tonnes expressed in carcass weight. 4. From the date of entry into force of this Agreement, the Community shall apply duty-free access on imports into the Community for products originating in Serbia of headings 1701 and 1702 of the Combined Nomenclature, within the limit of an annual tariff quota of 180 000 tonnes (net weight). Article 27 Serbian concessions on agricultural products 1. From the date of entry into force of this Agreement, Serbia shall abolish all quantitative restrictions and measures having equivalent effect, on imports of agricultural products originating in the Community. 2. From the date of entry into force of this Agreement, Serbia shall: (a) abolish the customs duties applicable on imports of certain agricultural products originating in the Community, listed in Annex III(a); (b) abolish progressively the customs duties applicable on imports of certain agricultural products originating in the Community, listed in Annex III(b) in accordance with the timetable indicated for each product in that Annex; (c) reduce progressively the customs duties applicable on imports of certain agricultural products originating in the Community, listed in Annex III (c) and (d) in accordance with the timetable indicated for each product in those Annexes; Article 28 Wine and Spirit drinks Protocol The arrangements applicable to the wine and spirit drinks products referred to in Protocol 2 are laid down in that Protocol. Article 29 Community concessions on fish and fishery products 1. From the date of entry into force of this Agreement, the Community shall abolish all quantitative restrictions and measures having equivalent effect on imports of fish and fishery products originating in Serbia. 2. From the entry into force of this Agreement the Community shall eliminate all customs duties and measures having equivalent effect on fish and fishery products originating in Serbia other than those listed in Annex IV. Products listed in Annex IV shall be subject to the provisions laid down therein. Article 30 Serbian concessions on fish and fishery products 1. From the date of entry into force of this Agreement, Serbia shall abolish all quantitative restrictions and measures having equivalent effect on imports of fish and fishery products originating in the Community. 2. From the entry into force of this Agreement, Serbia shall eliminate all customs duties and measures having equivalent effect on fish and fishery products originating in the Community other than those listed in Annex V. Products listed in Annex V shall be subject to the provisions laid down therein. Article 31 Review clause Taking account of the volume of trade in agricultural and fishery products between the Parties, of their particular sensitivities, of the rules of the Community common policies and of the policies for agriculture and fisheries in Serbia of the role of agriculture and fisheries in the economy of Serbia, of the consequences of the multilateral trade negotiations in the framework of the WTO as well as of the eventual accession of Serbia to the WTO, the Community and Serbia shall examine in the Stabilisation and Association Council, no later than three years after the entry into force of this Agreement, product by product and on an orderly and appropriate reciprocal basis, the opportunities for granting each other further concessions with a view to implementing greater liberalisation of the trade in agricultural and fishery products. Article 32 Safeguard clause concerning agriculture and fisheries 1. Notwithstanding other provisions of this Agreement, and in particular Article 41, given the particular sensitivity of the agricultural and fisheries markets, if imports of products originating in one Party, which are the subject of concessions granted pursuant to Articles 25, 26, 27, 28, 29 and 30, cause serious disturbance to the markets or to their domestic regulatory mechanisms, in the other Party, both Parties shall enter into consultations immediately to find an appropriate solution. Pending such solution, the Party concerned may take the appropriate measures it deems necessary. 2. In the event that imports originating in Serbia of products listed in Annex V of Protocol 3 cumulatively reach in volume 115 % of the average of the three previous calendar years, Serbia and the Community shall within five working days enter into consultations to analyse and evaluate the trade pattern of these products into the Community, and when necessary, find appropriate solutions to avoid trade distortion of the imports of these products into the Community. Without prejudice to paragraph 1, in the event that imports originating in Serbia of products listed in Annex V of Protocol 3 cumulatively increase by more than 30 percent in volume during a calendar year, compared to the average of the three previous calendar years, the Community may suspend the preferential treatment applicable to the products causing the increase. If a suspension of the preferential treatment is decided, the Community shall notify within five working days the measure to the Stabilisation and Association Committee and shall enter in consultations with Serbia to agree on measures designed to avoid trade distortion in trade of products listed in Annex V of Protocol 3. The Community shall restore the preferential treatment as soon as the trade distortion has been resolved by the effective implementation of the agreed measures or by the effect of any other appropriate measures adopted by the Parties The provisions of Article 41, paragraphs 3 to 6 shall apply mutatis mutandis to action under this paragraph. 3. The Parties shall review the functioning of the mechanism provided for in paragraph 2 no later than three years after the entry into force of this Agreement. The Stabilisation and Association Council may decide on appropriate adaptations to the mechanism provided for in paragraph 2. Article 33 Protection of geographical indications for agricultural and fishery products and foodstuffs other than wine and spirit drinks 1. Serbia shall provide protection for the geographical indications of the Community registered in the Community under Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (5), in accordance with the terms of this Article. Geographical indications of Serbia shall be eligible for registration in the Community under the conditions set out in that Regulation. 2. Serbia shall prohibit any use in its territory of the names protected in the Community for comparable products not complying with the geographical indications specification. This shall apply even where the true geographical origin of the good is indicated, the geographical indication in question is used in translation, the name is accompanied by terms such as kind, type, style, imitation, method or other expressions of the sort. 3. Serbia shall refuse the registration of a trademark the use of which corresponds to the situations referred to in paragraph 2. 4. Trademarks the use of which corresponds to the situations referred to in paragraph 2, which have been registered in Serbia or established by use, shall no longer be used five years after the entry into force of this Agreement. However, this shall not apply to trademarks registered in Serbia and trademarks established by use which are owned by nationals of third countries, provided they are not of such a nature as to deceive in any way the public as to the quality, the specification and the geographical origin of the goods. 5. Any use of the geographical indications protected in accordance with paragraph 1 as terms customary in common language as the common name for such goods in Serbia shall cease at the latest five years after the entry into force of this Agreement. 6. Serbia shall ensure that goods exported from its territory five years after the entry into force of this Agreement do not infringe the provisions of this Article. 7. Serbia shall ensure the protection referred to in paragraph 1 to 6 on its own initiative as well as at the request of an interested party. CHAPTER III Common provisions Article 34 Scope The provisions of this Chapter shall apply to trade in all products between the Parties except where otherwise provided herein or in Protocol 1. Article 35 Improved concessions The provisions of this Title shall in no way affect the application, on a unilateral basis, of more favourable measures by any of the Parties. Article 36 Standstill 1. From the date of entry into force of this Agreement, no new customs duties on imports or exports or charges having equivalent effect shall be introduced, nor shall those already applied be increased, in trade between the Community and Serbia. 2. From the date of entry into force of this Agreement, no new quantitative restriction on imports or exports or measure having equivalent effect shall be introduced, nor shall those existing be made more restrictive, in trade between the Community and Serbia. 3. Without prejudice to the concessions granted under Articles 26, 27, 28, 29 and 30, the provisions of paragraphs 1 and 2 of this Article shall not restrict in any way the pursuit of the respective agricultural and fishery policies of Serbia and of the Community and the taking of any measures under those policies in so far as the import regime in Annexes II-V and Protocol 1 is not affected. Article 37 Prohibition of fiscal discrimination 1. The Community and Serbia shall refrain from, and abolish where existing, any measure or practice of an internal fiscal nature establishing, whether directly or indirectly, discrimination between the products of one Party and like products originating in the territory of the other Party. 2. Products exported to the territory of one of the Parties may not benefit from repayment of internal indirect taxation in excess of the amount of indirect taxation imposed on them. Article 38 Duties of a fiscal nature The provisions concerning the abolition of customs duties on imports shall also apply to customs duties of a fiscal nature. Article 39 Customs unions, free trade areas, cross-border arrangements 1. This Agreement shall not preclude the maintenance or establishment of customs unions, free trade areas or arrangements for frontier trade except in so far as they alter the trade arrangements provided for in this Agreement. 2. During the transitional period specified in Article 18, this Agreement shall not affect the implementation of the specific preferential arrangements governing the movement of goods either laid down in frontier Agreements previously concluded between one or more Member States and Serbia or resulting from the bilateral Agreements specified in Title III concluded by Serbia in order to promote regional trade. 3. Consultations between the Parties shall take place within the Stabilisation and Association Council concerning the Agreements described in paragraphs 1 and 2 of this Article and, where requested, on other major issues related to their respective trade policies towards third countries. In particular in the event of a third country acceding to the Union, such consultations shall take place so as to ensure that account is taken of the mutual interests of the Community and Serbia stated in this Agreement. Article 40 Dumping and subsidy 1. None of the provisions in this Agreement shall prevent any of the Parties from taking trade defence action in accordance with paragraph 2 of this Article and Article 41. 2. If one of the Parties finds that dumping and/or countervailable subsidisation is taking place in trade with the other Party, that Party may take appropriate measures against this practice in accordance with the WTO Agreement on Implementation of Article VI of the GATT 1994 or the WTO Agreement on Subsidies and Countervailing Measures and the respective related internal legislation. Article 41 Safeguards clause 1. The provisions of Article XIX GATT 1994 and the WTO Agreement on Safeguards are applicable between the parties. 2. Notwithstanding paragraph 1 of this Article, where any product of one Party is being imported into the territory of the other Party in such increased quantities and under such conditions as to cause or threaten to cause: (a) serious injury to the domestic industry of like or directly competitive products in the territory of the importing Party or (b) serious disturbances in any sector of the economy or difficulties which could bring about serious deterioration in the economic situation of a region of the importing Party, the importing Party may take appropriate bilateral safeguard measures under the conditions and in accordance with the procedures laid down in this Article. 3. Bilateral safeguard measures directed at imports from the other Party shall not exceed what is necessary to remedy the problems, as defined in paragraph 2, which have arisen as a result of application of this Agreement. The safeguard measure adopted should consist of a suspension in the increase or in the reduction of the margins of preferences provided for under this Agreement for the product concerned up to a maximum limit corresponding to the basic duty referred to in Article 18 paragraph 4(a) and (b) and paragraph 5 for the same product. Such measures shall contain clear elements progressively leading to their elimination at the end of the set period, at the latest, and shall not be taken for a period exceeding two years. In very exceptional circumstances, measures may be extended for a further period of maximum two years. No bilateral safeguard measure shall be applied to the import of a product that has previously been subject to such a measure for a period of time equal to that during which such measure had been previously applied, provided that the period of non-application is at least two years since the expiry of the measure. 4. In the cases specified in this Article, before taking the measures provided for therein or, in the cases to which paragraph 5(b) of this Article applies, as soon as possible, the Community on the one part or Serbia on the other part, shall supply the Stabilisation and Association Council with all relevant information required for a thorough examination of the situation, with a view to seeking a solution acceptable to the Parties concerned. 5. For the implementation of the paragraphs 1, 2, 3 and 4 the following provisions shall apply: (a) the problems arising from the situation referred to in this Article shall be immediately referred for examination to the Stabilisation and Association Council, which may take any decisions needed to put an end to such problems. If the Stabilisation and Association Council or the exporting Party has not taken a decision putting an end to the problems, or no other satisfactory solution has been reached within 30 days of the matter being referred to the Stabilisation and Association Council, the importing Party may adopt the appropriate measures to remedy the problem in accordance with this Article. In the selection of safeguard measures, priority must be given to those which least disturb the functioning of the arrangements established in this Agreement. Safeguard measures applied in accordance with Article XIX GATT 1994 and the WTO Agreement on Safeguards shall preserve the level/margin of preference granted under this Agreement. (b) Where exceptional and critical circumstances requiring immediate action make prior information or examination, as the case may be, impossible, the Party concerned may, in the situations specified in this Article, apply forthwith provisional measures necessary to deal with the situation and shall inform the other Party immediately thereof. The safeguard measures shall be notified immediately to the Stabilisation and Association Council and shall be the subject of periodic consultations within that body, particularly with a view to establishing a timetable for their abolition as soon as circumstances permit. 6. In the event of the Community of the one part or Serbia of the other part subjecting imports of products liable to give rise to the problems referred to in this Article to an administrative procedure having as its purpose the rapid provision of information on the trend of trade flows, it shall inform the other Party. Article 42 Shortage clause 1. Where compliance with the provisions of this Title leads to: (a) a critical shortage, or threat thereof, of foodstuffs or other products essential to the exporting Party; or (b) re-export to a third country of a product against which the exporting Party maintains quantitative export restrictions, export duties or measures or charges having equivalent effect, and where the situations referred to above give rise, or are likely to give rise to major difficulties for the exporting Party that Party may take appropriate measures under the conditions and in accordance with the procedures laid down in this Article. 2. In the selection of measures, priority must be given to those which least disturb the functioning of the arrangements in this Agreement. Such measures shall not be applied in a manner which would constitute a means of arbitrary or unjustifiable discrimination where the same conditions prevail, or a disguised restriction on trade and shall be eliminated when the conditions no longer justify their maintenance. 3. Before taking the measures provided for in paragraph 1 or, as soon as possible in cases to which paragraph 4 applies, the Community or Serbia, shall supply the Stabilisation and Association Council with all relevant information, with a view to seeking a solution acceptable to the Parties. The Parties within the Stabilisation and Association Council may agree on any means needed to put an end to the difficulties. If no agreement is reached within 30 days of the matter being referred to the Stabilisation and Association Council, the exporting Party may apply measures under this Article on the exportation of the product concerned. 4. Where exceptional and critical circumstances requiring immediate action make prior information or examination, as the case may be, impossible, the Community or Serbia may apply forthwith the precautionary measures necessary to deal with the situation and shall inform the other Party immediately thereof. 5. Any measures applied pursuant to this Article shall be immediately notified to the Stabilisation and Association Council and shall be the subject of periodic consultations within that body, particularly with a view to establishing a timetable for their elimination as soon as circumstances permit. Article 43 State monopolies Serbia shall progressively adjust any state monopolies of a commercial character so as to ensure that, three years after the entry into force of this Agreement, no discrimination regarding the conditions under which goods are procured and marketed exists between nationals of the Member States of the European Union and Serbia. Article 44 Rules of origin Except if otherwise stipulated in this Agreement, Protocol 3 lays down the rules of origin for the application of the provisions of this Agreement. Article 45 Restrictions authorised This Agreement shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security; the protection of health and life of humans, animals or plants; the protection of national treasures of artistic, historic or archaeological value or the protection of intellectual, industrial and commercial property, or rules relating to gold and silver. Such prohibitions or restrictions shall not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Parties. Article 46 Failure to provide administrative cooperation 1. The Parties agree that administrative cooperation is essential for the implementation and the control of the preferential treatment granted under this Title and underline their commitment to combat irregularities and fraud in customs and related matters. 2. Where a Party has made a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud under this Title, the Party concerned may temporarily suspend the relevant preferential treatment of the product(s) concerned in accordance with this Article. 3. For the purpose of this Article a failure to provide administrative cooperation shall mean, inter alia: (a) a repeated failure to respect the obligations to verify the originating status of the product(s) concerned; (b) a repeated refusal or undue delay in carrying out and/or communicating the results of subsequent verification of the proof of origin; (c) a repeated refusal or undue delay in obtaining authorisation to conduct administrative cooperation missions to verify the authenticity of documents or accuracy of information relevant to the granting of the preferential treatment in question. For the purpose of this Article a finding of irregularities or fraud may be made, inter alia, where there is a rapid increase, without satisfactory explanation, in imports of goods exceeding the usual level of production and export capacity of the other Party, which is linked to objective information concerning irregularities or fraud. 4. The application of a temporary suspension shall be subject to the following conditions: (a) the Party which has made a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud shall without undue delay notify the Stabilisation and Association Committee of its finding together with the objective information and enter into consultations within the Stabilisation and Association Committee, on the basis of all relevant information and objective findings, with a view to reaching a solution acceptable to both Parties. (b) Where the Parties have entered into consultations within the Stabilisation and Association Committee as above and have failed to agree on an acceptable solution within three months following the notification, the Party concerned may temporarily suspend the relevant preferential treatment of the product(s) concerned. A temporary suspension shall be notified to the Stabilisation and Association Committee without undue delay. (c) Temporary suspensions under this Article shall be limited to the minimum necessary to protect the financial interests of the Party concerned. They shall not exceed a period of six months, which may be renewed. Temporary suspensions shall be notified immediately after their adoption to the Stabilisation and Association Committee. They shall be subject to periodic consultations within the Stabilisation and Association Committee in particular with a view to their termination as soon as the conditions for their application no longer prevail. 5. At the same time as the notification to the Stabilisation and Association Committee under paragraph 4(a) of this Article, the Party concerned should publish a notice to importers in its Official Journal. The notice to importers should indicate for the product concerned that there is a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud. Article 47 In case of error by the competent authorities in the proper management of the preferential system at export, and in particular in the application of the provisions of Protocol 3 to the present Agreement where this error leads to consequences in terms of import duties, the Contracting Party facing such consequences may request the Stabilisation and Association Council to examine the possibilities of adopting all appropriate measures with a view to resolving the situation. Article 48 The application of this Agreement shall be without prejudice to the application of the provisions of Community law to the Canary Islands. TITLE V MOVEMENT OF WORKERS, ESTABLISHMENT, SUPPLY OF SERVICES, MOVEMENT OF CAPITAL CHAPTER I Movement of workers Article 49 1. Subject to the conditions and modalities applicable in each Member State: (a) treatment accorded to workers who are nationals of Serbia and who are legally employed in the territory of a Member State shall be free of any discrimination based on nationality, as regards working conditions, remuneration or dismissal, compared to nationals of that Member State; (b) the legally resident spouse and children of a worker legally employed in the territory of a Member State, with the exception of seasonal workers and of workers concerned by bilateral Agreements within the meaning of Article 50, unless otherwise provided by such Agreements, shall have access to the labour market of that Member State, during the period of that workers authorised stay of employment. 2. Serbia shall, subject to the conditions and modalities applicable in that Republic, accord the treatment referred to in paragraph 1 to workers who are nationals of a Member State and are legally employed in its territory as well as to their spouse and children who are legally resident in Serbia. Article 50 1. Taking into account the situation in the labour market in the Member States, and subject to their legislation and to compliance with the rules in force in the Member States in the area of mobility of workers: (a) the existing facilities of access to employment for Serbian workers accorded by Member States under bilateral Agreements should be preserved and if possible improved; (b) the other Member States shall examine the possibility of concluding similar Agreements. 2. After three years, the Stabilisation and Association Council shall examine the granting of other improvements, including facilities for access to professional training, in accordance with the rules and procedures in force in the Member States, and taking into account the situation in the labour market in the Member States and in the Community. Article 51 1. Rules shall be laid down for the coordination of social security systems for workers with Serbian nationality, legally employed in the territory of a Member State, and for the members of their families legally resident there. To that effect, a decision of the Stabilisation and Association Council, which should not affect any rights or obligations arising from bilateral Agreements where the latter provide for more favourable treatment, shall put the following provisions in place: (a) all periods of insurance, employment or residence completed by such workers in the various Member States shall be added together for the purpose of pensions and annuities in respect of old age, invalidity and death and for the purpose of medical care for such workers and such family members; (b) any pensions or annuities in respect of old age, death, industrial accident or occupational disease, or of invalidity resulting therefrom, with the exception of non-contributory benefits, shall be freely transferable at the rate applied by virtue of the law of the debtor Member State or States; (c) the workers in question shall receive family allowances for the members of their families as defined above. 2. Serbia shall accord to workers who are nationals of a Member State and legally employed in its territory, and to members of their families legally resident there, treatment similar to that specified in points (b) and (c) of paragraph 1. CHAPTER II Establishment Article 52 Definition For the purposes of this Agreement: (a) Community company or Serbian company shall mean, respectively, a company set up in accordance with the laws of a Member State, or of Serbia and having its registered office or central administration or principal place of business in the territory of the Community or of Serbia. However, should the company, set up in accordance with the laws of a Member State or of Serbia, have only its registered office in the territory of the Community or of Serbia respectively, the company shall be considered a Community or a Serbian company if its operations possess a real and continuous link with the economy of one of the Member States or of Serbia; (b) Subsidiary of a company shall mean a company which is effectively controlled by another company; (c) Branch of a company shall mean a place of business not having legal personality which has the appearance of permanency, such as the extension of a parent body, has a management and is materially equipped to negotiate business with third parties so that the latter, although knowing that there will if necessary be a legal link with the parent body, the head office of which is abroad, do not have to deal directly with such parent body but may transact business at the place of business constituting the extension; (d) Establishment shall mean: (i) as regards nationals, the right to take up economic activities as self-employed persons, and to set up undertakings, in particular companies, which they effectively control. Self-employment and business undertakings by nationals shall not extend to seeking or taking employment in the labour market or confer a right of access to the labour market of another Party. The provisions of this Chapter do not apply to persons who are not exclusively self-employed; (ii) as regards Community or Serbian companies, the right to take up economic activities by means of the setting up of subsidiaries and branches in Serbia, or in the Community respectively; (e) Operations shall mean the pursuit of economic activities; (f) Economic activities shall in principle include activities of an industrial, commercial and professional character and activities of craftsmen; (g) Community national and national of Serbia shall mean respectively a natural person who is a national of a Member State or Serbia; With regard to international maritime transport, including inter-modal operations involving a sea leg, Community nationals or nationals of Serbia established outside the Community and Serbia, and shipping companies established outside the Community or Serbia and controlled by Community nationals or nationals of Serbia, shall also be beneficiaries of the provisions of this Chapter and Chapter III, if their vessels are registered in that Member State or in Serbia, in accordance with their respective legislation; (h) Financial services shall mean those activities described in Annex VI. The Stabilisation and Association Council may extend or modify the scope of that Annex. Article 53 1. Serbia shall facilitate the setting-up of operations on its territory by Community companies and nationals. To that end, Serbia shall grant, upon entry into force of this Agreement: (a) as regards the establishment of Community companies on the territory of Serbia, treatment no less favourable than that accorded to its own companies or to any third country company, whichever is the better; (b) as regards the operation of subsidiaries and branches of Community companies on the territory of Serbia once established, treatment no less favourable than that accorded to its own companies and branches or to any subsidiary and branch of any third country company, whichever is the better. 2. The Community and its Member States shall grant, from the entry into force of this Agreement: (a) as regards the establishment of Serbian companies treatment no less favourable than that accorded by Member States to their own companies or to any company of any third country, whichever is the better; (b) as regards the operation of subsidiaries and branches of Serbian companies, established in its territory, treatment no less favourable than that accorded by Member States to their own companies and branches, or to any subsidiary and branch of any third country company, established in their territory, whichever is the better. 3. The Parties shall not adopt any new regulations or measures which introduce discrimination as regards the establishment of any other Partys companies on their territory or in respect of their operation, once established, by comparison with their own companies. 4. Four years after the entry into force of this Agreement, the Stabilisation and Association Council shall establish the detailed arrangements to extend the above provisions to the establishment of Community nationals and nationals of Serbia to take up economic activities as self-employed persons. 5. Notwithstanding the provisions of this Article: (a) Subsidiaries and branches of Community companies shall have, from the entry into force of this Agreement, the right to use and rent real property in Serbia; (b) Subsidiaries of Community companies shall, from the entry into force of this Agreement, have the right to acquire and enjoy ownership rights over real property as Serbian companies and as regards public goods/goods of common interest, the same rights as enjoyed by Serbian companies respectively where these rights are necessary for the conduct of the economic activities for which they are established. (c) Four years after the entry into force of this Agreement, the Stabilisation and Association Council shall examine the possibility of extending the rights mentioned under point (b) to branches of the Community companies. Article 54 1. Subject to the provisions of Article 56, with the exception of financial services described in Annex VI, the Parties may regulate the establishment and operation of companies and nationals on their territory, insofar as these regulations do not discriminate against companies and nationals of the other Parties in comparison with its own companies and nationals. 2. In respect of financial services, notwithstanding any other provisions of this Agreement, a Party shall not be prevented from taking measures for prudential reasons, including for the protection of investors, depositors, policy holders or persons to whom a fiduciary duty is owed by a financial service supplier, or to ensure the integrity and stability of the financial system. Such measures shall not be used as a means of avoiding the Partys obligations under this Agreement. 3. Nothing in this Agreement shall be construed to require a Party to disclose information relating to the affairs and accounts of individual customers or any confidential or proprietary information in the possession of public entities. Article 55 1. Without prejudice to any provision to the contrary contained in the Multilateral Agreement on the Establishment of a European Common Aviation Area (6) (hereinafter referred to as ECAA), the provisions of this Chapter shall not apply to air transport services, inland waterways transport services and maritime cabotage services. 2. The Stabilisation and Association Council may make recommendations for improving establishment and operations in the areas covered by paragraph 1. Article 56 1. The provisions of Articles 53 and 54 do not preclude the application by a Party of particular rules concerning the establishment and operation in its territory of branches of companies of another Party not incorporated in the territory of the first Party, which are justified by legal or technical differences between such branches as compared to branches of companies incorporated in its territory or, as regards financial services, for prudential reasons. 2. The difference in treatment shall not go beyond what is strictly necessary as a result of such legal or technical differences or, as regards financial services, for prudential reasons. Article 57 In order to make it easier for Community nationals and nationals from Serbia to take up and pursue regulated professional activities in Serbia and in the Community respectively, the Stabilisation and Association Council shall examine which steps are necessary for the mutual recognition of qualifications. It may take all necessary measures to that end. Article 58 1. A Community company established in the territory of Serbia or a Serbian company established in the Community shall be entitled to employ, or have employed by one of its subsidiaries or branches, in accordance with the legislation in force in the host territory of establishment, in the territory of the Republic of Serbia and the Community respectively, employees who are nationals of the Member States or nationals from Serbia respectively, provided that such employees are key personnel as defined in paragraph 2 and that they are employed exclusively by companies, subsidiaries or branches. The residence and work permits of such employees shall cover only the period of such employment. 2. Key personnel of the abovementioned companies herein referred to as organisations are intra-corporate transferees as defined in point (c) of this paragraph in the following categories, provided that the organisation is a legal person and that the persons concerned have been employed by it or have been partners in it (other than as majority shareholders), for at least one year immediately preceding such movement: (a) Persons working in a senior position with an organisation, who primarily direct the management of the establishment, receiving general supervision or direction principally from the board of directors or stockholders of the business or their equivalent including: (i) directing the establishment of a department or sub-division of the establishment; (ii) supervising and controlling the work of other supervisory, professional or managerial employees; (iii) having the authority personally to recruit and dismiss or recommend recruiting, dismissing or other personnel actions; (b) Persons working within an organisation who possess uncommon knowledge essential to the establishments service, research equipment, techniques or management. The assessment of such knowledge may reflect, apart from knowledge specific to the establishment, a high level of qualification referring to a type of work or trade requiring specific technical knowledge, including membership of an accredited profession; (c) An intra-corporate transferee is defined as a natural person working within an organisation in the territory of a Party, and being temporarily transferred in the context of pursuit of economic activities in the territory of the other Party; the organisation concerned must have its principal place of business in the territory of a Party and the transfer be to an establishment (branch, subsidiary) of that organisation, effectively pursuing like economic activities in the territory of the other Party. 3. The entry into and the temporary presence within the territory of the Community or in Serbia of Serbian nationals and Community nationals respectively shall be permitted, when these representatives of companies are persons working in a senior position, as defined in paragraph 2(a) above, within a company, and are responsible for the setting up of a Community subsidiary or branch of a Serbian company or of a Serbian subsidiary or branch of a Community company in a Member State or in the Republic of Serbia respectively, when: (a) those representatives are not engaged in making direct sales or supplying services, and do not receive remuneration from a source located within the host territory of establishment, and; (b) the company has its principal place of business outside the Community or Serbia, respectively, and has no other representative, office, branch or subsidiary in that Member State or in Serbia respectively. CHAPTER III Supply of services Article 59 1. The Community and Serbia undertake, in accordance with the following provisions, to take the necessary steps to allow progressively the supply of services by Community companies, Serbian companies or by Community nationals or nationals of Serbia which are established in the territory of a Party other than that of the person for whom the services are intended. 2. In step with the liberalisation process mentioned in paragraph 1, the Parties shall permit the temporary movement of natural persons providing the service or who are employed by the service provider as key personnel as defined in Article 58, including natural persons who are representatives of a Community or Serbian company or national and are seeking temporary entry for the purpose of negotiating for the sale of services or entering into agreements to sell services for that service provider, where those representatives will not be engaged in making direct sales to the general public or in supplying services themselves. 3. After four years, the Stabilisation and Association Council shall take the measures necessary to progressively implement the provisions of paragraph 1. Account shall be taken of the progress achieved by the Parties in the approximation of their laws. Article 60 1. The Parties shall not take any measures or actions which render the conditions for the supply of services by Community and Serbia nationals or companies which are established in a Party other than that of the person for whom the services are intended significantly more restrictive as compared to the situation existing on the day preceding the day of entry into force of this Agreement. 2. If one Party is of the view that measures introduced by the other Party since the entry into force of this Agreement result in a situation which is significantly more restrictive in respect of supply of services as compared with the situation existing at the date of entry into force of this Agreement, such first Party may request the other Party to enter into consultations. Article 61 With regard to supply of transport services between the Community and Serbia, the following provisions shall apply: 1. With regard to land transport, Protocol 4 lays down the rules applicable to the relationship between the Parties in order to ensure, particularly, unrestricted road transit traffic across Serbia and the Community as a whole, the effective application of the principle of non discrimination and progressive harmonisation of the transport legislation of Serbia with that of the Community. 2. With regard to international maritime transport, the Parties undertake to apply effectively the principle of unrestricted access to the international maritime markets and trades on a commercial basis, and to respect international and European obligations in the field of safety, security and environmental standards. The Parties affirm their commitment to a freely competitive environment as an essential feature of international maritime transport. 3. In applying the principles of paragraph 2, the Parties shall: (a) not introduce cargo-sharing clauses in future bilateral Agreements with third countries; (b) abolish, upon the entry into force of this Agreement, all unilateral measures and administrative, technical and other obstacles that could have restrictive or discriminatory effects on the free supply of services in international maritime transport; (c) Each Party shall grant, inter alia, no less favourable treatment for the ships operated by nationals or companies of the other Party than that accorded to a Partys own ships with regard to access to ports open to international trade, the use of infrastructure and auxiliary maritime services of the ports, as well as related fees and charges, customs facilities and the assignment of berths and facilities for loading and unloading. 4. With a view to ensuring a coordinated development and progressive liberalisation of transport between the Parties adapted to their reciprocal commercial needs, the conditions of mutual market access in air transport shall be dealt with by the ECAA. 5. Prior to the conclusion of the ECAA, the Parties shall not take any measures or actions which are more restrictive or discriminatory as compared with the situation existing prior to the entry into force of this Agreement. 6. Serbia shall adapt its legislation, including administrative, technical and other rules, to that of the Community existing at any time in the field of air, maritime, inland waterway and land transport insofar as it serves liberalisation purposes and mutual access to markets of the Parties and facilitates the movement of passengers and of goods. 7. In step with the common progress in the achievement of the objectives of this Chapter, the Stabilisation and Association Council shall examine ways of creating the conditions necessary for improving freedom to provide air, land and inland waterway transport services. CHAPTER IV Current payments and movement of capital Article 62 The Parties undertake to authorise, in freely convertible currency, in accordance with the provisions of Article VIII of the Articles of the Agreement of the International Monetary Fund, any payments and transfers on the current account of balance of payments between the Community and Serbia. Article 63 1. With regard to transactions on the capital and financial account of balance of payments, from the entry into force of this Agreement, the Parties shall ensure the free movement of capital relating to direct investments made in companies formed in accordance with the laws of the host country and investments made in accordance with the provisions of Chapter II of Title V, and the liquidation or repatriation of these investments and of any profit stemming there from. 2. With regard to transactions on the capital and financial account of balance of payments, from the entry into force of this Agreement, the Parties shall ensure the free movement of capital relating to credits related to commercial transactions or to the provision of services in which a resident of one of the Parties is participating, and to financial loans and credits, with maturity longer than a year. 3. As from the entry into force of this Agreement, Serbia shall authorise, by making full and expedient use of its existing procedures, the acquisition of real estate in Serbia by nationals of Member States of the European Union. Within four years from the entry into force of this Agreement, Serbia shall progressively adjust its legislation concerning the acquisition of real estate in its territory by nationals of the Member States of the European Union to ensure the same treatment as compared to its own nationals. 4. The Community and Serbia shall also ensure, as from four years after the entry into force of this Agreement, free movement of capital relating to portfolio investment and financial loans and credits with maturity shorter than a year. 5. Without prejudice to paragraph 1, the Parties shall not introduce any new restrictions on the movement of capital and current payments between residents of the Community and Serbia and shall not make the existing arrangements more restrictive. 6. Without prejudice to the provisions of Article 62 and of this Article, where, in exceptional circumstances, movements of capital between the Community and Serbia cause, or threaten to cause, serious difficulties for the operation of exchange rate policy or monetary policy in the Community or Serbia, the Community and Serbia, respectively, may take safeguard measures with regard to movements of capital between the Community and Serbia for a period not exceeding six months if such measures are strictly necessary. 7. Nothing in the above provisions shall be taken to limit the rights of economic operators of the Parties from benefiting from any more favourable treatment that may be provided for in any existing bilateral or multilateral Agreement involving Parties to this Agreement. 8. The Parties shall consult each other with a view to facilitating the movement of capital between the Community and Serbia in order to promote the objectives of this Agreement. Article 64 1. During the first four years following the date of entry into force of this Agreement, the Community and Serbia shall take measures permitting the creation of the necessary conditions for the further gradual application of Community rules on the free movement of capital. 2. By the end of the fourth year following the date of entry into force of this Agreement, the Stabilisation and Association Council shall determine the detailed arrangements for full application of Community rules on the movement of capital in Serbia. CHAPTER V General provisions Article 65 1. The provisions of this Title shall be applied subject to limitations justified on grounds of public policy, public security or public health. 2. They shall not apply to activities that in the territory of any of the Parties are connected, even occasionally, with the exercise of official authority. Article 66 For the purpose of this Title, nothing in this Agreement shall prevent the Parties from applying their laws and regulations regarding entry and stay, employment, working conditions, establishment of natural persons and supply of services, notably insofar as the granting, renewal or refusal of a residence permit is concerned, provided that, in so doing, they do not apply them in such a manner as to nullify or impair the benefits accruing to any Party under the terms of a specific provision of this Agreement. This provision shall be without prejudice to the application of Article 65. Article 67 Companies which are controlled and exclusively owned jointly by Serbian companies, or nationals of Serbia and Community companies or nationals shall also be covered by the provisions of this Title. Article 68 1. The Most-Favoured-Nation treatment granted in accordance with the provisions of this Title shall not apply to the tax advantages that the Parties are providing or will provide in the future on the basis of Agreements designed to avoid double taxation or other tax arrangements. 2. None of the provisions of this Title shall be construed to prevent the adoption or enforcement by the Parties of any measure aimed at preventing the avoidance or evasion of taxes pursuant to the tax provisions of Agreements to avoid double taxation and other tax arrangements or domestic fiscal legislation. 3. None of the provisions of this Title shall be construed to prevent Member States or Serbia from applying the relevant provisions of their fiscal legislation, from distinguishing between taxpayers who are not in identical situations, in particular as regards their place of residence. Article 69 1. The Parties shall endeavour wherever possible to avoid the imposition of restrictive measures, including measures relating to imports, for balance of payments purposes. A Party adopting such measures shall present as soon as possible to the other Party a timetable for their removal. 2. Where one or more Member States or Serbia is in serious balance of payments difficulties, or under imminent threat thereof, the Community and Serbia may, in accordance with the conditions established under the WTO Agreement, adopt restrictive measures, including measures relating to imports, which shall be of limited duration and may not go beyond what is strictly necessary to remedy the balance of payments situation. The Community and Serbia shall inform the other Party forthwith. 3. Any restrictive measures shall not apply to transfers related to investment and in particular to the repatriation of amounts invested or reinvested or any kind of revenues stemming therefrom. Article 70 The provisions of this Title shall be progressively adjusted, notably in the light of requirements arising from Article V of the GATS. Article 71 The provisions of this Agreement shall not prejudice the application by any Party of any measure necessary to prevent the circumvention of its measures concerning third-country access to its market through the provisions of this Agreement. TITLE VI APPROXIMATION OF LAWS, LAW ENFORCEMENT AND COMPETITION RULES Article 72 1. The Parties recognise the importance of the approximation of the existing legislation in Serbia to that of the Community and of its effective implementation. Serbia shall endeavour to ensure that its existing laws and future legislation will be gradually made compatible with the Community acquis. Serbia shall ensure that existing and future legislation will be properly implemented and enforced. 2. This approximation shall start on the date of signing of this Agreement, and shall gradually extend to all the elements of the Community acquis referred to in this Agreement by the end of the transitional period defined in Article 8 of this Agreement. 3. Approximation will, at an early stage, focus on fundamental elements of the Internal Market acquis, Justice, Freedom and Security as well as on other trade-related areas. At a further stage, Serbia shall focus on the remaining parts of the acquis. Approximation shall be carried out on the basis of a programme to be agreed between the European Commission and Serbia. 4. Serbia shall also define, in agreement with the European Commission, the detailed arrangements for the monitoring of the implementation of approximation of legislation and law enforcement actions to be taken. Article 73 Competition and other economic provisions 1. The following are incompatible with the proper functioning of this Agreement, insofar as they may affect trade between the Community and Serbia: (i) all Agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition; (ii) abuse by one or more undertakings of a dominant position in the territories of the Community or Serbia as a whole or in a substantial part thereof; (iii) any State aid which distorts or threatens to distort competition by favouring certain undertakings or certain products. 2. Any practices contrary to this Article shall be assessed on the basis of criteria arising from the application of the competition rules applicable in the Community, in particular from Articles 81, 82, 86 and 87 of the EC Treaty and interpretative instruments adopted by the Community institutions. 3. The Parties shall ensure that an operationally independent authority is entrusted with the powers necessary for the full application of paragraph 1(i) and (ii) of this Article, regarding private and public undertakings and undertakings to which special rights have been granted. 4. Serbia shall establish an operationally independent authority which is entrusted with the powers necessary for the full application of paragraph 1(iii) within one year from the date of entry into force of this Agreement. This authority shall have, inter alia, the powers to authorise State aid schemes and individual aid grants in conformity with paragraph 2, as well as the powers to order the recovery of State aid that has been unlawfully granted. 5. The Community on one side and Serbia on the other side shall ensure transparency in the area of State aid, inter alia, by providing to the other Parties a regular annual report, or equivalent, following the methodology and the presentation of the Community survey on State aid. Upon request by one Party, the other Party shall provide information on particular individual cases of public aid. 6. Serbia shall establish a comprehensive inventory of aid schemes instituted before the establishment of the authority referred to in paragraph 4 and shall align such aid schemes with the criteria referred to in paragraph 2 within a period of no more than 4 years from the entry into force of this Agreement. 7. (a) For the purposes of applying the provisions of paragraph 1(iii), the Parties recognise that during the first five years after the entry into force of this Agreement, any public aid granted by Serbia shall be assessed taking into account the fact that Serbia shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the EC Treaty. (b) Within four years from the entry into force of this Agreement, Serbia shall submit to the European Commission its GDP per capita figures harmonised at NUTS II level. The authority referred to in paragraph 4 and the European Commission shall then jointly evaluate the eligibility of the regions of Serbia as well as the maximum aid intensities in relation thereto in order to draw up the regional aid map on the basis of the relevant Community guidelines. 8. As appropriate, Protocol 5 establishes the rules on state aid in the steel industry. This Protocol establishes the rules applicable in the event restructuring aid is granted to the steel industry. It would stress the exceptional character of such aid and the fact that the aid would be limited in time and would be linked to capacity reductions within the framework of feasibility programmes. 9. With regard to products referred to in Chapter II of Title IV: (a) paragraph 1(iii) shall not apply; (b) any practices contrary to paragraph 1(i) shall be assessed according to the criteria established by the Community on the basis of Articles 36 and 37 of the EC Treaty and specific Community instruments adopted on this basis. 10. If one of the Parties considers that a particular practice is incompatible with the terms of paragraph 1, it may take appropriate measures after consultation within the Stabilisation and Association Council or after 30 working days following referral for such consultation. Nothing in this Article shall prejudice or affect in any way the taking, by the Community or Serbia, of countervailing measures in accordance with the GATT 1994 and the WTO Agreement on Subsidies and Countervailing Measures and the respective related internal legislation. Article 74 Public undertakings By the end of the third year following the entry into force of this Agreement, Serbia shall apply to public undertakings and undertakings to which special and exclusive rights have been granted the principles set out in the EC Treaty, with particular reference to Article 86. Special rights of public undertakings during the transitional period shall not include the possibility to impose quantitative restrictions or measures having an equivalent effect on imports from the Community into Serbia. Article 75 Intellectual, industrial and commercial property 1. Pursuant to the provisions of this Article and Annex VII, the Parties confirm the importance that they attach to ensuring adequate and effective protection and enforcement of intellectual, industrial and commercial property rights. 2. From the entry into force of this Agreement, the Parties shall grant to each others companies and nationals, in respect of the recognition and protection of intellectual, industrial and commercial property, treatment no less favourable than that granted by them to any third country under bilateral Agreements. 3. Serbia shall take the necessary measures in order to guarantee no later than five years after entry into force of this Agreement a level of protection of intellectual, industrial and commercial property rights similar to that existing in the Community, including effective means of enforcing such rights. 4. Serbia undertakes to accede, within the period referred to above, to the multilateral conventions on intellectual, industrial and commercial property rights referred to in Annex VII. The Stabilisation and Association Council may decide to oblige Serbia to accede to specific multilateral Conventions in this area. 5. If problems in the area of intellectual, industrial and commercial property affecting trading conditions occur, they shall be referred urgently to the Stabilisation and Association Council, at the request of either Party, with a view to reaching mutually satisfactory solutions. Article 76 Public procurement 1. The Community and Serbia consider the opening-up of the award of public contracts on the basis of non-discrimination and reciprocity, following in particular the WTO rules, to be a desirable objective. 2. Serbian companies, whether established in the Community or not, shall be granted access to contract award procedures in the Community pursuant to Community procurement rules under treatment no less favourable than that accorded to Community companies as from the entry into force of this Agreement. The above provisions shall also apply to contracts in the utilities sector once the government of Serbia has adopted the legislation introducing the Community rules in this area. The Community shall examine periodically whether Serbia has indeed introduced such legislation. 3. Community companies established in Serbia under the provisions of Chapter II of Title V shall, from the entry into force of this Agreement, be granted access to contract award procedures in Serbia under treatment no less favourable than that accorded to Serbian companies. 4. Community companies not established in Serbia shall be granted access to contract award procedures in Serbia pursuant to the Serbian Law on Public Procurement under treatment no less favourable than that accorded to Serbian companies at the latest five years after the entry into force of this Agreement. Upon the entry into force of this Agreement, Serbia shall convert any existing preference for domestic economic entities to a price preference and, within a period of five years, shall gradually reduce the latter in accordance with the following timetable:  the preferences shall not exceed 15 % by the end of the second year following the entry into force of this Agreement;  the preferences shall not exceed 10 % by the end of the third year following the entry into force of this Agreement;  the preferences shall not exceed 5 % by the end of the fourth year following the entry into force of this Agreement; and  the preferences will be completely abolished no later than the end of the fifth year following the entry into force of this Agreement. 5. The Stabilisation and Association Council shall periodically examine the possibility for Serbia to introduce access to contract award procedures in Serbia for all Community companies. Serbia shall report annually to the Stabilisation and Association Council on the measures they have taken to enhance transparency and to provide for effective judicial review of decisions taken in the area of public procurement. 6. As regards establishment, operations, supply of services between the Community and Serbia, and also employment and movement of labour linked to the fulfilment of public contracts, the provisions of Articles 49 to 64 are applicable. Article 77 Standardisation, metrology, accreditation and conformity assessment 1. Serbia shall take the necessary measures in order to gradually achieve conformity with Community technical regulations and European standardisation, metrology, accreditation and conformity assessment procedures. 2. To this end, the Parties shall seek to: (a) promote the use of Community technical regulations, European standards and conformity assessment procedures; (b) provide assistance to fostering the development of quality infrastructure: standardisation, metrology, accreditation and conformity assessment; (c) promote the participation of Serbia in the work of organisations related to standards, conformity assessment, metrology and similar functions (e.g. CEN, Cenelec, ETSI, EA, WELMEC, EUROMET) (7). (d) where appropriate, conclude an Agreement on Conformity Assessment and Acceptance of Industrial Products once the legislative framework and the procedures of Serbia is sufficiently aligned on that of the Community and appropriate expertise is available. Article 78 Consumer protection The Parties shall cooperate in order to align the standards of consumer protection in Serbia to those of the Community. Effective consumer protection is necessary in order to ensure the proper functioning of the market economy, and this protection will depend on the development of an administrative infrastructure in order to ensure market surveillance and law enforcement in this field. To that end, and in view of their common interests, the Parties shall ensure: (a) a policy of active consumer protection, in accordance with Community law, including the increase of information and development of independent organisations; (b) the harmonisation of legislation of consumer protection in Serbia on that in force in the Community; (c) effective legal protection for consumers in order to improve the quality of consumer goods and maintain appropriate safety standards; (d) monitoring of rules by competent authorities and providing access to justice in case of disputes; (e) exchange information on dangerous products. Article 79 Working conditions and equal opportunities Serbia shall progressively harmonise its legislation to that of the Community in the fields of working conditions, notably on health and safety at work, and equal opportunities. TITLE VII JUSTICE, FREEDOM AND SECURITY Article 80 Reinforcement of institutions and rule of law In their cooperation on justice, freedom and security, the Parties shall attach particular importance to the consolidation of the rule of law, and the reinforcement of institutions at all levels in the areas of administration in general and law enforcement and the administration of justice in particular. Cooperation shall notably aim at strengthening the independence of the judiciary and improving its efficiency, improving the functioning of the police and other law enforcement bodies, providing adequate training and fighting corruption and organised crime. Article 81 Protection of personal data Serbia shall harmonise its legislation concerning personal data protection with Community law and other European and international legislation on privacy upon the entry into force of this Agreement. Serbia shall establish one or more independent supervisory bodies with sufficient financial and human resources in order to efficiently monitor and guarantee the enforcement of national personal data protection legislation. The Parties shall cooperate to achieve this goal. Article 82 Visa, border management, asylum and migration The Parties shall cooperate in the areas of visa, border control, asylum and migration and shall set up a framework for the cooperation, including at a regional level, in these fields, taking into account and making full use of other existing initiatives in this area as appropriate. Cooperation in the matters above shall be based on mutual consultations and close coordination between the Parties and should include technical and administrative assistance for: (a) the exchange of statistics and information on legislation and practices; (b) the drafting of legislation; (c) enhancing the capacity and efficiency of the institutions; (d) the training of staff; (e) the security of travel documents and detection of false documents; (f) border management. Cooperation shall focus in particular: (a) on the area of asylum on the implementation of national legislation to meet the standards of the Convention relating to the Status of Refugees done at Geneva on 28 July 1951 and the Protocol relating to the Status of Refugees done at New York on 31 January 1967 thereby to ensure that the principle of non-refoulement is respected as well as other rights of asylum seekers and refugees; (b) on the field of legal migration, on admission rules and rights and status of the person admitted. In relation to migration, the Parties agree to the fair treatment of nationals of other countries who reside legally on their territories and to promote an integration policy aiming at making their rights and obligations comparable to those of their citizens. Article 83 Prevention and control of illegal immigration; readmission 1. The Parties shall cooperate in order to prevent and control illegal immigration. To this end, Serbia and the Member States shall readmit any of their nationals illegally present on their territories and agree to fully implement the Agreement on readmission between the Community and Serbia and bilateral Agreements between Member States and Serbia in so far as the provisions of these bilateral Agreements are compatible with those of the Agreement on readmission between the Community and Serbia, including an obligation for the readmission of nationals of other countries and stateless persons. The Member States and Serbia shall provide their nationals with appropriate identity documents and shall extend to them the administrative facilities necessary for such purposes. Specific procedures for the purpose of readmission of nationals, third country nationals and stateless persons are laid down in the Agreement on readmission between the Community and Serbia and bilateral Agreements between Member States and Serbia in so far as the provisions of these bilateral Agreements are compatible with those of the Agreement on readmission between the Community and Serbia. 2. Serbia agrees to conclude readmission Agreements with the Stabilisation and Association process countries and undertakes to take any necessary measures to ensure the flexible and rapid implementation of all readmission Agreements referred to in this Article. 3. The Stabilisation and Association Council shall establish other joint efforts that can be made to prevent and control illegal immigration, including trafficking and illegal migration networks. Article 84 Money laundering and financing of terrorism 1. The Parties shall cooperate in order to prevent the use of their financial systems and relevant non-financial sectors for laundering of proceeds from criminal activities in general and drug offences in particular, as well as for the purpose of financing terrorism. 2. Cooperation in this area may include administrative and technical assistance with the purpose of developing the implementation of regulations and efficient functioning of the suitable standards and mechanisms to combat money laundering and financing of terrorism equivalent to those adopted by the Community and international fora in this field, in particular the Financial Action Task Force (FATF). Article 85 Cooperation on illicit drugs 1. Within their respective powers and competencies, the Parties shall cooperate to ensure a balanced and integrated approach towards drug issues. Drug policies and actions shall be aimed at reinforcing structures for combating illicit drugs, reducing the supply of, trafficking in and the demand for illicit drugs, coping with the health and social consequences of drug abuse as well as at a more effective control of precursors. 2. The Parties shall agree on the necessary methods of cooperation to attain these objectives. Actions shall be based on commonly agreed principles along the lines of the EU Drug Strategy. Article 86 Preventing and combating organised crime and other illegal activities The Parties shall cooperate on combating and preventing criminal and illegal activities, organised or otherwise, such as: (a) smuggling and trafficking in human beings; (b) illegal economic activities, and in particular counterfeiting of cash and non-cash means of payments, illegal transactions on products such as industrial waste, radioactive material and transactions involving illegal, counterfeit or pirated products; (c) corruption, both in the private and public sector, in particular linked to non-transparent administrative practices; (d) fiscal fraud; (e) identity theft; (f) illicit trafficking in drugs and psychotropic substances; (g) illicit arms trafficking; (h) forging documents; (i) smuggling and illicit trafficking of goods, including cars; (j) cyber crime. Regional cooperation and compliance with recognised international standards in combating organised crime shall be promoted. Article 87 Combating terrorism In compliance with the international conventions to which they are Party and their respective laws and regulations, the Parties agree to cooperate in order to prevent and suppress acts of terrorism and their financing: (a) in the framework of full implementation of United Nations Security Council Resolution 1373 (2001) and other relevant UN resolutions, international conventions and instruments; (b) by exchanging information on terrorist groups and their support networks in accordance with international and national law; (c) by exchanging experiences with regard to means and methods of combating terrorism and in technical areas and training, and by exchanging experience in respect of the prevention of terrorism. TITLE VIII COOPERATION POLICIES Article 88 1. The Community and Serbia shall establish a close cooperation aimed at contributing to the development and growth potential of Serbia. Such cooperation shall strengthen existing economic links on the widest possible foundation, to the benefit of both Parties. 2. Policies and other measures shall be designed to bring about sustainable economic and social development of Serbia. These policies should ensure that environmental considerations are also fully incorporated from the outset and that they are linked to the requirements of harmonious social development. 3. Cooperation policies shall be integrated into a regional framework of cooperation. Special attention will have to be devoted to measures that can foster cooperation between Serbia and its neighbouring countries including Member States, thus contributing to regional stability. The Stabilisation and Association Council shall define priorities between and within the cooperation policies described hereinafter in line with the European Partnership. Article 89 Economic and trade policy The Community and Serbia shall facilitate the process of economic reform by cooperating to improve understanding of the fundamentals of their respective economies and the formulation and implementation of economic policy in market economies. To these ends, the Community and Serbia shall cooperate to: (a) exchange information on macroeconomic performance and prospects and on strategies for development; (b) analyse jointly economic issues of mutual interest, including the framing of economic policy and the instruments for implementing it; and (c) promote wider cooperation with the aim to speed up the inflow of know-how and access to new technologies. Serbia shall strive to establish a functioning market economy and to gradually approximate its policies to the stability-oriented policies of the European Economic and Monetary Union. At the request of the authorities of Serbia, the Community may provide assistance designed to support the efforts of Serbia in this respect. Cooperation shall also aim at strengthening the rule of law in the business area through a stable and non-discriminatory trade-related legal framework. Cooperation in this area shall include exchange of information concerning the principles and functioning of the European Economic and Monetary Union. Article 90 Statistical cooperation Cooperation between the Parties shall primarily focus on priority areas related to the Community acquis in the field of statistics. It shall notably be aimed at developing efficient and sustainable statistical systems capable of providing, reliable, objective and accurate data needed to plan and monitor the process of transition and reform in Serbia. It should also enable the Statistical Office in Serbia to better meet the needs of its customers in the country (both public administration and private sector). The statistical system should respect the fundamental principles of statistics issued by the UN, the European Statistical Code of Practice and the stipulations of the European Statistical law and develop towards the Community acquis. The Parties shall cooperate in particular to ensure the confidentiality of individual data, to progressively increase data collection and transmission to the European Statistical System and, to exchange of information on methods, transfer of know-how and training. Article 91 Banking, insurance and other financial services Cooperation between Serbia and the Community shall focus on priority areas related to the Community acquis in the fields of banking, insurance and financial services. The Parties shall cooperate with the aim of establishing and developing a suitable framework for the encouragement of the banking, insurance and financial services sectors in Serbia based on fair competition practices and ensuring the necessary level playing field. Article 92 Internal control and external audit cooperation Cooperation between the Parties shall focus on priority areas related to the Community acquis in the fields of public internal financial control (PIFC) and external audit. The Parties shall, in particular, cooperate  through elaborating and adopting relevant regulation  with the aim of developing transparent, efficient and economic PIFC (including financial management and control and functionally independent internal audit) and independent external audit systems in Serbia, in accordance with internationally accepted standards and methodologies and EU best practices. Cooperation shall also focus on capacity building of the Supreme Audit Institution in Serbia. In order to be able to fulfil the coordination and harmonisation responsibilities stemming from the requirements above, cooperation should also focus on the establishment and strengthening of central harmonisation units for financial management and control and for Internal Audit. Article 93 Investment Promotion and Protection Cooperation between the Parties, within the scope of their respective competencies, in the field of investment promotion and protection shall aim to bring about a favourable climate for private investment, both domestic and foreign, which is essential to economic and industrial revitalisation in Serbia. The particular aims of cooperation shall be for Serbia to improve the legal frameworks which favours and protects investment. Article 94 Industrial Cooperation Cooperation shall aim to promote the modernisation and restructuring of industry and individual sectors in Serbia. It shall also cover industrial cooperation between economic operators, with the objective of strengthening the private sector under conditions which ensure that the environment is protected. Industrial cooperation initiatives shall reflect the priorities determined by both Parties. They shall take into account the regional aspects of industrial development, promoting trans-national partnerships when relevant. The initiatives should seek in particular to establish a suitable framework for undertakings, to improve management, know-how and to promote markets, market transparency and the business environment. Special attention shall be devoted to the establishment of efficient export promotion activities in Serbia. Cooperation shall take due account of the Community acquis in the field of industrial policy. Article 95 Small- and medium-sized enterprises Cooperation between the Parties shall be aimed at developing and strengthening private sector small- and medium-sized enterprises (SMEs), the establishment of new undertakings in areas offering potential for growth and cooperation between SMEs in the Community and in Serbia. Cooperation shall take due account of priority areas related to the Community acquis in the field of SMEs, as well as the ten guidelines enshrined in the European Charter for Small Enterprises. Article 96 Tourism Cooperation between the Parties in the field of tourism shall be mainly aimed at strengthening the flow of information on tourism (through international networks, databanks, etc.); encouraging the development of infrastructure conducive to investment in the tourism sector, participation of Serbia in important European tourism organisations. It shall also aim at studying the opportunities for joint operations and strengthening cooperation between tourism enterprises, experts and governments and their competent agencies in the field of tourism, as well as transferring know-how (through training, exchanges, seminars). Cooperation shall take due account of Community acquis related to this sector. Cooperation may be integrated into a regional framework of cooperation. Article 97 Agriculture, and the agro-industrial sector Cooperation between the Parties shall be developed in all priority areas related to the Community acquis in the field of agriculture, as well as veterinary and phytosanitary domains. Cooperation shall notably aim at modernising and restructuring the agriculture and agro-industrial sector, in particular to reach community sanitary requirements, to improve water management and rural development as well as to develop the forestry sector in Serbia and at supporting the gradual approximation of Serbian legislation and practices to the Community rules and standards. Article 98 Fisheries The Parties shall explore the possibility of identifying mutually beneficial areas of common interest in the fisheries sector. Cooperation shall take due account of priority areas related to the Community acquis in the field of fisheries, including the respect of international obligations concerning International and Regional Fisheries Organisation rules of management and conservation of fishery resources. Article 99 Customs The Parties shall establish cooperation in this area with a view to guarantee compliance with the provisions to be adopted in the area of trade and to achieve the approximation of the customs systems of Serbia to that of the Community, thereby helping to pave the way for the liberalisation measures planned under this Agreement and for the gradual approximation of the Serbian customs legislation to the acquis. Cooperation shall take due account of priority areas related to the Community acquis in the field of customs. The rules on mutual administrative assistance between the Parties in the customs field are laid down in Protocol 6. Article 100 Taxation The Parties shall establish cooperation in the field of taxation including measures aiming at the further reform of Serbias fiscal system and the restructuring of tax administration with a view to ensuring effectiveness of tax collection and the fight against fiscal fraud. Cooperation shall take due account of priority areas related to the Community acquis in the field of taxation and in the fight against harmful tax competition. Elimination of harmful tax competition should be carried out on the basis of the principles of the Code of Conduct for business taxation agreed by the Council on 1 December 1997. Cooperation shall also be geared to enhancing transparency and fighting corruption, and to include exchange of information with the Member States in an effort to facilitate the enforcement of measures preventing tax fraud, evasion and avoidance. Serbia shall also complete the network of bilateral Agreements with Member States, along the lines of the latest update of the OECD Model Tax Convention on Income and on Capital as well as on the basis of the OECD Model Agreement on Exchange of Information in Tax Matters, to the extent that the requesting Member State subscribes to these. Article 101 Social cooperation With regard to employment, cooperation between the Parties shall focus notably on upgrading job-finding and careers advice services, providing back-up measures and promoting local development to assist industrial and labour market restructuring. It shall also include measures such as studies, the secondment of experts and information and training operations. The Parties shall cooperate to facilitate the reform of the employment policy in Serbia, in the context of strengthened economic reform and integration. Cooperation shall also seek to support the adaptation of the Serbian social security system to the new economic and social requirements, and shall involve the adjustment of the legislation in Serbia concerning working conditions and equal opportunities for women and men, for people with disabilities and for people belonging to minority and other vulnerable groups as well as the improvement of the level of protection of the health and safety of workers, taking as a reference the level of protection existing in the Community. Cooperation shall take due account of priority areas related to the Community acquis in this field. Article 102 Education and training The Parties shall cooperate with the aim of raising the level of general education and vocational education and training in Serbia as well as youth policy and youth work, including non-formal education. A priority for higher education systems shall be the achievement of the objectives of the Bologna Declaration in the intergovernmental Bologna process. The Parties shall also cooperate with the aim of ensuring that access to all levels of education and training in Serbia is free of discrimination on the grounds of gender, colour, ethnic origin or religion. The relevant Community programmes and instruments shall contribute to the upgrading of educational and training structures and activities in Serbia. Cooperation shall take due account of priority areas related to the Community acquis in this field. Article 103 Cultural cooperation The Parties undertake to promote cultural cooperation. This cooperation serves, inter alia, to raise mutual understanding and esteem between individuals, communities and peoples. The Parties also undertake to cooperate to promote cultural diversity, notably within the framework of the Unesco Convention on the protection and the promotion of the diversity of cultural expressions. Article 104 Cooperation in the audiovisual field The Parties shall cooperate to promote the audiovisual industry in Europe and encourage co-production in the fields of cinema and television. Cooperation could include, inter alia, programmes and facilities for the training of journalists and other media professionals, as well as technical assistance to the media, the public and private, so as to reinforce their independence, professionalism and links with European media. Serbia shall align its policies on the regulation of content aspects of cross-border broadcasting with those of the EC and shall harmonise its legislation with the EU acquis. Serbia shall pay particular attention to matters relating to the acquisition of intellectual property rights for programmes and broadcast by satellite, cable and terrestrial frequencies. Article 105 Information society Cooperation shall be developed in all areas related to the Community acquis regarding the information society. It shall mainly support Serbias gradual alignment of policies and legislation in this sector with those of the Community. The Parties shall also cooperate with a view to further developing the Information Society in Serbia Global objectives will be preparing society as a whole for the digital age, attracting investments and ensuring the interoperability of networks and services. Article 106 Electronic communications networks and services Cooperation shall primarily focus on priority areas related to the Community acquis in this field. The Parties shall, in particular, strengthen cooperation in the area of electronic communications networks and electronic communications services, with the ultimate objective of the adoption by Serbia of the Community acquis in the sector three years after the entry into force of this Agreement. Article 107 Information and communication The Community and Serbia shall take the measures necessary to stimulate the mutual exchange of information. Priority shall be given to programmes aimed at providing the general public with basic information about the Community and professional circles in Serbia with more specialised information. Article 108 Transport Cooperation between the Parties shall focus on priority areas related to the Community acquis in the field of transport. Cooperation may notably aim at restructuring and modernising the Serbian transport modes, improving the free movement of passengers and goods, enhancing the access to the transport market and facilities, including ports and airports. Furthermore cooperation may support the development of multi-modal infrastructures in connection with the main Trans-European networks, notably to reinforce regional links in South East Europe in line with the Memorandum of Understanding on the development of the Core Regional Transport Network. The objective of the cooperation should be to achieve operating standards comparable to those in the Community as well as to develop a transport system in Serbia compatible and aligned with the Community system and improving protection of the environment in transport. Article 109 Energy Cooperation shall focus on priority areas related to the Community acquis in the field of energy. It shall be based on the Treaty establishing the Energy Community, and it shall be developed with a view to the gradual integration of Serbia into Europes energy markets. Cooperation may include in particular: (a) the formulation and planning of energy policy, including modernisation of infrastructure, improvement and diversification of supply and improvement of access to the energy market, including facilitation of transit, transmission and distribution and restoration of energy interconnections of regional importance with neighbouring countries; (b) the promotion of energy saving, energy efficiency, renewable energy and studying the environmental impact of energy production and consumption; (c) the formulation of framework conditions for restructuring of energy companies and cooperation between undertakings in this sector. Article 110 Nuclear Safety The Parties shall cooperate in the field of nuclear safety and safeguards. Cooperation could cover the following topics: (a) upgrading the laws and regulations of the Parties on radiation protection, nuclear safety and nuclear materials accountancy and control as well as strengthening the supervisory authorities and their resources; (b) encouraging the promotion of Agreements between Member States, or European Atomic Energy Community and Serbia on early notification and exchange of information in cases of nuclear accidents and on emergency preparedness and on nuclear safety issues in general, if appropriate; (c) nuclear third party liability. Article 111 Environment The Parties shall develop and strengthen their cooperation in the environmental field with the vital task of halting further degradation and start improving the environmental situation with the aim of sustainable development. The parties shall, in particular, establish cooperation with the aim of strengthening administrative structures and procedures to ensure strategic planning of environment issues and coordination between relevant actors and shall focus on the alignment of Serbias legislation to the Community acquis. Cooperation could also centre on the development of strategies to significantly reduce local, regional and trans-boundary air and water pollution, to establish a framework for efficient, clean, sustainable and renewable production and consumption of energy, and to execute environmental impact assessment and strategic environmental assessment. Special attention shall be paid to the implementation of the Kyoto Protocol. Article 112 Cooperation in research and technological development The Parties shall encourage cooperation in civil scientific research and technological development (RTD) on the basis of mutual benefit and, taking into account the availability of resources, adequate access to their respective programmes, subject to appropriate levels of effective protection of intellectual, industrial and commercial property rights (IPR). Cooperation shall take due account of the priority areas related to the Community acquis in the field of research and technical development. Article 113 Regional and local development The Parties shall seek to strengthen regional and local development cooperation, with the objective of contributing to economic development and reducing regional imbalances. Specific attention shall be given to cross-border, trans-national and interregional cooperation. Cooperation shall take due account of the priority areas related to the Community acquis in the field of regional development. Article 114 Public administration Cooperation shall aim at ensuring the development of an efficient and accountable public administration in Serbia, notably to support rule of law implementation, the proper functioning of the state institutions for the benefit of the entire population of Serbia as a whole and the smooth development of the relations between the EU and Serbia. Cooperation in this area shall mainly focus on institution building, including the development and implementation of transparent and impartial recruitment procedures, human resources management, and career development for the public service, continued training and the promotion of ethics within the public administration. Cooperation shall cover all levels of public administration, including local administration. TITLE IX FINANCIAL COOPERATION Article 115 In order to achieve the objectives of this Agreement and in accordance with Articles 5, 116 and 118, Serbia may receive financial assistance from the Community in the forms of grants and loans, including loans from the European Investment Bank. Community aid is conditional on further progress in satisfying the Copenhagen political criteria and in particular progress in meeting the specific priorities of the European Partnership. Account shall also be taken of the results of the annual reviews of the countries of the Stabilisation and Association process, in particular as regards the recipients undertaking to carry out democratic, economic and institutional reforms and of other Council conclusions, pertaining in particular to the respect of adjustment programmes. Aid granted to Serbia shall be geared to observed needs, agreed priorities, the capacity to absorb and repay, and the measures taken to reform and restructure the economy. Article 116 Financial assistance, in the form of grants, shall be covered by the operation measures provided for in the relevant Council Regulation within a multiannual indicative planning document with annual reviews, established by the Community following consultations with Serbia. Financial assistance may cover all sectors of cooperation, paying particular attention to Justice, Freedom and Security, approximation of legislation, sustainable development and poverty reduction and environmental protection. Article 117 At the request of Serbia and in case of special need, the Community could examine in coordination with international financial institutions, the possibility of granting on an exceptional basis macro-financial assistance subject to certain conditions and taking into account the availability of all financial resources. This assistance would be released subject to the fulfilment of conditions to be established in the context of a programme agreed between Serbia and the International Monetary Fund. Article 118 In order to permit optimum use of the resources available, the Parties shall ensure that Community contributions are made in close coordination with those from other sources such as the Member States, other countries and international financial institutions. To this effect, information on all sources of assistance shall be exchanged regularly between the Parties. TITLE X INSTITUTIONAL, GENERAL AND FINAL PROVISIONS Article 119 A Stabilisation and Association Council is hereby established which shall supervise the application and implementation of this Agreement. It shall meet at an appropriate level at regular intervals and when circumstances require. It shall examine any major issues arising within the framework of this Agreement and any other bilateral or international issues of mutual interest. Article 120 1. The Stabilisation and Association Council shall consist of the members of the Council of the European Union and members of the European Commission, on the one hand, and of members of the Government of Serbia on the other. 2. The Stabilisation and Association Council shall establish its rules of procedure. 3. The members of the Stabilisation and Association Council may arrange to be represented, in accordance with the conditions to be laid down in its rules of procedure. 4. The Stabilisation and Association Council shall be chaired in turn by a representative of the Community and a representative of Serbia, in accordance with the provisions to be laid down in its rules of procedure. 5. In matters that concern it, the European Investment Bank shall take part, as an observer, in the work of the Stabilisation and Association Council. Article 121 The Stabilisation and Association Council shall, for the purpose of attaining the objectives of this Agreement, have the power to take decisions within the scope of this Agreement in the cases provided for therein. The decisions taken shall be binding on the Parties, which shall take the measures necessary to implement the decisions taken. The Stabilisation and Association Council may also make appropriate recommendations. It shall draw up its decisions and recommendations by agreement between the Parties. Article 122 1. The Stabilisation and Association Council shall be assisted in the performance of its duties by a Stabilisation and Association Committee, composed of representatives of the Council of the European Union and of representatives of the European Commission, on the one hand, and of representatives of the Government of Serbia on the other. 2. In its rules of procedure the Stabilisation and Association Council shall determine the duties of the Stabilisation and Association Committee, which shall include the preparation of meetings of the Stabilisation and Association Council, and shall determine how the Committee shall function. 3. The Stabilisation and Association Council may delegate to the Stabilisation and Association Committee any of its powers. In this event the Stabilisation and Association Committee shall take its decisions in accordance with the conditions laid down in Article 121. Article 123 The Stabilisation and Association Committee may create subcommittees. Before the end of the first year after the date of entry into force of this Agreement, the Stabilisation and Association Committee shall set up the necessary subcommittees for the adequate implementation of this Agreement. A subcommittee that will address migration issues shall be created. Article 124 The Stabilisation and Association Council may decide to set up other special committees or bodies that can assist it in carrying out its duties. In its rules of procedure, the Stabilisation and Association Council shall determine the composition and duties of such committees or bodies and how they shall function. Article 125 A Stabilisation and Association Parliamentary Committee is hereby established. It shall be a forum for Members of the Parliament of Serbia and of the European Parliament to meet and exchange views. It shall meet at intervals that it shall itself determine. The Stabilisation and Association Parliamentary Committee shall consist of members of the European Parliament and of members of the Parliament of Serbia. The Stabilisation and Association Parliamentary Committee shall establish its rules of procedure. The Stabilisation and Association Parliamentary Committee shall be chaired in turn by a member of the European Parliament and by a member of the Parliament of Serbia, in accordance with the provisions to be laid down in its rules of procedure. Article 126 Within the scope of this Agreement, each Party undertakes to ensure that natural and legal persons of the other Party have access free of discrimination in relation to its own nationals to the competent courts and administrative organs of the Parties to defend their individual rights and their property rights. Article 127 Nothing in this Agreement shall prevent a Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to the production of, or trade in, arms, munitions or war materials or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in the event of serious internal disturbances affecting the maintenance of law and order, in time of war or serious international tension constituting threat of war or in order to carry out obligations it has accepted for the purpose of maintaining peace and international security. Article 128 1. In the fields covered by this Agreement and without prejudice to any special provisions contained therein: (a) the arrangements applied by Serbia in respect of the Community shall not give rise to any discrimination between the Member States, their nationals, companies or firms; (b) the arrangements applied by the Community in respect of Serbia shall not give rise to any discrimination between nationals of Serbia as well as between Serbian companies or firms. 2. The provisions of paragraph 1 shall be without prejudice to the right of the Parties to apply the relevant provisions of their fiscal legislation to taxpayers who are not in identical situations as regards their place of residence. Article 129 1. The Parties shall take any general or specific measures required to fulfil their obligations under this Agreement. They shall ensure that the objectives set out in this Agreement are attained. 2. The Parties agree to consult promptly through appropriate channels at the request of either Party to discuss any matter concerning the interpretation or implementation of this Agreement and other relevant aspects of the relations between the Parties. 3. Each Party shall refer to the Stabilisation and Association Council any dispute relating to the application or interpretation of this Agreement. In that case, Article 130 and, as the case may be, Protocol 7 shall apply. The Stabilisation and Association Council may settle the dispute by means of a binding decision. 4. If either Party considers that the other Party has failed to fulfil an obligation under this Agreement, it may take appropriate measures. Before so doing, except in cases of special urgency, it shall supply the Stabilisation and Association Council with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Parties. In the selection of measures, priority must be given to those which least disturb the functioning of this Agreement. These measures shall be notified immediately to the Stabilisation and Association Council and shall be the subject of consultations if the other Party so requests within the Stabilisation and Association Council, the Stabilisation and Association Committee or any other body set up on the basis of Articles 123 or 124. 5. The provisions of paragraphs 2, 3 and 4 shall in no way affect and are without prejudice to Articles 32, 40, 41, 42, 46 and Protocol 3 (Definition of the concept of originating products and methods of administrative cooperation). Article 130 1. When a dispute arises between the Parties concerning the interpretation or the implementation of this Agreement, any Party shall notify to the other Party and the Stabilisation and Association Council a formal request that the matter in dispute be resolved. Where a Party considers that a measure adopted by the other Party, or a failure of the other Party to act, constitutes a breach of its obligations under this Agreement, the formal request that the dispute be resolved shall give the reasons for this opinion and indicate, as the case may be, that the Party may adopt measures as provided for in Article 129, paragraph 4. 2. The Parties shall endeavour to resolve the dispute by entering into good faith consultations within the Stabilisation and Association Council and other bodies as provided in paragraph 3, with the aim of reaching as soon as possible a mutually acceptable solution. 3. The Parties shall provide the Stabilisation and Association Council with all relevant information required for a thorough examination of the situation. As long as the dispute is not resolved, it shall be discussed at every meeting of the Stabilisation and Association Council, unless the arbitration procedure as provided for in Protocol 7 has been initiated. A dispute shall be deemed to be resolved when the Stabilisation and Association Council has taken a binding decision to settle the matter as provided for in Article 129, paragraph 3, or when it has declared that there is no dispute anymore. Consultations on a dispute can also be held at any meeting of the Stabilisation and Association Committee or any other relevant committee or body set up on the basis of Articles 123 or 124, as agreed between the Parties or at the request of any of the Parties. Consultations may also be held in writing. All information disclosed during the consultations shall remain confidential. 4. For matters within the scope of application of Protocol 7, any Party may submit the matter in dispute for settlement through arbitration in accordance with that Protocol, when the Parties have failed to resolve the dispute within two months after the initiation of the dispute settlement procedure in accordance with paragraph 1. Article 131 This Agreement shall not, until equivalent rights for individuals and economic operators have been achieved under this Agreement, affect rights ensured to them through existing Agreements binding one or more Member States, on the one hand, and Serbia, on the other. Article 132 Annexes I to VII and Protocols 1, 2, 3, 4, 5, 6 and 7 shall form an integral part of this Agreement. The Framework Agreement between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community Programmes, signed on 21 November 2004, and the Annex thereto shall form an integral part of this Agreement. The review provided for in Article 8 of that Framework Agreement shall be carried out within the Stabilisation and Association Council, which shall have the power to amend, if necessary, the Framework Agreement. Article 133 This Agreement shall be concluded for an unlimited period. Either Party may denounce this Agreement by notifying the other Party. This Agreement shall terminate six months after the date of such notification. Either Party may suspend this Agreement, with immediate effect, in the event of the non-compliance by the other Party of one of the essential elements of this Agreement. Article 134 For the purposes of this Agreement, the term Parties shall mean the Community, or its Member States, or the Community and its Member States, in accordance with their respective powers, of the one part, and the Republic of Serbia, of the other part. Article 135 This Agreement shall apply, on the one hand, to the territories in which the Treaties establishing the European Community and the European Atomic Energy Community are applied and under the conditions laid down in those Treaties, and to the territory of Serbia on the other. This Agreement shall not apply in Kosovo which is at present under international administration pursuant to United Nations Security Council Resolution 1244 of 10 June 1999. This is without prejudice to the current status of Kosovo or the determination of its final status under that Resolution. Article 136 The Secretary-General of the Council of the European Union shall be the depository of this Agreement. Article 137 This Agreement shall be drawn up in duplicate in the Bulgarian, Spanish, Czech, Danish, German, Estonian, Greek, English, French, Italian, Latvian, Lithuanian, Hungarian, Maltese, Dutch, Polish, Portuguese, Romanian, Slovak, Slovene, Finnish, Swedish and Serbian languages, each text being equally authentic. Article 138 The Parties shall approve this Agreement in accordance with their own procedures. This Agreement shall enter into force on the first day of the second month following the date on which the Parties notify each other that the procedures referred to in the first paragraph have been completed. Article 139 Interim Agreement In the event that, pending the completion of the procedures necessary for the entry into force of this Agreement, the provisions of certain parts of this Agreement, in particular those relating to the free movement of goods as well as the relevant provisions on Transport, are put into effect by means of Interim Agreements between the Community and Serbia, the Parties agree that, in such circumstances for the purpose of the provisions of Title IV, Articles 73, 74 and 75 of this Agreement, Protocols 1, 2, 3, 5, 6 and 7, and relevant provisions of Protocol 4, hereto, the terms date of entry into force of this Agreement mean the date of entry into force of the relevant Interim Agreement in relation to obligations contained in the abovementioned provisions. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã Ã ºÃ Ã µÃ ¼Ã ±Ã ÃÃ ³ Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ´Ã µÃ ²Ã µÃ Ã ¸ Ã °Ã ¿ÃÃ ¸Ã » Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ¾Ã Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Luxemburgo, el veintinueve de abril de dosmile ocho. V Lucemburku dne dvacÃ ¡tÃ ©ho devÃ ¡tÃ ©ho dubna dva tisÃ ­ce osm. UdfÃ ¦rdiget i Lussemburgu den niogtyvende April to tusind og otte. Geschehen zu Luxemburg am neunundzwanzigsten April zweitausendacht. Kahe tuhande kaheksanda aasta aprillikuu kahekÃ ¼mne Ã ¼heksandal pÃ ¤eval Luxembourgis. 'Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã µÃ ½Ã ½Ã ­Ã ± Ã ÃÃ Ã ¹Ã »Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ¿Ã ºÃ Ã . Done at Lussemburgu on the twenty-ninth day of April in the year two thousand and eight. Fait Ã Lussemburgu, le vingt-neuf avril deux mille huit. Fatto a Lussemburgo, addÃ ¬ ventinove aprile duemilaotto. LuksemburgÃ , divtÃ «kstoÃ ¡ astotÃ  gada divdesmit devÃ «tajÃ  aprÃ «lÃ «. Priimta du tÃ «kstanÃ iai aÃ ¡tuntÃ ³ metÃ ³ balandÃ ¾io dvideÃ ¡imt devintÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kÃ ©tezer-nyolcadik Ã ©v Ã ¡prilis huszonkilencedik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fid-disgÃ §a u gÃ §oxrin jum ta April tas-sena elfejn u tmienja. Gedaan te Luxemburg, de negenentwintigste April tweeduizend acht. SporzÃ dzono w Luksemburgu dnia dwudziestego dziewiÃ tego kwietnia roku dwa tysiÃ ce Ã ³smego. Feito em Luxemburgo, em vinte e nove de Abril de dois mil e oito. Ã ntocmit la Luxemburg, la douÃ zeci Ãi nouÃ  aprilie douÃ  mii opt. V Luxemburgu dÃ a dvadsiateho deviateho aprÃ ­la dvetisÃ ­cosem. V Luxembourgu, dne devetindvajsetega aprila leta dva tisoÃ  osem. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤yhdeksÃ ¤ntenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattakahdeksan. Som skedde i Luxemburg den tjugonionde April tjugohundraÃ ¥tta. Ã ¡Ã °Ã Ã ¸Ã Ã µÃ ½Ã ¾ Ã  Ã Ã Ã ºÃ Ã µÃ ¼Ã ±Ã ÃÃ ³Ã , Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ Ã ´Ã µÃ ²Ã µÃ Ã ¾Ã ³ Ã °Ã ¿ÃÃ ¸Ã »Ã ° Ã ´Ã ²Ã µÃ Ã ¸ÃÃ °Ã ´Ã µÃ ¾Ã Ã ¼Ã µ. Voor het Koninkrijk BelgiÃ « Pour le Royaume de Belgique FÃ ¼r das KÃ ¶nigreich Belgien Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. Ã Ã ° Ã Ã µÃ »Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  Za Ã eskou republiku PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Eesti Vabariigi nimel Thar cheann Na hÃ ireann For Ireland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Per la Repubblica italiana Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Latvijas Republikas vÃ rdÃ  Lietuvos Respublikos vardu Pour le Grand-DuchÃ © de Luxembourg A Magyar KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ al Malta Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich W imieniu Rzeczypospolitej Polskiej Pela RepÃ ºblica Portuguesa Pentru RomÃ ¢nia Za Republiko Slovenijo Za SlovenskÃ º republiku Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunitatea Europeias Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropske skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ europeiska gemenskapernas vÃ ¤gnar Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ  Ã ¡ÃÃ ±Ã ¸jÃ  (1) OJ L 334, 19.12.2007, p. 137. (2) OJ L 334, 19.12.2007, p. 46. (3) Council Regulation (EEC) No 2658/87 (OJ L 256, 7.9.1987, p. 1), as amended. (4) Official Gazette of Serbia 62/2005 and 61/2007. (5) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (6) Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area (OJ L 285, 16.10.2006, p. 3). (7) European Committee for Standardisation, European Committee for Electrotechnical Standardisation, European Telecommunications Standards Institute, European cooperation for Accreditation, European Cooperation in Legal Metrology, European Organisation of Metrology. LIST OF ANNEXES AND PROTOCOLS ANNEXES  Annex I (Article 21)  Serbian Tariff concessions for Community Industrial Products  Annex II (Article 26)  Definition of baby beef Products  Annex III (Article 27)  Serbian Tariff Concessions for Community Agricultural Products  Annex IV (Article 29)  Community Concessions for Serbian Fishery Products  Annex V (Article 30)  Serbian Concessions for Community Fishery Products  Annex VI (Article 52)  Establishment: Financial Services  Annex VII (Article 75)  Intellectual, industrial and commercial property rights PROTOCOLS  Protocol 1 (Article 25)  On trade between the Community and Serbia, in processed agricultural products  Protocol 2 (Article 28)  Wine and spirit drinks  Protocol 3 (Article 44)  Definition of the concept of originating products and methods of administrative cooperation  Protocol 4 (Article 61)  On Land transport  Protocol 5 (Article 73)  On State aid to the steel industry  Protocol 6 (Article 99)  Mutual administrative assistance in customs matters  Protocol 7 (Article 129)  Dispute settlement ANNEX I ANNEX I(a) SERBIAN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS Referred to in Article 21 Duty rates will be reduced as follows: (a) on the date of entry into force of this Agreement, the import duty will be reduced to 70 % of the basic duty; (b) on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 40 % of basic duty; (c) on 1 January of the second year following the date of entry into force of this Agreement, the remaining import duties will be abolished. CN code Description 2501 00 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water: Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents: Other: Other: 2501 00 91 Salt suitable for human consumption: ex 2501 00 91 Iodized ex 2501 00 91 Not iodized, for finishing 2501 00 99 Other 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading; tarred macadam; granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2521 00 00 Limestone flux; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825: 2522 20 00 Slaked lime 2522 30 00 Hydraulic lime 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 2529 Feldspar; leucite; nepheline and nepheline syenite; fluorspar: 2529 10 00 Feldspar 2702 Lignite, whether or not agglomerated, excluding jet 2703 00 00 Peat (including peat litter), whether or not agglomerated 2711 Petroleum gases and other gaseous hydrocarbons: Liquefied: 2711 12 Propane: Propane of a purity not less than 99 %: 2711 12 11 For use as a power or heating fuel Other: For other purposes: 2711 12 94 Of a purity exceeding 90 % but less than 99 % 2711 12 97 Other 2711 14 00 Ethylene, propylene, butylene and butadiene 2801 Fluorine, chlorine, bromine and iodine: 2801 10 00 Chlorine 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur 2804 Hydrogen, rare gases and other non-metals: Rare gases: 2804 21 00 Argon 2804 29 Other 2804 30 00 Nitrogen 2804 40 00 Oxygen 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid: 2806 10 00 Hydrogen chloride (hydrochloric acid) 2807 00 Sulphuric acid; oleum 2808 00 00 Nitric acid; sulphonitric acids 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined: 2809 10 00 Diphosphorus pentaoxide 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals: Other inorganic acids: 2811 19 Other: 2811 19 10 Hydrogen bromide (hydrobromic acid) Other inorganic oxygen compounds of non-metals: 2811 21 00 Carbon dioxide 2811 29 Other 2812 Halides and halide oxides of non-metals: 2812 90 00 Other 2814 Ammonia, anhydrous or in aqueous solution 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium: 2816 10 00 Hydroxide and peroxide of magnesium 2817 00 00 Zinc oxide; zinc peroxide 2818 Artificial corundum, whether or not chemically defined; aluminium oxide; aluminium hydroxide: 2818 30 00 Aluminium hydroxide 2820 Manganese oxides 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides: 2825 50 00 Copper oxides and hydroxides 2825 80 00 Antimony oxides 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts: 2826 90 Other: 2826 90 80 Other: ex 2826 90 80 Fluorosilicates of sodium or of potassium 2827 Chlorides, chloride oxides and chloride hydroxides; bromides and bromide oxides; iodides and iodide oxides: 2827 10 00 Ammonium chloride 2827 20 00 Calcium chloride Other chlorides: 2827 35 00 Of nickel 2827 39 Other: 2827 39 10 Of tin 2827 39 20 Of iron 2827 39 30 Of cobalt 2827 39 85 Other: ex 2827 39 85 Of zinc Chloride oxides and chloride hydroxides: 2827 41 00 Of copper 2827 49 Other 2827 60 00 Iodides and iodide oxides 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites: 2828 90 00 Other 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates: Chlorates: 2829 19 00 Other 2829 90 Other: 2829 90 10 Perchlorates 2829 90 80 Other 2830 Sulphides; polysulphides, whether or not chemically defined: 2830 90 Other: 2830 90 11 Sulphides of calcium, of antimony or of iron 2830 90 85 Other: ex 2830 90 85 Other than zinc sulphide or cadmium sulphide 2831 Dithionites and sulphoxylates: 2831 90 00 Other 2832 Sulphites; thiosulphates: 2832 10 00 Sodium sulphites 2832 20 00 Other sulphites 2833 Sulphates; alums; peroxosulphates (persulphates): Sodium sulphates: 2833 19 00 Other Other sulphates: 2833 21 00 Of magnesium 2833 25 00 Of copper 2833 29 Other: 2833 29 20 Of cadmium; of chromium; of zinc 2833 29 60 Of lead 2833 29 90 Other 2833 30 00 Alums 2833 40 00 Peroxosulphates (persulphates) 2834 Nitrites; nitrates: 2834 10 00 Nitrites Nitrates: 2834 29 Other 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined: Phosphates: 2835 22 00 Of mono- or disodium 2835 24 00 Of potassium 2835 25 Calcium hydrogenorthophosphate (dicalcium phosphate) 2835 26 Other phosphates of calcium 2835 29 Other Polyphosphates: 2835 31 00 Sodium triphosphate (sodium tripolyphosphate) 2835 39 00 Other 2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate: 2836 40 00 Potassium carbonates 2836 50 00 Calcium carbonate Other: 2836 99 Other: Carbonates: 2836 99 17 Other: ex 2836 99 17 Commercial ammonium carbonate and other ammonium carbonates ex 2836 99 17 Lead carbonates 2839 Silicates; commercial alkali metal silicates: Of sodium: 2839 11 00 Sodium metasilicates 2839 19 00 Other 2841 Salts of oxometallic or peroxometallic acids: Manganites, manganates and permanganates: 2841 61 00 Potassium permanganate 2841 69 00 Other 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates whether or not chemically defined), other than azides: 2842 10 00 Double or complex silicates, including aluminosilicates whether or not chemically defined 2842 90 Other: 2842 90 10 Salts, double salts or complex salts of selenium or tellurium acids 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals 2849 Carbides, whether or not chemically defined: 2849 90 Other: 2849 90 30 Of tungsten 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals: 2853 00 10 Distilled and conductivity water and water of similar purity 2853 00 30 Liquid air (whether or not rare gases have been removed); compressed air 2903 Halogenated derivatives of hydrocarbons: Saturated chlorinated derivatives of acyclic hydrocarbons: 2903 13 00 Chloroform (trichloromethane) 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives: 2909 50 Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives: 2909 50 90 Other 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives: 2910 40 00 Dieldrin (ISO, INN) 2910 90 00 Other 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde: Acyclic aldehydes without other oxygen function: 2912 11 00 Methanal (formaldehyde) 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives: Acetic acid and its salts; acetic anhydride: 2915 29 00 Other 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives: 2917 20 00 Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives: Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives: 2918 14 00 Citric acid 2930 Organo-sulphur compounds: 2930 30 00 Thiuram mono-, di- or tetrasulphides 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses (including those in the form of transdermal administration systems) or in forms or packings for retail sale: 3004 90 Other: Put up in forms or in packings of a kind sold by retail: 3004 90 19 Other 3102 Mineral or chemical fertilisers, nitrogenous: 3102 10 Urea, whether or not in aqueous solution Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate: 3102 29 00 Other 3102 30 Ammonium nitrate, whether or not in aqueous solution 3102 40 Mixtures of ammonium nitrate with calcium carbonate or other inorganic nonfertilising substances 3102 90 00 Other, including mixtures not specified in the foregoing subheadings ex 3102 90 00 Other than calcium cyanimide 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg: 3105 20 Mineral or chemical fertilisers containing the three fertilising elements nitrogen, phosphorus and potassium 3202 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations, whether or not containing natural tanning substances; enzymatic preparations for pre-tanning: 3202 90 00 Other 3205 00 00 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes 3206 Other colouring matter; preparations as specified in note 3 to this chapter, other than those of heading 3203, 3204 or 3205; inorganic products of a kind used as luminophores, whether or not chemically defined: Pigments and preparations based on titanium dioxide: 3206 19 00 Other 3206 20 00 Pigments and preparations based on chromium compounds Other colouring matter and other preparations: 3206 49 Other: 3206 49 30 Pigments and preparations based on cadmium compounds 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a nonaqueous medium; solutions as defined in note 4 to this chapter: 3208 90 Other: Solutions as defined in note 4 to this chapter: 3208 90 13 Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer 3210 00 Other paints and varnishes (including enamels, lacquers and distempers); prepared water pigments of a kind used for finishing leather 3212 Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils; dyes and other colouring matter put up in forms or packings for retail sale: 3212 90 Other: Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels): 3212 90 31 With a basis of aluminium powder 3212 90 38 Other 3212 90 90 Dyes and other colouring matter put up in forms or packings for retail sale 3214 Glaziers putty, grafting putty, resin cements, caulking compounds and other mastics; painters fillings; non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg: Other: 3506 91 00 Adhesives based on polymers of headings 3901 to 3913 or on rubber 3601 00 00 Propellent powders 3602 00 00 Prepared explosives, other than propellent powders 3603 00 Safety fuses; detonating fuses; percussion or detonating caps; igniters; electric detonators 3605 00 00 Matches, other than pyrotechnic articles of heading 3604 3606 Ferro-cerium and other pyrophoric alloys in all forms; articles of combustible materials as specified in note 2 to this chapter: 3606 90 Other: 3606 90 10 Ferro-cerium and other pyrophoric alloys in all forms 3802 Activated carbon; activated natural mineral products; animal black, including spent animal black: 3802 10 00 Activated carbon 3806 Rosin and resin acids, and derivatives thereof; rosin spirit and rosin oils; run gums: 3806 20 00 Salts of rosin, of resin acids or of derivatives of rosin or resin acids, other than salts of rosin adducts 3807 00 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers pitch and similar preparations based on rosin, resin acids or on vegetable pitch 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods: 3810 90 Other: 3810 90 90 Other 3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading 2707 or 2902: 3817 00 50 Linear alkylbenzene 3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 3820 00 00 Anti-freezing preparations and prepared de-icing fluids 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: 3824 30 00 Non-agglomerated metal carbides mixed together or with metallic binders 3824 40 00 Prepared additives for cements, mortars or concretes 3824 50 Non-refractory mortars and concretes 3824 90 Other: 3824 90 40 Inorganic composite solvents and thinners for varnishes and similar products Other: Products and preparations for pharmaceutical or surgical uses: 3824 90 61 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried, for use in the manufacture of human medicaments of heading 3004 3824 90 64 Other 3901 Polymers of ethylene, in primary forms: 3901 10 Polyethylene having a specific gravity of less than 0,94: 3901 10 90 Other 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics: 3916 20 Of polymers of vinyl chloride: 3916 20 10 Of poly(vinyl chloride) 3916 90 Of other plastics: 3916 90 90 Other 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics: 3917 10 Artificial guts (sausage casings) of hardened protein or of cellulosic materials: 3917 10 10 Of hardened protein Other tubes, pipes and hoses: 3917 31 00 Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa: ex 3917 31 00 Whether or not with fittings attached, for other use than in civil aircraft 3917 32 Other, not reinforced or otherwise combined with other materials, without fittings: Other: 3917 32 91 Artificial sausage casings 3917 40 00 Fittings: ex 3917 40 00 For other use than in civil aircraft 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials: 3920 10 Of polymers of ethylene: Of a thickness not exceeding 0,125 mm: Of polyethylene having a specific gravity of: Less than 0,94: 3920 10 23 Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres, for the production of photoresist film used in the manufacture of semiconductors or printed circuits Other: Not printed: 3920 10 24 Stretch film 3920 10 26 Other 3920 10 27 Printed 3920 10 28 0,94 or more 3920 10 40 Other Of a thickness exceeding 0,125 mm: 3920 10 89 Other 3920 20 Of polymers of propylene 3920 30 00 Of polymers of styrene Of polymers of vinyl chloride: 3920 43 Containing by weight not less than 6 % of plasticisers 3920 49 Other Of acrylic polymers: 3920 51 00 Of poly(methyl methacrylate) 3920 59 Other Of polycarbonates, alkyd resins, polyallyl esters or other polyesters: 3920 61 00 Of polycarbonates 3920 62 Of poly(ethylene terephthalate) 3920 63 00 Of unsaturated polyesters 3920 69 00 Of other polyesters Of cellulose or its chemical derivatives: 3920 71 Of regenerated cellulose: 3920 71 10 Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm: ex 3920 71 10 Other than for dialysator 3920 71 90 Other 3920 73 Of cellulose acetate: 3920 73 50 Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 3920 73 90 Other 3920 79 Of other cellulose derivatives 3920 79 90 Other Of other plastics: 3920 92 00 Of polyamides 3920 93 00 Of amino-resins 3920 94 00 Of phenolic resins 3920 99 Of other plastics: Of condensation or rearrangement polymerisation products, whether or not chemically modified: 3920 99 21 Polyimide sheet and strip, uncoated, or coated or covered solely with plastic 3920 99 28 Other Of addition polymerisation products: 3920 99 55 Biaxially oriented poly(vinyl alcohol) film, containing by weight 97 % or more of poly(vinyl alcohol), uncoated, of a thickness not exceeding 1 mm 3920 99 59 Other 3920 99 90 Other 3921 Other plates, sheets, film, foil and strip, of plastics: 3921 90 Other 4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip; mixtures of any product of heading 4001 with any product of this heading, in primary forms or in plates, sheets or strip: Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR): 4002 19 Other 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip: Other: 4005 99 00 Other 4007 00 00 Vulcanised rubber thread and cord 4008 Plates, sheets, strip, rods and profile shapes, of vulcanised rubber other than hard rubber: Of cellular rubber: 4008 11 00 Plates, sheets and strip 4008 19 00 Other Of non-cellular rubber: 4008 29 00 Other: ex 4008 29 00 Other than cut to size profile shapes for use in civil aircraft 4010 Conveyor or transmission belts or belting, of vulcanised rubber: Conveyor belts or belting: 4010 11 00 Reinforced only with metal 4011 New pneumatic tyres, of rubber: 4011 20 Of a kind used on buses or lorries: 4011 20 10 With a load index not exceeding 121: ex 4011 20 10 Having a rim size not exceeding 61 cm Other, having a herring-bone or similar tread: 4011 61 00 Of a kind used on agricultural or forestry vehicles and machines 4011 62 00 Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4011 63 00 Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm Other: 4011 92 00 Of a kind used on agricultural or forestry vehicles and machines 4011 93 00 Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4011 94 00 Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm 4205 00 Other articles of leather or of composition leather: Of a kind used in machinery or mechanical appliances or for other technical uses: 4205 00 11 Conveyor or transmission belts or belting 4205 00 19 Other 4206 00 00 Articles of gut (other than silkworm gut), of goldbeaters skin, of bladders or of tendons: ex 4206 00 00 Other than catgut 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances: Other: 4411 94 Of a density not exceeding 0,5 g/cm3: 4411 94 10 Not mechanically worked or surface covered: ex 4411 94 10 Of a density not exceeding 0,35 g/cm3 4411 94 90 Other: ex 4411 94 90 Of a density not exceeding 0,35 g/cm3 4412 Plywood, veneered panels and similar laminated wood: Other plywood consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness: 4412 31 With at least one outer ply of tropical wood specified in subheading note 1 to this chapter: 4412 31 10 Of acajou dAfrique, dark red meranti, light red meranti, limba, mahogany (Swietenia spp.), obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, sapelli, sipo, virola and white lauan Other: 4412 94 Blockboard, laminboard and battenboard: 4412 94 10 With at least one outer ply of non-coniferous wood ex 4412 94 10 Other than containing at least one layer of particle board 4412 99 Other: 4412 99 70 Other 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes 4416 00 00 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood, including staves 4419 00 Tableware and kitchenware, of wood 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling in Chapter 94 4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading 4601; articles of loofah: Of vegetable materials: 4602 11 00 Of bamboo: ex 4602 11 00 Other than straw envelopes for bottles or basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4602 12 00 Of rattan: ex 4602 12 00 Other than straw envelopes for bottles or basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4602 19 Other: Other: 4602 19 99 Other 4602 90 00 Other 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punchcards and punch-tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading 4801 or 4803; handmade paper and paperboard: Other paper and paperboard, not containing fibres obtained by a mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres: 4802 55 Weighing 40 g/m2 or more but not more than 150 g/m2, in rolls Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process: 4802 61 In rolls 4802 61 15 Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process ex 4802 61 15 Other than carbonising base paper 4802 61 80 Other 4802 62 00 In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state ex 4802 62 00 Other than carbonising base paper 4802 69 00 Other ex 4802 69 00 Other than carbonising base paper 4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading 4802 or 4803: Other kraft paper and paperboard weighing 225 g/m2 or more: 4804 59 Other 4805 Other uncoated paper and paperboard, in rolls or sheets, not further worked or processed than as specified in note 3 to this chapter: Fluting paper: 4805 11 00 Semi-chemical fluting paper 4805 12 00 Straw fluting paper 4805 19 Other Testliner (recycled liner board): 4805 24 00 Weighing 150 g/m2 or less 4805 25 00 Weighing more than 150 g/m2 4805 30 Sulphite wrapping paper Other: 4805 91 00 Weighing 150 g/m2 or less 4810 Paper and paperboard, coated on one or both sides with kaolin (China clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or rectangular (including square) sheets, of any size: Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process: 4810 29 Other Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes: 4810 31 00 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less 4810 32 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 4810 39 00 Other Other paper and paperboard: 4810 92 Multi-ply 4810 99 Other 4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or rectangular (including square) sheets, of any size, other than goods of the kind described in heading 4803, 4809 or 4810: 4811 10 00 Tarred, bituminised or asphalted paper and paperboard Paper and paperboard, coated, impregnated or covered with plastics (excluding adhesives): 4811 51 00 Bleached, weighing more than 150 g/m2 ex 4811 51 00 Floor coverings on a base of paper or of a paperboard, whether or not cut to size 4811 59 00 Other ex 4811 59 00 Floor coverings on a base of paper or of a paperboard, whether or not cut to size 4811 90 00 Other paper, paperboard, cellulose wadding and webs of cellulose fibres 4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres: 4818 10 Toilet paper: 4818 10 10 Weighing, per ply, 25 g/m2 or less 4818 10 90 Weighing, per ply, more than 25 g/m2 4818 40 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles: Sanitary towels, tampons and similar articles: 4818 40 19 Other 4818 50 00 Articles of apparel and clothing accessories 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres: 4823 90 Other: 4823 90 85 Other ex 4823 90 85 Floor coverings on a base of paper or of paperboard, whether or not cut to size 4908 Transfers (decalcomanias) 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims; plateaux and manchons (including slit manchons), of felt 6502 00 00 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hairnets of any material, whether or not lined or trimmed 6506 Other headgear, whether or not lined or trimmed: 6506 10 Safety headgear: 6506 10 80 Of other materials Other: 6506 91 00 Of rubber or of plastics 6506 99 Of other materials 6507 00 00 Headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) 6603 Parts, trimmings and accessories of articles of heading 6601 or 6602: 6603 20 00 Umbrella frames, including frames mounted on shafts (sticks) 6603 90 Other: 6603 90 10 Handles and knobs 6703 00 00 Human hair, dressed, thinned, bleached or otherwise worked; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included 6804 Millstones, grindstones, grinding wheels and the like, without frameworks, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials: Other millstones, grindstones, grinding wheels and the like: 6804 22 Of other agglomerated abrasives or of ceramics 6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up 6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) 6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 6809 Articles of plaster or of compositions based on plaster 6811 Articles of asbestos-cement, of cellulose fibre-cement or the like 6812 Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading 6811 or 6813: 6812 80 Of crocidolite: 6812 80 10 Fabricated fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate: ex 6812 80 10 Other than for use in civil aircraft 6812 80 90 Other: ex 6812 80 90 Other than for use in civil aircraft Other: 6812 91 00 Clothing, clothing accessories, footwear and headgear 6812 92 00 Paper, millboard and felt 6812 93 00 Compressed asbestos fibre jointing, in sheets or rolls 6812 99 Other: 6812 99 10 Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate: ex 6812 99 10 Other than for use in civil aircraft 6812 99 90 Other: ex 6812 99 90 Other than for use in civil aircraft 6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials: Not containing asbestos: 6813 89 00 Other: ex 6813 89 00 Other than for use in civil aircraft 6814 Worked mica and articles of mica, including agglomerated or reconstituted mica, whether or not on a support of paper, paperboard or other materials: 6814 90 00 Other 6815 Articles of stone or of other mineral substances (including carbon fibres, articles of carbon fibres and articles of peat), not elsewhere specified or included: 6815 20 00 Articles of peat 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths: 6902 10 00 Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr2O3: ex 6902 10 00 Blocks for the glass furnaces 6902 20 Containing, by weight, more than 50 % of alumina (Al2O3), of silica (SiO2) or of a mixture or compound of these products: Other: 6902 20 99 Other: ex 6902 20 99 Blocks for the glass furnaces 6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths: 6903 10 00 Containing, by weight, more than 50 % of graphite or other carbon or of a mixture of these products 7002 Glass in balls (other than microspheres of heading 7018), rods or tubes, unworked: 7002 20 Rods Tubes: 7002 32 00 Of other glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked: 7004 90 Other glass: 7004 90 70 Horticultural sheet glass 7006 00 Glass of heading 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials: 7006 00 90 Other 7009 Glass mirrors, whether or not framed, including rear-view mirrors: Other: 7009 91 00 Unframed 7009 92 00 Framed 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass: 7010 20 00 Stoppers, lids and other closures 7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes; glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes; leaded lights and the like; multicellular or foam glass in blocks, panels, plates, shells or similar forms: 7016 90 Other 7017 Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated 7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery; glass eyes other than prosthetic articles; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery; glass microspheres not exceeding 1 mm in diameter: 7018 90 Other: 7018 90 10 Glass eyes; articles of glass smallware 7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics): Slivers, rovings, yarn and chopped strands: 7019 12 00 Rovings 7019 19 Other: 7019 19 90 Of staple fibres Thin sheets (voiles), webs, mats, mattresses, boards and similar non-woven products: 7019 32 00 Thin sheets (voiles): ex 7019 32 00 Of a width not exceeding 200 cm Other woven fabrics: 7019 51 00 Of a width not exceeding 30 cm 7019 90 Other 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7102 Diamonds, whether or not worked, but not mounted or set: 7102 10 00 Unsorted Non-industrial: 7102 31 00 Unworked or simply sawn, cleaved or bruted 7102 39 00 Other 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded synthetic or reconstructed precious or semi-precious stones, temporarily strung for convenience of transport: 7104 20 00 Other, unworked or simply sawn or roughly shaped 7104 90 00 Other 7106 Silver (including silver plated with gold or platinum), unwrought or in semimanufactured forms, or in powder form 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form: Non-monetary: 7108 11 00 Powder 7108 13 Other semi-manufactured forms 7108 20 00 Monetary 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal 7115 Other articles of precious metal or of metal clad with precious metal: 7115 90 Other 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 7117 Imitation jewellery: Of base metal, whether or not plated with precious metal: 7117 11 00 Cuff links and studs 7117 19 Other: Without parts of glass: 7117 19 91 Gilt, silvered or platinum plated 7118 Coin 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel: Other: 7213 91 Of circular cross-section measuring less than 14 mm in diameter: 7213 91 10 Of a type used for concrete reinforcement 7307 Tube or pipe fittings (for example, couplings, elbows, sleeves), of iron or steel: Cast fittings: 7307 11 Of non-malleable cast iron: 7307 11 90 Other 7307 19 Other Other, of stainless steel: 7307 21 00 Flanges 7307 22 Threaded elbows, bends and sleeves: 7307 22 90 Elbows and bends 7307 23 Butt welding fittings 7307 29 Other 7307 29 10 Threaded 7307 29 90 Other Other: 7307 91 00 Flanges 7307 92 Threaded elbows, bends and sleeves: 7307 92 90 Elbows and bends 7307 93 Butt welding fittings: With greatest external diameter not exceeding 609,6 mm: 7307 93 11 Elbows and bends 7307 93 19 Other With greatest external diameter exceeding 609,6 mm: 7307 93 91 Elbows and bends 7307 99 Other 7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel: 7308 30 00 Doors, windows and their frames and thresholds for doors 7308 90 Other: 7308 90 10 Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures Other: Solely or principally of sheet: 7308 90 59 Other 7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment: For liquids: 7309 00 30 Lined or heat-insulated Other, of a capacity: 7309 00 51 Exceeding 100 000 l 7309 00 59 Not exceeding 100 000 l 7309 00 90 For solids 7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel: Other cloth, grill, netting and fencing: 7314 41 Plated or coated with zinc: 7314 41 90 Other 7315 Chain and parts thereof, of iron or steel: Articulated link chain and parts thereof: 7315 11 Roller chain: 7315 11 90 Other 7315 12 00 Other chain 7315 19 00 Parts 7315 20 00 Skid chain Other chain: 7315 82 Other, welded link: 7315 82 10 The constituent material of which has a maximum cross-sectional dimension of 16 mm or less 7315 89 00 Other 7315 90 00 Other parts 7403 Refined copper and copper alloys, unwrought: Refined copper: 7403 12 00 Wire-bars 7403 13 00 Billets 7403 19 00 Other Copper alloys: 7403 22 00 Copper-tin base alloys (bronze) 7403 29 00 Other copper alloys (other than master alloys of heading 7405) 7405 00 00 Master alloys of copper 7408 Copper wire: Of refined copper: 7408 11 00 Of which the maximum cross-sectional dimension exceeds 6 mm 7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm: Not backed: 7410 12 00 Of copper alloys 7413 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated: 7413 00 20 Of refined copper: ex 7413 00 20 Whether or not with fittings attached, for other use than in civil aircraft 7413 00 80 Of copper alloys: ex 7413 00 80 Whether or not with fittings attached, for other use than in civil aircraft 7415 Nails, tacks, drawing pins, staples (other than those of heading 8305) and similar articles, of copper or of iron or steel with heads of copper; screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of copper 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper: Table, kitchen or other household articles and parts thereof; pot scourers and scouring or polishing pads, gloves and the like: 7418 11 00 Pot scourers and scouring or polishing pads, gloves and the like 7418 19 Other 7419 Other articles of copper: 7419 10 00 Chain and parts thereof Other: 7419 91 00 Cast, moulded, stamped or forged, but not further worked 7419 99 Other: 7419 99 10 Cloth (including endless bands), grill and netting, of wire of which no cross-sectional dimension exceeds 6 mm; expanded metal 7419 99 30 Springs 7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm: Not backed: 7607 11 Rolled but not further worked 7607 19 Other: 7607 19 10 Of a thickness of less than 0,021 mm Of a thickness of not less than 0,021 mm but not more than 0,2 mm: 7607 19 99 Other 7607 20 Backed: 7607 20 10 Of a thickness (excluding any backing) of less than 0,021 mm Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm: 7607 20 99 Other 7610 Aluminium structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures: 7610 90 Other: 7610 90 90 Other 8202 Handsaws; blades for saws of all kinds (including slitting, slotting or toothless saw blades): 8202 20 00 Bandsaw blades Circular saw blades (including slitting or slotting saw blades): 8202 31 00 With working part of steel 8202 39 00 Other, including parts Other saw blades: 8202 91 00 Straight saw blades, for working metal 8202 99 Other: With working part of steel: 8202 99 19 For working other materials 8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal-cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools: 8203 10 00 Files, rasps and similar tools 8203 20 Pliers (including cutting pliers), pincers, tweezers and similar tools: 8203 20 90 Other 8203 30 00 Metal-cutting shears and similar tools 8203 40 00 Pipe-cutters, bolt croppers, perforating punches and similar tools 8204 Hand-operated spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without handles 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools: 8207 20 Dies for drawing or extruding metal: 8207 20 90 With working part of other materials 8210 00 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink 8301 Padlocks and locks (key, combination or electrically operated), of base metal; clasps and frames with clasps, incorporating locks, of base metal; keys for any of the foregoing articles, of base metal: 8301 20 00 Locks of a kind used for motor vehicles 8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like; base metal hat-racks, hat-pegs, brackets and similar fixtures; castors with mountings of base metal; automatic door closers of base metal: 8302 10 00 Hinges: ex 8302 10 00 Other than for use in civil aircraft 8302 20 00 Castors: ex 8302 20 00 Other than for use in civil aircraft Other mountings, fittings and similar articles: 8302 42 00 Other, suitable for furniture: ex 8302 42 00 Other than for use in civil aircraft 8302 49 00 Other: ex 8302 49 00 Other than for use in civil aircraft 8302 50 00 Hat-racks, hat-pegs, brackets and similar fixtures 8302 60 00 Automatic door closers: ex 8302 60 00 Other than for use in civil aircraft 8303 00 Armoured or reinforced safes, strongboxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal: 8303 00 10 Armoured or reinforced safes and strongboxes 8303 00 90 Cash or deed boxes and the like 8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal; staples in strips (for example, for offices, upholstery, packaging), of base metal: 8305 10 00 Fittings for loose-leaf binders or files 8306 Bells, gongs and the like, non-electric, of base metal; statuettes and other ornaments, of base metal; photograph, picture or similar frames, of base metal; mirrors of base metal: Statuettes and other ornaments: 8306 29 Other 8306 30 00 Photograph, picture or similar frames; mirrors 8307 Flexible tubing of base metal, with or without fittings: 8307 90 00 Of other base metal 8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles, tubular or bifurcated rivets, of base metal; beads and spangles of base metal: 8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal: 8309 90 Other: 8309 90 10 Capsules of lead; capsules of aluminium of a diameter exceeding 21 mm 8309 90 90 Other: ex 8309 90 90 Other than aluminium tops for food or drink cans 8310 00 00 Sign-plates, nameplates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading 9405 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying: 8311 30 00 Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated: 8415 10 Window or wall types, self-contained or split-system: 8415 10 90 Split-system Other: 8415 82 00 Other, incorporating a refrigerating unit: ex 8415 82 00 Other than for use in civil aircraft 8415 83 00 Not incorporating a refrigerating unit: ex 8415 83 00 Other than for use in civil aircraft 8415 90 00 Parts: ex 8415 90 00 Other than parts of air-conditioning machines of subheading 8415 81, 8415 82 or 8415 83 for use in civil aircraft 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415: 8418 10 Combined refrigerator-freezers, fitted with separate external doors: 8418 10 20 Of a capacity exceeding 340 litres: ex 8418 10 20 Other than for use in civil aircraft 8418 10 80 Other: ex 8418 10 80 Other than for use in civil aircraft Parts: 8418 99 Other 8419 Machinery, plant or laboratory equipment, whether or not electrically heated (excluding furnaces, ovens and other equipment of heading 8514), for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, other than machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, nonelectric: Dryers: 8419 32 00 For wood, paper pulp, paper or paperboard 8419 40 00 Distilling or rectifying plant 8419 50 00 Heat-exchange units: ex 8419 50 00 Other than for use in civil aircraft Other machinery, plant and equipment: 8419 89 Other: 8419 89 10 Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 8419 89 98 Other 8421 Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases: Parts: 8421 91 00 Of centrifuges, including centrifugal dryers: ex 8421 91 00 Other than of apparatus of subheading 8421 19 94 and other than of spinners for coating photographic emulsions on LCD substrates of subheading 8421 19 99 8421 99 00 Other 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sandblasting machines and similar jet projecting machines: 8424 30 Steam or sandblasting machines and similar jet projecting machines Other appliances: 8424 81 Agricultural or horticultural 8425 Pulley tackle and hoists other than skip hoists; winches and capstans; jacks: Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles: 8425 19 Other: 8425 19 20 Manually operated chain hoists: ex 8425 19 20 Other than for use in civil aircraft 8425 19 80 Other: ex 8425 19 80 Other than for use in civil aircraft 8426 Ships derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane: Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers: 8426 11 00 Overhead travelling cranes on fixed support 8426 20 00 Tower cranes 8427 Fork-lift trucks; other works trucks fitted with lifting or handling equipment: 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics): 8428 10 Lifts and skip hoists: 8428 10 20 Electrically operated: ex 8428 10 20 Other than for use in civil aircraft 8428 10 80 Other: ex 8428 10 80 Other than for use in civil aircraft 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; piledrivers and pile extractors; snowploughs and snowblowers: Other boring or sinking machinery: 8430 49 00 Other 8430 50 00 Other machinery, self-propelled 8450 Household or laundry-type washing machines, including machines which both wash and dry: 8450 20 00 Machines, each of a dry linen capacity exceeding 10 kg 8450 90 00 Parts 8465 Machine tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials: 8465 10 Machines which can carry out different types of machining operations without tool change between such operations Other: 8465 91 Sawing machines 8465 92 00 Planing, milling or moulding (by cutting) machines 8465 93 00 Grinding, sanding or polishing machines 8465 94 00 Bending or assembling machines 8465 95 00 Drilling or morticing machines 8465 96 00 Splitting, slicing or paring machines 8465 99 Other: 8465 99 90 Other 8470 Calculating machines and pocket-size data-recording, reproducing and displaying machines with calculating functions; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers: 8470 50 00 Cash registers 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand: 8474 20 Crushing or grinding machines: Mixing or kneading machines: 8474 31 00 Concrete or mortar mixers 8474 90 Parts 8476 Automatic goods-vending machines (for example, postage stamp, cigarette, food or beverage machines), including money-changing machines: Automatic beverage-vending machines: 8476 21 00 Incorporating heating or refrigerating devices 8476 90 00 Parts 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter: 8479 50 00 Industrial robots, not elsewhere specified or included 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics: 8480 30 Moulding patterns: 8480 30 90 Other 8480 60 Moulds for mineral materials Moulds for rubber or plastics: 8480 71 00 Injection or compression types 8480 79 00 Other 8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves: 8481 10 Pressure-reducing valves: 8481 20 Valves for oleohydraulic or pneumatic transmissions: 8481 30 Check (non-return) valves: 8481 40 Safety or relief valves: 8481 80 Other appliances: Other: Process control valves: 8481 80 51 Temperature regulators Other: 8481 80 81 Ball and plug valves 8482 Ball or roller bearings: 8482 30 00 Spherical roller bearings 8482 50 00 Other cylindrical roller bearings 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints): 8483 10 Transmission shafts (including cam shafts and crank shafts) and cranks: 8483 10 95 Other: ex 8483 10 95 Other than for use in civil aircraft 8483 20 Bearing housings, incorporating ball or roller bearings: 8483 20 90 Other 8483 30 Bearing housings, not incorporating ball or roller bearings; plain shaft bearings: Bearing housings: 8483 30 32 For ball or roller bearings: ex 8483 30 32 Other than for use in civil aircraft 8483 30 38 Other: ex 8483 30 38 Other than for use in civil aircraft 8483 40 Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately; ball or roller screws; gear boxes and other speed changers, including torque converters: Gears and gearing (other than friction gears): 8483 40 21 Spur and helical: ex 8483 40 21 Other than for use in civil aircraft 8483 40 23 Bevel and bevel/spur: ex 8483 40 23 Other than for use in civil aircraft 8483 40 25 Worm gear: ex 8483 40 25 Other than for use in civil aircraft 8483 40 29 Other: ex 8483 40 29 Other than for use in civil aircraft Gear boxes and other speed changers: 8483 40 51 Gear boxes: ex 8483 40 51 Other than for use in civil aircraft 8483 40 59 Other: ex 8483 40 59 Other than for use in civil aircraft 8483 50 Flywheels and pulleys, including pulley blocks: 8483 50 20 Of cast iron or cast steel: ex 8483 50 20 Other than for use in civil aircraft 8483 50 80 Other: ex 8483 50 80 Other than for use in civil aircraft 8483 90 Toothed wheels, chain sprockets and other transmission elements presented separately; parts: Other: 8483 90 81 Of cast iron or cast steel: ex 8483 90 81 Other than for use in civil aircraft 8483 90 89 Other: ex 8483 90 89 Other than for use in civil aircraft 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals: 8484 90 00 Other: ex 8484 90 00 Other than for use in civil aircraft 8504 Electrical transformers, static converters (for example, rectifiers) and inductors: 8504 40 Static converters: 8504 40 30 Of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof: ex 8504 40 30 Other than for use in civil aircraft 8505 Electromagnets; permanent magnets and articles intended to become permanent magnets after magnetisation; electromagnetic or permanent magnet chucks, clamps and similar holding devices; electromagnetic couplings, clutches and brakes; electromagnetic lifting heads: 8505 90 Other, including parts: 8505 90 10 Electromagnets 8510 Shavers, hair clippers and hair-removing appliances, with self-contained electric motor: 8510 10 00 Shavers 8510 20 00 Hair clippers 8510 30 00 Hair-removing appliances 8512 Electrical lighting or signalling equipment (excluding articles of heading 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles: 8512 20 00 Other lighting or visual signalling equipment 8512 30 Sound signalling equipment: 8512 30 10 Burglar alarms of a kind used for motor vehicles 8512 90 Parts 8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading 8512 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space-heating apparatus and soil-heating apparatus; electrothermic hairdressing apparatus (for example, hairdryers, hair curlers, curling tong heaters) and hand dryers; electric smoothing irons; other electrothermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading 8545: 8516 29 Electric space-heating apparatus and electric soil-heating apparatus: 8516 29 10 Other: 8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528: Telephone sets, including telephones for cellular networks or for other wireless networks: 8517 11 00 Line telephone sets with cordless handsets 8517 12 00 Telephones for cellular networks or for other wireless networks: ex 8517 12 00 For cellular networks (mobile telephones) 8517 18 00 Other Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network): 8517 61 Base stations 8517 61 00 Other ex 8517 61 00 Other than for use in civil aircraft 8517 62 00 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus ex 8517 62 00 Other than telephonic or telegraphic switching apparatus 8517 70 Parts: Aerials and aerial reflectors of all kinds; parts suitable for use therewith: 8517 70 11 Aerials for radio-telegraphic or radio-telephonic apparatus: ex 8517 70 11 Other than for use in civil aircraft 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner: 8521 10 Magnetic tape-type: 8521 10 95 Other: ex 8521 10 95 Other than for use in civil aircraft 8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37: Magnetic media: 8523 21 00 Cards incorporating a magnetic stripe 8523 29 Other: Magnetic tapes; magnetic discs: Other: 8523 29 33 For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine: ex 8523 29 33 Of a width exceeding 6,5 mm 8523 29 39 Other: ex 8523 29 39 Of a width exceeding 6,5 mm 8523 40 Optical media: Other: Discs for laser reading systems: 8523 40 25 For reproducing phenomena other than sound or image For reproducing sound only: 8523 40 39 Of a diameter exceeding 6,5 cm Other: Other: 8523 40 51 Digital versatile discs (DVD) 8523 40 59 Other 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders: 8525 80 Television cameras, digital cameras and video camera recorders: Television cameras: 8525 80 19 Other Video camera recorders: 8525 80 99 Other 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528: 8529 10 Aerials and aerial reflectors of all kinds; parts suitable for use therewith: Aerials: Outside aerials for radio or television broadcast receivers: 8529 10 39 Other 8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading 8512 or 8530: 8531 10 Burglar or fire alarms and similar apparatus: 8531 10 30 Of a kind used for buildings 8531 10 95 Other: ex 8531 10 95 Other than for use in civil aircraft 8531 90 Parts: 8531 90 85 Other 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp holders and other connectors, junction boxes), for a voltage not exceeding 1 000 V; connectors for optical fibres, optical fibre bundles or cables: 8536 90 Other apparatus: 8536 90 10 Connections and contact elements for wire and cables 8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter: 8543 70 Other machines and apparatus: 8543 70 30 Aerial amplifiers Sunbeds, sunlamps and similar suntanning equipment: For fluorescent tubes using ultraviolet A rays: 8543 70 55 Other 8543 70 90 Other ex 8543 70 90 Other than for use in civil aircraft 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors: Other electric conductors, for a voltage not exceeding 1 000 V: 8544 42 Fitted with connectors: 8544 42 10 Of a kind used for telecommunications: ex 8544 42 10 For a voltage not exceeding 80 V 8544 49 Other: 8544 49 20 Of a kind used for telecommunications, for a voltage not exceeding 80 V 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars: 8703 10 Vehicles specially designed for travelling on snow; golf cars and similar vehicles 8703 90 Other 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705: 8707 10 For the vehicles of heading 8703: 8707 10 90 Other 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: 8711 20 With reciprocating internal combustion piston engine of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 8711 30 With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 8711 40 00 With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm3 but not exceeding 800 cm3 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof: Other trailers and semi-trailers for the transport of goods: 8716 39 Other: Other: New: Other: 8716 39 59 Other 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods: 8901 90 Other vessels for the transport of goods and other vessels for the transport of both persons and goods: Other: 8901 90 91 Not mechanically propelled 8901 90 99 Mechanically propelled 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes: Other: 8903 99 Other: 8903 99 10 Of a weight not exceeding 100 kg each Other: 8903 99 99 Of a length exceeding 7,5 m 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarising material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked: 9001 10 Optical fibres, optical fibre bundles and cables: 9001 10 90 Other 9003 Frames and mountings for spectacles, goggles or the like, and parts thereof: Frames and mountings: 9003 11 00 Of plastics 9003 19 Of other materials: 9003 19 30 Of base metal 9003 19 90 Of other materials 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: 9028 90 Parts and accessories: 9028 90 90 Other 9107 00 00 Time switches, with clock or watch movement or with synchronous motor 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof: 9401 10 00 Seats of a kind used for aircraft: ex 9401 10 00 Other than not leather covered for use in civil aircraft 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included: 9405 60 Illuminated signs, illuminated nameplates and the like: 9405 60 80 Of other materials: ex 9405 60 80 Other than of base metal for use in civil aircraft Parts: 9405 99 00 Other: ex 9405 99 00 Other than Parts of the articles of subheading 9405 10 or 9405 60, of base metal, for use in civil aircraft 9406 00 Prefabricated buildings: Other: Of iron or steel: 9406 00 31 Greenhouses 9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table-tennis) or outdoor games, not specified or included elsewhere in this chapter; swimming pools and paddling pools: Snow-skis and other snow-ski equipment: 9506 11 Skis 9506 12 00 Ski-fastenings (ski-bindings) 9506 19 00 Other Water-skis, surf-bÃ ¿ards, sailboards and other water-sport equipment: 9506 21 00 Sailboards 9506 29 00 Other Golf clubs and other golf equipment: 9506 31 00 Clubs, complete 9506 32 00 Balls 9506 39 Other 9506 40 Articles and equipment for table-tennis Tennis, badminton or similar rackets, whether or not strung: 9506 51 00 Lawn-tennis rackets, whether or not strung 9506 59 00 Other Balls, other than golf balls and table-tennis balls: 9506 61 00 Lawn-tennis balls 9506 62 Inflatable: 9506 62 10 Of leather 9506 69 Other 9506 70 Ice skates and roller skates, including skating boots with skates attached: 9506 70 10 Ice skates 9506 70 90 Parts and accessories Other: 9506 91 Articles and equipment for general physical exercise, gymnastics or athletics 9506 99 Other 9507 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds(other than those of heading 9208 or 9705) and similar hunting or shooting requisites: 9507 30 00 Fishing reels 9606 Buttons, press-fasteners, snap-fasteners and press studs, button moulds and other parts of these articles; button blanks 9607 Slide fasteners and parts thereof 9607 20 Parts: ANNEX I(b) SERBIAN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS Referred to in Article 21 Duty rates will be reduced as follows: (a) on the date of entry into force of this Agreement, the import duty will be reduced to 80 % of the basic duty; (b) on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 60 % of basic duty; (c) on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 40 % of basic duty; (d) on 1 January of the third year following the date of entry into force of this Agreement, the import duty will be reduced to 20 % of basic duty; (e) on 1 January of the fourth year following the date of entry into force of this Agreement, the remaining import duties will be abolished. CN code Description 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives: Acetic acid and its salts; acetic anhydride: 2915 21 00 Acetic acid 2930 Organo-sulphur compounds: 2930 90 Other: 2930 90 85 Other: ex 2930 90 85 Dithiocarbonates (xanthates) 3006 Pharmaceutical goods specified in note 4 to this chapter: 3006 10 Sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure; sterile laminaria and sterile laminaria tents; sterile absorbable surgical or dental haemostatics: 3006 10 30 Sterile surgical or dental adhesion barriers, whether or not absorbable: ex 3006 10 30 Plates, sheets, film, foil and strip, of plastics, cellular, other than of polymers of styrene or of polymers of vinyl chloride 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a nonaqueous medium; solutions as defined in note 4 to this chapter: 3208 20 Based on acrylic or vinyl polymers 3208 90 Other: Solutions as defined in note 4 to this chapter: 3208 90 11 Polyurethane of 2,2 ²-(tert-butylimino)diethanol and 4,4 ²-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer 3208 90 19 Other: ex 3208 90 19 Other than:  varnishes for the electrical insulation based on the polyurethane (PU): 2,2- (tetrabytilamino) diethanol I 4,4 metiylendiciklohexyil diisoyant dissolved in N,N-dimethylacetamide with weight content of solid substances of 20 % or more (max 36 %);  varnishes for the electrical insulation based on the polyestermides (PEI): Copolymer p-cresol and didinylbenzie in the form of solution in N,N-dimethyl-acetamide with weight content of solid substances of 20 % or more (max 40 %);  varnishes for the electrical insulation based on the polyamidimide (PAI): anhidride of trimethyl-di-isocianate acid in the form of solution of N-methilpiralidone with the content of solid substances of 25 % or more (max 40 %) Other: 3208 90 91 Based on synthetic polymers 3208 90 99 Based on chemically modified natural polymers 3209 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium 3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations: Other: 3304 99 00 Other 3305 Preparations for the use on the hair: 3305 10 00 Shampoos 3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders; yarn used to clean between the teeth (dental floss), in individual retail packages: 3306 10 00 Dentifrices 3306 90 00 Other 3307 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties: Preparations for perfuming or deodorising rooms, including odoriferous preparations used during religious rites: 3307 41 00 Agarbatti and other odoriferous preparations which operate by burning 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent: 3401 20 Soap in other forms 3401 30 00 Organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading 3401: 3402 20 Preparations put up for retail sale 3402 90 Other: 3402 90 90 Washing preparations and cleaning preparations 3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading 3404 3406 00 Candles, tapers and the like 3407 00 00 Modelling pastes, including those put up for childrens amusement; preparations known as dental wax or as dental impression compounds, put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate): ex 3407 00 00 Other than preparations for dental use 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg: 3506 10 00 Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg Other: 3506 99 00 Other 3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles: 3604 90 00 Other 3606 Ferro-cerium and other pyrophoric alloys in all forms; articles of combustible materials as specified in note 2 to this chapter: 3606 10 00 Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 3606 90 Other: 3606 90 90 Other 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter: 3825 90 Other: 3825 90 10 Alkaline iron oxide for the purification of gas 3915 Waste, parings and scrap, of plastics 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics: 3916 10 00 Of polymers of ethylene 3916 20 Of polymers of vinyl chloride: 3916 20 90 Other 3916 90 Of other plastics: Of condensation or rearrangement polymerisation products, whether or not chemically modified: 3916 90 11 Of polyesters 3916 90 13 Of polyamides 3916 90 15 Of epoxide resins 3916 90 19 Other Of addition polymerisation products: 3916 90 51 Of polymers of propylene 3916 90 59 Other 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics: Tubes, pipes and hoses, rigid: 3917 21 Of polymers of ethylene: 3917 21 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 3917 21 90 Other: ex 3917 21 90 Other than with fittings attached, for use in civil aircraft 3917 22 Of polymers of propylene: 3917 22 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 3917 22 90 Other: ex 3917 22 90 Other than with fittings attached, for use in civil aircraft 3917 23 Of polymers of vinyl chloride: 3917 23 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 3917 23 90 Other: ex 3917 23 90 Other than with fittings attached, for use in civil aircraft 3917 29 Of other plastics Other tubes, pipes and hoses: 3917 32 Other, not reinforced or otherwise combined with other materials, without fittings: Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: 3917 32 10 Of condensation or rearrangement polymerisation products, whether or not chemically modified Of addition polymerisation products: 3917 32 31 Of polymers of ethylene 3917 32 35 Of polymers of vinyl chloride: ex 3917 32 35 Other than for the dialysator 3917 32 39 Other 3917 32 51 Other Other: 3917 32 99 Other 3917 33 00 Other, not reinforced or otherwise combined with other materials, with fittings: ex 3917 33 00 Other than with fittings attached, for use in civil aircraft 3917 39 Other 3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles; wall or ceiling coverings of plastics, as defined in note 9 to this chapter 3921 Other plates, sheets, film, foil and strip, of plastics: Cellular: 3921 13 Of polyurethanes 3921 14 00 Of regenerated cellulose 3921 19 00 Of other plastics 3923 Articles for the conveyance or packing of goods, of plastics; stoppers, lids, caps and other closures, of plastics: Sacks and bags (including cones): 3923 29 Of other plastics 3923 30 Carboys, bottles, flasks and similar articles 3923 40 Spools, cops, bobbins and similar supports 3923 50 Stoppers, lids, caps and other closures: 3923 50 10 Caps and capsules for bottles 3923 90 Other 3924 Tableware, kitchenware, other household articles and hygienic or toilet articles, of plastics: 3924 90 Other 3925 Builders ware of plastics, not elsewhere specified or included: 3925 10 00 Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 3925 90 Other 3926 Other articles of plastics and articles of other materials of headings 3901 to 3914: 3926 30 00 Fittings for furniture, coachwork or the like 3926 40 00 Statuettes and other ornamental articles 3926 90 Other: 3926 90 50 Perforated buckets and similar articles used to filter water at the entrance to drains Other: 3926 90 92 Made from sheet 3926 90 97 Other: ex 3926 90 97 Other than:  hygienic and pharmaceutical products (including teats for the babies);  blanks for the contact lenses 4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip 4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom 4009 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges): Not reinforced or otherwise combined with other materials: 4009 11 00 Without fittings 4009 12 00 With fittings: ex 4009 12 00 Other than suitable for conducting gases or liquids for use in civil aircraft Reinforced or otherwise combined only with metal: 4009 21 00 Without fittings 4009 22 00 With fittings: ex 4009 22 00 Other than suitable for conducting gases or liquids for use in civil aircraft Reinforced or otherwise combined only with textile materials: 4009 31 00 Without fittings 4009 32 00 With fittings: ex 4009 32 00 Other than suitable for conducting gases or liquids for use in civil aircraft Reinforced or otherwise combined with other materials: 4009 41 00 Without fittings 4009 42 00 With fittings: ex 4009 42 00 Other than suitable for conducting gases or liquids for use in civil aircraft 4010 Conveyor or transmission belts or belting, of vulcanised rubber: Conveyor belts or belting: 4010 12 00 Reinforced only with textile materials 4010 19 00 Other Transmission belts or belting: 4010 31 00 Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 4010 32 00 Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 4010 33 00 Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 4010 34 00 Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 4010 35 00 Endless synchronous belts, of an outside circumference exceeding 60 cm but not exceeding 150 cm 4010 36 00 Endless synchronous belts, of an outside circumference exceeding 150 cm but not exceeding 198 cm 4010 39 00 Other 4011 New pneumatic tyres, of rubber: 4011 10 00 Of a kind used on motor cars (including station wagons and racing cars) 4011 20 Of a kind used on buses or lorries: 4011 20 90 With a load index exceeding 121 ex 4011 20 90 Having a rim size not exceeding 61 cm 4011 40 Of a kind used on motorcycles 4011 50 00 Of a kind used on bicycles Other, having a herring-bone or similar tread: 4011 69 00 Other Other: 4011 99 00 Other 4013 Inner tubes, of rubber: 4013 10 Of a kind used on motor cars (including station wagons and racing cars), buses or lorries: 4013 10 90 Of the kind used on buses or lorries 4013 20 00 Of a kind used on bicycles 4013 90 00 Other 4015 Articles of apparel and clothing accessories (including gloves, mittens and mitts), for all purposes, of vulcanised rubber other than hard rubber: Gloves, mittens and mitts: 4015 19 Other 4015 90 00 Other 4016 Other articles of vulcanised rubber other than hard rubber: Other: 4016 91 00 Floor coverings and mats 4016 92 00 Erasers 4016 93 00 Gaskets, washers and other seals: ex 4016 93 00 Other than for technical uses, for use in civil aircraft 4016 95 00 Other inflatable articles 4016 99 Other: 4016 99 20 Expander sleeves: ex 4016 99 20 Other than for technical uses, for use in civil aircraft Other: For motor vehicles of headings 8701 to 8705: 4016 99 52 Rubber-to-metal bonded parts 4016 99 58 Other Other: 4016 99 91 Rubber-to-metal bonded parts: ex 4016 99 91 Other than for technical uses, for use in civil aircraft 4016 99 99 Other: ex 4016 99 99 Other than for technical uses, for use in civil aircraft 4017 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap; articles of hard rubber 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material 4203 Articles of apparel and clothing accessories, of leather or of composition leather 4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading 4303 4303 Articles of apparel, clothing accessories and other articles of furskin 4304 00 00 Artificial fur and articles thereof: ex 4304 00 00 Articles of the artificial fur 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances: Of wood: 4410 11 Particle board: 4410 11 10 Unworked or not further worked than sanded 4410 11 30 Surface-covered with melamine-impregnated paper 4410 11 50 Surface-covered with decorative laminates of plastics 4410 11 90 Other 4410 19 00 Other ex 4410 19 00 Other than waferboard 4410 90 00 Other 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances: Medium density fibreboard (MDF): 4411 12 Of a thickness not exceeding 5 mm: 4411 12 10 Not mechanically worked or surface covered: ex 4411 12 10 Of a density exceeding 0,8 g/cm3 4411 12 90 Other: ex 4411 12 90 Of a density exceeding 0,8 g/cm3 4411 13 Of a thickness exceeding 5 mm but not exceeding 9 mm: 4411 13 10 Not mechanically worked or surface covered: ex 4411 13 10 Of a density exceeding 0,8 g/cm3 4411 13 90 Other: ex 4411 13 90 Of a density exceeding 0,8 g/cm3 4411 14 Of a thickness exceeding 9 mm: 4411 14 10 Not mechanically worked or surface covered: ex 4411 14 10 Of a density exceeding 0,8 g/cm3 4411 14 90 Other: ex 4411 14 90 Of a density exceeding 0,8 g/cm3 Other: 4411 92 Of a density exceeding 0,8 g/cm3 4412 Plywood, veneered panels and similar laminated wood: 4412 10 00 Of bamboo: ex 4412 10 00 Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness Other plywood consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness: 4412 32 00 Other, with at least one outer ply of non-coniferous wood 4412 39 00 Other 4414 00 Wooden frames for paintings, photographs, mirrors or similar objects: 4414 00 10 Of tropical wood, as specified in additional note 2 to this chapter 4418 Builders joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes: 4418 40 00 Shuttering for concrete constructional work 4418 60 00 Posts and beams 4418 90 Other: 4418 90 10 Glue-laminated timber 4418 90 80 Other 4421 Other articles of wood: 4421 10 00 Clothes hangers 4421 90 Other: 4421 90 91 Of fibreboard 4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading 4601; articles of loofah: Of vegetable materials: 4602 11 00 Of bamboo: ex 4602 11 00 Basketwork, wickerwork and other articles, made directly to shape 4602 12 00 Of rattan: ex 4602 12 00 Basketwork, wickerwork and other articles, made directly to shape 4602 19 Other: Other: 4602 19 91 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than paper of the kind described in heading 4803: 4808 10 00 Corrugated paper and paperboard, whether or not perforated 4814 Wallpaper and similar wallcoverings; window transparencies of paper 4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bedsheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres: 4818 30 00 Tablecloths and serviettes 4818 90 Other 4821 Paper or paperboard labels of all kinds, whether or not printed: 4821 90 Other 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres: 4823 70 Moulded or pressed articles of paper pulp 4907 00 Unused postage, revenue or similar stamps of current or new issue in the country in which they have, or will have, a recognised face value; stamp-impressed paper; banknotes; cheque forms; stock, share or bond certificates and similar documents of title 4909 00 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings: 4909 00 10 Printed or illustrated postcards 4911 Other printed matter, including printed pictures and photographs: Other: 4911 91 00 Pictures, designs and photographs 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes: 6401 10 Footwear incorporating a protective metal toecap Other footwear: 6401 92 Covering the ankle but not covering the knee 6401 99 00 Other: ex 6401 99 00 Other than covering the knee 6402 Other footwear with outer soles and uppers of rubber or plastics: Sports footwear: 6402 12 Ski-boots, cross-country ski footwear and snowboard boots 6402 19 00 Other 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather: Sports footwear: 6403 12 00 Ski-boots, cross-country ski footwear and snowboard boots 6403 19 00 Other 6403 20 00 Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe Other footwear with outer soles of leather: 6403 59 Other: Other: Footwear with a vamp made of straps or which has one or several pieces cut out: 6403 59 11 With sole and heel combined having a height of more than 3 cm Other, with insoles of a length: 6403 59 31 Of less than 24 cm Of 24 cm or more: 6403 59 35 For men 6403 59 39 For women 6403 59 50 Slippers and other indoor footwear Other, with insoles of a length: 6403 59 91 Of less than 24 cm Of 24 cm or more: 6403 59 95 For men 6403 59 99 For women 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 6506 Other headgear, whether or not lined or trimmed: 6506 10 Safety headgear: 6506 10 10 Of plastics 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like 6603 Parts, trimmings and accessories of articles of heading 6601 or 6602: 6603 90 Other: 6603 90 90 Other 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading 0505 and worked quills and scapes) 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate) 6803 00 Worked slate and articles of slate or of agglomerated slate 6806 Slag-wool, rock-wool and similar mineral wools; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials; mixtures and articles of heat-insulating, sound-insulating or sound-absorbing mineral materials, other than those of heading 6811 or 6812 or of Chapter 69: 6806 20 Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) 6806 90 00 Other 6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced 6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials: 6813 20 00 Containing asbestos: ex 6813 20 00 Brake linings and pads, other than for use in civil aircraft Not containing asbestos: 6813 81 00 Brake linings and pads: ex 6813 81 00 Other than for use in civil aircraft 6815 Articles of stone or of other mineral substances (including carbon fibres, articles of carbon fibres and articles of peat), not elsewhere specified or included: Other articles: 6815 91 00 Containing magnesite, dolomite or chromite 6815 99 Other: 6815 99 10 Of refractory materials, chemically bonded 6815 99 90 Other 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths: 6902 90 00 Other: ex 6902 90 00 Other than based on carbon or circone 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like 6905 Roofing tiles, chimney pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing: 6908 90 Other: Other: Other: Other: 6908 90 99 Other 6909 Ceramic wares for laboratory, chemical or other technical uses; ceramic troughs, tubs and similar receptacles of a kind used in agriculture; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods: Ceramic wares for laboratory, chemical or other technical uses: 6909 12 00 Articles having a hardness equivalent to 9 or more on the Mohs scale 6909 19 00 Other 6909 90 00 Other 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china: 6911 90 00 Other 6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 6913 Statuettes and other ornamental ceramic articles 6914 Other ceramic articles: 6914 90 Other 7007 Safety glass, consisting of toughened (tempered) or laminated glass: Toughened (tempered) safety glass: 7007 11 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels 7007 19 Other: 7007 19 20 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 7007 19 80 Other Laminated safety glass: 7007 21 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels: 7007 21 20 Of size and shape suitable for incorporation in motor vehicles 7007 21 80 Other: ex 7007 21 80 Other than windshields, not framed, for use in civil aircraft 7007 29 00 Other 7008 00 Multiple-walled insulating units of glass 7009 Glass mirrors, whether or not framed, including rear-view mirrors: 7009 10 00 Rear-view mirrors for vehicles 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass: 7010 90 Other: Other: Other, of a nominal capacity of: Less than 2,5 l: For beverages and foodstuffs: Bottles: Of colourless glass, of a nominal capacity of: 7010 90 45 0,15 l or more but not more than 0,33 l Of coloured glass, of a nominal capacity of: 7010 90 53 More than 0,33 l but less than 1 l 7010 90 55 0,15 l or more but not more than 0,33 l 7011 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode ray tubes or the like: 7011 90 00 Other 7014 00 00 Signalling glassware and optical elements of glass (other than those of heading 7015), not optically worked 7015 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked; hollow glass spheres and their segments, for the manufacture of such glasses: 7015 90 00 Other 7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes; glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes; leaded lights and the like; multicellular or foam glass in blocks, panels, plates, shells or similar forms: 7016 10 00 Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery; glass eyes other than prosthetic articles; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery; glass microspheres not exceeding 1 mm in diameter: 7018 10 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares 7018 20 00 Glass microspheres not exceeding 1 mm in diameter 7018 90 Other: 7018 90 90 Other 7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics): Slivers, rovings, yarn and chopped strands: 7019 11 00 Chopped strands, of a length of not more than 50 mm Thin sheets (voiles), webs, mats, mattresses, boards and similar non-woven products: 7019 39 00 Other 7019 40 00 Woven fabrics of rovings Other woven fabrics: 7019 52 00 Of a width exceeding 30 cm, plain weave, weighing less than 250 g/m2, of filaments measuring per single yarn not more than 136 tex 7019 59 00 Other 7020 00 Other articles of glass: 7020 00 05 Quartz reactor tubes and holders designed for insertion into diffusion and oxidation furnaces for production of semiconductor materials Other: 7020 00 10 Of fused quartz or other fused silica 7020 00 30 Of glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 7020 00 80 Other 7117 Imitation jewellery: Of base metal, whether or not plated with precious metal: 7117 19 Other: 7117 19 10 With parts of glass Without parts of glass: 7117 19 99 Other 7117 90 00 Other 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hotrolled, not clad, plated or coated: Other, in coils, not further worked than hot-rolled: 7208 39 00 Of a thickness of less than 3 mm 7216 Angles, shapes and sections of iron or non-alloy steel: Other: 7216 91 Cold-formed or cold-finished from flat-rolled products 7216 99 00 Other 7217 Wire of iron or non-alloy steel: 7217 10 Not plated or coated, whether or not polished: Containing by weight less than 0,25 % of carbon: With a maximum cross-sectional dimension of 0,8 mm or more: 7217 10 39 Other 7217 20 Plated or coated with zinc: Containing by weight less than 0,25 % of carbon: 7217 20 30 With a maximum cross-sectional dimension of 0,8 mm or more 7217 20 50 Containing by weight 0,25 % or more but less than 0,6 % of carbon 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails: 7302 40 00 Fish-plates and sole plates 7302 90 00 Other 7310 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment: 7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated: 7312 10 Stranded wire, ropes and cables: 7312 10 20 Of stainless steel: ex 7312 10 20 Other than with fittings attached, or made up into articles, for use in civil aircraft Other, with a maximum cross-sectional dimension: Not exceeding 3 mm: 7312 10 49 Other: ex 7312 10 49 Other than with fittings attached, or made up into articles, for use in civil aircraft Exceeding 3 mm: Stranded wire: 7312 10 61 Not coated: ex 7312 10 61 Other than with fittings attached, or made up into articles, for use in civil aircraft Coated: 7312 10 65 Plated or coated with zinc: ex 7312 10 65 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 10 69 Other: ex 7312 10 69 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 90 00 Other ex 7312 90 00 Other than with fittings attached, or made up into articles, for use in civil aircraft 7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel: 7314 20 Grill, netting and fencing, welded at the intersection, of wire with a maximum crosssectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more Other grill, netting and fencing, welded at the intersection: 7314 39 00 Other 7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper 7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of iron or steel 7320 Springs and leaves for springs, of iron or steel 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel: Other appliances: 7321 89 00 Other, including appliances for solid fuel: ex 7321 89 00 For solid fuel 7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel; air heaters and hot-air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motordriven fan or blower, and parts thereof, of iron or steel: Radiators and parts thereof: 7322 11 00 Of cast iron 7322 19 00 Other 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel: Other: 7323 91 00 Of cast iron, not enamelled 7323 93 Of stainless steel 7323 94 Of iron (other than cast iron) or steel, enamelled: 7323 94 10 Articles for table use 7323 99 Other: 7323 99 10 Articles for table use Other: 7323 99 99 Other 7324 Sanitary ware and parts thereof, of iron or steel: Baths: 7324 21 00 Of cast iron, whether or not enamelled 7324 90 00 Other, including parts: ex 7324 90 00 Other than sanitary ware (excluding parts thereof), for use in civil aircraft 7325 Other cast articles of iron or steel 7326 Other articles of iron or steel 7403 Refined copper and copper alloys, unwrought: Copper alloys: 7403 21 00 Copper-zinc base alloys (brass) 7407 Copper bars, rods and profiles: Of copper alloys: 7407 29 Other 7408 Copper wire: Of refined copper: 7408 19 Other Of copper alloys: 7408 22 00 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm: Not backed: 7410 11 00 Of refined copper 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper: 7418 20 00 Sanitary ware and parts thereof 7419 Other articles of copper: Other: 7419 99 Other: 7419 99 90 Other 7604 Aluminium bars, rods and profiles: Of aluminium alloys: 7604 29 Other: 7604 29 10 Bars and rods 7605 Aluminium wire: Of aluminium, not alloyed: 7605 19 00 Other Of aluminium alloys: 7605 21 00 Of which the maximum cross-sectional dimension exceeds 7 mm 7605 29 00 Other 7608 Aluminium tubes and pipes: 7608 20 Of aluminium alloys: Other: 7608 20 81 Not further worked than extruded: ex 7608 20 81 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 7611 00 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7612 Aluminium casks, drums, cans, boxes and similar containers (including rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 litres, whether or not lined or heatinsulated, but not fitted with mechanical or thermal equipment 7613 00 00 Aluminium containers for compressed or liquefied gas 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated 7615 Table, kitchen or other household articles and parts thereof, of aluminium; pot scourers and scouring or polishing pads, gloves and the like, of aluminium; sanitary ware and parts thereof, of aluminium 7616 Other articles of aluminium 8201 Hand tools, the following: spades, shovels, mattocks, picks, hoes, forks and rakes; axes, billhooks and similar hewing tools; secateurs and pruners of any kind; scythes, sickles, hay knives, hedge shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry 8202 Handsaws; blades for saws of all kinds (including slitting, slotting or toothless saw blades): 8202 10 00 Handsaws 8205 Hand tools (including glaziers diamonds), not elsewhere specified or included; blowlamps; vices, clamps and the like, other than accessories for and parts of machine tools; anvils; portable forges; hand- or pedal-operated grinding wheels with frameworks 8206 00 00 Tools of two or more of headings 8202 to 8205, put up in sets for retail sale 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools: Rock-drilling or earth-boring tools: 8207 13 00 With working part of cermets 8207 19 Other, including parts: 8207 19 90 Other 8207 30 Tools for pressing, stamping or punching 8207 40 Tools for tapping or threading 8207 50 Tools for drilling, other than for rock-drilling 8207 60 Tools for boring or broaching 8207 70 Tools for milling 8207 80 Tools for turning 8207 90 Other interchangeable tools: With working part of other materials: 8207 90 30 Screwdriver bits 8207 90 50 Gear-cutting tools Other, with working part: Of cermets: 8207 90 71 For working metal 8207 90 78 Other Of other materials: 8207 90 91 For working metal 8207 90 99 Other 8208 Knives and cutting blades, for machines or for mechanical appliances 8209 00 Plates, sticks, tips and the like for tools, unmounted, of cermets 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208, and blades therefor: 8211 10 00 Sets of assorted articles Other: 8211 91 Table knives having fixed blades 8211 92 00 Other knives having fixed blades 8211 93 00 Knives having other than fixed blades 8211 94 00 Blades 8212 Razors and razor blades (including razor blade blanks in strips) 8213 00 00 Scissors, tailors shears and similar shears, and blades therefor 8214 Other articles of cutlery (for example, hair clippers, butchers or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware: 8215 10 Sets of assorted articles containing at least one article plated with precious metal 8215 20 Other sets of assorted articles Other: 8215 99 Other 8301 Padlocks and locks (key, combination or electrically operated), of base metal; clasps and frames with clasps, incorporating locks, of base metal; keys for any of the foregoing articles, of base metal: 8301 10 00 Padlocks 8301 30 00 Locks of a kind used for furniture 8301 40 Other locks 8301 50 00 Clasps and frames with clasps, incorporating locks 8301 60 00 Parts 8301 70 00 Keys presented separately 8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like; base metal hat-racks, hat-pegs, brackets and similar fixtures; castors with mountings of base metal; automatic door closers of base metal: 8302 30 00 Other mountings, fittings and similar articles suitable for motor vehicles Other mountings, fittings and similar articles: 8302 41 00 Suitable for buildings 8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal; staples in strips (for example, for offices, upholstery, packaging), of base metal: 8305 20 00 Staples in strips 8305 90 00 Other, including parts 8307 Flexible tubing of base metal, with or without fittings: 8307 10 00 Of iron or steel: ex 8307 10 00 Other than with fittings attached, for use in civil aircraft 8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal: 8309 10 00 Crown corks 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying: 8311 10 Coated electrodes of base metal, for electric arc-welding: 8311 20 00 Cored wire of base metal, for electric arc-welding 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); superheated water boilers: Steam or other vapour generating boilers: 8402 11 00 Watertube boilers with a steam production exceeding 45 tonnes per hour 8402 12 00 Watertube boilers with a steam production not exceeding 45 tonnes per hour 8402 19 Other vapour generating boilers, including hybrid boilers: 8402 20 00 Superheated water boilers 8403 Central heating boilers other than those of heading 8402 8404 Auxiliary plant for use with boilers of heading 8402 or 8403 (for example, economisers, superheaters, soot removers, gas recoverers); condensers for steam or other vapour power units: 8404 10 00 Auxiliary plant for use with boilers of heading 8402 or 8403 8404 20 00 Condensers for steam or other vapour power units 8407 Spark-ignition reciprocating or rotary internal combustion piston engines: Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87: 8407 31 00 Of a cylinder capacity not exceeding 50 cm3 8407 32 Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3: 8407 33 Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3: 8407 33 90 Other 8407 34 Of a cylinder capacity exceeding 1 000 cm3: 8407 34 10 For the industrial assembly of:  pedestrian-controlled tractors of subheading 8701 10;  motor vehicles of heading 8703;  motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 800 cm3;  motor vehicles of heading 8705: ex 8407 34 10 Other than motor vehicles of heading 8703 Other: New, of a cylinder capacity: 8407 34 91 Not exceeding 1 500 cm3 8407 34 99 Exceeding 1 500 cm3 8407 90 Other engines 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines): 8408 20 Engines of a kind used for the propulsion of vehicles of Chapter 87: Other: For wheeled agricultural or forestry tractors, of a power: 8408 20 31 Not exceeding 50 kW 8408 20 35 Exceeding 50 kW but not exceeding 100 kW For other vehicles of Chapter 87, of a power: 8408 20 51 Not exceeding 50 kW 8408 20 55 Exceeding 50 kW but not exceeding 100 kW: ex 8408 20 55 Other than for the industrial assembly 8408 90 Other engines: Other: New, of a power: 8408 90 41 Not exceeding 15 kW: ex 8408 90 41 Other than for use in civil aircraft 8408 90 43 Exceeding 15 kW but not exceeding 30 kW: ex 8408 90 43 Other than for use in civil aircraft 8408 90 45 Exceeding 30 kW but not exceeding 50 kW: ex 8408 90 45 Other than for use in civil aircraft 8408 90 47 Exceeding 50 kW but not exceeding 100 kW: ex 8408 90 47 Other than for use in civil aircraft 8412 Other engines and motors: Hydraulic power engines and motors: 8412 21 Linear acting (cylinders): 8412 21 20 Hydraulic systems: ex 8412 21 20 Other than for use in civil aircraft 8412 21 80 Other: ex 8412 21 80 Other than for use in civil aircraft 8412 29 Other: 8412 29 20 Hydraulic systems: ex 8412 29 20 Other than for use in civil aircraft Other: 8412 29 81 Hydraulic fluid power motors: ex 8412 29 81 Other than for use in civil aircraft 8412 29 89 Other: ex 8412 29 89 Other than for use in civil aircraft Pneumatic power engines and motors: 8412 31 00 Linear acting (cylinders): ex 8412 31 00 Other than for use in civil aircraft 8412 39 00 Other: ex 8412 39 00 Other than for use in civil aircraft 8412 80 Other: 8412 80 10 Steam or other vapour power engines 8412 80 80 Other: ex 8412 80 80 Other than for use in civil aircraft 8412 90 Parts: 8412 90 20 Of reaction engines other than turbojets: ex 8412 90 20 Other than for use in civil aircraft 8412 90 40 Of hydraulic power engines and motors: ex 8412 90 40 Other than for use in civil aircraft 8412 90 80 Other: ex 8412 90 80 Other than for use in civil aircraft 8413 Pumps for liquids, whether or not fitted with a measuring device; liquid elevators: Pumps fitted or designed to be fitted with a measuring device: 8413 11 00 Pumps for dispensing fuel or lubricants, of the type used in filling stations or in garages 8413 19 00 Other: ex 8413 19 00 Other than for use in civil aircraft 8413 20 00 Handpumps, other than those of subheading 8413 11 or 8413 19: ex 8413 20 00 Other than for use in civil aircraft 8413 30 Fuel, lubricating or cooling medium pumps for internal combustion piston engines: 8413 30 80 Other: ex 8413 30 80 Other than for use in civil aircraft 8413 40 00 Concrete pumps 8413 50 Other reciprocating positive displacement pumps: 8413 50 20 Hydraulic units: ex 8413 50 20 Other than for use in civil aircraft 8413 50 40 Dosing and proportioning pumps: ex 8413 50 40 Other than for use in civil aircraft Other: Piston pumps: 8413 50 61 Hydraulic fluid power: ex 8413 50 61 Other than for use in civil aircraft 8413 50 69 Other: ex 8413 50 69 Other than piston-membrane of a capacity exceeding 15 l/s and other than for use in civil aircraft 8413 50 80 Other: ex 8413 50 80 Other than for use in civil aircraft 8413 60 Other rotary positive displacement pumps: 8413 60 20 Hydraulic units: ex 8413 60 20 Other than for use in civil aircraft Other: Gear pumps: 8413 60 31 Hydraulic fluid power: ex 8413 60 31 Other than for use in civil aircraft 8413 60 39 Other: ex 8413 60 39 Other than for use in civil aircraft Vane pumps: 8413 60 61 Hydraulic fluid power: ex 8413 60 61 Other than for use in civil aircraft 8413 60 69 Other: ex 8413 60 69 Other than for use in civil aircraft 8413 60 70 Screw pumps: ex 8413 60 70 Other than for use in civil aircraft 8413 60 80 Other: ex 8413 60 80 Other than for use in civil aircraft 8413 70 Other centrifugal pumps: Submersible pumps: 8413 70 21 Single-stage 8413 70 29 Multi-stage 8413 70 30 Glandless impeller pumps for heating systems and warm water supply Other, with a discharge outlet diameter: 8413 70 35 Not exceeding 15 mm: ex 8413 70 35 Other than for use in civil aircraft Exceeding 15 mm: 8413 70 45 Channel impeller pumps and side channel pumps: ex 8413 70 45 Other than for use in civil aircraft Radial flow pumps: Single-stage: With single entry impeller: 8413 70 51 Monobloc: ex 8413 70 51 Other than for use in civil aircraft 8413 70 59 Other: ex 8413 70 59 Other than for use in civil aircraft 8413 70 65 With more than one entry impeller: ex 8413 70 65 Other than for use in civil aircraft 8413 70 75 Multi-stage: ex 8413 70 75 Other than for use in civil aircraft Other centrifugal pumps: 8413 70 81 Single-stage: ex 8413 70 81 Other than for use in civil aircraft 8413 70 89 Multi-stage: ex 8413 70 89 Other than for use in civil aircraft Other pumps; liquid elevators: 8413 81 00 Pumps: ex 8413 81 00 Other than for use in civil aircraft 8413 82 00 Liquid elevators Parts: 8413 91 00 Of pumps: ex 8413 91 00 Other than for use in civil aircraft 8413 92 00 Of liquid elevators 8414 Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters: 8414 30 Compressors of a kind used in refrigerating equipment: 8414 30 20 Of a power not exceeding 0,4 kW: ex 8414 30 20 Other than for use in civil aircraft Of a power exceeding 0,4 kW: 8414 30 89 Other: ex 8414 30 89 Other than for use in civil aircraft 8414 40 Air compressors mounted on a wheeled chassis for towing Fans: 8414 51 00 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W: ex 8414 51 00 Other than for use in civil aircraft 8414 59 Other: 8414 59 20 Axial fans: ex 8414 59 20 Other than for use in civil aircraft 8414 59 40 Centrifugal fans: ex 8414 59 40 Other than for use in civil aircraft 8414 59 80 Other: ex 8414 59 80 Other than for use in civil aircraft 8414 60 00 Hoods having a maximum horizontal side not exceeding 120 cm 8414 80 Other: Turbo-compressors: 8414 80 11 Single-stage: ex 8414 80 11 Other than for use in civil aircraft 8414 80 19 Multi-stage: ex 8414 80 19 Other than for use in civil aircraft Reciprocating displacement compressors, having a gauge pressure capacity of: Not exceeding 15 bar, giving a flow per hour: 8414 80 22 Not exceeding 60 m3 ex 8414 80 22 Other than for use in civil aircraft 8414 80 28 Exceeding 60 m3 ex 8414 80 28 Other than for use in civil aircraft Exceeding 15 bar, giving a flow per hour: 8414 80 51 Not exceeding 120 m3 ex 8414 80 51 Other than for use in civil aircraft 8414 80 59 Exceeding 120 m3 ex 8414 80 59 Other than for use in civil aircraft Rotary displacement compressors: 8414 80 73 Single-shaft: ex 8414 80 73 Other than for use in civil aircraft Multi-shaft: 8414 80 75 Screw compressors: ex 8414 80 75 Other than for use in civil aircraft 8414 80 78 Other: ex 8414 80 78 Other than for use in civil aircraft 8414 80 80 Other: ex 8414 80 80 Other than for use in civil aircraft 8416 Furnace burners for liquid fuel, for pulverised solid fuel or for gas; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances: 8416 10 Furnace burners for liquid fuel 8416 30 00 Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric: 8417 20 Bakery ovens, including biscuit ovens 8417 80 Other: 8417 80 20 Tunnel ovens and muffle furnaces for firing ceramic products 8417 80 80 Other 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415: Refrigerators, household type: 8418 21 Compression-type: 8418 21 10 Of a capacity exceeding 340 litres Other: Other, of a capacity: 8418 21 91 Not exceeding 250 litres 8418 21 99 Exceeding 250 litres but not exceeding 340 litres 8418 29 00 Other ex 8418 29 00 Other than absorption-type, electrical 8418 30 Freezers of the chest type, not exceeding 800 litres capacity: 8418 30 20 Of a capacity not exceeding 400 litres: ex 8418 30 20 Other than for use in civil aircraft 8418 30 80 Of a capacity exceeding 400 litres but not exceeding 800 litres: ex 8418 30 80 Other than for use in civil aircraft 8418 40 Freezers of the upright type, not exceeding 900 litres capacity: 8418 40 20 Of a capacity not exceeding 250 litres: ex 8418 40 20 Other than for use in civil aircraft 8418 40 80 Of a capacity exceeding 250 litres but not exceeding 900 litres: ex 8418 40 80 Other than for use in civil aircraft 8418 50 Other furniture (chests, cabinets, display counters, showcases and the like) for storage and display, incorporating refrigerating or freezing equipment: Refrigerated showcases and counters (incorporating a refrigerating unit or evaporator): 8418 50 19 Other Other refrigerating furniture: 8418 50 91 For deep-freezing, other than that of subheadings 8418 30 and 8418 40 8418 50 99 Other Other refrigerating or freezing equipment; heat pumps: 8418 61 00 Heat pumps other than air conditioning machines of heading 8415: ex 8418 61 00 Other than for use in civil aircraft 8418 69 00 Other: ex 8418 69 00 Other than absorption heat pumps and other than for use in civil aircraft Parts: 8418 91 00 Furniture designed to receive refrigerating or freezing equipment 8419 Machinery, plant or laboratory equipment, whether or not electrically heated (excluding furnaces, ovens and other equipment of heading 8514), for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, other than machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, nonelectric: Instantaneous or storage water heaters, non-electric: 8419 11 00 Instantaneous gas water heaters 8419 19 00 Other Dryers: 8419 31 00 For agricultural products 8419 39 Other Other machinery, plant and equipment: 8419 81 For making hot drinks or for cooking or heating food: 8419 81 20 Percolators and other appliances for making coffee and other hot drinks: ex 8419 81 20 Other than for use in civil aircraft 8419 81 80 Other: ex 8419 81 80 Other than for use in civil aircraft 8421 Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases: Filtering or purifying machinery and apparatus for gases: 8421 39 Other: 8421 39 20 Machinery and apparatus for filtering or purifying air: ex 8421 39 20 Other than for use in civil aircraft Machinery and apparatus for filtering or purifying other gases: 8421 39 40 By a liquid process: ex 8421 39 40 Other than for use in civil aircraft 8421 39 90 Other: ex 8421 39 90 Other than for use in civil aircraft 8422 Dishwashing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; other packing or wrapping machinery (including heat-shrink wrapping machinery); machinery for aerating beverages: Dishwashing machines: 8422 11 00 Of the household type 8422 19 00 Other 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing machine weights of all kinds: 8423 10 Personal weighing machines, including baby scales; household scales 8423 30 00 Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales Other weighing machinery: 8423 81 Having a maximum weighing capacity not exceeding 30 kg 8423 82 Having a maximum weighing capacity exceeding 30 kg but not exceeding 5 000 kg 8423 89 00 Other 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sandblasting machines and similar jet projecting machines: 8424 10 Fire extinguishers, whether or not charged: 8424 10 20 Of a weight not exceeding 21 kg: ex 8424 10 20 Other than for use in civil aircraft 8424 10 80 Other: ex 8424 10 80 Other than for use in civil aircraft 8425 Pulley tackle and hoists other than skip hoists; winches and capstans; jacks: Other winches; capstans: 8425 31 00 Powered by electric motor: ex 8425 31 00 Other than for use in civil aircraft 8425 39 Other: 8425 39 30 Powered by internal combustion piston engines: ex 8425 39 30 Other than for use in civil aircraft 8425 39 90 Other: ex 8425 39 90 Other than for use in civil aircraft Jacks; hoists of a kind used for raising vehicles: 8425 41 00 Built-in jacking systems of a type used in garages 8425 42 00 Other jacks and hoists, hydraulic: ex 8425 42 00 Other than for use in civil aircraft 8425 49 00 Other: ex 8425 49 00 Other than for use in civil aircraft 8426 Ships derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane: Other machinery, self-propelled: 8426 41 00 On tyres 8426 49 00 Other Other machinery: 8426 91 Designed for mounting on road vehicles 8426 99 00 Other ex 8426 99 00 Other than for use in civil aircraft 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics): 8428 20 Pneumatic elevators and conveyors: 8428 20 30 Specially designed for use in agriculture Other: 8428 20 91 For bulk materials 8428 20 98 Other ex 8428 20 98 Other than for use in civil aircraft Other continuous-action elevators and conveyors, for goods or materials: 8428 33 00 Other, belt type: ex 8428 33 00 Other than for use in civil aircraft 8428 39 Other: 8428 39 20 Roller conveyors: ex 8428 39 20 Other than for use in civil aircraft 8428 39 90 Other: ex 8428 39 90 Other than for use in civil aircraft 8428 90 Other machinery: 8428 90 30 Rolling-mill machinery; roller tables for feeding and removing products; tilters and manipulators for ingots, balls, bars and slabs Other: Loaders specially designed for use in agriculture: 8428 90 71 Designed for attachment to agricultural tractors 8428 90 79 Other Other: 8428 90 91 Mechanical loaders for bulk material 8428 90 95 Other: ex 8428 90 95 Other than mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and roadrollers: Bulldozers and angledozers: 8429 11 00 Track laying: ex 8429 11 00 Of an output of less than 250 kW 8429 19 00 Other 8429 40 Tamping machines and roadrollers Mechanical shovels, excavators and shovel loaders: 8429 51 Front-end shovel loaders: Other: 8429 51 91 Crawler shovel loaders 8429 51 99 Other 8429 52 Machinery with a 360 ° revolving superstructure 8429 59 00 Other 8433 Harvesting or threshing machinery, including straw or fodder balers; grass or hay mowers; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading 8437: Mowers for lawns, parks or sports grounds: 8433 11 Powered, with the cutting device rotating in a horizontal plane 8433 19 Other 8433 20 Other mowers, including cutter bars for tractor mounting 8433 30 Other haymaking machinery 8433 40 Straw or fodder balers, including pick-up balers Other harvesting machinery; threshing machinery: 8433 51 00 Combine harvester-threshers 8433 52 00 Other threshing machinery 8433 53 Root or tuber harvesting machines: 8433 53 30 Beet-topping machines and beet harvesters 8433 59 Other: Forage harvesters: 8433 59 11 Self-propelled 8433 59 19 Other 8433 60 00 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce 8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages: 8435 10 00 Machinery 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping machinery, including germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery: 8437 10 00 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 8437 80 00 Other machinery 8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8450 Household or laundry-type washing machines, including machines which both wash and dry: Machines, each of a dry linen capacity not exceeding 10 kg: 8450 11 Fully-automatic machines: 8450 11 90 Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 8450 12 00 Other machines, with built-in centrifugal drier 8450 19 00 Other 8451 Machinery (other than machines of heading 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made-up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum; machines for reeling, unreeling, folding, cutting or pinking textile fabrics: Drying machines: 8451 21 Each of a dry linen capacity not exceeding 10 kg 8451 29 00 Other 8456 Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes: 8456 10 00 Operated by laser or other light or photon beam processes: ex 8456 10 00 Other than of a kind used in the manufacture of semiconductor wafers or devices 8456 20 00 Operated by ultrasonic processes 8456 30 Operated by electrodischarge processes 8456 90 00 Other 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal 8458 Lathes (including turning centres) for removing metal 8459 Machine tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes (including turning centres) of heading 8458 8460 Machine tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading 8461 8461 Machine tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine tools working by removing metal or cermets, not elsewhere specified or included 8462 Machine tools (including presses) for working metal by forging, hammering or die-stamping; machine tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching; presses for working metal or metal carbides, not specified above 8463 Other machine tools for working metal or cermets, without removing material: 8463 10 Drawbenches for bars, tubes, profiles, wire or the like: 8463 10 90 Other 8463 20 00 Thread-rolling machines 8463 30 00 Machines for working wire 8463 90 00 Other 8468 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading 8515; gas-operated surface tempering machines and appliances 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand: Mixing or kneading machines: 8474 32 00 Machines for mixing mineral substances with bitumen 8474 39 Other 8474 80 Other machinery 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter: Other machines and mechanical appliances: 8479 82 00 Mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or stirring machines 8479 89 Other: 8479 89 60 Central greasing systems 8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves: 8481 80 Other appliances: Taps, cocks and valves for sinks, washbasins, bidets, water cisterns, baths and similar fixtures: 8481 80 11 Mixing valves 8481 80 19 Other Central heating radiator valves: 8481 80 31 Thermostatic valves 8481 80 39 Other 8481 80 40 Valves for pneumatic tyres and inner tubes Other: Process control valves: 8481 80 59 Other Other: Gate valves: 8481 80 61 Of cast iron 8481 80 63 Of steel 8481 80 69 Other Globe valves: 8481 80 71 Of cast iron 8481 80 73 Of steel 8481 80 79 Other 8481 80 85 Butterfly valves 8481 80 87 Diaphragm valves 8481 90 00 Parts 8482 Ball or roller bearings: 8482 10 Ball bearings: 8482 10 90 Other 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints): 8483 10 Transmission shafts (including cam shafts and crank shafts) and cranks: Cranks and crank shafts: 8483 10 21 Of cast iron or cast steel: ex 8483 10 21 Other than for use in civil aircraft 8483 10 25 Of open-die forged steel: ex 8483 10 25 Other than for use in civil aircraft 8483 10 29 Other: ex 8483 10 29 Other than for use in civil aircraft 8483 10 50 Articulated shafts: ex 8483 10 50 Other than for use in civil aircraft 8483 30 Bearing housings, not incorporating ball or roller bearings; plain shaft bearings: 8483 30 80 Plain shaft bearings: ex 8483 30 80 Other than for use in civil aircraft 8483 40 Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately; ball or roller screws; gear boxes and other speed changers, including torque converters: 8483 40 30 Ball or roller screws: ex 8483 40 30 Other than for use in civil aircraft 8483 40 90 Other: ex 8483 40 90 Other than for use in civil aircraft 8483 60 Clutches and shaft couplings (including universal joints): 8483 60 20 Of cast iron or cast steel: ex 8483 60 20 Other than for use in civil aircraft 8483 60 80 Other: ex 8483 60 80 Other than for use in civil aircraft 8486 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; machines and apparatus specified in note 9(c) to this chapter; parts and accessories: 8486 30 Machines and apparatus for the manufacture of flat panel displays: 8486 30 30 Apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates 8501 Electric motors and generators (excluding generating sets): 8501 10 Motors of an output not exceeding 37,5 W 8501 20 00 Universal AC/DC motors of an output exceeding 37,5 W: ex 8501 20 00 Other than of an output exceeding 735 W but not exceeding 150 kW for use in civil aircraft Other DC motors; DC generators: 8501 31 00 Of an output not exceeding 750 W: ex 8501 31 00 Other than motors of an output exceeding 735 W, DC generators, for use in civil aircraft 8501 32 Of an output exceeding 750 W but not exceeding 75 kW: 8501 32 20 Of an output exceeding 750 W but not exceeding 7,5 kW: ex 8501 32 20 Other than for use in civil aircraft 8501 32 80 Of an output exceeding 7,5 kW but not exceeding 75 kW: ex 8501 32 80 Other than for use in civil aircraft 8501 33 00 Of an output exceeding 75 kW but not exceeding 375 kW: ex 8501 33 00 Other than motors of an output not exceeding 150 kW and generators for use in civil aircraft 8501 34 Of an output exceeding 375 kW: 8501 34 50 Traction motors Other, of an output: 8501 34 92 Exceeding 375 kW but not exceeding 750 kW: ex 8501 34 92 Other than generators for use in civil aircraft 8501 34 98 Exceeding 750 kW: ex 8501 34 98 Other than generators for use in civil aircraft Other AC motors, multi-phase: 8501 53 Of an output exceeding 75 kW: Other, of an output: 8501 53 94 Exceeding 375 kW but not exceeding 750 kW 8501 53 99 Exceeding 750 kW AC generators (alternators): 8501 62 00 Of an output exceeding 75 kVA but not exceeding 375 kVA: ex 8501 62 00 Other than for use in civil aircraft 8501 63 00 Of an output exceeding 375 kVA but not exceeding 750 kVA: ex 8501 63 00 Other than for use in civil aircraft 8501 64 00 Of an output exceeding 750 kVA 8502 Electric generating sets and rotary converters: Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines): 8502 11 Of an output not exceeding 75 kVA: 8502 11 20 Of an output not exceeding 7,5 kVA: ex 8502 11 20 Other than for use in civil aircraft 8502 11 80 Of an output exceeding 7,5 kVA but not exceeding 75 kVA: ex 8502 11 80 Other than for use in civil aircraft 8502 12 00 Of an output exceeding 75 kVA but not exceeding 375 kVA: ex 8502 12 00 Other than for use in civil aircraft 8502 13 Of an output exceeding 375 kVA: 8502 13 20 Of an output exceeding 375 kVA but not exceeding 750 kVA: ex 8502 13 20 Other than for use in civil aircraft 8502 13 40 Of an output exceeding 750 kVA but not exceeding 2 000 kVA: ex 8502 13 40 Other than for use in civil aircraft 8502 13 80 Of an output exceeding 2 000 kVA: ex 8502 13 80 Other than for use in civil aircraft 8502 20 Generating sets with spark-ignition internal combustion piston engines: 8502 20 20 Of an output not exceeding 7,5 kVA: ex 8502 20 20 Other than for use in civil aircraft 8502 20 40 Of an output exceeding 7,5 kVA but not exceeding 375 kVA: ex 8502 20 40 Other than for use in civil aircraft 8502 20 60 Of an output exceeding 375 kVA but not exceeding 750 kVA: ex 8502 20 60 Other than for use in civil aircraft 8502 20 80 Of an output exceeding 750 kVA: ex 8502 20 80 Other than for use in civil aircraft Other generating sets: 8502 39 Other: 8502 39 20 Turbo-generators: ex 8502 39 20 Other than for use in civil aircraft 8502 39 80 Other: ex 8502 39 80 Other than for use in civil aircraft 8502 40 00 Electric rotary converters: ex 8502 40 00 Other than for use in civil aircraft 8504 Electrical transformers, static converters (for example, rectifiers) and inductors: 8504 10 Ballasts for discharge lamps or tubes: 8504 10 20 Inductors, whether or not connected with a capacitor: ex 8504 10 20 Other than for use in civil aircraft 8504 10 80 Other: ex 8504 10 80 Other than for use in civil aircraft Other transformers: 8504 31 Having a power handling capacity not exceeding 1 kVA: Measuring transformers: 8504 31 21 For voltage measurement: ex 8504 31 21 Other than for use in civil aircraft 8504 31 29 Other: ex 8504 31 29 Other than for use in civil aircraft 8504 31 80 Other: ex 8504 31 80 Other than for use in civil aircraft 8504 34 00 Having a power handling capacity exceeding 500 kVA 8504 40 Static converters: Other: 8504 40 40 Polycrystalline semiconductor rectifiers: ex 8504 40 40 Other than for use in civil aircraft Other: Other: Inverters: 8504 40 84 Having a power handling capacity not exceeding 7,5 kVA: ex 8504 40 84 Other than for use in civil aircraft 8504 50 Other inductors: 8504 50 95 Other: ex 8504 50 95 Other than for use in civil aircraft 8505 Electromagnets; permanent magnets and articles intended to become permanent magnets after magnetisation; electromagnetic or permanent magnet chucks, clamps and similar holding devices; electromagnetic couplings, clutches and brakes; electromagnetic lifting heads: 8505 20 00 Electromagnetic couplings, clutches and brakes 8505 90 Other, including parts: 8505 90 30 Electromagnetic or permanent magnet chucks, clamps and similar holding devices 8505 90 90 Parts 8506 Primary cells and primary batteries: 8506 10 Manganese dioxide: Alkaline: 8506 10 11 Cylindrical cells 8507 Electric accumulators, including separators therefor, whether or not rectangular (including square): 8507 10 Lead-acid, of a kind used for starting piston engines: Of a weight not exceeding 5 kg: 8507 10 41 Working with liquid electrolyte: ex 8507 10 41 Other than for use in civil aircraft 8507 10 49 Other: ex 8507 10 49 Other than for use in civil aircraft Of a weight exceeding 5 kg: 8507 10 92 Working with liquid electrolyte: ex 8507 10 92 Other than for use in civil aircraft 8507 10 98 Other: ex 8507 10 98 Other than for use in civil aircraft 8507 20 Other lead-acid accumulators: Traction accumulators: 8507 20 41 Working with liquid electrolyte: ex 8507 20 41 Other than for use in civil aircraft 8507 20 49 Other: ex 8507 20 49 Other than for use in civil aircraft Other: 8507 20 92 Working with liquid electrolyte: ex 8507 20 92 Other than for use in civil aircraft 8507 20 98 Other: ex 8507 20 98 Other than for use in civil aircraft 8507 30 Nickel-cadmium: 8507 30 20 Hermetically sealed: ex 8507 30 20 Other than for use in civil aircraft Other: 8507 30 81 Traction accumulators: ex 8507 30 81 Other than for use in civil aircraft 8507 30 89 Other: ex 8507 30 89 Other than for use in civil aircraft 8507 40 00 Nickel-iron: ex 8507 40 00 Other than for use in civil aircraft 8507 80 Other accumulators: 8507 80 20 Nickel-hydride: ex 8507 80 20 Other than for use in civil aircraft 8507 80 30 Lithium-ion: ex 8507 80 30 Other than for use in civil aircraft 8507 80 80 Other: ex 8507 80 80 Other than for use in civil aircraft 8507 90 Parts: 8507 90 20 Plates for accumulators: ex 8507 90 20 Other than for use in civil aircraft 8507 90 30 Separators: ex 8507 90 30 Other than for use in civil aircraft 8507 90 90 Other: ex 8507 90 90 Other than for use in civil aircraft 8514 Industrial or laboratory electric furnaces and ovens (including those functioning by induction or dielectric loss); other industrial or laboratory equipment for the heat treatment of materials by induction or dielectric loss: 8514 10 Resistance heated furnaces and ovens: 8514 20 Furnaces and ovens functioning by induction or dielectric loss: 8514 40 00 Other equipment for the heat treatment of materials by induction or dielectric loss 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space-heating apparatus and soil-heating apparatus; electrothermic hairdressing apparatus (for example, hairdryers, hair curlers, curling tong heaters) and hand dryers; electric smoothing irons; other electrothermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading 8545: 8516 60 Other ovens; cookers, cooking plates, boiling rings; grillers and roasters: 8516 60 10 Cookers (incorporating at least an oven and a hob) 8516 80 Electric heating resistors: 8516 80 20 Assembled with an insulated former: ex 8516 80 20 Other than assembled only with a simple insulated former and electrical connections, used for antiicing or de-icing, for use in civil aircraft 8516 80 80 Other: ex 8516 80 80 Other than assembled only with a simple insulated former and electrical connections, used for antiicing or de-icing, for use in civil aircraft 8516 90 00 Parts 8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528: Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network): 8517 62 00 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus: ex 8517 62 00 Telephonic or telegraphic switching apparatus 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers; audiofrequency electric amplifiers; electric sound amplifier sets: Loudspeakers, whether or not mounted in their enclosures: 8518 21 00 Single loudspeakers, mounted in their enclosures: ex 8518 21 00 Other than for use in civil aircraft 8518 22 00 Multiple loudspeakers, mounted in the same enclosure: ex 8518 22 00 Other than for use in civil aircraft 8518 29 Other: 8518 29 95 Other: ex 8518 29 95 Other than for use in civil aircraft 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras; digital cameras and video camera recorders: 8525 60 00 Transmission apparatus incorporating reception apparatus ex 8525 60 00 Other than for use in civil aircraft 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus: Reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus: 8528 72 Other, colour: Other: With integral tube: With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen: 8528 72 35 Exceeding 52 cm but not exceeding 72 cm 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs and other connectors, junction boxes), for a voltage exceeding 1 000 V: 8535 10 00 Fuses Automatic circuit breakers: 8535 21 00 For a voltage of less than 72,5 kV 8535 29 00 Other 8535 30 Isolating switches and make-and-break switches: 8535 90 00 Other 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp holders and other connectors, junction boxes), for a voltage not exceeding 1 000 V; connectors for optical fibres, optical fibre bundles or cables: 8536 10 Fuses 8536 20 Automatic circuit breakers 8536 30 Other apparatus for protecting electrical circuits Lamp holders, plugs and sockets: 8536 61 Lamp holders 8536 70 Connectors for optical fibres, optical fibre bundles or cables 8536 90 Other apparatus: 8536 90 01 Prefabricated elements for electrical circuits 8536 90 85 Other 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 8539 Electric filament or discharge lamps, including sealed beam lamp units and ultraviolet or infra-red lamps; arc lamps: 8539 10 00 Sealed beam lamp units: ex 8539 10 00 Other than for use in civil aircraft Discharge lamps, other than ultraviolet lamps: 8539 32 Mercury or sodium vapour lamps; metal halide lamps 8539 39 00 Other Ultraviolet or infra-red lamps; arc lamps: 8539 41 00 Arc lamps 8539 49 Other: 8539 49 10 Ultraviolet lamps 8539 90 Parts: 8539 90 10 Lamp bases 8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode ray tubes, television camera tubes): 8540 20 Television camera tubes; image converters and intensifiers; other photocathode tubes: 8540 20 80 Other 8540 40 00 Data/graphic display tubes, colour, with a phosphor dot screen pitch smaller than 0,4 mm 8540 50 00 Data/graphic display tubes, black and white or other monochrome 8540 60 00 Other cathode ray tubes Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes: 8540 71 00 Magnetrons 8540 72 00 Klystrons 8540 79 00 Other Other valves and tubes: 8540 81 00 Receiver or amplifier valves and tubes 8540 89 00 Other 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors: Winding wire: 8544 11 Of copper 8544 19 Other 8544 70 00 Optical fibre cables 8546 Electrical insulators of any material 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not selfpropelled (excluding those of heading 8604) 8606 Railway or tramway goods vans and wagons, not self-propelled: 8606 10 00 Tank wagons and the like 8606 30 00 Self-discharging vans and wagons, other than those of subheading 8606 10 Other: 8606 91 Covered and closed: 8606 91 80 Other: ex 8606 91 80 Insulated or refrigerated vans and wagons, other than those of subheading 8606 10 8606 99 00 Other 8701 Tractors (other than tractors of heading 8709): 8701 20 Road tractors for semi-trailers: 8701 20 10 New 8701 90 Other: Agricultural tractors (excluding pedestrian-controlled tractors) and forestry tractors, wheeled: New, of an engine power: 8701 90 35 Exceeding 75 kW but not exceeding 90 kW 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars: Other vehicles, with spark-ignition internal combustion reciprocating piston engine: 8703 21 Of a cylinder capacity not exceeding 1 000 cm3: 8703 21 10 New: ex 8703 21 10 Of the first degree of disassemble 8703 22 Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3: 8703 22 10 New: ex 8703 22 10 Of the first degree of disassemble ex 8703 22 10 Other than of first or second degree of disassemble 8703 22 90 Used 8703 23 Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3: New: 8703 23 11 Motor caravans 8703 23 19 Other: ex 8703 23 19 Of the first degree of disassemble ex 8703 23 19 Other than of first or second degree of disassemble 8703 23 90 Used 8703 24 Of a cylinder capacity exceeding 3 000 cm3: 8703 24 10 New: ex 8703 24 10 Of the first degree of disassemble Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel): 8703 31 Of a cylinder capacity not exceeding 1 500 cm3: 8703 31 10 New: ex 8703 31 10 Of the first degree of disassemble 8703 31 90 Used 8703 32 Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3: New: 8703 32 11 Motor caravans 8703 32 19 Other: ex 8703 32 19 Of the first degree of disassemble ex 8703 32 19 Other than of first or second degree of disassemble 8703 32 90 Used 8703 33 Of a cylinder capacity exceeding 2 500 cm3: New: 8703 33 11 Motor caravans 8703 33 19 Other: ex 8703 33 19 Of the first degree of disassemble 8704 Motor vehicles for the transport of goods: Other, with compression-ignition internal combustion piston engine (diesel or semidiesel): 8704 21 Of a gross vehicle weight not exceeding 5 tonnes: 8704 21 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: With engines of a cylinder capacity exceeding 2 500 cm3: 8704 21 31 New: ex 8704 21 31 Of the first degree of disassemble With engines of a cylinder capacity not exceeding 2 500 cm3: 8704 21 91 New: ex 8704 21 91 Of the first degree of disassemble 8704 22 Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes: 8704 22 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: 8704 22 91 New: ex 8704 22 91 Of the first degree of disassemble 8704 23 Of a gross vehicle weight exceeding 20 tonnes: 8704 23 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: 8704 23 91 New: ex 8704 23 91 Of the first degree of disassemble Other, with spark-ignition internal combustion piston engine: 8704 31 Of a gross vehicle weight not exceeding 5 tonnes: 8704 31 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: With engines of a cylinder capacity exceeding 2 800 cm3: 8704 31 31 New: ex 8704 31 31 Of the first degree of disassemble With engines of a cylinder capacity not exceeding 2 800 cm3: 8704 31 91 New: ex 8704 31 91 Of the first degree of disassemble 8704 32 Of a gross vehicle weight exceeding 5 tonnes: 8704 32 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: 8704 32 91 New: ex 8704 32 91 Of the first degree of disassemble 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705: 8707 10 For the vehicles of heading 8703: 8707 10 10 For industrial assembly purposes 8710 00 00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: 8711 10 00 With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 8711 50 00 With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 8711 90 00 Other 8714 Parts and accessories of vehicles of headings 8711 to 8713: Of motorcycles (including mopeds): 8714 11 00 Saddles 8714 19 00 Other Other: 8714 91 Frames and forks, and parts thereof 8714 92 Wheel rims and spokes 8714 93 Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocketwheels 8714 94 Brakes, including coaster braking hubs and hub brakes, and parts thereof 8714 95 00 Saddles 8714 96 Pedals and crank-gear, and parts thereof 8714 99 Other 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof: 8716 10 Trailers and semi-trailers of the caravan type, for housing or camping 8716 20 00 Self-loading or self-unloading trailers and semi-trailers for agricultural purposes Other trailers and semi-trailers for the transport of goods: 8716 31 00 Tanker trailers and tanker semi-trailers 8716 39 Other: 8716 39 10 Specially designed for the transport of highly radioactive materials (Euratom) Other: New: 8716 39 30 Semi-trailers Other: 8716 39 51 With a single axle 8716 39 80 Used 8716 40 00 Other trailers and semi-trailers 8716 80 00 Other vehicles 8716 90 Parts 9003 Frames and mountings for spectacles, goggles or the like, and parts thereof: Frames and mountings: 9003 19 Of other materials: 9003 19 10 Of precious metal or of rolled precious metal 9004 Spectacles, goggles and the like, corrective, protective or other: 9004 10 Sunglasses 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: 9028 10 00 Gas meters 9028 20 00 Liquid meters 9028 30 Electricity meters 9028 90 Parts and accessories: 9028 90 10 For electricity meters 9101 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal 9102 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101 9103 Clocks with watch movements, excluding clocks of heading 9104 9105 Other clocks 9113 Watch straps, watch bands and watch bracelets, and parts thereof 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof: 9401 20 00 Seats of a kind used for motor vehicles 9401 30 Swivel seats with variable height adjustment: 9401 30 10 Upholstered, with backrest and fitted with castors or glides 9401 80 00 Other seats 9401 90 Parts: 9401 90 10 Of seats of a kind used for aircraft Other: 9401 90 80 Other 9403 Other furniture and parts thereof: 9403 10 Metal furniture of a kind used in offices 9403 20 Other metal furniture: 9403 20 20 Beds: ex 9403 20 20 Other than for use in civil aircraft 9403 20 80 Other: ex 9403 20 80 Other than for use in civil aircraft 9403 70 00 Furniture of plastics: ex 9403 70 00 Other than for use in civil aircraft Furniture of other materials, including cane, osier, bamboo or similar materials: 9403 81 00 Of bamboo or rattan 9403 89 00 Other 9403 90 Parts: 9403 90 10 Of metal 9404 Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered: 9404 10 00 Mattress supports Mattresses: 9404 21 Of cellular rubber or plastics, whether or not covered 9404 30 00 Sleeping bags 9404 90 Other 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included: 9405 10 Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares: Of plastics: 9405 10 21 Of a kind used with filament lamps 9405 10 28 Other: ex 9405 10 28 Other than for use in civil aircraft 9405 10 30 Of ceramic materials 9405 10 50 Of glass Of other materials: 9405 10 91 Of a kind used with filament lamps 9405 10 98 Other: ex 9405 10 98 Other than for use in civil aircraft 9405 20 Electric table, desk, bedside or floor-standing lamps 9405 30 00 Lighting sets of a kind used for Christmas trees 9405 40 Other electric lamps and lighting fittings: 9405 50 00 Non-electrical lamps and lighting fittings 9405 60 Illuminated signs, illuminated nameplates and the like: 9405 60 20 Of plastics: ex 9405 60 20 Other than for use in civil aircraft Parts: 9405 91 Of glass Articles for electrical lighting fittings (excluding searchlights and spotlights): 9405 92 00 Of plastics: ex 9405 92 00 Other than parts of the articles of subheading 9405 10 or 9405 60, for use in civil aircraft 9406 00 Prefabricated buildings: Other: Of iron or steel: 9406 00 38 Other 9406 00 80 Of other materials 9503 00 Tricycles, scooters, pedal cars and similar wheeled toys; dolls carriages; dolls; other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds: 9503 00 10 Tricycles, scooters, pedal cars and similar toys; dolls carriages: ex 9503 00 10 Tricycles, scooters, pedal cars and similar toys Dolls representing only human beings and parts and accessories thereof: 9503 00 21 Dolls 9503 00 29 Parts and accessories 9503 00 30 Electric trains, including tracks, signals and other accessories therefor; reduced-size (scale) model assembly kits Other construction sets and constructional toys: 9503 00 35 Of plastics 9503 00 39 Of other materials: ex 9503 00 39 Other than of wood Toys representing animals or non-human creatures: 9503 00 41 Stuffed 9503 00 49 Other: ex 9503 00 49 Other than of wood 9503 00 55 Toy musical instruments and apparatus Puzzles: 9503 00 69 Other 9503 00 70 Other toys, put up in sets or outfits Other toys and models, incorporating a motor: 9503 00 75 Of plastics 9503 00 79 Of other materials Other: 9503 00 81 Toy weapons 9503 00 85 Die-cast miniature models of metal Other: 9503 00 95 Of plastics 9503 00 99 Other 9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment: 9504 10 00 Video games of a kind used with a television receiver 9504 20 Articles and accessories for billiards of all kinds: 9504 20 90 Other 9504 30 Other games, operated by coins, banknotes, bank cards, tokens or by other means of payment, other than bowling alley equipment 9504 40 00 Playing cards 9504 90 Other 9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 9507 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705) and similar hunting or shooting requisites: 9507 10 00 Fishing rods 9507 20 Fish-hooks, whether or not snelled 9507 90 00 Other 9508 Roundabouts, swings, shooting galleries and other fairground amusements; travelling circuses and travelling menageries; travelling theatres 9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorised, mops and feather dusters; prepared knots and tufts for broom or brush making; paint pads and rollers; squeegees (other than roller squeegees): Toothbrushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances: 9603 21 00 Toothbrushes, including dental-plate brushes 9603 29 Other 9603 30 Artists brushes, writing brushes and similar brushes for the application of cosmetics: 9603 30 90 Brushes for the application of cosmetics 9603 40 Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers: 9603 50 00 Other brushes constituting parts of machines, appliances or vehicles 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning 9607 Slide fasteners and parts thereof: Slide fasteners: 9607 11 00 Fitted with chain scoops of base metal 9607 19 00 Other 9608 Ballpoint pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading 9609 9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed 9611 00 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand; hand-operated composing sticks and hand printing sets incorporating such composing sticks 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes: 9612 10 Ribbons 9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks 9614 00 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof 9615 Combs, hair-slides and the like; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading 8516, and parts thereof 9616 Scent sprays and similar toilet sprays, and mounts and heads therefor; powderpuffs and pads for the application of cosmetics or toilet preparations 9617 00 Vacuum flasks and other vacuum vessels, complete with cases; parts thereof other than glass inners 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading 4906 and other than hand-painted or hand-decorated manufactured articles; collages and similar decorative plaques 9702 00 00 Original engravings, prints and lithographs 9703 00 00 Original sculptures and statuary, in any material 9704 00 00 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used or unused, other than those of heading 4907 9705 00 00 Collections and collectors pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest 9706 00 00 Antiques of an age exceeding 100 years ANNEX I(c) SERBIAN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS Referred to in Article 21 Duty rates will be reduced as follows: (a) on the date of entry into force of this Agreement, the import duty will be reduced to 85 % of the basic duty; (b) on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 70 % of basic duty; (c) on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 55 % of basic duty; (d) on 1 January of the third year following the date of entry into force of this Agreement, the import duty will be reduced to 40 % of basic duty; (e) on 1 January of the fourth year following the date of entry into force of this Agreement, the import duty will be reduced to 20 % of basic duty; (f) on 1 January of the fifth year following the date of entry into force of this Agreement, the remaining import duties will be abolished. CN code Description 3006 Pharmaceutical goods specified in note 4 to this chapter: Other: 3006 92 00 Waste pharmaceuticals 3303 00 Perfumes and toilet waters 3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations: 3304 10 00 Lip make-up preparations 3304 20 00 Eye make-up preparations 3304 30 00 Manicure or pedicure preparations Other: 3304 91 00 Powders, whether or not compressed 3305 Preparations for use on the hair: 3305 20 00 Preparations for permanent waving or straightening 3305 30 00 Hair lacquers 3305 90 Other 3307 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties: 3307 10 00 Pre-shave, shaving or aftershave preparations 3307 20 00 Personal deodorants and antiperspirants 3307 30 00 Perfumed bath salts and other bath preparations Preparations for perfuming or deodorising rooms, including odoriferous preparations used during religious rites: 3307 49 00 Other 3307 90 00 Other 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent: Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent: 3401 11 00 For toilet use (including medicated products) 3401 19 00 Other 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading 3401: 3402 90 Other: 3402 90 10 Surface-active preparations: ex 3402 90 10 Other than for flotation of ore (foamers) 3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles: 3604 10 00 Fireworks 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter: 3825 10 00 Municipal waste 3825 20 00 Sewage sludge 3825 30 00 Clinical waste Waste organic solvents: 3825 41 00 Halogenated 3825 49 00 Other 3825 50 00 Wastes of metal pickling liquors, hydraulic fluids, brake fluids and anti-freeze fluids Other wastes from chemical or allied industries: 3825 61 00 Mainly containing organic constituents 3825 69 00 Other 3825 90 Other: 3825 90 90 Other 3922 Baths, shower-baths, sinks, washbasins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics 3923 Articles for the conveyance or packing of goods, of plastics; stoppers, lids, caps and other closures, of plastics: 3923 10 00 Boxes, cases, crates and similar articles Sacks and bags (including cones): 3923 21 00 Of polymers of ethylene 3923 50 Stoppers, lids, caps and other closures: 3923 50 90 Other 3924 Tableware, kitchenware, other household articles and hygienic or toilet articles, of plastics: 3924 10 00 Tableware and kitchenware 3925 Builders ware of plastics, not elsewhere specified or included: 3925 20 00 Doors, windows and their frames and thresholds for doors 3925 30 00 Shutters, blinds (including venetian blinds) and similar articles and parts thereof 3926 Other articles of plastics and articles of other materials of headings 3901 to 3914: 3926 10 00 Office or school supplies 3926 20 00 Articles of apparel and clothing accessories (including gloves, mittens and mitts) 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, tyre treads and tyre flaps, of rubber: Retreaded tyres: 4012 11 00 Of a kind used on motor cars (including station wagons and racing cars) 4012 12 00 Of a kind used on buses or lorries 4012 13 00 Of a kind used on aircraft: ex 4012 13 00 Other than for use on civil aircraft 4012 19 00 Other 4012 20 00 Used pneumatic tyres: ex 4012 20 00 Other than for use on civil aircraft 4012 90 Other: 4013 Inner tubes, of rubber: 4013 10 Of a kind used on motor cars (including station wagons and racing cars), buses or lorries: 4013 10 10 Of the kind used on motor cars (including station wagons and racing cars) 4016 Other articles of vulcanised rubber other than hard rubber: Other: 4016 94 00 Boat or dock fenders, whether or not inflatable 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarettecases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper 4205 00 Other articles of leather or of composition leather: 4205 00 90 Other 4414 00 Wooden frames for paintings, photographs, mirrors or similar objects: 4414 00 90 Of other wood 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4417 00 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood 4418 Builders joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes: 4418 10 Windows, French windows and their frames 4418 20 Doors and their frames and thresholds 4421 Other articles of wood: 4421 90 Other: 4421 90 98 Other 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bedsheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres: 4818 20 Handkerchiefs, cleansing or facial tissues and towels 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard, of a kind used in offices, shops or the like 4820 Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise books, blotting pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard; albums for samples or for collections and book covers, of paper or paperboard 4821 Paper or paperboard labels of all kinds, whether or not printed: 4821 10 Printed 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres: Trays, dishes, plates, cups and the like, of paper or paperboard: 4823 61 00 Of bamboo 4823 69 Other 4823 90 Other: 4823 90 40 Paper and paperboard, of a kind used for writing, printing or other graphic purposes 4823 90 85 Other ex 4823 90 85 Other than floor coverings on a base of paper or of paperboard, whether or not cut to size 4909 00 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings: 4909 00 90 Other 4910 00 00 Calendars of any kind, printed, including calendar blocks 4911 Other printed matter, including printed pictures and photographs: 4911 10 Trade advertising material, commercial catalogues and the like Other: 4911 99 00 Other: ex 4911 99 00 Other than printed optical variable elements (holograms) 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes: Other footwear: 6401 99 00 Other: ex 6401 99 00 Covering the knee 6402 Other footwear with outer soles and uppers of rubber or plastics: 6402 20 00 Footwear with upper straps or thongs assembled to the sole by means of plugs Other footwear: 6402 91 Covering the ankle 6402 99 Other 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather: 6403 40 00 Other footwear, incorporating a protective metal toecap Other footwear with outer soles of leather: 6403 51 Covering the ankle 6403 59 Other: 6403 59 05 Made on a base or platform of wood, not having an inner sole Other footwear: 6403 91 Covering the ankle 6403 99 Other 6405 Other footwear 6702 Artificial flowers, foliage and fruit and parts thereof; articles made of artificial flowers, foliage or fruit 6806 Slag-wool, rock-wool and similar mineral wools; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials; mixtures and articles of heat-insulating, sound-insulating or sound-absorbing mineral materials, other than those of heading 6811 or 6812 or of Chapter 69: 6806 10 00 Slag-wool, rock-wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls 6901 00 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths: 6902 10 00 Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr2O3: ex 6902 10 00 Other than blocks for the glass furnaces 6902 20 Containing, by weight, more than 50 % of alumina (Al2O3), of silica (SiO2) or of a mixture or compound of these products 6902 20 10 Containing, by weight, 93 % or more of silica (SiO2) Other: 6902 20 91 Containing, by weight, more than 7 % but less than 45 % of alumina (Al2O3) 6902 20 99 Other: ex 6902 20 99 Other than blocks for the glass furnaces 6907 Unglazed ceramic flags and paving, hearth or wall tiles; unglazed ceramic mosaic cubes and the like, whether or not on a backing 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing: 6908 10 Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 6908 90 Other: Of common pottery: 6908 90 11 Double tiles of the Spaltplatten type Other, of a maximum thickness: 6908 90 21 Not exceeding 15 mm 6908 90 29 Exceeding 15 mm Other: 6908 90 31 Double tiles of the Spaltplatten type Other: 6908 90 51 With a face of not more than 90 cm2 Other: 6908 90 91 Stoneware 6908 90 93 Earthenware or fine pottery 6910 Ceramic sinks, washbasins, washbasin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china: 6911 10 00 Tableware and kitchenware 6914 Other ceramic articles: 6914 10 00 Of porcelain or china 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass: 7010 90 Other: 7010 90 10 Preserving jars (sterilising jars) Other: 7010 90 21 Made from tubing of glass Other, of a nominal capacity of: 7010 90 31 2,5 l or more Less than 2,5 l: For beverages and foodstuffs: Bottles: Of colourless glass, of a nominal capacity of: 7010 90 41 1 l or more 7010 90 43 More than 0,33 l but less than 1 l 7010 90 47 Less than 0,15 l Of coloured glass, of a nominal capacity of: 7010 90 51 1 l or more 7010 90 57 Less than 0,15 l Other, of a nominal capacity of: 7010 90 61 0,25 l or more 7010 90 67 Less than 0,25 l For other products: 7010 90 91 Of colourless glass 7010 90 99 Of coloured glass 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) 7020 00 Other articles of glass: Glass inners for vacuum flasks or for other vacuum vessels: 7020 00 07 Unfinished 7020 00 08 Finished 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal 7114 Articles of goldsmiths or silversmiths wares and parts thereof, of precious metal or of metal clad with precious metal 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hotrolled, not clad, plated or coated: 7208 10 00 In coils, not further worked than hot-rolled, with patterns in relief: ex 7208 10 00 Containing by weight less than 0,6 % of carbon Other, in coils, not further worked than hot-rolled, pickled: 7208 25 00 Of a thickness of 4,75 mm or more 7208 26 00 Of a thickness of 3 mm or more but less than 4,75 mm 7208 27 00 Of a thickness of less than 3 mm Other, in coils, not further worked than hot-rolled: 7208 36 00 Of a thickness exceeding 10 mm 7208 37 00 Of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 38 00 Of a thickness of 3 mm or more but less than 4,75 mm 7208 40 00 Not in coils, not further worked than hot-rolled, with patterns in relief Other, not in coils, not further worked than hot-rolled: 7208 51 Of a thickness exceeding 10 mm: Of a thickness exceeding 10 mm but not exceeding 15 mm, of a width of: 7208 51 98 Less than 2 050 mm 7208 52 Of a thickness of 4,75 mm or more but not exceeding 10 mm: Other, of a width of: 7208 52 99 Less than 2 050 mm 7208 53 Of a thickness of 3 mm or more but less than 4,75 mm: 7208 53 90 Other 7208 54 00 Of a thickness of less than 3 mm 7208 90 Other: 7208 90 20 Perforated: ex 7208 90 20 Containing by weight less than 0,6 % of carbon 7208 90 80 Other: ex 7208 90 80 Containing by weight less than 0,6 % of carbon 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated: In coils, not further worked than cold-rolled (cold-reduced): 7209 15 00 Of a thickness of 3 mm or more 7209 16 Of a thickness exceeding 1 mm but less than 3 mm: 7209 16 90 Other: ex 7209 16 90 Containing by weight less than 0,6 % of carbon 7209 17 Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 17 90 Other: ex 7209 17 90 Other than:  containing by weght 0,6 % or more of carbon;  of a width of 1 500 mm or more; or  of a width of 1 350 mm or more but not more than 1 500 mm and of a thickness of 0,6 mm or more but not exceeding 0,7 mm 7209 18 Of a thickness of less than 0,5 mm: Other: 7209 18 91 Of a thickness of 0,35 mm or more but less than 0,5 mm: ex 7209 18 91 Containing by weight less than 0,6 % of carbon 7209 18 99 Of a thickness of less than 0,35 mm: ex 7209 18 99 Containing by weight less than 0,6 % of carbon Not in coils, not further worked than cold-rolled (cold-reduced): 7209 26 Of a thickness exceeding 1 mm but less than 3 mm: 7209 26 90 Other 7209 27 Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 27 90 Other: ex 7209 27 90 Other than:  of a width of 1 500 mm or more; or  of a width of 1 350 mm or more but not more than 1 500 mm and of a thickness of 0,6 mm or more but not exceeding 0,7 mm 7209 90 Other: 7209 90 20 Perforated: ex 7209 90 20 Containing by weight less than 0,6 % of carbon 7209 90 80 Other: ex 7209 90 80 Containing by weight less than 0,6 % of carbon 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated: Plated or coated with tin: 7210 11 00 Of a thickness of 0,5 mm or more 7210 12 Of a thickness of less than 0,5 mm: 7210 12 20 Tinplate: ex 7210 12 20 Of a thickness of 0,2 mm or more 7210 12 80 Other 7210 70 Painted, varnished or coated with plastics: 7210 90 Other: 7210 90 40 Tinned and printed 7210 90 80 Other 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: Not further worked than hot-rolled: 7211 14 00 Other, of a thickness of 4,75 mm or more 7211 19 00 Other Not further worked than cold-rolled (cold-reduced): 7211 23 Containing by weight less than 0,25 % of carbon: Other: 7211 23 30 Of a thickness of 0,35 mm or more 7211 29 00 Other 7211 90 Other: 7211 90 20 Perforated: ex 7211 90 20 Containing by weight less than 0,6 % of carbon 7211 90 80 Other: ex 7211 90 80 Containing by weight less than 0,6 % of carbon 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: 7212 10 Plated or coated with tin: 7212 10 90 Other 7212 40 Painted, varnished or coated with plastics 7216 Angles, shapes and sections of iron or non-alloy steel: Angles, shapes and sections, not further worked than cold-formed or cold-finished: 7216 61 Obtained from flat-rolled products 7216 69 00 Other 7217 Wire of iron or non-alloy steel: 7217 10 Not plated or coated, whether or not polished: Containing by weight less than 0,25 % of carbon: 7217 10 10 With a maximum cross-sectional dimension of less than 0,8 mm With a maximum cross-sectional dimension of 0,8 mm or more: 7217 10 31 Containing indentations, ribs, grooves or other deformations produced during the rolling process 7217 10 50 Containing by weight 0,25 % or more but less than 0,6 % of carbon 7217 20 Plated or coated with zinc: Containing by weight less than 0,25 % of carbon: 7217 20 10 With a maximum cross-sectional dimension of less than 0,8 mm 7217 30 Plated or coated with other base metals: Containing by weight less than 0,25 % of carbon: 7217 30 41 Copper-coated 7217 90 Other: 7217 90 20 Containing by weight less than 0,25 % of carbon 7217 90 50 Containing by weight 0,25 % or more but less than 0,6 % of carbon 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel: Line pipe of a kind used for oil or gas pipelines: 7306 11 Welded, of stainless steel: 7306 11 10 Longitudinally welded: ex 7306 11 10 Of an external diameter not exceeding 168,3 mm 7306 19 Other: Longitudinally welded: 7306 19 11 Of an external diameter not exceeding 168,3 mm 7306 30 Other, welded, of circular cross-section, of iron or non-alloy steel: Other: Other, of an external diameter: Not exceeding 168,3 mm: 7306 30 77 Other: ex 7306 30 77 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft Other, welded, of non-circular cross-section: 7306 61 Of square or rectangular cross-section: With a wall thickness not exceeding 2 mm: 7306 61 19 Other: ex 7306 61 19 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft With a wall thickness exceeding 2 mm: 7306 61 99 Other: ex 7306 61 99 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 7306 69 Of other non-circular cross-section: 7306 69 90 Other: ex 7306 69 90 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated: 7312 10 Stranded wire, ropes and cables: Other, with a maximum cross-sectional dimension: Exceeding 3 mm: Ropes and cables (including locked coil ropes): Not coated or only plated or coated with zinc, with a maximum cross-sectional dimension: 7312 10 81 Exceeding 3 mm but not exceeding 12 mm: ex 7312 10 81 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 10 83 Exceeding 12 mm but not exceeding 24 mm: ex 7312 10 83 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 10 85 Exceeding 24 mm but not exceeding 48 mm: ex 7312 10 85 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 10 89 Exceeding 48 mm: ex 7312 10 89 Other than with fittings attached, or made up into articles, for use in civil aircraft 7312 10 98 Other: ex 7312 10 98 Other than with fittings attached, or made up into articles, for use in civil aircraft 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel: Cooking appliances and plate warmers: 7321 11 For gas fuel or for both gas and other fuels: 7321 12 00 For liquid fuel 7321 19 00 Other, including appliances for solid fuel: ex 7321 19 00 For solid fuel Other appliances: 7321 81 For gas fuel or for both gas and other fuels: 7321 82 For liquid fuel: 7321 90 00 Parts 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel: 7323 10 00 Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like Other: 7323 92 00 Of cast iron, enamelled 7323 94 Of iron (other than cast iron) or steel, enamelled: 7323 94 90 Other 7323 99 Other: Other: 7323 99 91 Varnished or painted 7324 Sanitary ware and parts thereof, of iron or steel: 7324 10 00 Sinks and washbasins, of stainless steel: ex 7324 10 00 Other than for use in civil aircraft Baths: 7324 29 00 Other 7407 Copper bars, rods and profiles: 7407 10 00 Of refined copper Of copper alloys: 7407 21 Of copper-zinc base alloys (brass) 7408 Copper wire: Of copper alloys: 7408 21 00 Of copper-zinc base alloys (brass) 7408 29 00 Other 7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm 7411 Copper tubes and pipes 7412 Copper tube or pipe fittings (for example, couplings, elbows, sleeves) 7604 Aluminium bars, rods and profiles: 7604 10 Of aluminium, not alloyed Of aluminium alloys: 7604 21 00 Hollow profiles 7604 29 Other: 7604 29 90 Profiles 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm: Rectangular (including square): 7606 11 Of aluminium, not alloyed: 7606 12 Of aluminium alloys: 7606 12 10 Strip for venetian blinds Other: 7606 12 50 Painted, varnished or coated with plastics Other, of a thickness of: 7606 12 93 Not less than 3 mm but less than 6 mm 7606 12 99 Not less than 6 mm Other: 7606 91 00 Of aluminium, not alloyed 7606 92 00 Of aluminium alloys 7608 Aluminium tubes and pipes: 7608 10 00 Of aluminium, not alloyed: ex 7608 10 00 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 7608 20 Of aluminium alloys: 7608 20 20 Welded: ex 7608 20 20 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft Other: 7608 20 89 Other: ex 7608 20 89 Other than with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 7610 Aluminium structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures: 7610 10 00 Doors, windows and their frames and thresholds for doors 7610 90 Other: 7610 90 10 Bridges and bridge-sections, towers and lattice masts 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware: Other: 8215 91 00 Plated with precious metal 8407 Spark-ignition reciprocating or rotary internal combustion piston engines: Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87: 8407 34 Of a cylinder capacity exceeding 1 000 cm3: Other: 8407 34 30 Used 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines): 8408 10 Marine propulsion engines: Used: 8408 10 19 Other 8408 90 Other engines: Other: 8408 90 27 Used: ex 8408 90 27 Other than for use in civil aircraft 8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated: Other: 8415 81 00 Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle (reversible heat pumps): ex 8415 81 00 Other than for use in civil aircraft 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415: 8418 50 Other furniture (chests, cabinets, display counters, showcases and the like) for storage and display, incorporating refrigerating or freezing equipment: Refrigerated showcases and counters (incorporating a refrigerating unit or evaporator): 8418 50 11 For frozen food storage 8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation; lawn or sports-ground rollers: 8432 10 Ploughs: Harrows, scarifiers, cultivators, weeders and hoes: 8432 21 00 Disc harrows 8432 29 Other: 8432 30 Seeders, planters and transplanters: 8432 40 Manure spreaders and fertiliser distributors: 8432 80 00 Other machinery 8450 Household or laundry-type washing machines, including machines which both wash and dry: Machines, each of a dry linen capacity not exceeding 10 kg: 8450 11 Fully-automatic machines: Each of a dry linen capacity not exceeding 6 kg: 8450 11 11 Front-loading machines 8450 11 19 Top-loading machines 8501 Electric motors and generators (excluding generating sets): 8501 40 Other AC motors, single-phase: 8501 40 20 Of an output not exceeding 750 W: ex 8501 40 20 Other than for use in civil aircraft of an output exceeding 735 W 8501 40 80 Of an output exceeding 750 W: ex 8501 40 80 Other than for use in civil aircraft of an output not exceeding 150 kW Other AC motors, multi-phase: 8501 51 00 Of an output not exceeding 750 W: ex 8501 51 00 Other than for use in civil aircraft of an output exceeding 735 W 8501 52 Of an output exceeding 750 W but not exceeding 75 kW: 8501 52 20 Of an output exceeding 750 W but not exceeding 7,5 kW: ex 8501 52 20 Other than for use in civil aircraft 8501 52 30 Of an output exceeding 7,5 kW but not exceeding 37 kW: ex 8501 52 30 Other than for use in civil aircraft 8501 52 90 Of an output exceeding 37 kW but not exceeding 75 kW: ex 8501 52 90 Other than for use in civil aircraft 8501 53 Of an output exceeding 75 kW: 8501 53 50 Traction motors Other, of an output: 8501 53 81 Exceeding 75 kW but not exceeding 375 kW: ex 8501 53 81 Other than for use in civil aircraft AC generators (alternators): 8501 61 Of an output not exceeding 75 kVA: 8501 61 20 Of an output not exceeding 7,5 kVA: ex 8501 61 20 Other than for use in civil aircraft 8501 61 80 Of an output exceeding 7,5 kVA but not exceeding 75 kVA: ex 8501 61 80 Other than for use in civil aircraft 8504 Electrical transformers, static converters (for example, rectifiers) and inductors: Liquid dielectric transformers: 8504 21 00 Having a power handling capacity not exceeding 650 kVA 8504 22 Having a power handling capacity exceeding 650 kVA but not exceeding 10 000 kVA: 8504 22 10 Exceeding 650 kVA but not exceeding 1 600 kVA 8504 22 90 Exceeding 1 600 kVA but not exceeding 10 000 kVA 8504 23 00 Having a power handling capacity exceeding 10 000 kVA Other transformers: 8504 32 Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA: 8504 32 20 Measuring transformers: ex 8504 32 20 Other than for use in civil aircraft 8504 32 80 Other: ex 8504 32 80 Other than for use in civil aircraft 8504 33 00 Having a power handling capacity exceeding 16 kVA but not exceeding 500 kVA: ex 8504 33 00 Other than for use in civil aircraft 8504 40 Static converters: Other: Other: 8504 40 55 Accumulator chargers: ex 8504 40 55 Other than for use in civil aircraft Other: 8504 40 81 Rectifiers: ex 8504 40 81 Other than for use in civil aircraft Inverters: 8504 40 88 Having a power handling capacity exceeding 7,5 kVA: ex 8504 40 88 Other than for use in civil aircraft 8504 40 90 Other: ex 8504 40 90 Other than for use in civil aircraft 8508 Vacuum cleaners: With self-contained electric motor: 8508 11 00 Of a power not exceeding 1 500 W and having a dust bag or other receptable capacity not exceeding 20 l 8508 19 00 Other 8508 70 00 Parts 8509 Electromechanical domestic appliances, with self-contained electric motor, other than vacuum cleaners of heading 8508 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space-heating apparatus and soil-heating apparatus; electrothermic hairdressing apparatus (for example, hairdryers, hair curlers, curling tong heaters) and hand dryers; electric smoothing irons; other electrothermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading 8545: 8516 10 Electric instantaneous or storage water heaters and immersion heaters Electric space-heating apparatus and electric soil-heating apparatus: 8516 21 00 Storage heating radiators 8516 29 Other: 8516 29 50 Convection heaters Other: 8516 29 91 With built-in fan 8516 29 99 Other Electrothermic hairdressing or hand-drying apparatus: 8516 31 Hairdryers 8516 32 00 Other hairdressing apparatus 8516 33 00 Hand-drying apparatus 8516 40 Electric smoothing irons: 8516 50 00 Microwave ovens 8516 60 Other ovens; cookers, cooking plates, boiling rings; grillers and roasters Cooking plates, boiling rings and hobs: 8516 60 51 Hobs for building in 8516 60 59 Other 8516 60 70 Grillers and roasters 8516 60 80 Ovens for building in 8516 60 90 Other Other electrothermic appliances 8516 71 00 Coffee or tea makers 8516 72 00 Toasters 8516 79 Other 8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528: Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network): 8517 69 Other: Reception apparatus for radio-telephony or radio-telegraphy: 8517 69 39 Other: ex 8517 69 39 Other than for use in civil aircraft 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers; audiofrequency electric amplifiers; electric sound amplifier sets: 8518 10 Microphones and stands therefor: 8518 10 95 Other: ex 8518 10 95 Other than for use in civil aircraft 8518 30 Headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers: 8518 30 95 Other: ex 8518 30 95 Other than for use in civil aircraft 8518 40 Audio-frequency electric amplifiers: 8518 40 30 Telephonic and measurement amplifiers: ex 8518 40 30 Other than for use in civil aircraft Other: 8518 40 81 With only one channel: ex 8518 40 81 Other than for use in civil aircraft 8518 40 89 Other: ex 8518 40 89 Other than for use in civil aircraft 8518 90 00 Parts 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner: 8521 90 00 Other 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders: 8525 50 00 Transmission apparatus 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus: Cathode-ray tube monitors: 8528 49 Other Other monitors: 8528 59 Other Projectors: 8528 69 Other: Reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus: 8528 71 Not designed to incorporate a video display or screen: 8528 72 Other, colour: 8528 72 10 Television projection equipment 8528 72 20 Apparatus incorporating a video recorder or reproducer Other: With integral tube: With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen: 8528 72 31 Not exceeding 42 cm 8528 72 33 Exceeding 42 cm but not exceeding 52 cm 8528 72 39 Exceeding 72 cm Other: With scanning parameters not exceeding 625 lines, with a diagonal measurement of the screen: 8528 72 51 Not exceeding 75 cm 8528 72 59 Exceeding 75 cm 8528 72 75 With scanning parameters exceeding 625 lines Other: 8528 72 91 With a screen width/height ratio less than 1,5 8528 72 99 Other 8528 73 00 Other, black and white or other monochrome 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528: 8529 10 Aerials and aerial reflectors of all kinds; parts suitable for use therewith: Aerials: Outside aerials for radio or television broadcast receivers: 8529 10 31 For reception via satellite 8529 10 65 Inside aerials for radio or television broadcast receivers, including built-in types: ex 8529 10 65 Other than for use in civil aircraft 8529 10 69 Other: ex 8529 10 69 Other than for use in civil aircraft 8529 10 80 Aerial filters and separators: ex 8529 10 80 Other than for use in civil aircraft 8529 10 95 Other: ex 8529 10 95 Other than for use in civil aircraft 8539 Electric filament or discharge lamps, including sealed beam lamp units and ultraviolet or infra-red lamps; arc lamps: Other filament lamps, excluding ultraviolet or infra-red lamps: 8539 21 Tungsten halogen 8539 22 Other, of a power not exceeding 200 W and for a voltage exceeding 100 V 8539 29 Other Discharge lamps, other than ultraviolet lamps 8539 31 Fluorescent, hot cathode 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors: 8544 20 00 Coaxial cable and other coaxial electric conductors Other electric conductors, for a voltage not exceeding 1 000 V: 8544 42 Fitted with connectors: 8544 42 90 Other 8544 49 Other: Other: 8544 49 91 Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm Other: 8544 49 93 For a voltage not exceeding 80 V 8544 49 95 For a voltage exceeding 80 V but less than 1 000 V 8544 49 99 For a voltage of 1 000 V 8544 60 Other electric conductors, for a voltage exceeding 1 000 V 8701 Tractors (other than tractors of heading 8709): 8701 10 00 Pedestrian-controlled tractors 8701 20 Road tractors for semi-trailers: 8701 20 90 Used 8701 30 Track-laying tractors: 8701 30 90 Other 8701 90 Other: Agricultural tractors (excluding pedestrian-controlled tractors) and forestry tractors, wheeled: New, of an engine power: 8701 90 11 Not exceeding 18 kW 8701 90 20 Exceeding 18 kW but not exceeding 37 kW 8701 90 25 Exceeding 37 kW but not exceeding 59 kW 8701 90 31 Exceeding 59 kW but not exceeding 75 kW 8701 90 50 Used 8702 Motor vehicles for the transport of ten or more persons, including the driver: 8702 10 With compression-ignition internal combustion piston engine (diesel or semidiesel): 8702 90 Other: With spark-ignition internal combustion piston engine: Of a cylinder capacity exceeding 2 800 cm3: 8702 90 11 New 8702 90 19 Used Of a cylinder capacity not exceeding 2 800 cm3: 8702 90 31 New 8702 90 39 Used 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars: Other vehicles, with spark-ignition internal combustion reciprocating piston engine: 8703 21 Of a cylinder capacity not exceeding 1 000 cm3: 8703 21 10 New: ex 8703 21 10 Other than of first or of second degree of disassemble 8703 21 90 Used 8703 24 Of a cylinder capacity exceeding 3 000 cm3: 8703 24 10 New: ex 8703 24 10 Other than of first or of second degree of disassemble 8703 24 90 Used Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel): 8703 31 Of a cylinder capacity not exceeding 1 500 cm3: 8703 31 10 New: ex 8703 31 10 Other than of first or of second degree of disassemble 8703 31 90 Used 8703 33 Of a cylinder capacity exceeding 2 500 cm3: New: 8703 33 19 Other: ex 8703 33 19 Other than of first or of second degree of disassemble 8703 33 90 Used 8704 Motor vehicles for the transport of goods: Other, with compression-ignition internal combustion piston engine (diesel or semidiesel): 8704 21 Of a gross vehicle weight not exceeding 5 tonnes: Other: With engines of a cylinder capacity exceeding 2 500 cm3: 8704 21 31 New: ex 8704 21 31 Other than of first or of second degree of disassemble 8704 21 39 Used With engines of a cylinder capacity not exceeding 2 500 cm3: 8704 21 91 New: ex 8704 21 91 Other than of first or of second degree of disassemble 8704 21 99 Used 8704 22 Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes: Other: 8704 22 91 New: ex 8704 22 91 Other than of first or of second degree of disassemble 8704 22 99 Used 8704 23 Of a gross vehicle weight exceeding 20 tonnes: Other: 8704 23 91 New: ex 8704 23 91 Other than of first or of second degree of disassemble 8704 23 99 Used Other, with spark-ignition internal combustion piston engine: 8704 31 Of a gross vehicle weight not exceeding 5 tonnes: Other: With engines of a cylinder capacity exceeding 2 800 cm3: 8704 31 31 New: ex 8704 31 31 Other than of first or of second degree of disassemble 8704 31 39 Used With engines of a cylinder capacity not exceeding 2 800 cm3: 8704 31 91 New: ex 8704 31 91 Other than of first or of second degree of disassemble 8704 31 99 Used 8704 32 Of a gross vehicle weight exceeding 5 tonnes: Other: 8704 32 91 New: ex 8704 32 91 Other than of first or of second degree of disassemble 8704 32 99 Used 8704 90 00 Other 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units): 8705 30 00 Fire fighting vehicles 8705 40 00 Concrete-mixer lorries 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised 9301 Military weapons, other than revolvers, pistols and the arms of heading 9307 9302 00 00 Revolvers and pistols, other than those of heading 9303 or 9304 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle-loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) 9304 00 00 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading 9307 9305 Parts and accessories of articles of headings 9301 to 9304 9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof; cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads 9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof: 9401 30 Swivel seats with variable height adjustment: 9401 30 90 Other 9401 40 00 Seats other than garden seats or camping equipment, convertible into beds Seats of cane, osier, bamboo or similar materials: 9401 51 00 Of bamboo or rattan 9401 59 00 Other Other seats, with wooden frames: 9401 61 00 Upholstered 9401 69 00 Other Other seats, with metal frames: 9401 71 00 Upholstered 9401 79 00 Other 9401 90 Parts: Other: 9401 90 30 Of wood 9403 Other furniture and parts thereof: 9403 30 Wooden furniture of a kind used in offices 9403 40 Wooden furniture of a kind used in the kitchen 9403 50 00 Wooden furniture of a kind used in the bedroom 9403 60 Other wooden furniture 9403 90 Parts: 9403 90 30 Of wood 9403 90 90 Of other materials 9404 Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered: Mattresses: 9404 29 Of other materials 9406 00 Prefabricated buildings: 9406 00 11 Mobile homes Other: 9406 00 20 Of wood 9503 00 Tricycles, scooters, pedal cars and similar wheeled toys; dolls carriages; dolls; other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds: 9503 00 10 Tricycles, scooters, pedal cars and similar toys; dolls carriages: ex 9503 00 10 Dolls carriages Other construction sets and constructional toys: 9503 00 39 Of other materials: ex 9503 00 39 Of wood Toys representing animals or non-human creatures: 9503 00 49 Other: ex 9503 00 49 Of wood Puzzles: 9503 00 61 Of wood 9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment: 9504 20 Articles and accessories for billiards of all kinds: 9504 20 10 Billiard tables (with or without legs) 9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table-tennis) or outdoor games, not specified or included elsewhere in this chapter; swimming pools and paddling pools: Balls, other than golf balls and table-tennis balls: 9506 62 Inflatable: 9506 62 90 Other 9601 Worked ivory, bone, tortoiseshell, horn, antlers, coral, mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding) 9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorised, mops and feather dusters; prepared knots and tufts for broom or brush making; paint pads and rollers; squeegees (other than roller squeegees): 9603 10 00 Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles 9603 90 Other: 9604 00 00 Hand sieves and hand riddles 9609 Pencils (other than pencils of heading 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors chalks 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes: 9612 20 00 Ink-pads 9618 00 00 Tailors dummies and other lay figures; automata and other animated displays used for shop window dressing ANNEX II DEFINITION OF BABY BEEF PRODUCTS referred to in Article 26(3) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. CN code TARIC subdivision Description 0102 Live bovine animals: 0102 90 Other: Domestic species: Of a weight exceeding 300 kg: Heifers (female bovines that have never calved): ex 0102 90 51 For slaughter: 10 Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1) ex 0102 90 59 Other: 11 21 31 91 Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1) Other: ex 0102 90 71 For slaughter: 10 Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) ex 0102 90 79 Other: 21 91 Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) 0201 Meat of bovine animals, fresh or chilled: ex 0201 10 00 Carcases and half-carcases 91 Carcases of a weight of 180 kg or more but not exceeding 300 kg, and half carcases of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) 0201 20 Other cuts with bone in: ex 0201 20 20 Compensated quarters: 91 Compensated quarters of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex 0201 20 30 Unseparated or separated forequarters: 91 Separated forequarters, of a weight of 45 kg or more but not exceeding 75 kg, with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex 0201 20 50 Unseparated or separated hindquarters: 91 Separated hindquarters of a weight of 45 kg or more but not exceeding 75 kg (but 38 kg or more and not exceeding 68 kg in the case of Pistola cuts), with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX IIIa SERBIAN TARIFF CONCESSIONS FOR COMMUNITY AGRICULTURAL PRODUCTS Referred to in Article 27(2)(a) CN code Description 0101 Live horses, asses, mules and hinnies 0102 Live bovine animals: 0102 10 Pure-bred breeding animals: 0102 90 Other: 0102 90 90 Other 0103 Live swine: 0103 10 00 Pure-bred breeding animals Other: 0103 91 Weighing less than 50 kg: 0103 91 90 Other 0103 92 Weighing 50 kg or more: 0103 92 90 Other 0104 Live sheep and goats: 0104 10 Sheep: 0104 10 10 Pure-bred breeding animals 0104 20 Goats: 0104 20 10 Pure-bred breeding animals 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls: Weighing not more than 185 g: 0105 11 Fowls of the species Gallus domesticus: Grandparent and parent female chicks: 0105 11 11 Laying stocks 0105 11 19 Other Other: 0105 11 91 Laying stocks 0105 12 00 Turkeys 0105 19 Other Other: 0105 99 Other 0106 Other live animals 0203 Meat of swine, fresh, chilled or frozen: Fresh or chilled: 0203 11 Carcases and half-carcases: 0203 11 90 Other 0203 19 Other: 0203 19 90 Other Frozen: 0203 21 Carcases and half-carcases: 0203 21 90 Other 0203 22 Hams, shoulders and cuts thereof, with bone in: 0203 22 90 Other 0203 29 Other: 0203 29 90 Other 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10 Of bovine animals, fresh or chilled: 0206 10 10 For the manufacture of pharmaceutical products 0208 Other meat and edible meat offal, fresh, chilled or frozen 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: Other, including edible flours and meals of meat or meat offal: 0210 91 00 Of primates 0210 92 00 Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 0210 93 00 Of reptiles (including snakes and turtles) 0210 99 Other: Meat: 0210 99 10 Of horses, salted, in brine or dried Of sheep and goats: 0210 99 21 With bone in 0210 99 29 Boneless 0210 99 31 Of reindeer 0210 99 39 Other Offal: Other: Poultry liver: 0210 99 71 Fatty livers of geese or ducks, salted or in brine 0210 99 79 Other 0210 99 80 Other 0406 Cheese and curd: 0406 40 Blue-veined cheese and other cheese containing veins produced by Penicillium roqueforti 0406 90 Other cheese Other: 0406 90 35 Kefalo-Tyri Other: Other Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter: Exceeding 47 % but not exceeding 72 %: 0406 90 85 Kefalograviera, Kasseri 0407 00 Birds eggs, in shell, fresh, preserved or cooked: Of poultry: For hatching: 0407 00 11 Of turkeys or geese 0407 00 19 Other 0407 00 90 Other 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter: Egg yolks: 0408 11 Dried 0408 19 Other: 0408 19 20 Unfit for human consumption 0410 00 00 Edible products of animal origin, not elsewhere specified or included 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: 0511 10 00 Bovine semen Other: 0511 99 Other: 0511 99 10 Sinews or tendons; parings and similar waste of raw hides or skins 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212: 0601 10 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant: 0601 20 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower; chicory plants and roots: 0601 20 10 Chicory plants and roots 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: 0602 90 Other: 0602 90 10 Mushroom spawn 0602 90 20 Pineapple plants 0602 90 30 Vegetable and strawberry plants Other: Outdoor plants: Other outdoor plants: 0602 90 51 Perennial plants 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared: 0701 Potatoes, fresh or chilled: 0701 10 00 Seed 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled: Chicory: 0705 21 00 Witloof chicory (Cichorium intybus var. foliosum) 0705 29 00 Other 0709 Other vegetables, fresh or chilled: 0709 20 00 Asparagus 0709 90 Other: Olives: 0709 90 31 For uses other than the production of oil 0709 90 39 Other 0709 90 40 Capers 0709 90 50 Fennel 0709 90 70 Courgettes 0709 90 80 Globe artichokes 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 80 Other vegetables: 0710 80 10 Olives 0710 80 80 Globe artichokes 0710 80 85 Asparagus 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 20 Olives 0711 90 Other vegetables; mixtures of vegetables: Vegetables: 0711 90 70 Capers 0713 Dried leguminous vegetables, shelled, whether or not skinned or split: 0713 10 Peas (Pisum sativum): 0713 10 10 For sowing 0713 20 00 Chickpeas (garbanzos) Beans (Vigna spp., Phaseolus spp.): 0713 39 00 Other 0713 90 00 Other 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled 0802 Other nuts, fresh or dried, whether or not shelled or peeled: Almonds: 0802 11 In shell 0802 12 Shelled 0802 40 00 Chestnuts (Castanea spp.) 0802 50 00 Pistachios 0802 60 00 Macadamia nuts 0802 90 Other 0803 00 Bananas, including plantains, fresh or dried 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0805 Citrus fruit, fresh or dried 0806 Grapes, fresh or dried: 0806 20 Dried 0807 Melons (including watermelons) and papaws (papayas), fresh: 0807 20 00 Papaws (papayas) 0808 Apples, pears and quinces, fresh: 0808 20 Pears and quinces: 0808 20 90 Quinces 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: 0809 40 Plums and sloes: 0809 40 90 Sloes 0810 Other fruit, fresh: 0810 40 Cranberries, bilberries and other fruits of the genus Vaccinium: 0810 40 30 Fruit of the species Vaccinium myrtillus 0810 50 00 Kiwifruit 0810 60 00 Durians 0810 90 Other 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: 0811 20 Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries: Other: 0811 20 39 Blackcurrants 0811 20 51 Redcurrants 0811 20 59 Blackberries and mulberries 0811 20 90 Other 0811 90 Other: Containing added sugar or other sweetening matter: With a sugar content exceeding 13 % by weight: 0811 90 11 Tropical fruit and tropical nuts Other: 0811 90 31 Tropical fruit and tropical nuts 0811 90 39 Other Other: 0811 90 50 Fruit of the species Vaccinium myrtillus 0811 90 70 Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 0811 90 85 Tropical fruit and tropical nuts 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 90 Other: 0812 90 20 Oranges 0812 90 30 Papaws (papayas) 0812 90 40 Fruit of the species Vaccinium myrtillus 0812 90 70 Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodilla plums, passion fruit, carambola, pitahaya and tropical nuts 0812 90 98 Other 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter: 0813 40 Other fruit: 0813 40 50 Papaws (papayas) 0813 40 60 Tamarinds 0813 40 70 Cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 0813 40 95 Other 0813 50 Mixtures of nuts or dried fruits of this chapter: Mixtures of dried fruit, other than that of headings 0801 to 0806: Not containing prunes: 0813 50 12 Of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 0813 50 15 Other Mixtures exclusively of nuts of headings 0801 and 0802: 0813 50 31 Of tropical nuts 0813 50 39 Other Other mixtures: 0813 50 91 Not containing prunes or figs 0813 50 99 Other 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion: Coffee, not roasted: 0901 11 00 Not decaffeinated 0901 12 00 Decaffeinated 0901 90 Other 0902 Tea, whether or not flavoured 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta: Pepper: 0904 11 00 Neither crushed nor ground 0904 12 00 Crushed or ground 0905 00 00 Vanilla 0906 Cinnamon and cinnamon-tree flowers 0907 00 00 Cloves (whole fruit, cloves and stems) 0908 Nutmeg, mace and cardamoms 0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices: 0910 10 00 Ginger 0910 20 Saffron 0910 30 00 Turmeric (curcuma) Other spices: 0910 91 Mixtures referred to in note 1(b) to this chapter 0910 99 Other: 0910 99 10 Fenugreek seed Thyme: Neither crushed nor ground: 0910 99 31 Wild thyme (Thymus serpyllum) 0910 99 33 Other 0910 99 39 Crushed or ground 0910 99 50 Bay leaves 0910 99 60 Curry 1001 Wheat and meslin: 1001 10 00 Durum wheat 1001 90 Other: 1001 90 10 Spelt for sowing Other spelt, common wheat and meslin: 1001 90 91 Common wheat and meslin seed 1002 00 00 Rye 1003 00 Barley: 1003 00 10 Seed 1004 00 00 Oats 1006 Rice 1007 00 Grain sorghum 1008 Buckwheat, millet and canary seed; other cereals 1102 Cereal flours other than of wheat or meslin: 1102 10 00 Rye flour 1102 90 Other 1103 Cereal groats, meal and pellets: Groats and meal: 1103 19 Of other cereals: 1103 19 10 Of rye 1103 19 40 Of oats 1103 19 50 Of rice 1103 19 90 Other 1103 20 Pellets: 1103 20 50 Of rice 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground: Rolled or flaked grains: 1104 12 Of oats 1104 19 Of other cereals: Other: 1104 19 91 Flaked rice Other worked grains (for example, hulled, pearled, sliced or kibbled): 1104 22 Of oats: 1104 22 30 Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 1104 22 50 Pearled 1104 22 98 Other 1104 29 Of other cereals: Of barley: 1104 29 01 Hulled (shelled or husked) 1104 29 03 Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 1104 30 Germ of cereals, whole, rolled, flaked or ground 1105 Flour, meal, powder, flakes, granules and pellets of potatoes 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8: 1106 20 Of sago or of roots or tubers of heading 0714 1106 30 Of the products of Chapter 8 1107 Malt, whether or not roasted: 1107 10 Not roasted: Of wheat: 1107 10 11 In the form of flour 1107 10 19 Other 1108 Starches; inulin: Starches: 1108 11 00 Wheat starch 1108 14 00 Manioc (cassava) starch 1108 19 Other starches 1108 20 00 Inulin 1201 00 Soya beans, whether or not broken 1202 Groundnuts, not roasted or otherwise cooked, whether or not shelled or broken 1203 00 00 Copra 1204 00 Linseed, whether or not broken 1205 Rape or colza seeds, whether or not broken 1207 Other oil seeds and oleaginous fruits, whether or not broken 1209 Seeds, fruit and spores, of a kind used for sowing: Seeds of forage plants: 1209 22 Clover (Trifolium spp.) seed 1209 23 Fescue seed 1209 24 00 Kentucky blue grass (Poa pratensis L.) seed 1209 25 Ryegrass (Lolium multiflorum Lam., Lolium perenne L.) seed 1209 29 Other 1209 30 00 Seeds of herbaceous plants cultivated principally for their flowers Other: 1209 91 Vegetable seeds 1209 99 Other 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: Other: 1212 91 Sugar beet 1212 99 Other 1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets: 1214 90 Other 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: Vegetable saps and extracts: 1302 11 00 Opium 1302 19 Other: 1302 19 05 Vanilla oleoresin Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 32 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 32 90 Of guar seeds 1302 39 00 Other 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503: Pig fat (including lard): 1501 00 11 For industrial uses other than the manufacture of foodstuffs for human consumption 1501 00 90 Poultry fat 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified: 1507 10 Crude oil, whether or not degummed: 1507 10 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1507 90 Other: 1507 90 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 1509 Olive oil and its fractions, whether or not refined, but not chemically modified 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 1511 Palm oil and its fractions, whether or not refined, but not chemically modified 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified: Cotton-seed oil and its fractions: 1512 21 Crude oil, whether or not gossypol has been removed 1512 29 Other 1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: Linseed oil and its fractions: 1515 11 00 Crude oil 1515 19 Other 1515 30 Castor oil and its fractions 1515 50 Sesame oil and its fractions 1515 90 Other: Tobacco-seed oil and its fractions: Crude oil: 1515 90 21 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1515 90 29 Other Other: 1515 90 31 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1515 90 39 Other Other oils and their fractions: Crude oils: 1515 90 40 For technical or industrial uses other than the manufacture of foodstuffs for human consumption Other: 1515 90 51 Solid, in immediate packings of a net content not exceeding 1 kg 1515 90 59 Solid, other; fluid Other: 1515 90 60 For technical or industrial uses other than the manufacture of foodstuffs for human consumption Other: 1515 90 91 Solid, in immediate packings of a net content not exceeding 1 kg 1515 90 99 Solid, other; fluid 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 10 Animal fats and oils and their fractions 1516 20 Vegetable fats and oils and their fractions: Other: 1516 20 91 In immediate packings of a net content not exceeding 1 kg Other: 1516 20 95 Colza, linseed, rapeseed, sunflower-seed, illipe, karite, makore, touloucouna or babassu oils, for technical or industrial uses other than the manufacture of foodstuffs for human consumption Other: 1516 20 96 Groundnut, cotton-seed, soya-bean or sunflower-seed oils; other oils containing less than 50 % by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rapeseed or copaiba oils 1516 20 98 Other 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption: 1518 00 31 Crude 1518 00 39 Other 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: Residues resulting from the treatment of fatty substances or animal or vegetable waxes: Containing oil having the characteristics of olive oil: 1522 00 31 Soapstocks 1522 00 39 Other Other: 1522 00 91 Oil foots and dregs; soapstocks 1522 00 99 Other 1602 Other prepared or preserved meat, meat offal or blood: 1602 20 Of liver of any animal Of poultry of heading 0105: 1602 31 Of turkeys 1602 90 Other, including preparations of blood of any animal 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: Lactose and lactose syrup: 1702 11 00 Containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter 1702 19 00 Other 1702 20 Maple sugar and maple syrup 1702 30 Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose: 1702 30 10 Isoglucose Other: Containing in the dry state, 99 % or more by weight of glucose: 1702 30 59 Other Other: 1702 30 91 In the form of white crystalline powder, whether or not agglomerated 1702 40 Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar 1702 60 Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar: 1702 60 80 Inulin syrup 1702 60 95 Other 1702 90 Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 60 Artificial honey, whether or not mixed with natural honey Caramel: 1702 90 71 Containing 50 % or more by weight of sucrose in the dry matter Other: 1702 90 75 In the form of powder, whether or not agglomerated 1702 90 79 Other 1801 00 00 Cocoa beans, whole or broken, raw or roasted 1802 00 00 Cocoa shells, husks, skins and other cocoa waste 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 Other: 2001 90 10 Mango chutney 2001 90 65 Olives 2001 90 91 Tropical fruit and tropical nuts 2001 90 93 Onions 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 60 00 Asparagus 2005 70 Olives 2005 91 00 Bamboo shoots 2005 99 Other: 2005 99 20 Capers 2005 99 30 Globe artichokes 2005 99 50 Mixtures of vegetables 2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised): 2006 00 10 Ginger Other: With a sugar content exceeding 13 % by weight: 2006 00 35 Tropical fruit and tropical nuts Other: 2006 00 91 Tropical fruit and tropical nuts 2006 00 99 Other 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter: 2007 10 Homogenised preparations: Other: 2007 10 91 Of tropical fruit Other: 2007 91 Citrus fruit 2007 99 Other: With a sugar content exceeding 30 % by weight: 2007 99 20 Chestnut purÃ ©e and paste Other: 2007 99 93 Of tropical fruit and tropical nuts 2007 99 98 Other 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11 Groundnuts: Other, in immediate packings of a net content: Exceeding 1 kg: 2008 11 92 Roasted 2008 11 94 Other Not exceeding 1 kg: 2008 11 96 Roasted 2008 11 98 Other 2008 19 Other, including mixtures 2008 20 Pineapples 2008 30 Citrus fruit 2008 40 Pears: Containing added spirit: In immediate packings of a net content exceeding 1 kg: With a sugar content exceeding 13 % by weight: 2008 40 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 40 19 Other Other: 2008 40 21 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 40 29 Other In immediate packings of a net content not exceeding 1 kg: 2008 40 31 With a sugar content exceeding 15 % by weight 2008 40 39 Other 2008 50 Apricots: Containing added spirit: In immediate packings of a net content exceeding 1 kg: With a sugar content exceeding 13 % by weight: 2008 50 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 50 19 Other Other: 2008 50 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 50 39 Other In immediate packings of a net content not exceeding 1 kg: 2008 50 51 With a sugar content exceeding 15 % by weight 2008 50 59 Other 2008 70 Peaches, including nectarines: Containing added spirit: In immediate packings of a net content exceeding 1 kg: With a sugar content exceeding 13 % by weight: 2008 70 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 70 19 Other Other: 2008 70 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 70 39 Other In immediate packings of a net content not exceeding 1 kg: 2008 70 51 With a sugar content exceeding 15 % by weight 2008 70 59 Other 2008 80 Strawberries: Containing added spirit: With a sugar content exceeding 9 % by weight: 2008 80 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 80 19 Other Other: 2008 80 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 80 39 Other 2008 92 Mixtures: Containing added spirit: With a sugar content exceeding 9 % by weight: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 92 12 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 14 Other Other: 2008 92 16 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 18 Other Other: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 92 32 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 34 Other Other: 2008 92 36 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 38 Other Not containing added spirit: Containing added sugar: In immediate packings of a net content exceeding 1 kg: 2008 92 51 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) Other: Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits: 2008 92 72 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) Other: 2008 92 76 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) Not containing added sugar, in immediate packings of a net content: Of 5 kg or more: 2008 92 92 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) Of 4,5 kg or more but less than 5 kg: 2008 92 94 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 99 Other: Containing added spirit: Ginger: 2008 99 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 99 19 Other Other: With a sugar content exceeding 9 % by weight: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 99 24 Tropical fruit Other: 2008 99 31 Tropical fruit Other: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 99 36 Tropical fruit Other: 2008 99 38 Tropical fruit Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 99 41 Ginger 2008 99 46 Passion fruit, guavas and tamarinds 2008 99 47 Mangoes, mangosteens, papaws (papayas), cashew apples, lychees, jackfruit, sapodilla plums, carambola and pitahaya Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 99 51 Ginger 2008 99 61 Passion fruit and guavas 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter: Orange juice: 2009 11 Frozen 2009 19 Other Grapefruit (including pomelo) juice: 2009 21 00 Of a Brix value not exceeding 20 2009 29 Other 2009 39 Other: Of a Brix value exceeding 67: 2009 39 11 Of a value not exceeding EUR 30 per 100 kg net weight 2009 39 19 Other Of a Brix value exceeding 20 but not exceeding 67: Of a value not exceeding EUR 30 per 100 kg net weight: Lemon juice: 2009 39 59 Not containing added sugar 2009 49 Other: Of a Brix value exceeding 67: 2009 49 11 Of a value not exceeding EUR 30 per 100 kg net weight Of a Brix value exceeding 20 but not exceeding 67: Other: 2009 49 99 Not containing added sugar 2009 80 Juice of any other single fruit or vegetable: Of a Brix value exceeding 67: Other: Of a value not exceeding EUR 30 per 100 kg net weight: 2009 80 34 Juices of tropical fruit Other: 2009 80 36 Juices of tropical fruit 2009 80 38 Other Of a Brix value not exceeding 67: Other: Other: With an added sugar content exceeding 30 % by weight: 2009 80 85 Juices of tropical fruit With an added sugar content not exceeding 30 % by weight: 2009 80 88 Juices of tropical fruit Not containing added sugar: 2009 80 97 Juices of tropical fruit 2009 90 Mixtures of juices: Of a Brix value not exceeding 67: Other: Of a value exceeding EUR 30 per 100 kg net weight: Mixtures of citrus fruit juices and pineapple juice: 2009 90 41 Containing added sugar 2009 90 49 Other Of a value not exceeding EUR 30 per 100 kg net weight: Other: With an added sugar content exceeding 30 % by weight: 2009 90 92 Mixtures of juices of tropical fruit Not containing added sugar: 2009 90 97 Mixtures of juices of tropical fruit 2009 90 98 Other 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 10 00 Flours, meals and pellets, of meat or meat offal; greaves 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants: 2302 10 Of maize (corn) 2302 40 Of other cereals: 2302 50 00 Of leguminous plants 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 30 00 Brewing or distilling dregs and waste 2305 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of groundnut oil 2306 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305: 2306 10 00 Of cotton seeds 2306 20 00 Of linseed Of rape or colza seeds: 2306 41 00 Of low erucic acid rape or colza seeds 2306 49 00 Other 2306 50 00 Of coconut or copra 2306 60 00 Of palm nuts or kernels 2306 90 Other 2307 00 Wine lees; argol 2308 00 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included 2309 Preparations of a kind used in animal feeding: 2309 10 Dog or cat food, put up for retail sale 2309 90 Other: 2309 90 10 Fish or marine mammal solubles 2309 90 20 Products referred to in additional note 5 to this chapter 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils: Essential oils of citrus fruit: 3301 12 Of orange 3301 13 Of lemon 3301 19 Other 3301 24 Of peppermint (Mentha piperita) 3301 25 Of other mints 3301 29 Other: Of clove, niaouli and ylang-ylang: 3301 29 11 Not deterpenated 3301 29 31 Deterpenated Other: Deterpenated: 3301 29 71 Of geranium; of jasmin; of vetiver 3301 29 79 Of lavender or of lavandin 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10 Of a kind used in the food or drink industries: Of a kind used in the drink industries: 3302 10 40 Other 3302 10 90 Of a kind used in the food industries 3501 Casein, caseinates and other casein derivatives; casein glues: 3501 90 Other: 3501 90 10 Casein glues 3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives: 3502 20 Milk albumin, including concentrates of two or more whey proteins 3502 90 Other 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10 Dextrins and other modified starches: Other modified starches: 3505 10 50 Starches, esterified or etherified 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchmentdressed or further prepared), whether or not dehaired or split: 4101 20 Whole hides and skins, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 16 kg when fresh, wet-salted or otherwise preserved 4101 90 00 Other, including butts, bends and bellies 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1(c) to this chapter 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1(b) or 1(c) to this chapter 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers use), other than raw hides and skins of heading 4101, 4102 or 4103: 4301 30 00 Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws 4301 60 00 Of fox, whole, with or without head, tail or paws 4301 80 Other furskins, whole, with or without head, tail or paws: 4301 90 00 Heads, tails, paws and other pieces or cuttings, suitable for furriers use 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown) 5003 00 00 Silk waste (including cocoons unsuitable for reeling, yarn waste and garneted stock) 51 WOOL, FINE OR COARSE ANIMAL HAIR, HORSEHAIR YARN AND WOVEN FABRIC 52 COTTON 5301 Flax, raw or processed but not spun; flax tow and waste (including yarn waste and garneted stock) 5302 True hemp (Cannabis sativa L.) raw or processed but not spun; tow and waste of true hemp (including yarn waste and garnetted stock) Duty-free for unlimited quantities from the date of entry into force of this Agreement ANNEX IIIb SERBIAN TARIFF CONCESSIONS FOR COMMUNITY AGRICULTURAL PRODUCTS Referred to in Article 27(2)(b) Customs duties (ad valorem and/or specific duties) for the products listed in this Annex will be reduced and eliminated in accordance with the timetable indicated for each product in this Annex. If, in addition to ad valorem and/or specific duty, a seasonal duty is applied, the seasonal duty (20 %) will be eliminated on the date of entry into force of this Agreement. CN Code Description Entry into force Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 and following years in % in % in % in % in % in % 0102 Live bovine animals: 0102 90 Other: Domestic species: Of a weight exceeding 80 kg but not exceeding 160 kg: 0102 90 29 Other 70 % 60 % 50 % 40 % 30 % 0 % 0104 Live sheep and goats: 0104 10 Sheep: Other: 0104 10 80 Other 80 % 60 % 40 % 20 % 10 % 0 % 0104 20 Goats: 0104 20 90 Other 80 % 70 % 60 % 50 % 30 % 0 % 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls: Weighing not more than 185 g: 0105 11 Fowls of the species Gallus domesticus: Other: 0105 11 99 Other 90 % 80 % 60 % 40 % 20 % 0 % Other: 0105 94 00 Fowls of the species Gallus domesticus 70 % 60 % 50 % 40 % 30 % 0 % 0204 Meat of sheep or goats, fresh, chilled or frozen: 0204 50 Meat of goats 80 % 70 % 60 % 50 % 30 % 0 % 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10 Of bovine animals, fresh or chilled: Other: 0206 10 91 Livers 80 % 60 % 40 % 20 % 10 % 0 % 0206 10 95 Thick skirt and thin skirt 80 % 60 % 40 % 20 % 10 % 0 % Of bovine animals, frozen: 0206 21 00 Tongues 80 % 60 % 40 % 20 % 10 % 0 % 0206 22 00 Livers 80 % 60 % 40 % 20 % 10 % 0 % 0206 29 Other: 0206 29 10 For the manufacture of pharmaceutical products 80 % 60 % 40 % 20 % 10 % 0 % Other: 0206 29 91 Thick skirt and thin skirt 90 % 70 % 60 % 50 % 30 % 0 % 0206 80 Other, fresh or chilled 80 % 60 % 40 % 20 % 10 % 0 % 0206 90 Other, frozen: 80 % 60 % 40 % 20 % 10 % 0 % 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen: Of turkeys: 0207 24 Not cut in pieces, fresh or chilled 80 % 60 % 40 % 20 % 10 % 0 % 0207 25 Not cut in pieces, frozen: 0207 25 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys 80 % 60 % 40 % 20 % 10 % 0 % 0207 25 90 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys, or otherwise presented 80 % 70 % 50 % 40 % 10 % 0 % 0207 26 Cuts and offal, fresh or chilled 80 % 60 % 40 % 20 % 10 % 0 % 0207 27 Cuts and offal, frozen 80 % 60 % 40 % 20 % 10 % 0 % Of ducks, geese or guinea fowls: 0207 32 Not cut in pieces, fresh or chilled 80 % 60 % 40 % 20 % 10 % 0 % 0207 33 Not cut in pieces, frozen 80 % 60 % 40 % 20 % 10 % 0 % 0207 34 Fatty livers, fresh or chilled 80 % 60 % 40 % 20 % 10 % 0 % 0207 35 Other, fresh or chilled 80 % 70 % 60 % 50 % 40 % 0 % 0207 36 Other, frozen 80 % 70 % 60 % 50 % 40 % 0 % 0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked: Subcutaneous pig fat: 0209 00 30 Pig fat, other than that of subheading 0209 00 11 or 0209 00 19 80 % 60 % 40 % 20 % 10 % 0 % 0209 00 90 Poultry fat 80 % 60 % 40 % 20 % 10 % 0 % 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10 Of a fat content, by weight, not exceeding 1 % 95 % 90 % 60 % 50 % 40 % 0 % 0401 20 Of a fat content, by weight, exceeding 1 % but not exceeding 6 %: Not exceeding 3 %: 0401 20 11 In immediate packings of a net content not exceeding two litres 80 % 60 % 40 % 20 % 10 % 0 % 0401 20 19 Other 80 % 60 % 40 % 20 % 10 % 0 % Exceeding 3 %: 0401 20 91 In immediate packings of a net content not exceeding two litres 80 % 60 % 40 % 20 % 10 % 0 % 0401 20 99 Other 90 % 80 % 60 % 40 % 20 % 0 % 0401 30 Of a fat content, by weight, exceeding 6 % 90 % 80 % 60 % 40 % 20 % 0 % 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10 In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %: Other: 0402 10 91 In immediate packings of a net content not exceeding 2,5 kg 80 % 60 % 50 % 40 % 20 % 0 % 0402 29 Other 95 % 75 % 55 % 35 % 15 % 0 % Other: 0402 91 Not containing added sugar or other sweetening matter 95 % 75 % 55 % 35 % 15 % 0 % 0402 99 Other 95 % 75 % 55 % 35 % 15 % 0 % 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 90 Other: Not flavoured nor containing added fruit, nuts or cocoa: In powder, granules or other solid forms: Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 90 11 Not exceeding 1,5 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 13 Exceeding 1,5 % but not exceeding 27 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 19 Exceeding 27 % 80 % 60 % 40 % 20 % 10 % 0 % Other, of a fat content, by weight: 0403 90 31 Not exceeding 1,5 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 33 Exceeding 1,5 % but not exceeding 27 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 39 Exceeding 27 % 80 % 60 % 40 % 20 % 10 % 0 % Other: Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 90 51 Not exceeding 3 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 53 Exceeding 3 % but not exceeding 6 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 59 Exceeding 6 % 80 % 60 % 40 % 20 % 10 % 0 % Other, of a fat content, by weight: 0403 90 61 Not exceeding 3 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 63 Exceeding 3 % but not exceeding 6 % 80 % 60 % 40 % 20 % 10 % 0 % 0403 90 69 Exceeding 6 % 80 % 60 % 40 % 20 % 10 % 0 % 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 10 Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter 80 % 60 % 40 % 20 % 10 % 0 % 0404 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 0406 Cheese and curd: 0406 20 Grated or powdered cheese, of all kinds 90 % 70 % 50 % 30 % 15 % 0 % 0406 90 Other cheese: 0406 90 01 For processing 90 % 70 % 50 % 30 % 15 % 0 % 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter: Egg yolks: 0408 11 Dried: 0408 11 20 Unfit for human consumption 80 % 60 % 40 % 30 % 10 % 0 % 0408 11 80 Other 80 % 60 % 40 % 20 % 10 % 0 % 0408 19 Other: Other: 0408 19 81 Liquid 80 % 60 % 40 % 20 % 10 % 0 % 0408 19 89 Other, including frozen 80 % 60 % 40 % 20 % 10 % 0 % Other: 0408 91 Dried 80 % 60 % 40 % 20 % 10 % 0 % 0408 99 Other 80 % 60 % 40 % 20 % 10 % 0 % 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212: 0601 20 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower; chicory plants and roots: 0601 20 30 Orchids, hyacinths, narcissi and tulips 80 % 60 % 40 % 20 % 10 % 0 % 0601 20 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: 0602 10 Unrooted cuttings and slips 80 % 60 % 40 % 20 % 10 % 0 % 0602 20 Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts 80 % 60 % 40 % 20 % 10 % 0 % 0602 30 00 Rhododendrons and azaleas, grafted or not 80 % 60 % 40 % 20 % 10 % 0 % 0602 90 Other: Other: Outdoor plants: Trees, shrubs and bushes: 0602 90 41 Forest trees 80 % 60 % 40 % 20 % 10 % 0 % Other: 0602 90 45 Rooted cuttings and young plants 80 % 60 % 40 % 20 % 10 % 0 % 0602 90 49 Other 80 % 60 % 40 % 20 % 10 % 0 % Other outdoor plants: 0602 90 59 Other 80 % 60 % 40 % 20 % 10 % 0 % Indoor plants: 0602 90 70 Rooted cuttings and young plants, excluding cacti 80 % 60 % 40 % 20 % 10 % 0 % Other: 0602 90 91 Flowering plants with buds or flowers, excluding cacti 80 % 60 % 40 % 20 % 10 % 0 % 0602 90 99 Other 80 % 60 % 40 % 20 % 10 % 0 % 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared: Fresh: 0603 11 00 Roses 90 % 80 % 70 % 60 % 35 % 0 % 0603 12 00 Carnations 90 % 80 % 70 % 60 % 35 % 0 % 0603 13 00 Orchids 90 % 80 % 70 % 60 % 35 % 0 % 0603 14 00 Chrysanthemums 90 % 80 % 70 % 60 % 35 % 0 % 0603 19 Other 90 % 80 % 70 % 60 % 35 % 0 % 0603 90 00 Other 90 % 80 % 70 % 60 % 35 % 0 % 0701 Potatoes, fresh or chilled: 0701 90 Other: 0701 90 10 For the manufacture of starch 95 % 80 % 65 % 40 % 25 % 0 % Other: 0701 90 50 New, from 1 January to 30 June 95 % 80 % 65 % 40 % 25 % 0 % 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled: 0703 10 Onions and shallots 90 % 70 % 50 % 30 % 10 % 0 % 0703 20 00 Garlic 90 % 70 % 50 % 30 % 10 % 0 % 0703 90 00 Leeks and other alliaceous vegetables 80 % 60 % 40 % 20 % 10 % 0 % 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled: 0704 10 00 Cauliflowers and headed broccoli 80 % 60 % 50 % 40 % 20 % 0 % 0704 20 00 Brussels sprouts 80 % 60 % 40 % 20 % 10 % 0 % 0704 90 Other: 0704 90 10 White cabbages and red cabbages 80 % 60 % 50 % 40 % 20 % 0 % 0704 90 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled: 0706 10 00 Carrots and turnips 90 % 80 % 70 % 60 % 50 % 0 % 0706 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled: 0708 90 00 Other leguminous vegetables 80 % 60 % 40 % 20 % 10 % 0 % 0709 Other vegetables, fresh or chilled: 0709 30 00 Aubergines (eggplants) 80 % 60 % 40 % 20 % 10 % 0 % 0709 40 00 Celery other than celeriac 80 % 60 % 40 % 20 % 10 % 0 % Mushrooms and truffles: 0709 51 00 Mushrooms of the genus Agaricus 80 % 60 % 40 % 20 % 10 % 0 % 0709 59 Other 80 % 60 % 40 % 20 % 10 % 0 % 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach) 80 % 60 % 40 % 20 % 10 % 0 % 0709 90 Other: 0709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 80 % 60 % 40 % 20 % 10 % 0 % 0709 90 20 Chard (or white beet) and cardoons 80 % 60 % 40 % 20 % 10 % 0 % 0709 90 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 10 00 Potatoes 80 % 60 % 40 % 20 % 10 % 0 % Leguminous vegetables, shelled or unshelled: 0710 29 00 Other 80 % 60 % 40 % 20 % 10 % 0 % 0710 30 00 Spinach, New Zealand spinach and orache spinach (garden spinach) 80 % 60 % 40 % 20 % 10 % 0 % Mushrooms: 0710 80 61 Of the genus Agaricus 80 % 60 % 40 % 20 % 10 % 0 % 0710 80 69 Other 80 % 60 % 40 % 20 % 10 % 0 % 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: Mushrooms and truffles: 0711 51 00 Mushrooms of the genus Agaricus 80 % 70 % 60 % 50 % 40 % 0 % 0711 59 00 Other 80 % 70 % 60 % 50 % 40 % 0 % 0711 90 Other vegetables; mixtures of vegetables: Vegetables: 0711 90 50 Onions 80 % 70 % 60 % 40 % 20 % 0 % 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared: 0712 20 00 Onions 80 % 60 % 40 % 20 % 10 % 0 % Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles: 0712 31 00 Mushrooms of the genus Agaricus 80 % 60 % 40 % 20 % 10 % 0 % 0712 32 00 Wood ears (Auricularia spp.) 80 % 60 % 40 % 20 % 10 % 0 % 0712 33 00 Jelly fungi (Tremella spp.) 80 % 60 % 40 % 20 % 10 % 0 % 0712 39 00 Other 80 % 60 % 40 % 20 % 10 % 0 % 0712 90 Other vegetables; mixtures of vegetables 80 % 60 % 40 % 20 % 10 % 0 % 0713 Dried leguminous vegetables, shelled, whether or not skinned or split: 0713 10 Peas (Pisum sativum): 0713 10 90 Other 80 % 60 % 40 % 20 % 10 % 0 % Beans (Vigna spp., Phaseolus spp.): 0713 31 00 Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek 80 % 60 % 50 % 40 % 30 % 0 % 0713 32 00 Small red (Adzuki) beans (Phaseolus or Vigna angularis) 80 % 60 % 50 % 40 % 30 % 0 % 0713 33 Kidney beans, including white pea beans (Phaseolus vulgaris): 0713 33 10 For sowing 80 % 70 % 60 % 50 % 30 % 0 % 0713 33 90 Other 90 % 80 % 60 % 50 % 30 % 0 % 0713 40 00 Lentils 80 % 60 % 40 % 20 % 10 % 0 % 0713 50 00 Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) 80 % 60 % 40 % 20 % 10 % 0 % 0802 Other nuts, fresh or dried, whether or not shelled or peeled: Hazelnuts or filberts (Corylus spp.): 0802 21 00 In shell 80 % 70 % 50 % 30 % 15 % 0 % 0802 22 00 Shelled 80 % 70 % 50 % 30 % 15 % 0 % Walnuts: 0802 31 00 In shell 95 % 90 % 85 % 70 % 65 % 0 % 0802 32 00 Shelled 80 % 60 % 40 % 20 % 10 % 0 % 0807 Melons (including watermelons) and papaws (papayas), fresh: Melons (including watermelons): 0807 11 00 Watermelons 80 % 70 % 50 % 30 % 15 % 0 % 0807 19 00 Other 80 % 70 % 50 % 30 % 15 % 0 % 0808 Apples, pears and quinces, fresh: 0808 20 Pears and quinces: Pears: 0808 20 10 Perry pears, in bulk, from 1 August to 31 December 90 % 80 % 60 % 40 % 20 % 0 % 0808 20 50 Other 90 % 80 % 60 % 40 % 20 % 0 % 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: 0809 10 00 Apricots 70 % 60 % 40 % 30 % 15 % 0 % 0809 20 Cherries: 0809 20 95 Other 70 % 60 % 45 % 30 % 15 % 0 % 0809 30 Peaches, including nectarines: 0809 30 10 Nectarines 80 % 60 % 45 % 30 % 15 % 0 % 0809 30 90 Other 95 % 90 % 75 % 60 % 40 % 0 % 0810 Other fruit, fresh: 0810 20 Raspberries, blackberries, mulberries and loganberries: 0810 20 10 Raspberries 90 % 80 % 60 % 40 % 20 % 0 % 0810 20 90 Other 70 % 60 % 45 % 30 % 15 % 0 % 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: 0811 10 Strawberries: 80 % 70 % 60 % 40 % 20 % 0 % 0811 20 Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries: Containing added sugar or other sweetening matter: 0811 20 11 With a sugar content exceeding 13 % by weight 90 % 80 % 70 % 60 % 40 % 0 % 0811 20 19 Other 90 % 80 % 70 % 60 % 40 % 0 % Other: 0811 20 31 Raspberries 80 % 70 % 60 % 40 % 20 % 0 % 0811 90 Other: Containing added sugar or other sweetening matter: With a sugar content exceeding 13 % by weight: 0811 90 19 Other 80 % 70 % 60 % 40 % 20 % 0 % Other: 0811 90 75 Sour cherries (Prunus cerasus) 80 % 70 % 60 % 40 % 20 % 0 % 0811 90 80 Other 80 % 70 % 60 % 40 % 20 % 0 % 0811 90 95 Other 95 % 90 % 75 % 60 % 40 % 0 % 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 10 00 Cherries 95 % 90 % 80 % 60 % 40 % 0 % 0812 90 Other: 0812 90 10 Apricots 95 % 90 % 80 % 60 % 40 % 0 % 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter: 0813 10 00 Apricots 90 % 80 % 70 % 60 % 40 % 0 % 0813 30 00 Apples 90 % 80 % 70 % 60 % 40 % 0 % 0813 40 Other fruit: 0813 40 10 Peaches, including nectarines 90 % 80 % 70 % 60 % 40 % 0 % 0813 40 30 Pears 90 % 80 % 70 % 60 % 40 % 0 % 0813 50 Mixtures of nuts or dried fruits of this chapter: Mixtures of dried fruit, other than that of headings 0801 to 0806: 0813 50 19 Containing prunes 95 % 90 % 80 % 60 % 40 % 0 % 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion: Coffee, roasted: 0901 21 00 Not decaffeinated 70 % 60 % 50 % 40 % 20 % 0 % 0901 22 00 Decaffeinated 70 % 60 % 50 % 40 % 20 % 0 % 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices: Other spices: 0910 99 Other: 0910 99 91 Neither crushed nor ground 90 % 80 % 70 % 60 % 40 % 0 % 0910 99 99 Crushed or ground 80 % 70 % 50 % 40 % 30 % 0 % 1003 00 Barley: 1003 00 90 Other 80 % 70 % 50 % 40 % 30 % 0 % 1005 Maize (corn): 1005 10 Seed: Hybrid: 1005 10 15 Simple hybrids 80 % 70 % 50 % 40 % 30 % 0 % 1005 10 19 Other 80 % 70 % 50 % 40 % 30 % 0 % 1005 10 90 Other 80 % 70 % 50 % 40 % 30 % 0 % 1101 00 Wheat or meslin flour: Wheat flour: 1101 00 11 Of durum wheat 80 % 60 % 40 % 30 % 20 % 0 % 1103 Cereal groats, meal and pellets: Groats and meal: 1103 11 Of wheat 80 % 70 % 50 % 40 % 30 % 0 % 1103 13 Of maize (corn): 1103 13 10 Of a fat content not exceeding 1,5 % by weight 80 % 70 % 50 % 40 % 30 % 0 % 1103 19 Of other cereals: 1103 19 30 Of barley 90 % 85 % 70 % 55 % 30 % 0 % 1103 20 Pellets: 1103 20 10 Of rye 80 % 70 % 60 % 40 % 20 % 0 % 1103 20 20 Of barley 80 % 70 % 60 % 40 % 20 % 0 % 1103 20 30 Of oats 80 % 70 % 60 % 40 % 20 % 0 % 1103 20 60 Of wheat 90 % 85 % 70 % 55 % 30 % 0 % 1103 20 90 Other 80 % 70 % 60 % 40 % 20 % 0 % 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground: Rolled or flaked grains: 1104 19 Of other cereals: 1104 19 10 Of wheat 80 % 70 % 60 % 40 % 20 % 0 % 1104 19 30 Of rye 80 % 70 % 60 % 40 % 20 % 0 % 1104 19 50 Of maize 80 % 70 % 60 % 40 % 20 % 0 % Of barley: 1104 19 61 Rolled 80 % 70 % 60 % 40 % 20 % 0 % 1104 19 69 Flaked 80 % 70 % 60 % 40 % 20 % 0 % Other: 1104 19 99 Other 80 % 70 % 60 % 40 % 20 % 0 % Other worked grains (for example, hulled, pearled, sliced or kibbled): 1104 22 Of oats: 1104 22 20 Hulled (shelled or husked) 80 % 70 % 60 % 40 % 20 % 0 % 1104 22 90 Not otherwise worked than kibbled 80 % 70 % 60 % 40 % 20 % 0 % 1104 23 Of maize (corn) 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 Of other cereals: Of barley: 1104 29 05 Pearled 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 07 Not otherwise worked than kibbled 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 09 Other 80 % 70 % 60 % 40 % 20 % 0 % Other: Hulled (shelled or husked), whether or not sliced or kibbled: 1104 29 11 Of wheat 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 18 Other 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 30 Pearled 80 % 70 % 60 % 40 % 20 % 0 % Not otherwise worked than kibbled: 1104 29 51 Of wheat 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 55 Of rye 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 59 Other 80 % 70 % 60 % 40 % 20 % 0 % Other: 1104 29 81 Of wheat 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 85 Of rye 80 % 70 % 60 % 40 % 20 % 0 % 1104 29 89 Other 80 % 70 % 60 % 40 % 20 % 0 % 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8: 1106 10 00 Of the dried leguminous vegetables of heading 0713 80 % 70 % 60 % 40 % 20 % 0 % 1107 Malt, whether or not roasted: 1107 10 Not roasted: Of wheat: 1107 10 91 In the form of flour 80 % 70 % 60 % 40 % 20 % 0 % 1107 10 99 Other 80 % 70 % 60 % 40 % 20 % 0 % 1107 20 00 Roasted 80 % 70 % 60 % 40 % 20 % 0 % 1108 Starches; inulin: Starches: 1108 12 00 Maize (corn) starch 80 % 70 % 60 % 40 % 20 % 0 % 1108 13 00 Potato starch 80 % 60 % 40 % 20 % 20 % 0 % 1109 00 00 Wheat gluten, whether or not dried 80 % 60 % 40 % 20 % 20 % 0 % 1206 00 Sunflower seeds, whether or not broken: 1206 00 10 For sowing 80 % 70 % 60 % 50 % 30 % 0 % Other: 1206 00 91 Shelled; in grey-and-white-striped shell 80 % 70 % 60 % 40 % 20 % 0 % 1206 00 99 Other 80 % 70 % 60 % 40 % 20 % 0 % 1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard: 1208 10 00 Of soya beans 90 % 80 % 70 % 60 % 40 % 0 % 1208 90 00 Other 80 % 70 % 60 % 40 % 20 % 0 % 1209 Seeds, fruit and spores, of a kind used for sowing: 1209 10 00 Sugar beet seed 80 % 60 % 40 % 20 % 20 % 0 % Seeds of forage plants: 1209 21 00 Lucerne (alfalfa) seed 80 % 60 % 40 % 20 % 20 % 0 % 1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets; lupulin: 1210 10 00 Hop cones, neither ground nor powdered nor in the form of pellets 80 % 70 % 60 % 40 % 20 % 0 % 1210 20 Hop cones, ground, powdered or in the form of pellets; lupulin 80 % 70 % 60 % 40 % 20 % 0 % 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets: 1214 10 00 Lucerne (alfalfa) meal and pellets 80 % 60 % 40 % 20 % 0 % 0 % 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503: Pig fat (including lard): 1501 00 19 Other 80 % 70 % 60 % 40 % 20 % 0 % 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified: 1507 10 Crude oil, whether or not degummed: 1507 10 90 Other 95 % 80 % 65 % 50 % 35 % 0 % 1507 90 Other: 1507 90 90 Other 95 % 80 % 65 % 50 % 35 % 0 % 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified: Sunflower-seed or safflower oil and fractions thereof: 1512 11 Crude oil: 1512 11 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 95 % 80 % 65 % 50 % 35 % 0 % Other: 1512 11 91 Sunflower-seed oil 90 % 80 % 65 % 50 % 35 % 0 % 1512 11 99 Safflower oil 95 % 80 % 65 % 50 % 35 % 0 % 1512 19 Other: 1512 19 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 95 % 80 % 65 % 50 % 35 % 0 % 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified: 80 % 70 % 60 % 40 % 20 % 0 % 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: Linseed oil and its fractions: 1515 21 Crude oil 80 % 70 % 60 % 40 % 20 % 0 % 1515 29 Other 80 % 70 % 60 % 40 % 20 % 0 % 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 90 Other: Other: 1517 90 91 Fixed vegetable oils, fluid, mixed 80 % 70 % 60 % 50 % 30 % 0 % 1517 90 99 Other 80 % 70 % 60 % 50 % 30 % 0 % 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products: Other: 1601 00 99 Other 90 % 80 % 60 % 40 % 20 % 0 % 1602 Other prepared or preserved meat, meat offal or blood: 1602 32 Of fowls of the species Gallus domesticus 90 % 80 % 60 % 40 % 20 % 0 % 1602 39 Other 90 % 80 % 60 % 40 % 20 % 0 % 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 90 Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 30 Isoglucose 100 % 80 % 70 % 60 % 10 % 0 % 1702 90 50 Maltodextrine and maltodextrine syrup 100 % 80 % 70 % 60 % 10 % 0 % 1702 90 80 Inulin syrup 100 % 80 % 70 % 60 % 10 % 0 % 1703 Molasses resulting from the extraction or refining of sugar: 1703 10 00 Cane molasses 90 % 80 % 65 % 50 % 35 % 0 % 1703 90 00 Other 90 % 80 % 65 % 50 % 35 % 0 % 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 10 00 Cucumbers and gherkins 90 % 80 % 60 % 40 % 30 % 0 % 2001 90 Other: 2001 90 50 Mushrooms 90 % 80 % 60 % 40 % 20 % 0 % 2001 90 99 Other 80 % 60 % 40 % 20 % 10 % 0 % 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid: 2002 10 Tomatoes, whole or in pieces 80 % 60 % 40 % 20 % 10 % 0 % 2002 90 Other 80 % 60 % 40 % 20 % 10 % 0 % 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid: 2003 10 Mushrooms of the genus Agaricus 80 % 60 % 40 % 20 % 10 % 0 % 2003 20 00 Truffles 80 % 60 % 40 % 20 % 10 % 0 % 2003 90 00 Other 80 % 60 % 40 % 20 % 10 % 0 % 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004 10 Potatoes: 2004 10 10 Cooked, not otherwise prepared 80 % 60 % 40 % 20 % 10 % 0 % Other: 2004 10 99 Other 80 % 60 % 40 % 20 % 10 % 0 % 2004 90 Other vegetables and mixtures of vegetables: 2004 90 30 Sauerkraut, capers and olives 80 % 70 % 50 % 30 % 20 % 0 % Other, including mixtures: 2004 90 91 Onions, cooked, not otherwise prepared 80 % 60 % 40 % 20 % 10 % 0 % 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 10 00 Homogenised vegetables 80 % 60 % 40 % 30 % 20 % 0 % 2005 20 Potatoes: Other: 2005 20 20 Thin slices, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 80 % 60 % 40 % 20 % 10 % 0 % 2005 20 80 Other 80 % 60 % 40 % 20 % 10 % 0 % 2005 40 00 Peas (Pisum sativum) 80 % 60 % 50 % 40 % 30 % 0 % Beans (Vigna spp., Phaseolus spp.): 2005 51 00 Beans, shelled 80 % 60 % 40 % 20 % 10 % 0 % 2005 59 00 Other 80 % 60 % 40 % 20 % 10 % 0 % 2005 99 Other: 2005 99 10 Fruit of the genus Capsicum, other than sweet peppers or pimentos 60 % 50 % 40 % 30 % 15 % 0 % 2005 99 40 Carrots 80 % 60 % 50 % 40 % 30 % 0 % 2005 99 60 Sauerkraut 80 % 60 % 50 % 40 % 30 % 0 % 2005 99 90 Other 60 % 50 % 40 % 30 % 15 % 0 % 2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised): 2006 00 31 Cherries 80 % 60 % 40 % 20 % 10 % 0 % 2006 00 38 Other 80 % 60 % 40 % 20 % 10 % 0 % 2007 99 Other: With a sugar content exceeding 30 % by weight: 2007 99 10 Plum purÃ ©e and paste and prune purÃ ©e and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing 80 % 60 % 40 % 20 % 10 % 0 % Other: 2007 99 33 Of strawberries 80 % 60 % 50 % 40 % 30 % 0 % 2007 99 35 Of raspberries 80 % 60 % 50 % 40 % 30 % 0 % 2007 99 39 Other 80 % 60 % 40 % 20 % 10 % 0 % With a sugar content exceeding 13 % but not exceeding 30 % by weight: 2007 99 55 Apple purÃ ©e, including compotes 80 % 60 % 40 % 20 % 10 % 0 % 2007 99 57 Other 80 % 60 % 50 % 40 % 30 % 0 % Other: 2007 99 91 Apple purÃ ©e, including compotes 80 % 60 % 40 % 20 % 10 % 0 % 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 40 Pears: Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 40 51 With a sugar content exceeding 13 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2008 40 59 Other 80 % 60 % 40 % 20 % 10 % 0 % Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 40 71 With a sugar content exceeding 15 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2008 40 79 Other 80 % 60 % 40 % 20 % 10 % 0 % 2008 40 90 Not containing added sugar 80 % 60 % 40 % 20 % 10 % 0 % 2008 50 Apricots: Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 50 61 With a sugar content exceeding 13 % by weight 90 % 80 % 60 % 40 % 20 % 0 % 2008 50 69 Other 80 % 60 % 40 % 20 % 10 % 0 % Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 50 71 With a sugar content exceeding 15 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2008 50 79 Other 80 % 60 % 40 % 20 % 10 % 0 % Not containing added sugar, in immediate packings of a net content: 2008 50 92 Of 5 kg or more 80 % 60 % 40 % 20 % 10 % 0 % 2008 50 94 Of 4,5 kg or more but less than 5 kg 80 % 60 % 40 % 20 % 10 % 0 % 2008 50 99 Of less than 4,5 kg 80 % 60 % 40 % 20 % 10 % 0 % 2008 60 Cherries: Containing added spirit: With a sugar content exceeding 9 % by weight: 2008 60 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 80 % 60 % 40 % 20 % 10 % 0 % 2008 60 19 Other 80 % 60 % 40 % 20 % 10 % 0 % Other: 2008 60 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 80 % 60 % 40 % 20 % 10 % 0 % 2008 60 39 Other 80 % 60 % 40 % 20 % 10 % 0 % 2008 70 Peaches, including nectarines: Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 70 61 With a sugar content exceeding 13 % by weight 80 % 60 % 50 % 40 % 30 % 0 % 2008 70 69 Other 80 % 60 % 50 % 40 % 30 % 0 % Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 70 71 With a sugar content exceeding 15 % by weight 80 % 60 % 50 % 40 % 30 % 0 % 2008 70 79 Other 80 % 60 % 50 % 40 % 30 % 0 % Not containing added sugar, in immediate packings of a net content: 2008 70 92 Of 5 kg or more 80 % 60 % 50 % 40 % 30 % 0 % 2008 70 98 Of less than 5 kg 80 % 60 % 50 % 40 % 30 % 0 % 2008 92 Mixtures: Not containing added spirit: Containing added sugar: In immediate packings of a net content exceeding 1 kg: 2008 92 59 Other 80 % 60 % 40 % 20 % 10 % 0 % Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits: 2008 92 74 Other 80 % 60 % 40 % 20 % 10 % 0 % 2008 92 78 Other 80 % 60 % 40 % 20 % 10 % 0 % Not containing added sugar, in immediate packings of a net content: Of 5 kg or more: 2008 92 93 Other 80 % 60 % 40 % 20 % 10 % 0 % Of 4,5 kg or more but less than 5 kg: 2008 92 96 Other 80 % 60 % 40 % 20 % 10 % 0 % Of less than 4,5 kg: 2008 92 97 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 80 % 60 % 40 % 20 % 10 % 0 % 2008 92 98 Other 80 % 60 % 40 % 20 % 10 % 0 % 2008 99 Other: Containing added spirit: 2008 99 21 With a sugar content exceeding 13 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2008 99 23 Other 80 % 60 % 40 % 20 % 10 % 0 % Other: With a sugar content exceeding 9 % by weight: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 99 28 Other 80 % 60 % 40 % 20 % 10 % 0 % Other: 2008 99 34 Other 80 % 60 % 40 % 20 % 10 % 0 % Other: Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 99 37 Other 80 % 60 % 40 % 20 % 10 % 0 % Other: 2008 99 40 Other 80 % 60 % 40 % 20 % 10 % 0 % Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 99 43 Grapes 80 % 60 % 40 % 20 % 10 % 0 % 2008 99 49 Other 80 % 60 % 40 % 20 % 10 % 0 % Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 99 62 Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 80 % 60 % 40 % 20 % 10 % 0 % 2008 99 67 Other 80 % 60 % 40 % 20 % 10 % 0 % Not containing added sugar: Plums and prunes, in immediate packings of a net content: 2008 99 99 Other 80 % 60 % 40 % 20 % 10 % 0 % 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter: Orange juice: 2009 12 00 Not frozen, of a Brix value not exceeding 20 80 % 60 % 40 % 20 % 10 % 0 % Juice of any other single citrus fruit: 2009 31 Of a Brix value not exceeding 20 80 % 60 % 40 % 20 % 10 % 0 % 2009 39 Other: Of a Brix value exceeding 20 but not exceeding 67: Of a value exceeding EUR 30 per 100 kg net weight: 2009 39 31 Containing added sugar 80 % 60 % 40 % 20 % 10 % 0 % 2009 39 39 Not containing added sugar 80 % 60 % 40 % 20 % 10 % 0 % Of a value not exceeding EUR 30 per 100 kg net weight: Lemon juice: 2009 39 51 With an added sugar content exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2009 39 55 With an added sugar content not exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % Other citrus fruit juices: 2009 39 91 With an added sugar content exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2009 39 95 With an added sugar content not exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2009 39 99 Not containing added sugar 80 % 60 % 40 % 20 % 10 % 0 % Pineapple juice: 2009 41 Of a Brix value not exceeding 20 80 % 60 % 40 % 20 % 10 % 0 % 2009 49 Other: Of a Brix value exceeding 67: 2009 49 19 Other 80 % 60 % 40 % 20 % 10 % 0 % Of a Brix value exceeding 20 but not exceeding 67: 2009 49 30 Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar 80 % 60 % 40 % 20 % 10 % 0 % Other: 2009 49 91 With an added sugar content exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2009 49 93 With an added sugar content not exceeding 30 % by weight 80 % 60 % 40 % 20 % 10 % 0 % 2009 69 Other: Of a Brix value exceeding 30 but not exceeding 67: Of a value exceeding EUR 18 per 100 kg net weight: 2009 69 51 Concentrated 80 % 70 % 60 % 50 % 40 % 0 % 2009 80 Juice of any other single fruit or vegetable: Of a Brix value exceeding 67: Pear juice: Other: With an added sugar content not exceeding 30 % by weight: 2009 80 89 Other 80 % 70 % 60 % 50 % 40 % 0 % 2106 Food preparations not elsewhere specified or included: 2106 90 Other: Flavoured or coloured sugar syrups: 2106 90 30 Isoglucose syrups 75 % 65 % 50 % 40 % 25 % 0 % Other: 2106 90 51 Lactose syrup 75 % 65 % 50 % 40 % 25 % 0 % 2106 90 55 Glucose syrup and maltodextrine syrup 75 % 65 % 50 % 40 % 25 % 0 % 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included: 2206 00 10 Piquette 75 % 65 % 50 % 40 % 25 % 0 % Other: Sparkling: 2206 00 31 Cider and perry 75 % 65 % 50 % 40 % 25 % 0 % 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid: Other, in containers holding: 2209 00 91 2 litres or less 75 % 65 % 50 % 40 % 25 % 0 % 2209 00 99 More than 2 litres 75 % 65 % 50 % 40 % 25 % 0 % 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants: 2302 30 Of wheat: 2302 30 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 90 % 75 % 70 % 60 % 40 % 0 % 2302 30 90 Other 90 % 75 % 70 % 60 % 45 % 0 % 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 10 Residues of starch manufacture and similar residues: Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 2303 10 11 Exceeding 40 % by weight 90 % 75 % 70 % 60 % 40 % 0 % 2303 10 19 Not exceeding 40 % by weight 90 % 75 % 70 % 60 % 45 % 0 % 2303 10 90 Other 90 % 75 % 70 % 60 % 45 % 0 % 2303 20 Beet-pulp, bagasse and other waste of sugar manufacture: 2303 20 10 Beet-pulp 80 % 60 % 50 % 40 % 30 % 0 % 2303 20 90 Other 90 % 75 % 70 % 60 % 45 % 0 % 2304 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil 80 % 60 % 50 % 40 % 30 % 0 % 2306 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305: 2306 30 00 Of sunflower seeds 90 % 75 % 70 % 60 % 40 % 0 % 2309 Preparations of a kind used in animal feeding: 2309 10 Dog or cat food, put up for retail sale: Other, including premixes: Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products: Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup: Containing no starch or containing 10 % or less by weight of starch: 2309 90 31 Containing no milk products or containing less than 10 % by weight of such products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 33 Containing not less than 10 % but less than 50 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 35 Containing not less than 50 % but less than 75 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 39 Containing not less than 75 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % Containing more than 10 % but not more than 30 % by weight of starch: 2309 90 41 Containing no milk products or containing less than 10 % by weight of such products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 43 Containing not less than 10 % but less than 50 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 49 Containing not less than 50 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % Containing more than 30 % by weight of starch: 2309 90 51 Containing no milk products or containing less than 10 % by weight of such products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 53 Containing not less than 10 % but less than 50 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 59 Containing not less than 50 % by weight of milk products 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 70 Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 80 % 60 % 50 % 40 % 30 % 0 % Other: 2309 90 91 Beet-pulp with added molasses 80 % 60 % 50 % 40 % 30 % 0 % Other: 2309 90 95 Containing by weight 49 % or more of choline chloride, on an organic or inorganic base 80 % 60 % 50 % 40 % 30 % 0 % 2309 90 99 Other 80 % 60 % 50 % 40 % 30 % 0 % ANNEX IIIc SERBIAN TARIFF CONCESSIONS FOR COMMUNITY AGRICULTURAL PRODUCTS Referred to in Article 27(2)(c) Customs duties (ad valorem and/or specific duties) for the products listed in this Annex will be reduced in accordance with the timetable indicated for each product in this Annex. Seasonal duty (20 %) will continue to be applied during and after the transitional period. CN Code Description Entry into force Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 and following years in % in % in % in % in % in % 0702 00 00 Tomatoes, fresh or chilled 95 % 80 % 65 % 40 % 30 % 20 % 0709 Other vegetables, fresh or chilled: 0709 60 Fruits of the genus Capsicum or of the genus Pimenta: 0709 60 10 Sweet peppers 80 % 70 % 60 % 50 % 40 % 30 % 0806 Grapes, fresh or dried: 0806 10 Fresh 80 % 70 % 50 % 30 % 15 % 0 % 0808 Apples, pears and quinces, fresh: 0808 10 Apples 90 % 80 % 60 % 40 % 20 % 0 % 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: 0809 20 Cherries: 80 % 60 % 45 % 30 % 15 % 0 % 0809 20 05 Sour cherries (Prunus cerasus) 0809 40 Plums and sloes: 0809 40 05 Plums 90 % 75 % 60 % 40 % 20 % 0 % 0810 Other fruit, fresh: 0810 10 00 Strawberries 90 % 80 % 60 % 40 % 20 % 0 % ANNEX IIId SERBIAN TARIFF CONCESSIONS FOR COMMUNITY AGRICULTURAL PRODUCTS Referred to in Article 27(2)(c) Customs duties (ad valorem and/or specific duties) for the products listed in this Annex will be reduced in accordance with the timetable indicated for each product in this Annex. If, in addition to ad valorem and/or specific duty, a seasonal duty is applied, the seasonal duty (20 %) will be eliminated on the date of entry into force of this Agreement. CN Code Description Entry into force Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 and following years in % in % in % in % in % in % 0102 Live bovine animals: 0102 90 Other: Domestic species: 0102 90 05 Of a weight not exceeding 80 kg 70 % 60 % 50 % 40 % 30 % 20 % Of a weight exceeding 80 kg but not exceeding 160 kg: 0102 90 21 For slaughter 70 % 60 % 50 % 40 % 30 % 20 % Of a weight exceeding 160 kg but not exceeding 300 kg: 0102 90 41 For slaughter 90 % 80 % 60 % 50 % 40 % 30 % 0102 90 49 Other 70 % 60 % 50 % 40 % 30 % 20 % Of a weight exceeding 300 kg: Heifers (female bovines that have never calved): 0102 90 51 For slaughter 95 % 90 % 85 % 70 % 60 % 50 % 0102 90 59 Other 70 % 60 % 50 % 40 % 30 % 20 % Cows: 0102 90 61 For slaughter 70 % 60 % 50 % 40 % 30 % 20 % 0102 90 69 Other 90 % 80 % 60 % 50 % 40 % 30 % Other: 0102 90 71 For slaughter 90 % 80 % 70 % 60 % 50 % 40 % 0102 90 79 Other 90 % 80 % 70 % 60 % 50 % 40 % 0103 Live swine: Other: 0103 91 Weighing less than 50 kg: 0103 91 10 Domestic species 100 % 95 % 90 % 85 % 70 % 65 % 0103 92 Weighing 50 kg or more: Domestic species: 0103 92 11 Sows having farrowed at least once, of a weight of not less than 160 kg 90 % 80 % 70 % 60 % 50 % 40 % 0103 92 19 Other 90 % 80 % 60 % 50 % 40 % 30 % 0104 Live sheep and goats: 0104 10 Sheep: Other: 0104 10 30 Lambs (up to a year old) 90 % 80 % 70 % 60 % 50 % 40 % 0201 Meat of bovine animals, fresh or chilled 90 % 80 % 70 % 60 % 50 % 40 % 0202 Meat of bovine animals, frozen: 90 % 80 % 70 % 60 % 50 % 40 % 0203 Meat of swine, fresh, chilled or frozen: Fresh or chilled: 0203 11 Carcases and half-carcases: 0203 11 10 Of domestic swine 90 % 80 % 70 % 60 % 50 % 30 % 0203 12 Hams, shoulders and cuts thereof, with bone in: Of domestic swine: 0203 12 11 Hams and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 12 19 Shoulders and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 12 90 Other 90 % 80 % 70 % 60 % 50 % 40 % 0203 19 Other: Of domestic swine: 0203 19 11 Fore-ends and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 19 13 Loins and cuts thereof, with bone in 90 % 80 % 70 % 60 % 50 % 30 % 0203 19 15 Bellies (streaky) and cuts thereof 90 % 80 % 70 % 60 % 50 % 40 % Other: 0203 19 55 Boneless 90 % 80 % 70 % 60 % 50 % 40 % 0203 19 59 Other 90 % 80 % 70 % 60 % 50 % 20 % Frozen: 0203 21 Carcases and half-carcases: 0203 21 10 Of domestic swine 90 % 80 % 70 % 60 % 50 % 40 % 0203 22 Hams, shoulders and cuts thereof, with bone in: Of domestic swine: 0203 22 11 Hams and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 22 19 Shoulders and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 29 Other: Of domestic swine: 0203 29 11 Fore-ends and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0203 29 13 Loins and cuts thereof, with bone in 90 % 80 % 70 % 60 % 50 % 50 % 0203 29 15 Bellies (streaky) and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % Other: 0203 29 55 Boneless 90 % 80 % 70 % 60 % 50 % 30 % 0203 29 59 Other 90 % 80 % 70 % 60 % 50 % 30 % 0204 Meat of sheep or goats, fresh, chilled or frozen 90 % 80 % 70 % 60 % 55 % 50 % 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10 Of bovine animals, fresh or chilled: 0206 10 99 Other 80 % 60 % 40 % 40 % 40 % 40 % 0206 29 Other: Other: 0206 29 99 Other 90 % 70 % 60 % 50 % 40 % 20 % 0206 30 00 Of swine, fresh or chilled 90 % 70 % 60 % 50 % 40 % 20 % Of swine, frozen: 0206 41 00 Livers 90 % 70 % 60 % 50 % 40 % 20 % 0206 49 Other 90 % 70 % 60 % 50 % 40 % 20 % 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen: Of fowls of the species Gallus domesticus: 0207 11 Not cut in pieces, fresh or chilled 80 % 70 % 60 % 50 % 40 % 35 % 0207 12 Not cut in pieces, frozen 80 % 70 % 60 % 50 % 40 % 30 % 0207 13 Cuts and offal, fresh or chilled 80 % 70 % 60 % 50 % 40 % 30 % 0207 14 Cuts and offal, frozen 80 % 70 % 60 % 50 % 40 % 30 % 0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked: Subcutaneous pig fat: 0209 00 11 Fresh, chilled, frozen, salted or in brine 90 % 80 % 70 % 60 % 50 % 30 % 0209 00 19 Dried or smoked 90 % 85 % 75 % 70 % 60 % 40 % 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: Meat of swine: 0210 11 Hams, shoulders and cuts thereof, with bone in: Of domestic swine: Salted or in brine: 0210 11 11 Hams and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 11 19 Shoulders and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % Dried or smoked: 0210 11 31 Hams and cuts thereof 90 % 80 % 70 % 60 % 50 % 30 % 0210 11 39 Shoulders and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 11 90 Other 90 % 85 % 75 % 70 % 60 % 40 % 0210 12 Bellies (streaky) and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 Other: Of domestic swine: Salted or in brine: 0210 19 10 Bacon sides or spencers 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 20 Three-quarter sides or middles 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 30 Fore-ends and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 40 Loins and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 50 Other 90 % 80 % 70 % 60 % 50 % 30 % Dried or smoked: 0210 19 60 Fore-ends and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 70 Loins and cuts thereof 90 % 85 % 75 % 70 % 60 % 40 % Other: 0210 19 81 Boneless 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 89 Other 90 % 85 % 75 % 70 % 60 % 40 % 0210 19 90 Other 90 % 85 % 75 % 70 % 60 % 40 % 0210 20 Meat of bovine animals 90 % 85 % 75 % 70 % 60 % 40 % Other, including edible flours and meals of meat or meat offal: 0210 99 Other: Offal: Of domestic swine: 0210 99 41 Livers 90 % 85 % 80 % 75 % 65 % 50 % 0210 99 49 Other 90 % 80 % 70 % 60 % 50 % 30 % Of bovine animals: 0210 99 51 Thick skirt and thin skirt 90 % 85 % 80 % 75 % 65 % 50 % 0210 99 59 Other 90 % 85 % 80 % 75 % 65 % 50 % 0210 99 60 Of sheep and goats 90 % 85 % 80 % 75 % 65 % 50 % 0210 99 90 Edible flours and meals of meat or meat offal 80 % 70 % 60 % 50 % 40 % 30 % 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10 In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %: Not containing added sugar or other sweetening matter: 0402 10 11 In immediate packings of a net content not exceeding 2,5 kg 95 % 90 % 85 % 80 % 70 % 45 % 0402 10 19 Other 95 % 90 % 85 % 80 % 70 % 45 % Other: 0402 10 99 Other 95 % 90 % 85 % 80 % 70 % 45 % In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 %: 0402 21 Not containing added sugar or other sweetening matter: Of a fat content, by weight, not exceeding 27 %: 0402 21 11 In immediate packings of a net content not exceeding 2,5 kg 90 % 80 % 70 % 60 % 50 % 35 % Other: 0402 21 17 Of a fat content, by weight, not exceeding 11 % 95 % 90 % 85 % 80 % 70 % 45 % 0402 21 19 Of a fat content, by weight, exceeding 11 % but not exceeding 27 % 90 % 80 % 70 % 60 % 50 % 35 % Of a fat content, by weight, exceeding 27 %: 0402 21 91 In immediate packings of a net content not exceeding 2,5 kg 95 % 90 % 85 % 80 % 70 % 45 % 0402 21 99 Other 95 % 90 % 85 % 80 % 70 % 45 % 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 Yogurt: Not flavoured nor containing added fruit, nuts or cocoa: Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 10 11 Not exceeding 3 % 80 % 70 % 60 % 50 % 40 % 30 % 0403 10 13 Exceeding 3 % but not exceeding 6 % 80 % 70 % 60 % 50 % 40 % 30 % 0403 10 19 Exceeding 6 % 80 % 70 % 60 % 50 % 40 % 30 % Other, of a fat content, by weight: 0403 10 31 Not exceeding 3 % 80 % 70 % 60 % 50 % 40 % 30 % 0403 10 33 Exceeding 3 % but not exceeding 6 % 80 % 70 % 60 % 50 % 40 % 30 % 0403 10 39 Exceeding 6 % 80 % 70 % 60 % 50 % 40 % 30 % 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 10 Butter 90 % 80 % 70 % 60 % 50 % 40 % 0405 20 Dairy spreads: 0405 20 90 Of a fat content, by weight, of more than 75 % but less than 80 % 90 % 80 % 70 % 60 % 50 % 40 % 0405 90 Other 90 % 80 % 70 % 60 % 50 % 40 % 0406 Cheese and curd: 0406 10 Fresh (unripened or uncured) cheese, including whey cheese, and curd 70 % 60 % 50 % 40 % 30 % 20 % 0406 30 Processed cheese, not grated or powdered 90 % 80 % 70 % 60 % 50 % 40 % 0406 90 Other cheese: Other: 0406 90 13 Emmentaler 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 15 GruyÃ ¨re, Sbrinz 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 17 BergkÃ ¤se, Appenzell 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 18 Fromage fribourgeois, Vacherin Mont dOr and TÃ ªte de Moine 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 19 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 21 Cheddar 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 23 Edam 90 % 80 % 70 % 60 % 50 % 35 % 0406 90 25 Tilsit 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 27 ButterkÃ ¤se 95 % 90 % 85 % 80 % 70 % 60 % 0406 90 29 Kashkaval 90 % 80 % 70 % 60 % 50 % 35 % 0406 90 32 Feta 90 % 80 % 70 % 60 % 50 % 35 % 0406 90 37 Finlandia 90 % 85 % 80 % 75 % 60 % 50 % 0406 90 39 Jarlsberg 90 % 85 % 80 % 75 % 60 % 50 % Other: 0406 90 50 Cheese of sheeps milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles 80 % 70 % 60 % 50 % 40 % 30 % Other: Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter: Not exceeding 47 %: 0406 90 61 Grana Padano, Parmigiano Reggiano 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 63 Fiore Sardo, Pecorino 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 69 Other 80 % 70 % 60 % 50 % 40 % 30 % Exceeding 47 % but not exceeding 72 %: 0406 90 73 Provolone 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 75 Asiago, Caciocavallo, Montasio, Ragusano 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 76 Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸ 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 78 Gouda 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 81 Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 82 Camembert 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 84 Brie 80 % 70 % 60 % 50 % 40 % 30 % Other cheese, of a water content, by weight, in the non-fatty matter: 0406 90 86 Exceeding 47 % but not exceeding 52 % 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 87 Exceeding 52 % but not exceeding 62 % 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 88 Exceeding 62 % but not exceeding 72 % 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 93 Exceeding 72 % 80 % 70 % 60 % 50 % 40 % 30 % 0406 90 99 Other 80 % 70 % 60 % 50 % 40 % 30 % 0407 00 Birds eggs, in shell, fresh, preserved or cooked: Of poultry: 0407 00 30 Other 100 % 80 % 60 % 40 % 30 % 20 % 0409 00 00 Natural honey 95 % 90 % 70 % 60 % 40 % 30 % 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: 0602 40 Roses, grafted or not 90 % 85 % 80 % 75 % 60 % 50 % 0701 Potatoes, fresh or chilled: 0701 90 Other: Other: 0701 90 90 Other 90 % 80 % 70 % 60 % 40 % 20 % 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled: Lettuce: 0705 11 00 Cabbage lettuce (head lettuce) 95 % 80 % 70 % 60 % 50 % 30 % 0705 19 00 Other 95 % 80 % 70 % 60 % 50 % 30 % 0707 00 Cucumbers and gherkins, fresh or chilled 0707 00 05 Cucumbers 80 % 70 % 60 % 50 % 40 % 20 % 0707 00 90 Gherkins 80 % 70 % 60 % 50 % 40 % 30 % 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled: 0708 10 00 Peas (Pisum sativum) 90 % 80 % 70 % 60 % 40 % 20 % 0708 20 00 Beans (Vigna spp., Phaseolus spp.) 95 % 90 % 75 % 70 % 55 % 40 % 0709 Other vegetables, fresh or chilled: 0709 60 Fruits of the genus Capsicum or of the genus Pimenta: Other: 0709 60 91 Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes 80 % 70 % 60 % 50 % 40 % 30 % 0709 60 95 For the industrial manufacture of essential oils or resinoids 80 % 70 % 60 % 50 % 40 % 30 % 0709 60 99 Other 80 % 70 % 60 % 50 % 40 % 30 % 0709 90 Other: 0709 90 60 Sweetcorn 90 % 80 % 70 % 60 % 50 % 30 % 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: Leguminous vegetables, shelled or unshelled: 0710 21 00 Peas (Pisum sativum) 90 % 80 % 70 % 60 % 40 % 20 % 0710 22 00 Beans (Vigna spp., Phaseolus spp.) 90 % 80 % 70 % 60 % 40 % 20 % 0710 80 Other vegetables: Fruits of the genus Capsicum or of the genus Pimenta: 0710 80 51 Sweet peppers 90 % 80 % 70 % 60 % 40 % 20 % 0710 80 59 Other 90 % 85 % 80 % 75 % 60 % 30 % Mushrooms: 0710 80 70 Tomatoes 90 % 85 % 80 % 75 % 60 % 30 % 0710 80 95 Other 90 % 80 % 70 % 60 % 40 % 20 % 0710 90 00 Mixtures of vegetables 90 % 80 % 70 % 60 % 40 % 20 % 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 40 00 Cucumbers and gherkins 90 % 80 % 70 % 60 % 40 % 20 % 0711 90 Other vegetables; mixtures of vegetables: Vegetables: 0711 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 90 % 85 % 80 % 75 % 60 % 50 % 0711 90 80 Other 80 % 70 % 60 % 50 % 40 % 30 % 0711 90 90 Mixtures of vegetables 80 % 70 % 60 % 50 % 40 % 30 % 0810 Other fruit, fresh: 0810 40 Cranberries, bilberries and other fruits of the genus Vaccinium: 0810 40 10 Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitisidaea) 90 % 80 % 70 % 60 % 50 % 40 % 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 90 % 80 % 70 % 60 % 50 % 40 % 0810 40 90 Other 90 % 80 % 70 % 60 % 50 % 40 % 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter: 0813 20 00 Prunes 95 % 90 % 80 % 70 % 60 % 50 % 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta: 0904 20 Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground 95 % 90 % 80 % 70 % 60 % 50 % 1001 Wheat and meslin: 1001 90 Other: Other spelt, common wheat and meslin: 1001 90 99 Other 90 % 85 % 80 % 75 % 70 % 60 % 1005 Maize (corn): 1005 10 Seed: Hybrid: 1005 10 11 Double hybrids and top cross hybrids 80 % 70 % 60 % 50 % 40 % 30 % 1005 10 13 Three-cross hybrids 80 % 70 % 60 % 50 % 40 % 30 % 1005 90 00 Other 90 % 85 % 80 % 80 % 80 % 80 % 1101 00 Wheat or meslin flour: Wheat flour: 1101 00 15 Of common wheat and spelt 90 % 85 % 80 % 75 % 70 % 65 % 1101 00 90 Meslin flour 90 % 80 % 70 % 60 % 50 % 35 % 1102 Cereal flours other than of wheat or meslin: 1102 20 Maize (corn) flour: 1102 20 10 Of a fat content not exceeding 1,5 % by weight 90 % 85 % 80 % 75 % 70 % 65 % 1102 20 90 Other 100 % 90 % 85 % 75 % 70 % 65 % 1103 Cereal groats, meal and pellets: Groats and meal: 1103 13 Of maize (corn): 1103 13 90 Other 95 % 90 % 85 % 70 % 55 % 25 % 1103 20 Pellets: 1103 20 40 Of maize 95 % 90 % 85 % 70 % 55 % 30 % 1517 Margarine, edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10 Margarine, excluding liquid margarine: 1517 10 90 Other 80 % 70 % 60 % 50 % 40 % 20 % 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products: 1601 00 10 Of liver 90 % 80 % 60 % 40 % 20 % 20 % Other: 1601 00 91 Sausages, dry or for spreading, uncooked 90 % 80 % 70 % 60 % 40 % 30 % 1602 Other prepared or preserved meat, meat offal or blood: 1602 10 00 Homogenised preparations 90 % 80 % 60 % 40 % 30 % 20 % Of swine: 1602 41 Hams and cuts thereof 90 % 80 % 60 % 40 % 30 % 20 % 1602 42 Shoulders and cuts thereof 90 % 80 % 60 % 40 % 30 % 20 % 1602 49 Other, including mixtures 90 % 80 % 60 % 40 % 30 % 20 % 1602 50 Of bovine animals 90 % 80 % 60 % 40 % 30 % 20 % 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: 1902 20 Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 30 Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin 90 % 80 % 60 % 50 % 40 % 30 % 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 Other: 2001 90 20 Fruit of the genus Capsicum other than sweet peppers or pimentos 80 % 60 % 50 % 40 % 30 % 30 % 2001 90 70 Sweet peppers 90 % 80 % 70 % 60 % 50 % 40 % 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004 90 Other vegetables and mixtures of vegetables: 2004 90 50 Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 90 % 80 % 70 % 60 % 50 % 40 % Other, including mixtures: 80 % 60 % 50 % 40 % 30 % 20 % 2004 90 98 Other 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter: 2007 10 Homogenised preparations: 2007 10 10 With a sugar content exceeding 13 % by weight 90 % 80 % 70 % 60 % 50 % 40 % Other: 2007 10 99 Other 90 % 80 % 70 % 60 % 50 % 40 % 2007 99 Other: With a sugar content exceeding 30 % by weight: Other: 2007 99 31 Of cherries 90 % 80 % 70 % 60 % 50 % 40 % 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 60 Cherries: Not containing added spirit: Containing added sugar, in immediate packings of a net content: 2008 60 50 Exceeding 1 kg 80 % 60 % 60 % 60 % 60 % 60 % 2008 60 60 Not exceeding 1 kg 80 % 60 % 60 % 60 % 60 % 60 % Not containing added sugar, in immediate packings of a net content: 2008 60 70 Of 4,5 kg or more 95 % 90 % 80 % 80 % 80 % 80 % 2008 60 90 Of less than 4,5 kg 95 % 90 % 80 % 80 % 80 % 80 % 2008 80 Strawberries: Not containing added spirit: 2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg 90 % 80 % 60 % 40 % 40 % 40 % 2008 80 70 Containing added sugar, in immediate packings of a net content not exceeding 1 kg 90 % 80 % 60 % 40 % 40 % 40 % 2008 80 90 Not containing added sugar 90 % 80 % 60 % 40 % 40 % 40 % 2008 99 Other: Not containing added spirit: Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 99 45 Plums and prunes 90 % 80 % 60 % 60 % 40 % 30 % 2008 99 72 Of 5 kg or more 90 % 80 % 70 % 60 % 50 % 40 % 2008 99 78 Of less than 5 kg 90 % 80 % 70 % 60 % 50 % 40 % 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter: 2009 50 Tomato juice 90 % 80 % 70 % 60 % 50 % 40 % Grape juice (including grape must): 2009 61 Of a Brix value not exceeding 30 90 % 80 % 70 % 60 % 50 % 40 % 2009 69 Other: Of a Brix value exceeding 67: 2009 69 11 Of a value not exceeding EUR 22 per 100 kg net weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 69 19 Other 90 % 80 % 70 % 60 % 50 % 40 % Of a Brix value exceeding 30 but not exceeding 67: Of a value exceeding EUR 18 per 100 kg net weight: 2009 69 59 Other 90 % 80 % 70 % 60 % 50 % 40 % Of a value not exceeding EUR 18 per 100 kg net weight: With an added sugar content exceeding 30 % by weight: 2009 69 71 Concentrated 90 % 80 % 70 % 60 % 50 % 40 % 2009 69 79 Other 90 % 80 % 70 % 60 % 50 % 40 % 2009 69 90 Other 90 % 80 % 70 % 60 % 50 % 40 % Apple juice: 2009 71 Of a Brix value not exceeding 20 90 % 80 % 70 % 60 % 50 % 40 % 2009 79 Other 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 Juice of any other single fruit or vegetable: Of a Brix value exceeding 67: Pear juice: 2009 80 11 Of a value not exceeding EUR 22 per 100 kg net weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 19 Other 90 % 80 % 70 % 60 % 50 % 40 % Other: Of a value not exceeding EUR 30 per 100 kg net weight: 2009 80 35 Other 90 % 80 % 70 % 60 % 50 % 40 % Of a Brix value not exceeding 67: Pear juice: 2009 80 50 Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar 90 % 80 % 70 % 60 % 50 % 40 % Other: 2009 80 61 With an added sugar content exceeding 30 % by weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 63 With an added sugar content not exceeding 30 % by weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 69 Not containing added sugar 90 % 80 % 70 % 60 % 50 % 40 % Other: Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar: 2009 80 71 Cherry juice 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 73 Juices of tropical fruit 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 79 Other 90 % 80 % 70 % 60 % 50 % 40 % Other: With an added sugar content exceeding 30 % by weight: 2009 80 86 Other 90 % 80 % 70 % 60 % 50 % 40 % Not containing added sugar: 2009 80 95 Juice of fruit of the species Vaccinium macrocarpon 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 96 Cherry juice 90 % 80 % 70 % 60 % 50 % 40 % 2009 80 99 Other 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 Mixtures of juices: Of a Brix value exceeding 67: Mixtures of apple and pear juice: 2009 90 11 Of a value not exceeding EUR 22 per 100 kg net weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 19 Other 90 % 80 % 70 % 60 % 50 % 40 % Other: 2009 90 21 Of a value not exceeding EUR 30 per 100 kg net weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 29 Other 90 % 80 % 70 % 60 % 50 % 40 % Of a Brix value not exceeding 67: Mixtures of apple and pear juice: 2009 90 31 Of a value not exceeding EUR 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 39 Other 90 % 80 % 70 % 60 % 50 % 40 % Other: Of a value exceeding EUR 30 per 100 kg net weight: Other: 2009 90 51 Containing added sugar 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 59 Other 90 % 80 % 70 % 60 % 50 % 40 % Of a value not exceeding EUR 30 per 100 kg net weight: Mixtures of citrus fruit juices and pineapple juice: 2009 90 71 With an added sugar content exceeding 30 % by weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 73 With an added sugar content not exceeding 30 % by weight 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 79 Not containing added sugar 90 % 80 % 70 % 60 % 50 % 40 % Other: With an added sugar content exceeding 30 % by weight: 2009 90 94 Other 90 % 80 % 70 % 60 % 50 % 40 % With an added sugar content not exceeding 30 % by weight: 2009 90 95 Mixtures of juices of tropical fruit 90 % 80 % 70 % 60 % 50 % 40 % 2009 90 96 Other 90 % 80 % 70 % 60 % 50 % 40 % 2106 Food preparations not elsewhere specified or included: 2106 90 Other Flavoured or coloured sugar syrups: Other: 2106 90 59 Other 80 % 70 % 60 % 50 % 40 % 30 % 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included: Other: Sparkling: 2206 00 39 Other 80 % 70 % 60 % 40 % 30 % 20 % Still, in containers holding: 2 litres or less: 2206 00 51 Cider and perry 90 % 80 % 70 % 60 % 50 % 40 % 2206 00 59 Other 90 % 80 % 70 % 60 % 50 % 40 % More than 2 litres: 2206 00 81 Cider and perry 90 % 80 % 70 % 60 % 50 % 40 % 2206 00 89 Other 90 % 80 % 70 % 60 % 50 % 40 % 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid: Wine vinegar, in containers holding: 2209 00 11 2 litres or less 80 % 70 % 60 % 40 % 30 % 20 % 2209 00 19 More than 2 litres 90 % 80 % 70 % 60 % 40 % 30 % ANNEX IV COMMUNITY CONCESSIONS FOR SERBIAN FISHERY PRODUCTS Referred to in Article 29(2) Imports into the Community of the following products originating in Serbia shall be subject to the concessions set out below. CN code Description From entry into force of the agreement until 31 December of same year (n) From 1 January to 31 December (n+1) For every year thereafter, from 1 January to 31 December 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 15 t at 0 % Over the TQ: 90 % of MFN duty TQ: 15 t at 0 % Over the TQ: 80 % of MFN duty TQ: 15 t at 0 % Over the TQ: 70 % of MFN duty 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 ex 0304 19 91 0304 29 15 0304 29 17 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 0305 49 45 ex 0305 59 80 ex 0305 69 80 0301 93 00 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 60 t at 0 % Over the TQ: 90 % of MFN duty TQ: 60 t at 0 % Over the TQ: 80 % of MFN duty TQ: 60 t at 0 % Over the TQ: 70 % of MFN duty 0302 69 11 0303 79 11 ex 0304 19 19 ex 0304 19 91 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 The duty rate applicable to all products of HS subheading 1604 will be reduced according to the following timetable: Year Year 1 (duty %) Year 3 (duty %) Year 5 and subsequent years (duty %) Duty 90 % of MFN 80 % of MFN 70 % of MFN ANNEX V SERBIAN CONCESSIONS FOR COMMUNITY FISHERY PRODUCTS Referred to in Article 30(2) Imports into Serbia of the following products originating in the Community shall be subject to the concessions set out below. CN code Description Rate of duty (% of MFN) 2008 2009 2010 2011 2012 2013 and following years 0301 Live fish: Other live fish: 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): 0301 91 90 Other 90 75 60 40 20 0 0301 92 00 Eels (Anguilla spp.) 90 75 60 40 20 0 0301 93 00 Carp 90 85 80 75 65 60 0301 99 Other: Freshwater fish: 0301 99 11 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 90 75 60 40 20 0 0301 99 19 Other 90 75 60 40 20 0 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304: Salmonidae, excluding livers and roes: 0302 11 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): 0302 11 10 Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 90 75 60 40 20 0 0302 11 20 Of the species Oncorhynchus mykiss, with heads and gills on, gutted, weighing more than 1,2 kg each, or with heads off, gilled and gutted, weighing more than 1 kg each 90 75 60 40 20 0 0302 11 80 Other 90 75 60 40 20 0 0302 19 00 Other 90 75 60 40 20 0 Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0302 33 Skipjack or stripe-bellied bonito: 0302 33 90 Other 90 75 60 40 20 0 Other fish, excluding livers and roes: 0302 69 Other: Freshwater fish: 0302 69 11 Carp 90 75 60 40 20 0 0302 69 19 Other 90 75 60 40 20 0 0302 70 00 Livers and roes 90 75 60 40 20 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304: Other salmonidae, excluding livers and roes: 0303 21 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 90 75 60 40 20 0 0303 29 00 Other 90 75 60 40 20 0 Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes: 0303 39 Other 90 75 60 40 20 0 Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0303 43 Skipjack or stripe-bellied bonito 90 75 60 40 20 0 0303 49 Other 90 75 60 40 20 0 Swordfish (Xiphias gladius) and toothfish (Dissostichus spp.), excluding livers and roes: 0303 61 00 Swordfish (Xiphias gladius) 90 75 60 40 20 0 0303 62 00 Toothfish (Dissostichus spp.) 90 75 60 40 20 0 Other fish, excluding livers and roes: 0303 74 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 90 75 60 40 20 0 0303 79 Other 90 75 60 40 20 0 0303 80 Livers and roes 90 75 60 40 20 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen: Fresh or chilled: 0304 11 Swordfish (Xiphias gladius) 90 75 60 40 20 0 0304 12 Toothfish (Dissostichus spp.) 90 75 60 40 20 0 0304 19 Other: Fillets: Of freshwater fish: 0304 19 13 Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 90 75 60 40 20 0 Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae: 0304 19 15 Of the species Oncorhynchus mykiss weighing more than 400 g each 90 75 60 40 20 0 0304 19 17 Other 90 75 60 40 20 0 0304 19 19 Of other freshwater fish 90 75 60 40 20 0 Other: 0304 19 31 Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 90 75 60 40 20 0 0304 19 33 Of coalfish (Pollachius virens) 90 75 60 40 20 0 0304 19 35 Of redfish (Sebastes spp.) 90 75 60 40 20 0 Other fish meat (whether or not minced): 0304 19 91 Of freshwater fish 90 75 60 40 20 0 Other: 0304 19 97 Flaps of herring 90 75 60 40 20 0 0304 19 99 Other 90 75 60 40 20 0 Frozen fillets: 0304 21 00 Swordfish (Xiphias gladius) 90 75 60 40 20 0 0304 22 00 Toothfish (Dissostichus spp.) 90 75 60 40 20 0 0304 29 Other 90 75 60 40 20 0 Other: 0304 91 00 Swordfish (Xiphias gladius) 90 75 60 40 20 0 0304 92 00 Toothfish (Dissostichus spp.) 90 75 60 40 20 0 0304 99 Other 90 75 60 40 20 0 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption 90 75 60 40 20 0 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption: Frozen: 0306 13 Shrimps and prawns 90 75 60 40 20 0 0306 14 Crabs 90 75 60 40 20 0 0306 19 Other, including flours, meals and pellets of crustaceans, fit for human consumption 90 75 60 40 20 0 Not frozen: 0306 23 Shrimps and prawns 90 75 60 40 20 0 0306 24 Crabs 90 75 60 40 20 0 0306 29 Other, including flours, meals and pellets of crustaceans, fit for human consumption 90 75 60 40 20 0 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: Mussels (Mytilus spp., Perna spp.): 0307 31 Live, fresh or chilled 90 75 60 40 20 0 0307 39 Other 90 75 60 40 20 0 Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 Live, fresh or chilled 90 75 60 40 20 0 0307 49 Other 90 75 60 40 20 0 Octopus (Octopus spp.): 0307 51 00 Live, fresh or chilled 90 75 60 40 20 0 0307 59 Other 90 75 60 40 20 0 0307 60 00 Snails, other than sea snails 90 75 60 40 20 0 Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 91 00 Live, fresh or chilled 90 75 60 40 20 0 0307 99 Other 90 75 60 40 20 0 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 90 75 60 40 20 0 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 90 75 60 40 20 0 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: 1902 20 Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 10 Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 90 75 60 40 20 15 ANNEX VI ESTABLISHMENT: FINANCIAL SERVICES Referred to in Title V, Chapter II FINANCIAL SERVICES: DEFINITIONS A financial service is any service of a financial nature offered by a financial service provider of a Party. Financial services include the following activities: A. All insurance and insurance-related services: 1. direct insurance (including co-insurance): (i) life; (ii) non-life; 2. reinsurance and retrocession; 3. insurance intermediation, such as brokerage and agency; 4. services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services; B. Banking and other financial services (excluding insurance): 1. acceptance of deposits and other repayable funds from the public; 2. lending of all types, including, inter alia, consumer-credit, mortgage credit, factoring and financing of commercial transaction; 3. financial leasing; 4. all payment and money transmission services, including credit, charge and debit cards, travellers cheques and bankers draft; 5. guarantees and commitments; 6. trading for own account or for account of customers, whether on an exchange, in an over the counter market or otherwise, the following: (a) money market instruments (cheques, bills, certificates of deposits, etc.); (b) foreign exchange; (c) derivative products including, but not limited to, futures and options; (d) exchange rates and interest rate instruments, including products such as swaps, forward rate agreements, etc.; (e) transferable securities; (f) other negotiable instruments and financial assets, including bullion; 7. participation in issues of all kinds of securities, including underwriting and placement as agent (whether publicly or privately) and provision of services related to such issues; 8. money broking; 9. asset management, such as cash or portfolio management, all forms of collective investment management, pension-fund management, custodial, depository and trust services; 10. settlement and clearing services for financial assets, including securities, derivative products, and other negotiable instruments; 11. provision and transfer of financial information, and financial data processing and related software by providers of other financial services; 12. advisory, intermediation and other auxiliary financial services on all the activities listed in points 1 to 11 above, including credit reference and analysis, investment and portfolio research and advice, advice on acquisitions and on corporate restructuring and strategy. The following activities are excluded from the definition of financial services: (a) activities carried out by central banks or by any other public institution in pursuit of monetary and exchange rate policies; (b) activities conducted by central banks, government agencies or departments, or public institutions, for the account or with the guarantee of the government, except when those activities may be carried out by financial service providers in competition with such public entities; (c) activities forming part of a statutory system of social security or public retirement plans, except when those activities may be carried by financial service providers in competition with public entities or private institutions. ANNEX VII INTELLECTUAL, INDUSTRIAL AND COMMERCIAL PROPERTY RIGHTS Referred to in Article 75 1. Article 75(4) of this Agreement concerns the following Multilateral Conventions to which Member States are Parties, or which are de facto applied by Member States:  Patent Law Treaty (Geneva, 2000);  International Convention for the Protection of New Varieties of Plants (UPOV Convention, Paris, 1961, as revised in 1972, 1978 and 1991). 2. The Parties confirm the importance they attach to the obligations arising from the following Multilateral Conventions:  Convention establishing the World Intellectual Property Organization (WIPO Convention, Stockholm, 1967, as amended in 1979);  Berne Convention for the Protection of Literary and Artistic Works (Paris Act, 1971);  Brussels Convention Relating to the Distribution of Programme-Carrying Signals Transmitted by Satellite (Brussels, 1974);  Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure (Budapest, 1977, as amended in 1980);  Hague Agreement Concerning the International Deposit of Industrial Designs (London Act, 1934 and The Hague Act, 1960);  Locarno Agreement Establishing an International Classification for Industrial Designs (Locarno, 1968, as amended in 1979);  Madrid Agreement concerning the International Registration of Marks (Stockholm Act, 1967 and amended in 1979);  Protocol Relating to the Madrid Agreement Concerning the International Registration of Marks (Madrid Protocol, 1989);  Nice Agreement concerning the International Classification of Goods and Services for the purposes of the Registration of Marks (Geneva, 1977 and amended in 1979);  Paris Convention for the Protection of Industrial Property (Stockholm Act, 1967 and amended in 1979);  Patent Cooperation Treaty (Washington, 1970, as amended in 1979 and modified in 1984);  Convention for the Protection of Producers of Phonograms against Unauthorised Duplications of their Phonograms (Phonograms Convention, Geneva, 1971);  International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organizations (Rome Convention, 1961);  Strasbourg Agreement Concerning the International Patent Classification (Strasbourg, 1971, as amended in 1979);  Trademark Law Treaty (Geneva, 1994);  Vienna Agreement Establishing an International Classification of the Figurative Elements of Marks (Vienna, 1973, as amended in 1985);  WIPO Copyright Treaty (Geneva, 1996);  WIPO Performances and Phonograms Treaty (Geneva, 1996);  The European Patent Convention;  WTO Agreement on Trade-Related Aspects of Intellectual Property Rights. PROTOCOL 1 on trade between the Community and Serbia, in processed agricultural products Article 1 1. The Community and Serbia apply to processed agricultural products the duties, listed in Annex I and Annex II respectively in accordance with the conditions mentioned therein, whether limited by quota or not. 2. The Stabilisation and Association Council shall decide on: (a) extensions of the list of processed agricultural products under this Protocol; (b) amendments to the duties referred to in Annexes I and II; (c) increases in or the abolition of tariff quotas. 3. The Stabilisation and Association Council may replace the duties established by this Protocol by a regime established on the basis of the respective market prices in the Community and Serbia of agricultural products actually used in the manufacture of processed agricultural products subject to this Protocol. Article 2 The duties applied pursuant to Article 1 of this Protocol may be reduced by decision of the Stabilisation and Association Council: (a) when in trade between the Community and Serbia the duties applied to the basic products are reduced; or (b) in response to reductions resulting from mutual concessions relating to processed agricultural products. The reductions provided for under point (a) shall be calculated on the part of the duty designated as the agricultural component which shall correspond to the agricultural products actually used in the manufacture of the processed agricultural products in question and deducted from the duties applied to these basic agricultural products. Article 3 The Community and Serbia shall inform each other of the administrative arrangements adopted for the products covered by this Protocol. These arrangements should ensure equal treatment for all interested parties and should be as simple and flexible as possible. ANNEX I TO PROTOCOL 1 DUTIES APPLICABLE UPON IMPORTS INTO THE COMMUNITY OF GOODS ORIGINATING IN SERBIA Duties are set to zero for imports into the Community of processed agricultural products originating in Serbia as listed hereafter. CN Code Description (1) (2) 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 Yoghurt: Flavoured or containing added fruit, nuts or cocoa: In powder, granules or other solid forms, of a milkfat content, by weight: 0403 10 51 Not exceeding 1,5 % 0403 10 53 Exceeding 1,5 % but not exceeding 27 % 0403 10 59 Exceeding 27 % Other, of a milkfat content, by weight: 0403 10 91 Not exceeding 3 % 0403 10 93 Exceeding 3 % but not exceeding 6 % 0403 10 99 Exceeding 6 % 0403 90 Other: Flavoured or containing added fruit, nuts or cocoa: In powder, granules or other solid forms, of a milkfat content, by weight: 0403 90 71 Not exceeding 1,5 % 0403 90 73 Exceeding 1,5 % but not exceeding 27 % 0403 90 79 Exceeding 27 % Other, of a milkfat content, by weight: 0403 90 91 Not exceeding 3 % 0403 90 93 Exceeding 3 % but not exceeding 6 % 0403 90 99 Exceeding 6 % 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 20 Dairy spreads: 0405 20 10 Of a fat content, by weight, of 39 % or more but less than 60 % 0405 20 30 Of a fat content, by weight, of 60 % or more but not exceeding 75 % 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair 0502 Pigs, hogs or boars bristles and hair; badger hair and other brush making hair; waste of such bristles or hair 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products 0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh chilled, frozen or otherwise provisionally preserved 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: Other: 0511 99 Other: Natural sponges of animal origin: 0511 99 31 Raw 0511 99 39 Other 0511 99 85 Other: ex 0511 99 85 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40 00 Sweetcorn 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90 Other vegetables; mixtures of vegetables: Vegetables: 0711 90 30 Sweetcorn 0903 00 00 MatÃ © 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: 1212 20 00 Seaweeds and other algae 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: Vegetable saps and extracts: 1302 12 00 Of liquorice 1302 13 00 Of hops 1302 19 Other: 1302 19 80 Other 1302 20 Pectic substances, pectinates and pectates Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00 Agar-agar 1302 32 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 32 10 Of locust beans or locust bean seeds 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) 1404 Vegetable products not elsewhere specified or included 1505 00 Wool grease and fatty substances derived there from (including lanolin) 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 90 Other: 1515 90 11 Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions: ex 1515 90 11 Jojoba and oiticica oils; myrtle wax and Japan wWax; their fractions 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20 Vegetable fats and oils and their fractions: 1516 20 10 Hydrogenated castor oil, so called opal-wax 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10 Margarine, excluding liquid margarine: 1517 10 10 Containing, by weight more than 10 % but not more than 15 % of milkfats 1517 90 Other: 1517 90 10 Containing, by weight more than 10 % but not more than 15 % of milkfats Other: 1517 90 93 Edible mixtures or preparations of a kind used as mould-release preparations 1518 00 Animal or vegetable fats and oils and their fractions, boiled, soxidised, dehydrated, sulphurised, blown, spolymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10 Linoxyn Other: 1518 00 91 Animal or vegetable fats and oils and their fractions, boiled, soxidised, dehydrated, sulphurised, blown, spolymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 Other: 1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 1518 00 99 Other 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: 1522 00 10 Degras 1704 Sugar confectionery (including white chocolate), not containing cocoa 1803 Cocoa paste, whether or not defatted 1804 00 00 Cocoa butter, fat and oil 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00 Containing eggs 1902 19 Other 1902 20 Stuffed pasta, whether or not cooked or otherwise prepared: Other: 1902 20 91 Cooked 1902 20 99 Other 1902 30 Other pasta 1902 40 Couscous 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)), in grain form, or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 Other: 2001 90 30 Sweetcorn (Zea mays var. saccharata) 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 2001 90 60 Palm hearts 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004 10 Potatoes: Other: 2004 10 91 In the form of flour, meal or flakes 2004 90 Other vegetables and mixtures of vegetables: 2004 90 10 Sweetcorn (Zea mays var. saccharata) 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 20 Potatoes: 2005 20 10 In the form of flour, meal or flakes 2005 80 00 Sweetcorn (Zea mays var. saccharata) 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11 Groundnuts: 2008 11 10 Peanut butter Other, including mixtures other than those of subheading 2008 19: 2008 91 00 Palm hearts 2008 99 Other: Not containing added spirit: Not containing added sugar: 2008 99 85 Maize (corn), other than sweetcorn (Zea mays var. saccharata) 2008 99 91 Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor; homogenised composite food preparations 2105 00 Ice cream and other edible ice, whether or not containing cocoa 2106 Food preparations not elsewhere specified or included: 2106 10 Protein concentrates and textured protein substances 2106 90 Other: 2106 90 20 Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages Other: 2106 90 92 Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 90 98 Other 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 2203 00 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives: Other polyhydric alcohols: 2905 43 00 Mannitol 2905 44 D-glucitol (sorbitol) 2905 45 00 Glycerol 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils: 3301 90 Other 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10 Of a kind used in the food or drink industries: Of a kind used in the drink industries: Preparations containing all flavouring agents scharacterising a beverage: 3302 10 10 Of an actual alcoholic strength by volume exceeding 0,5 % Other: 3302 10 21 Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 3302 10 29 Other 3501 Casein, caseinates and other casein ivderivatives; casein glues: 3501 10 Casein 3501 90 Other: 3501 90 90 Other 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10 Dextrins and other modified starches: 3505 10 10 Dextrins Other modified starches: 3505 10 90 Other 3505 20 Glues 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 3809 10 With a basis of amylaceouos substances 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: 3824 60 Sorbitol other than that of subheading 2905 44 ANNEX II TO PROTOCOL 1 DUTIES APPLICABLE TO GOODS ORIGINATING IN THE COMMUNITY ON IMPORT INTO SERBIA (immediately or gradually) CN Code Description Rate of duty (% of MFN) 2008 2009 2010 2011 2012 2013 and after (1) (2) (3) (4) (5) (6) (7) (8) 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 Yoghurt: Flavoured or containing added fruit, nuts or cocoa: In powder, granules or other solid forms, of a milkfat content, by weight: 0403 10 51 Not exceeding 1,5 % 90 70 60 50 30 0 0403 10 53 Exceeding 1,5 % but not exceeding 27 % 90 70 60 50 30 0 0403 10 59 Exceeding 27 % 90 70 60 50 30 0 Other, of a milkfat content, by weight: 0403 10 91 Not exceeding 3 % 90 70 60 50 30 0 0403 10 93 Exceeding 3 % but not exceeding 6 % 90 70 60 50 30 0 0403 10 99 Exceeding 6 % 90 70 60 50 30 0 0403 90 Other: Flavoured or containing added fruit, nuts or cocoa: In powder, granules or other solid forms, of a milkfat content, by weight: 0403 90 71 Not exceeding 1,5 % 90 80 70 60 50 40 0403 90 73 Exceeding 1,5 % but not exceeding 27 % 90 80 70 60 50 40 0403 90 79 Exceeding 27 % 90 80 70 60 50 40 Other, of a milkfat content, by weight: 0403 90 91 Not exceeding 3 % 90 80 70 60 50 40 0403 90 93 Exceeding 3 % but not exceeding 6 % 90 80 70 60 50 40 0403 90 99 Exceeding 6 % 90 80 70 60 50 40 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 20 Dairy spreads: 0405 20 10 Of a fat content, by weight, of 39 % or more but less than 60 % 90 80 70 60 50 40 0405 20 30 Of a fat content, by weight, of 60 % or more but not exceeding 75 % 90 80 70 60 50 40 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair 0 0 0 0 0 0 0502 Pigs, hogs or boars bristles and hair; badger hair and other brush making hair; waste of such bristles or hair 0 0 0 0 0 0 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers 0 0 0 0 0 0 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products 0 0 0 0 0 0 0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products 0 0 0 0 0 0 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof 0 0 0 0 0 0 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh chilled, frozen or otherwise provisionally preserved 0 0 0 0 0 0 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: Other: 0511 99 Other: Natural sponges of animal origin: 0511 99 31 Raw 0 0 0 0 0 0 0511 99 39 Other 0 0 0 0 0 0 0511 99 85 Other ex 0511 99 85 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material 0 0 0 0 0 0 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40 00 Sweetcorn 90 80 70 60 40 30 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90 Other vegetables; mixtures of vegetables: Vegetables: 0711 90 30 Sweetcorn 75 55 35 25 10 0 0903 00 00 MatÃ © 0 0 0 0 0 0 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: 1212 20 00 Seaweeds and other algae 0 0 0 0 0 0 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: Vegetable saps and extracts: 1302 12 00 Of liquorice 0 0 0 0 0 0 1302 13 00 Of hops 0 0 0 0 0 0 1302 19 Other: 1302 19 80 Other 0 0 0 0 0 0 1302 20 Pectic substances, pectinates and pectates 0 0 0 0 0 0 Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00 Agar-agar 0 0 0 0 0 0 1302 32 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 32 10 Of locust beans or locust bean seeds 0 0 0 0 0 0 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) 0 0 0 0 0 0 1404 Vegetable products not elsewhere specified or included 0 0 0 0 0 0 1505 00 Wool grease and fatty substances derived there from (including lanolin) 0 0 0 0 0 0 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 0 0 0 0 0 0 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 90 Other: 1515 90 11 Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions 0 0 0 0 0 0 ex 1515 90 11 Jojoba and oiticica oils; myrtle wax and Japan wWax; their fractions 0 0 0 0 0 0 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20 Vegetable fats and oils and their fractions: 1516 20 10 Hydrogenated castor oil, so called opal-wax 0 0 0 0 0 0 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10 Margarine, excluding liquid margarine: 1517 10 10 Containing, by weight more than 10 % but not more than 15 % of milkfats 90 80 70 60 50 40 1517 90 Other: 1517 90 10 Containing, by weight more than 10 % but not more than 15 % of milkfats 90 75 55 35 15 0 Other: 1517 90 93 Edible mixtures or preparations of a kind used as mould-release preparations 90 75 60 45 30 0 1518 00 Animal or vegetable fats and oils and their fractions, boiled, soxidised, dehydrated, sulphurised, blown, spolymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10 Linoxyn 0 0 0 0 0 0 Other: 1518 00 91 Animal or vegetable fats and oils and their fractions, boiled, soxidised, dehydrated, sulphurised, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 0 0 0 0 0 0 Other: 1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 0 0 0 0 0 0 1518 00 99 Other 0 0 0 0 0 0 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes 0 0 0 0 0 0 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 0 0 0 0 0 0 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: 1522 00 10 Degras 0 0 0 0 0 0 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 50 00 Chemically pure fructose 0 0 0 0 0 0 1702 90 Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 10 Chemically pure maltose 0 0 0 0 0 0 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704 10 Chewing gum, whether or not sugar-coated 80 60 40 20 10 0 1704 90 Other: 1704 90 10 Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 0 0 0 0 0 0 1704 90 30 White chocolate 75 50 25 0 0 0 Other: 1704 90 51 Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 0 0 0 0 0 0 1704 90 55 Throat pastilles and cough drops 80 60 40 20 10 0 1704 90 61 Sugar-coated (panned) goods 80 60 40 20 10 0 Other: 1704 90 65 Gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery 80 60 40 20 10 0 1704 90 71 Boiled sweets, whether or not filled 80 60 40 20 10 0 1704 90 75 Toffees, caramels and similar sweets 80 60 40 20 10 0 Other: 1704 90 81 Compressed tablets 80 60 40 20 10 0 1704 90 99 Other 90 80 70 60 50 40 1803 Cocoa paste, whether or not defatted 0 0 0 0 0 0 1804 00 00 Cocoa butter, fat and oil 0 0 0 0 0 0 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 0 0 0 0 0 0 1806 Chocolate and other food preparations containing cocoa: 1806 10 Cocoa powder, containing added sugar or other sweetening matter: 1806 10 15 Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 90 70 50 40 20 0 1806 10 20 Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 90 70 50 40 20 0 1806 10 30 Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 90 80 70 60 40 0 1806 10 90 Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 90 80 70 60 40 0 1806 20 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10 Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milkfat 90 70 50 40 20 0 1806 20 30 Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milkfat 90 70 50 40 20 0 Other: 1806 20 50 Containing 18 % or more by weight of cocoa butter 90 70 50 40 20 0 1806 20 70 Chocolate milk crumb 90 70 50 40 20 0 1806 20 80 Chocolate flavour coating 90 70 50 40 20 0 1806 20 95 Other 90 80 70 60 40 0 Other, in blocks, slabs or bars: 1806 31 00 Filled 85 70 50 40 20 0 1806 32 Not filled 85 70 50 40 20 0 1806 90 Other: Chocolate and chocolate products: Chocolates (including pralines), whether or not filled: 1806 90 11 Containing alcohol 90 80 70 60 40 0 1806 90 19 Other 90 80 70 60 40 0 Other: 1806 90 31 Filled 85 70 65 40 20 0 1806 90 39 Not filled 90 80 70 60 40 0 1806 90 50 Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 90 80 70 60 40 0 1806 90 60 Spreads containing cocoa 85 70 65 40 20 0 1806 90 70 Preparations containing cocoa for making beverages 90 80 70 60 40 0 1806 90 90 Other 90 80 70 60 40 0 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: 1901 10 00 Preparations for infant use, put up for retail sale 0 0 0 0 0 0 1901 20 00 Mixes and doughs for the preparation of bakers wares of heading 1905 90 75 60 45 30 0 1901 90 Other: Malt extract: 1901 90 11 With a dry extract content of 90 % or more by weight 90 75 60 45 30 0 1901 90 19 Other 90 75 60 45 30 0 Other: 1901 90 91 Containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 90 75 60 45 20 0 1901 90 99 Other 85 70 65 40 20 0 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00 Containing eggs 95 90 80 60 50 0 1902 19 Other: 1902 19 10 Containing no common wheat flour or meal 85 70 65 40 20 0 1902 19 90 Other 90 75 60 45 30 0 1902 20 Stuffed pasta whether or not cooked or otherwise prepared: Other: 1902 20 91 Cooked 90 75 60 45 30 0 1902 20 99 Other 90 75 60 45 30 0 1902 30 Other pasta 90 75 60 45 30 0 1902 40 Couscous 0 0 0 0 0 0 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 0 0 0 0 0 0 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maize (corn)), in grain form, or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included: 1904 10 Prepared foods obtained by the swelling or roasting of cereals or cereal products: 1904 10 10 Obtained from maize 90 70 50 30 10 0 1904 10 30 Obtained from rice 0 0 0 0 0 0 1904 10 90 Other 90 70 50 30 10 0 1904 20 Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals 90 70 50 30 10 0 1904 30 00 Bulgur wheat 90 70 50 30 10 0 1904 90 Other 90 70 50 30 10 0 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: 1905 10 00 Crispbread 90 70 50 30 10 0 1905 20 Gingerbread and the like: 1905 20 10 Containing by weight less than 30 % of sucrose (including invert sugar expressed as sucrose) 0 0 0 0 0 0 1905 20 30 Containing by weight 30 % or more but less than 50 % of sucrose (including invert sugar expressed as sucrose) 0 0 0 0 0 0 1905 20 90 Containing by weight 50 % or more of sucrose (including invert sugar expressed as sucrose) 90 70 50 30 10 0 Sweet biscuits; waffles and wafers: 1905 31 Sweet biscuits 90 80 70 60 40 0 1905 32 Waffles and wafers: 1905 32 05 With a water content exceeding 10 % by weight 90 80 70 60 40 0 Other: Completely or partially coated or covered with chocolate or other preparations containing cocoa: 1905 32 11 In immediate packings of a net content not exceeding 85 g 85 70 50 40 20 0 1905 32 19 Other 90 80 70 60 40 0 Other: 1905 32 91 Salted, whether or not filled 90 80 70 60 40 0 1905 32 99 Other 90 80 70 60 40 0 1905 40 Rusks, toasted bread and similar toasted products 90 70 50 30 10 0 1905 90 Other: 1905 90 10 Matzos 90 70 50 30 10 0 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 90 70 50 30 10 0 Other: 1905 90 30 Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 90 70 50 30 10 0 1905 90 45 Biscuits 90 80 70 60 40 0 1905 90 55 Extruded or expanded products, savoury or salted 90 70 50 30 10 0 Other: 1905 90 60 With added sweetening matter 85 70 50 40 20 0 1905 90 90 Other 90 70 50 30 10 0 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 Other: 2001 90 30 Sweetcorn (Zea mays var. saccharata) 80 70 50 30 10 0 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 0 0 0 0 0 0 2001 90 60 Palm hearts 0 0 0 0 0 0 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004 10 Potatoes: Other: 2004 10 91 In the form of flour, meal or flakes 0 0 0 0 0 0 2004 90 Other vegetables and mixtures of vegetables: 2004 90 10 Sweetcorn (Zea mays var. saccharata) 90 70 50 30 10 0 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 20 Potatoes: 2005 20 10 In the form of flour, meal or flakes 0 0 0 0 0 0 2005 80 00 Sweetcorn (Zea mays var. saccharata) 80 70 50 30 10 0 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11 Groundnuts: 2008 11 10 Peanut butter 0 0 0 0 0 0 Other, including mixtures other than those of subheading 2008 19: 2008 91 00 Palm hearts 0 0 0 0 0 0 2008 99 Other: Not containing added spirit: Not containing added sugar: 2008 99 85 Maize (corn), other than sweetcorn (Zea mays var. saccharata) 80 70 50 30 10 0 2008 99 91 Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 0 0 0 0 0 0 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 0 0 0 0 0 0 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders: 2102 10 Active yeasts: 2102 10 10 Culture yeast 80 70 60 40 10 0 Bakers yeast: 2102 10 31 Dried 90 70 60 40 10 0 2102 10 39 Other 90 70 60 0 0 0 2102 10 90 Other 90 70 50 30 10 0 2102 20 Inactive yeasts; other single-cell micro-organisms, dead 0 0 0 0 0 0 2102 30 00 Prepared baking powders 80 70 50 30 10 0 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 2103 10 00 Soya sauce 0 0 0 0 0 0 2103 20 00 Tomato ketchup and other tomato sauces 80 70 50 30 10 0 2103 30 Mustard flour and meal and prepared mustard: 2103 30 10 Mustard flour and meal 0 0 0 0 0 0 2103 30 90 Prepared mustard 90 70 50 30 10 0 2103 90 Other: 2103 90 10 Mango chutney, liquid 0 0 0 0 0 0 2103 90 30 Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less 80 70 50 30 10 0 2103 90 90 Other 0 0 0 0 0 0 2104 Soups and broths and preparations therefor; homogenised composite food preparations: 2104 10 Soups and broths and preparation therefor: 2104 10 10 Dried 80 70 50 0 0 0 2104 10 90 Other 80 70 50 30 10 0 2104 20 00 Homogenised composite food preparations 80 70 50 30 10 0 2105 00 Ice cream and other edible ice, whether or not containing cocoa 80 70 60 50 40 0 2106 Food preparations not elsewhere specified or included: 2106 10 Protein concentrates and textured protein substances 0 0 0 0 0 0 2106 90 Other: 2106 90 20 Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 90 70 50 30 10 0 Other: 2106 90 92 Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 90 70 50 30 10 0 2106 90 98 Other 85 70 55 40 20 0 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow: 2201 10 Mineral waters and aerated waters 80 70 60 50 40 0 2201 90 00 Other 70 60 50 40 30 0 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009: 2202 10 00 Waters including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 80 70 50 40 20 0 2202 90 Other: 2202 90 10 Not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404 85 70 50 40 20 0 Other, containing by weight of fat obtained from the products of headings 0401 to 0404: 2202 90 91 Less than 0,2 % 90 80 70 60 40 0 2202 90 95 0,2 % or more but less than 2 % 90 80 70 50 30 0 2202 90 99 2 % or more 90 80 70 50 30 0 2203 00 Beer made from malt: In containers holding 10 litres or less: 2203 00 01 In bottles 80 70 50 0 0 0 2203 00 09 Other 80 70 60 50 30 0 2203 00 10 In containers holding more than 10 litres 80 70 60 50 30 0 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 90 70 50 30 10 0 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 95 90 80 70 50 40 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages: 2208 20 Spirits obtained by distilling grape wine or grape marc: In containers holding 2 litres or less: 2208 20 12 Cognac 90 80 70 60 40 0 2208 20 14 Armagnac 90 80 70 60 40 0 2208 20 26 Grappa 90 80 70 60 40 0 2208 20 27 Brandy de Jerez 90 80 70 60 40 0 2208 20 29 Other 90 80 70 60 40 0 In containers holding more than 2 litres: 2208 20 40 Raw distillate 85 70 65 40 20 0 Other: 2208 20 62 Cognac 90 80 70 60 40 0 2208 20 64 Armagnac 90 80 70 60 40 0 2208 20 86 Grappa 80 70 50 30 10 0 2208 20 87 Brandy de Jerez 80 70 50 30 10 0 2208 20 89 Other 80 70 50 30 20 0 2208 30 Whiskies: Bourbon whiskey, in containers holding: 2208 30 11 2 litres or less 80 70 50 30 20 0 2208 30 19 More than 2 litres 80 70 50 30 20 0 Scotch whisky: Malt whisky, in containers holding: 2208 30 32 2 litres or less 80 70 50 30 20 0 2208 30 38 More than 2 litres 80 70 50 30 20 0 Blended whisky, in containers holding: 2208 30 52 2 litres or less 80 70 50 0 0 0 2208 30 58 More than 2 litres 80 70 50 30 20 0 Other, in containers holding: 2208 30 72 2 litres or less 80 70 50 30 20 0 2208 30 78 More than 2 litres 80 70 50 30 20 0 Other, in containers holding: 2208 30 82 2 litres or less 80 70 50 30 20 0 2208 30 88 More than 2 litres 80 70 50 30 20 0 2208 40 Rum and other spirits obtained by distilling fermented sugar-cane products 0 0 0 0 0 0 2208 50 Gin and Geneva: Gin, in containers holding: 2208 50 11 2 litres or less 0 0 0 0 0 0 2208 50 19 More than 2 litres 0 0 0 0 0 0 Geneva, in containers holding: 2208 50 91 2 litres or less 80 70 60 40 30 0 2208 50 99 More than 2 litres 80 70 50 30 20 0 2208 60 Vodka 80 70 50 30 20 0 2208 70 Liqueurs and cordials 0 0 0 0 0 0 2208 90 Other: Arrack, in containers holding: 2208 90 11 2 litres or less 0 0 0 0 0 0 2208 90 19 More than 2 litres 0 0 0 0 0 0 Plum, pear or cherry spirit (excluding liqueurs), in containers holding: 2208 90 33 2 litres or less: 80 70 60 50 40 30 2208 90 38 More than 2 litres: 80 70 60 50 40 30 Other spirits and other spirituous beverages, in containers holding: 2 litres or less: 2208 90 41 Ouzo 0 0 0 0 0 0 Other: Spirits (excluding liqueurs): Distilled from fruit: 2208 90 45 Calvados 0 0 0 0 0 0 2208 90 48 Other 80 70 60 50 40 30 Other: 2208 90 52 Korn 0 0 0 0 0 0 2208 90 54 Tequila 0 0 0 0 0 0 2208 90 56 Other 0 0 0 0 0 0 2208 90 69 Other spirituous beverages 80 70 50 40 20 0 More than 2 litres: Spirits (excluding liqueurs): 2208 90 71 Distilled from fruit 90 80 60 50 30 0 2208 90 75 Tequila 80 70 50 40 20 0 2208 90 77 Other 80 70 50 40 20 0 2208 90 78 Other spirituous beverages 80 70 50 40 20 0 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding: 2208 90 91 2 litres or less 80 70 50 40 30 20 2208 90 99 More than 2 litres 80 70 50 40 30 20 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes: 2402 10 00 Cigars, cheroots and cigarillos, containing tobacco 80 70 50 30 20 0 2402 20 Cigarettes containing tobacco: 2402 20 10 Containing cloves 80 70 50 30 20 0 2402 20 90 Other 100 100 100 100 100 100 2402 90 00 Other 80 70 50 30 20 0 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences: 2403 10 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 100 100 100 100 100 100 Other: 2403 91 00 Homogenised or reconstituted tobacco 100 100 100 100 100 100 2403 99 Other: 2403 99 10 Chewing tobacco and snuff 80 70 50 30 20 0 2403 99 90 Other 100 100 100 100 100 100 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives: Other polyhydric alcohols: 2905 43 00 Mannitol 0 0 0 0 0 0 2905 44 D-glucitol (sorbitol) 0 0 0 0 0 0 2905 45 00 Glycerol 0 0 0 0 0 0 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils: 3301 90 Other 0 0 0 0 0 0 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10 Of a kind used in the food or drink industries: Of a kind used in the drink industries: Preparations containing all flavouring agents characterising a beverage: 3302 10 10 Of an actual alcoholic strength by volume exceeding 0,5 % 0 0 0 0 0 0 Other: 3302 10 21 Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 0 0 0 0 0 0 3302 10 29 Other 0 0 0 0 0 0 3501 Casein, caseinates and other casein derivatives; casein glues: 3501 10 Casein 0 0 0 0 0 0 3501 90 Other: 3501 90 90 Other 0 0 0 0 0 0 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10 Dextrins and other modified starches: 3505 10 10 Dextrins 0 0 0 0 0 0 Other modified starches: 3505 10 90 Other 0 0 0 0 0 0 3505 20 Glues 0 0 0 0 0 0 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 3809 10 With a basis of amylaceouos substances 0 0 0 0 0 0 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols 0 0 0 0 0 0 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: 3824 60 Sorbitol other than that of subheading 2905 44 0 0 0 0 0 0 PROTOCOL 2 on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Article 1 This Protocol includes: 1. an Agreement on reciprocal preferential trade concessions for certain wines (Annex I to this Protocol). 2. an Agreement on reciprocal recognition, protection and control of wine, spirits drinks and aromatised wine names (Annex II to this Protocol). Article 2 The Agreements referred to in Article 1 of this Protocol shall apply to: 1. wines falling under heading 22.04 of the Harmonised System of the International Convention on the Harmonised Commodity Description and Coding System, done at Brussels on 14 June 1983 which have been produced from fresh grapes, (a) originate in the Community and have been produced in accordance with the rules governing the oenological practices and processes referred to in Title V of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), as amended, and Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common market organisation in wine and establishing a Community code of oenological practices and processes (2), as amended; or (b) originate in Serbia and have been produced in accordance with the rules governing the oenological practices and processes in conformity with the law of Serbia. These rules governing the oenological practices and processes shall be in conformity with the Community legislation. 2. spirit drinks falling under heading 22.08 of the Convention referred to in paragraph 1 which: (a) originate in the Community and comply with Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (3), as amended and Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (4) as amended; or (b) originate in Serbia, and have been produced in conformity with the law of Serbia which shall be in conformity with Community legislation. 3. aromatised wines falling under heading 22.05 of the Convention referred to in paragraph 1, which: (a) originate in the Community and comply with Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (5), as amended; or (b) originate in Serbia, and have been produced in conformity with the law of Serbia which shall be in conformity with Community legislation. (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 194, 31.7.2000, p. 1, Regulation as last amended by Regulation (EC) No 1300/2007 (OJ L 289, 7.11.2007, p. 8). (3) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by the Act of Accession of 2005. (4) OJ L 105, 25.4.1990, p. 9. Regulation as last amended by Regulation (EC) No 2140/98 (OJ L 270, 7.10.1998, p. 9). (5) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by the Act of Accession of 2005. ANNEX I TO PROTOCOL 2 AGREEMENT between the Community and Serbia on reciprocal preferential trade concessions for certain wines 1. Imports the Community of the following wines referred to in Article 2 of this Protocol shall be subject to the concessions set out below: CN code Description (in accordance with Article 2(1)(b) of Protocol 2) applicable duty quantities (hl) Specific provisions ex 2204 10 ex 2204 21 Quality sparkling wine Wine of fresh grapes exemption 53 000 (1) ex 2204 29 Wine of fresh grapes exemption 10 000 (1) 2. The Community shall grant a preferential zero-duty within the tariff quotas determined in point 1, subject to the condition that no export subsidies shall be paid for exports of these quantities by Serbia. 3. Imports into Serbia of the following wines referred to in Article 2 of this Protocol shall be subject to the concessions set out below: Serbian customs tariff code Description (in accordance with Article 2(1)(a) of Protocol 2 applicable duty entry into force quantity (hl) ex 2204 10 ex 2204 21 Quality sparkling wine Wine of fresh grapes exemption 25 000 4. Serbia shall grant a preferential zero-duty within tariff quotas determined in point 3, subject to the condition that no export subsidies shall be paid for exports of these quantities by the Community. 5. The rules of origin applicable under the Agreement in this Annex shall be as set out in Protocol 3 of the Stabilisation and Association Agreement. 6. Imports of wine under the concessions provided in the Agreement in this Annex shall be subject to the presentation of a certificate and an accompanying document in accordance with Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (2) to the effect that the wine in question complies with Article 2(1) of Protocol 2. The certificate and an accompanying document shall be issued by a mutually recognised official body appearing on the lists drawn up jointly. 7. The Parties shall examine the opportunities for granting each other further concessions taking into account the development of wine trade between the Parties no later than three years after the entry into force of this Agreement. 8. The Parties shall ensure that the benefits granted reciprocally are not called into question by other measures. 9. Consultations shall take place at the request of either Party on any problem relating to the way the Agreement in this Annex operates. (1) Consultations at the request of one of the Parties may be held to adapt the quotas by transfering quantities from the quota applying to position ex 2204 29 to the quota applying to positions ex 2204 10 and ex 2204 21. (2) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). ANNEX II TO PROTOCOL 2 AGREEMENT between the Community and Serbia on the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Article 1 Objectives 1. The Parties shall, on the basis of non-discrimination and reciprocity, recognise, protect and control names of the products referred to in Article 2 of this Protocol in accordance with the conditions provided for in this Annex. 2. The Parties shall take all general and specific measures necessary to ensure that the obligations laid down by this Annex are fulfilled and that the objectives set out in this Annex are attained. Article 2 Definitions For the purposes of the Agreement in this Annex and except where otherwise expressly provided herein: (a) originating, when used in relation to the name of a Party, shall mean that:  a wine is produced entirely within the Party concerned solely from grapes which have been wholly harvested in that Party,  a spirit drink or aromatised wine is produced within that Party; (b) geographical indication as listed in Appendix 1 means an indication as defined in Article 22(1) of the Agreement on Trade Related Aspects of Intellectual Property Rights (hereinafter referred to as the TRIPS Agreement); (c) traditional expression means a traditionally used name, as specified in Appendix 2, referring in particular to the method of production or to the quality, colour, type or place, or a particular event linked to the history of the wine concerned and recognised by the laws and regulations of a Party for the purpose of describing and presenting of such a wine originating in the territory of that Party; (d) homonymous means the same geographical indication or same traditional expression, or such a term so similar as to be likely to cause confusion, to denote different places, procedures or things; (e) description means the words used to describe a wine, spirit drink or aromatised wine on a label or documents accompanying the transport of wine, spirit drink or aromatised wine, on commercial documents particularly invoices and delivery notes, and advertising material; (f) labelling means all descriptions and other references, signs, designs, geographical indications or trademarks which distinguish wines, spirit drinks or aromatised wines and which appear on the same container, including its sealing device or the tag attached to the container and the sheathing covering the neck of bottles; (g) presentation means the entirety of terms, allusions and the like referring to a wine, spirit drink or aromatised wine used on the labelling, on the packaging; on the containers, the closure, in advertising and/or sales promotion of any kind; (h) packaging means the protective wrappings, such as papers, straw envelopes of any kind, cartons and cases, used in transport of one or more containers or for sale to the ultimate consumer; (i) produced means the entire process of wine-making, spirit drink-making and aromatised wine-making; (j) wine means solely the beverage resulting from full or partial alcoholic fermentation of fresh grapes of the vine varieties, referred to in the Agreement in this Annex whether or not pressed, or of its must; (k) vine varieties means varieties of plants of Vitis Vinifera without prejudice to any legislation which a Party may have in respect of the use of different vine varieties in wine produced in that Party; (l) WTO Agreement means the Marrakesh Agreement establishing the World Trade Organisation done on 15 April 1994. Article 3 General importation and marketing rules Unless otherwise provided for in the Agreement in this Annex, importation and marketing of the products referred to in Article 2 of this Protocol shall be conducted in compliance with the laws and regulations applying in the territory of the Party. TITLE I RECIPROCAL PROTECTION OF WINE, SPIRIT DRINKS AND AROMATISED WINE NAMES Article 4 Protected names Without prejudice to Articles 5, 6 and 7 of thisAnnex, the following shall be protected: (a) as regards the products referred to in Article 2 of this Protocol:  references to the name of the Member State in which the wine, spirit drink and aromatised wine originates or other names to indicate the Member State,  the geographical indications, listed in Appendix 1, Part A, points (a) for wines (b) for spirit drinks and (c) for aromatised wines,  the traditional expressions listed in Appendix 2, Part A. (b) as regards wines, spirit drinks or aromatised wines originating in Serbia:  references to the name Serbia or any other name designating that country,  the geographical indications, listed in Appendix 1, Part B, points (a) for wines (b) for spirit drinks and (c) for aromatised wines,  the traditional expressions listed in Appendix 2, Part B. Article 5 Protection of names referring to Member States of the Community and of Serbia 1. In Serbia, references to the Member States of the Community, and other names used to indicate a Member State, for the purpose of identifying origin of the wine, spirit drink and aromatised wine: (a) shall be reserved for wines, spirit drinks and aromatised wines originating in the Member State concerned, and (b) shall not be used by the Community otherwise than under the conditions provided for by the laws and regulations of the Community. 2. In the Community, references to Serbia, and other names used to indicate Serbia (whether or not followed by the name of a vine variety), for the purpose of identifying origin of the wine, spirit drink and aromatised wine: (a) shall be reserved for wines, spirit drinks and aromatised wines originating in Serbia, and (b) shall not be used by Serbia otherwise than under the conditions provided for by the laws and regulations of Serbia. Article 6 Protection of geographical indications 1. In Serbia, the geographical indications for the Community which are listed in Appendix 1, Part A: (a) shall be protected for wines, spirit drinks and aromatised wines originating in the Community, and (b) shall not be used otherwise than under the conditions provided for by the laws and regulations of the Community. 2. In the Community, the geographical indications for Serbia which are listed in Appendix 1, Part B: (a) shall be protected for wines, spirit drinks and aromatised wines originating in Serbia, and (b) shall not be used otherwise than under the conditions provided for by the laws and regulations of Serbia. Notwithstanding Article 2(2)(b) of Protocol 2 inasmuch as it refers to EU legislation on spirit drinks, sales denominations for spirit drinks originating in Serbia and marketed in the EU shall not be supplemented or replaced by a geographical indication. 3. The Parties shall take all measures necessary, in accordance with the Agreement in this Annex, for the reciprocal protection of the names referred to in Article 4(a) and (b), second indents which are used for the description and presentation of wines, spirit drinks and aromatised wines originating in the territory of the Parties. To that end, each Party shall make use of the appropriate legal means referred to in Article 23 of the TRIPS Agreement to ensure an effective protection and prevent geographical indications from being used to identify wines, spirit drinks and aromatised wines not covered by the indications or the descriptions concerned. 4. The geographical indications referred to in Article 4 shall be reserved exclusively for the products originating in the territory of the Party to which they apply and may be used only under the conditions laid down in the laws and regulations of that Party. 5. The protection provided for in the Agreement in this Annex shall prohibit in particular any use of protected names for wines, spirit drinks and aromatised wines which do not originate in the geographical area indicated, and shall apply even when:  the true origin of the wine, spirit drink or aromatised wine is indicated,  the geographical indication in question is used in translation,  the name is accompanied by terms such as kind, type, style, imitation, method or other expressions of the sort,  the protected name is used in any way for products falling under heading 20.09 of the Harmonised System of the International Convention on the Harmonised Commodity Description and Coding System, done at Brussels on 14 June 1983. 6. If geographical indications listed in Appendix 1 are homonymous, protection shall be granted to each indication provided that it has been used in good faith. The Parties shall mutually decide the practical conditions of use under which the homonymous geographical indications will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not misled. 7. If a geographical indication listed in Appendix 1 is homonymous with a geographical indication for a third country, Article 23(3) of the TRIPS Agreement applies. 8. The provisions of the Agreement in this Annex shall in no way prejudice the right of any person to use, in the course of trade, that persons name or the name of that persons predecessor in business, except where such name is used in such a manner as to mislead consumers. 9. Nothing in the Agreement in this Annex shall oblige a Party to protect a geographical indication of the other Party listed in Appendix 1 which is not or ceases to be protected in its country of origin or which has fallen into disuse in that country. 10. On the entry into force of this Agreement, the Parties shall no longer deem that the protected geographical names listed in Appendix 1 are customary in the common language of the Parties as a common name for wines, spirit drinks and aromatised wines as foreseen in Article 24(6) of the TRIPS Agreement. Article 7 Protection of traditional expressions 1. In Serbia, the traditional expressions for the Community listed in Appendix 2: (a) shall not be used for the description or presentation of wine originating in Serbia; and (b) may not be used for the description or presentation of wine originating in the Community otherwise than in relation to the wines of the origin and the category and in the language as listed in Appendix 2 and under the conditions provided for by the laws and regulations of the Community. 2. In the Community, the traditional expressions for Serbia listed in Appendix 2 shall not be used for the description or presentation of wine originating in the Community; and may not be used for the description or presentation of wine originating in Serbia otherwise than in relation to the wines of the origin and the category and in Serbian language, as listed in Appendix 2 and under the conditions provided for by the laws and regulations of Serbia. 3. The Parties shall take the measures necessary, in accordance with this Title, for the reciprocal protection of the traditional expressions referred to in Article 4 and used for the description and presentation of wines originating in the territory of the Parties. To that end, the Parties shall provide appropriate legal means to ensure an effective protection and prevent traditional expressions from being used to describe wine not entitled to use those traditional expressions, even where the traditional expressions used are accompanied by expressions such as kind, type, style, imitation, method or the like. 4. If traditional expressions listed in Appendix 2 are homonymous, protection shall be granted to each expression provided it has been used in good faith and does not mislead consumers as to the actual origin of the wine. The Parties shall mutually decide the practical conditions of use under which the homonymous traditional expressions will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not mislead. 5. The protection of a traditional expression shall apply only: to the language or languages and alphabets in which it appears in Appendix 2 and not in translation; and for a category of product in relation to which it is protected for the Parties as set out in Appendix 2. Article 8 Trademarks 1. The responsible offices of the Parties shall refuse the registration of a trademark for a wine, spirit drink or aromatised wine which is identical with, or similar to, or contains or consists of a reference to a geographical indication protected under Article 4 with respect to such wine, spirit drink or aromatised wine not having this origin and not complying with the relevant rules governing its use. 2. The responsible offices of the Parties shall refuse the registration of a trademark for a wine which contains or consists of a traditional expression protected under the Agreement in this Annex if the wine in question is not one to which the traditional expression is reserved as indicated in Appendix 2. Article 9 Exports The Parties shall take all steps necessary to ensure that, where wines, spirit drinks and aromatised wines originating in a Party are exported to a third country, the protected geographical indications referred to in Article 4(a) and 4(b) second indents and in the case of wines, the traditional expressions of that Party referred to in Article 4(a) and 4(b) third indent are not used to describe and present products originating in the respectively other Party. TITLE II ENFORCEMENT AND MUTUAL ASSISTANCE BETWEEN COMPETENT AUTHORITIES AND MANAGEMENT OF THE AGREEMENT IN THIS ANNEX Article 10 Working Group 1. A Working Group functioning under the auspices of the Subcommittee on Agriculture to be created in accordance with Article 123 of the Stabilisation and Association Agreement shall be established. 2. The Working Group shall see to the proper functioning of the Agreement in this Annex and shall examine all questions which may arise in implementing it. 3. The Working Group may make recommendations, discuss and put forward suggestions on any matter of mutual interest in the wine, spirit drink and aromatised wine sector which would contribute to the attainment of the objectives of the Agreement in this Annex. It shall meet at the request of either of the Parties, alternatively in the Community and in Serbia, at time and a place and in a manner mutually determined by the Parties. Article 11 Tasks of the parties 1. The Parties shall either directly or through the Working Group referred to in Article 10 maintain contact on all matters relating to the implementation and functioning of this Agreement. 2. Serbia designates the Ministry of Agriculture, Forestry and Water Management as its representative body. The Community designates the Directorate-General Agriculture and Rural Development of the European Commission, as its representative body. A Party shall notify the other Party if it changes its representative body. 3. The representative body shall ensure the coordination of the activities of all the bodies responsible for ensuring the enforcement of the Agreement in this Annex. 4. The Parties shall: (a) mutually amend the lists referred to in Article 4 by decision of the Stabilisation and Association Committee to take account of any amendments to the laws and regulations of the Parties; (b) mutually decide, by decision of the Stabilisation and Association Committee, that the Appendices to the Agreement in this Annex should be modified. The Appendices shall be deemed to be modified from the date recorded in an Exchange of Letters between the Parties, or the date of the Working Group decision, as the case requires; (c) mutually decide the practical conditions referred to in Article 6(6); (d) inform each other of the intention to decide new regulations or amendments of existing regulations of public policy concern, such as health or consumer protection, with implications for the wine, spirit and aromatised wine sector; (e) notify each other of any legislative, administrative and judicial decisions concerning the implementation of the Agreement in this Annex and inform each other of measures adopted on the basis of such decisions. Article 12 Application and operation of the Agreement in this Annex The Parties designate the contact points set out in Appendix 3 to be responsible for the application and operation of the Agreement in this Annex. Article 13 Enforcement and mutual assistance between the parties 1. If the description or presentation of a wine, spirit drink or aromatised wine in particular on the labelling, in official or commercial documents or in advertising, is in breach of the Agreement in this Annex, the Parties shall apply the necessary administrative measures and/or shall initiate legal proceedings with a view to combating unfair competition or preventing the wrongful use of the protected name in any other way. 2. The measures and proceedings referred to in paragraph 1 shall be taken in particular: (a) where descriptions or translation of description, names, inscriptions or illustrations relating to wine, spirit or aromatised wine drinks whose names are protected under the Agreement in this Annex are used, directly or indirectly, which give false or misleading information as to the origin, nature or quality of the wine, spirit drink or aromatised wine. (b) where, for packaging, containers are used which are misleading as to the origin of the wine. 3. If one of the Parties has reason to suspect that: (a) a wine, spirit drink or aromatised wine as defined in Article 2, being or having been traded in Serbia and the Community, does not comply with rules governing the wine, spirit drink or aromatised wine sector in the Community or in Serbia or with this Agreement; and (b) this non-compliance is of particular interest to the other Party and could result in administrative measures and/or legal proceedings being taken, it shall immediately inform the representative body of the other Party. 4. The information to be provided in accordance with paragraph 3 shall include details of the non-compliance with the rules governing the wine, spirit drink and aromatised wine sector of the Party and/or the Agreement in this Annex and shall be accompanied by official, commercial or other appropriate documents, with details of any administrative measures or legal proceedings that may, if necessary, be taken. Article 14 Consultations 1. The Parties shall enter into consultations if one of them considers that the other has failed to fulfil an obligation under the Agreement in this Annex. 2. The Party which requests the consultations shall provide the other Party with all the information necessary for a detailed examination of the case in question. 3. In cases where any delay could endanger human health or impair the effectiveness of measures to control fraud, appropriate interim protective measures may be taken, without prior consultation, provided that consultations are held immediately after the taking of these measures. 4. If, following the consultations provided for in paragraphs 1 and 3, the Parties have not reached agreement, the Party which requested the consultations or which took the measures referred to in paragraph 3 may take appropriate measures in accordance with Article 129 of the Stabilisation and Association Agreement so as to permit the proper application of the Agreement in this Annex. TITLE III GENERAL PROVISIONS Article 15 Transit of small quantities I. The Agreement in this Annex shall not apply to wines, spirit drinks and aromatised wines, which: (a) pass in transit through the territory of one of the Parties, or (b) originate in the territory of one of the Parties and which are consigned in small quantities between those Parties under the conditions and according to the procedures provided for in paragraph II: II. The following products referred to wines, spirit drinks and aromatised wines shall be considered to be small quantities: 1. quantities in labelled containers of not more than 5 litres fitted with a non-reusable closing device where the total quantity transported, whether or not made up of separate consignments, does not exceed 50 litres; 2. (a) quantities which are contained in the personal luggage of travellers in quantities not exceeding 30 litres; (b) quantities which are sent in consignments from one private individual to another in quantities not exceeding 30 litres; (c) quantities which are part of the belongings of private individuals who are moving house; (d) quantities which are imported for the purpose of scientific or technical experiments, subject to a maximum of 1 hectolitre; (e) quantities which are imported for diplomatic, consular or similar establishments as part of their duty-free allowance; (f) quantities which are held on board international means of transport as victualling supplies. The case of exemption referred to in point 1 may not be combined with one or more of the cases of exemption referred to in point 2. Article 16 Marketing of pre-existing stocks 1. Wines, spirit drinks or aromatised wines which, at the time of the entry into force of this Agreement, have been produced, prepared, described and presented in compliance with the internal laws and regulations of the Parties but are prohibited by the Agreement in this Annex may be sold until stocks run out. 2. Except where provisions to the contrary are adopted by the Parties, wines, spirit drinks or aromatised wines which have been produced, prepared, described and presented in compliance with the Agreement in this Annex but whose production, preparation, description and presentation cease to comply therewith as a result of an amendment thereto may continue to be marketed until stocks run out. Appendix 1 LIST OF PROTECTED NAMES (as referred to in Articles 4 and 6 of Annex II of Protocol 2) PART A: IN THE COMMUNITY (A)  WINES ORIGINATING IN THE COMMUNITY AUSTRIA 1. Quality wines produced in a specified region Burgenland Carnuntum Donauland Kamptal KÃ ¤rnten Kremstal Mittelburgenland Neusiedlersee Neusiedlersee-HÃ ¼gelland NiederÃ ¶sterreich OberÃ ¶sterreich Salzburg Steiermark SÃ ¼dburgenland SÃ ¼d-Oststeiermark SÃ ¼dsteiermark Thermenregion Tirol Traisental Vorarlberg Wachau Weinviertel Weststeiermark Wien 2. Table wines with a geographical indication Bergland Steire Steirerland Weinland Wien BELGIUM 1. Quality wines produced in a specified region CÃ ´tes de Sambre et Meuse Hagelandse Wijn Haspengouwse Wijn Heuvellandse wijn Vlaamse mousserende kwaliteitswijn 2. Table wines with a geographical indication Vin de pays des jardins de Wallonie Vlaamse landwijn BULGARIA 1. Quality wines produced in a specified region Names of specified regions Ã Ã Ã µÃ ½Ã ¾Ã ²Ã ³ÃÃ °Ã ´ (Asenovgrad) Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ Ã ºÃ ¸ ÃÃ °Ã ¹Ã ¾Ã ½ (Black Sea Region) Ã ÃÃ µÃ Ã Ã ½Ã ¸Ã º (Brestnik) Ã ÃÃ °Ã ³Ã ¾Ã µÃ ²Ã ¾ (Dragoevo) Ã Ã ²Ã ºÃ Ã ¸Ã ½Ã ¾Ã ³ÃÃ °Ã ´ (Evksinograd) Ã ¥Ã °Ã ½ Ã ÃÃ Ã ¼ (Han Krum) Ã ¥Ã ÃÃ Ã ¾Ã ²Ã ¾ (Harsovo) Ã ¥Ã °Ã Ã ºÃ ¾Ã ²Ã ¾ (Haskovo) Ã ¥Ã ¸Ã Ã °ÃÃ  (Hisarya) ÃÃ ²Ã °Ã ¹Ã »Ã ¾Ã ²Ã ³ÃÃ °Ã ´ (Ivaylovgrad) Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾ (Karlovo) Ã Ã °ÃÃ ½Ã ¾Ã ±Ã °Ã  (Karnobat) Ã Ã ¾Ã ²Ã µÃ  (Lovech) Ã Ã ¾Ã ·Ã ¸Ã Ã ° (Lozitsa) Ã Ã ¾Ã ¼ (Lom) Ã Ã Ã ±Ã ¸Ã ¼Ã µÃ  (Lyubimets) Ã Ã Ã Ã ºÃ ¾Ã ²Ã µÃ  (Lyaskovets) Ã Ã µÃ »Ã ½Ã ¸Ã º (Melnik) Ã Ã ¾Ã ½Ã Ã °Ã ½Ã ° (Montana) Ã Ã ¾Ã ²Ã ° Ã Ã °Ã ³Ã ¾ÃÃ ° (Nova Zagora) Ã Ã ¾Ã ²Ã ¸ Ã Ã °Ã ·Ã °Ã (Novi Pazar) Ã Ã ¾Ã ²Ã ¾ Ã Ã µÃ »Ã ¾ (Novo Selo) Ã ÃÃ Ã Ã ¾Ã ²Ã ¸Ã Ã ° (Oryahovitsa) Ã Ã °Ã ²Ã »Ã ¸Ã ºÃ µÃ ½Ã ¸ (Pavlikeni) Ã Ã °Ã ·Ã °ÃÃ ´Ã ¶Ã ¸Ã º (Pazardjik) Ã Ã µÃÃ Ã Ã ¸Ã Ã ° (Perushtitsa) Ã Ã »Ã µÃ ²Ã µÃ ½ (Pleven) Ã Ã »Ã ¾Ã ²Ã ´Ã ¸Ã ² (Plovdiv) Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ (Pomorie) Ã Ã Ã Ã µ (Ruse) Ã ¡Ã °Ã ºÃ °Ã (Sakar) Ã ¡Ã °Ã ½Ã ´Ã °Ã ½Ã Ã ºÃ ¸ (Sandanski) Ã ¡Ã µÃ ¿Ã Ã µÃ ¼Ã ²ÃÃ ¸ (Septemvri) Ã ¨Ã ¸Ã ²Ã °Ã Ã µÃ ²Ã ¾ (Shivachevo) Ã ¨Ã Ã ¼Ã µÃ ½ (Shumen) Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ¸ (Slavyantsi) Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½ (Sliven) Ã ®Ã ¶Ã ½Ã ¾ Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ (Southern Black Sea Coast) Ã ¡Ã Ã °Ã ¼Ã ±Ã ¾Ã »Ã ¾Ã ²Ã ¾ (Stambolovo) Ã ¡Ã Ã °ÃÃ ° Ã Ã °Ã ³Ã ¾ÃÃ ° (Stara Zagora) Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã » (Suhindol) Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ (Sungurlare) Ã ¡Ã ²Ã ¸Ã Ã ¾Ã ² (Svishtov) Ã Ã ¾Ã »Ã ¸Ã ½Ã °Ã Ã ° Ã ½Ã ° Ã ¡Ã ÃÃ Ã ¼Ã ° (Struma valley) Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ (Targovishte) Ã Ã ÃÃ ±Ã ¸Ã Ã ° (Varbitsa) Ã Ã °ÃÃ ½Ã ° (Varna) Ã Ã µÃ »Ã ¸Ã ºÃ ¸ Ã ÃÃ µÃ Ã »Ã °Ã ² (Veliki Preslav) Ã Ã ¸Ã ´Ã ¸Ã ½ (Vidin) Ã ÃÃ °Ã Ã ° (Vratsa) Ã ¯Ã ¼Ã ±Ã ¾Ã » (Yambol) 2. Table wines with a geographical indication Ã Ã Ã ½Ã °Ã ²Ã Ã ºÃ ° ÃÃ °Ã ²Ã ½Ã ¸Ã ½Ã ° (Danube Plain) Ã ¢ÃÃ °Ã ºÃ ¸Ã ¹Ã Ã ºÃ ° Ã ½Ã ¸Ã ·Ã ¸Ã ½Ã ° (Thracian Lowlands) CYPRUS 1. Quality wines produced in a specified region In Greek In English Specified regions Sub-regions (whether or not preceeded by the name of the specified region) Specified regions Sub-regions (whether or not preceeded by the name of the specified region) Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± Commandaria Ã Ã ±Ã Ã ½Ã ± Ã Ã ºÃ ¬Ã ¼Ã ± Laona Akama Ã Ã ¿Ã Ã ½Ã ¯ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã ¬Ã   Ã Ã ¼ÃÃ µÃ »Ã ¯Ã Ã ·Ã  Vouni Panayia  Ambelitis Ã Ã ¹Ã Ã Ã ¹Ã »Ã ¹Ã ¬ Pitsilia Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  Ã Ã Ã ¬Ã ¼Ã ·Ã  or Ã Ã ±Ã Ã ½Ã ± Krasohoria Lemesou Afames or Laona 2. Table wines with a geographical indication In Greek In English Ã Ã µÃ ¼Ã µÃ Ã Ã  Lemesos Ã Ã ¬Ã Ã ¿Ã  Pafos Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Lefkosia Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± Larnaka CZECH REPUBLIC 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the sub-region) Sub-regions (whether or not followed by either the name of a wine-growing commune and/or the name of a vineyard estate) Ã echy litomÃ Ã ickÃ ¡ mÃ lnickÃ ¡ Morava mikulovskÃ ¡ slovÃ ¡ckÃ ¡ velkopavlovickÃ ¡ znojemskÃ ¡ 2. Table wines with a geographical indication Ã eskÃ © zemskÃ © vÃ ­no moravskÃ © zemskÃ © vÃ ­no FRANCE 1. Quality wines produced in a specified region Alsace Grand Cru, followed by the name of a smaller geographical unit Alsace, whether or not followed by the name of a smaller geographical unit Alsace or Vin dAlsace, whether or not followed by Edelzwicker or the name of a vine variety and/or the name of a smaller geographical unit Ajaccio Aloxe-Corton Anjou, whether or not followed by Val de Loire or Coteaux de la Loire, or Villages Brissac Anjou, whether or not followed by Gamay, Mousseux or Villages Arbois Arbois Pupillin Auxey-Duresses or Auxey-Duresses CÃ ´te de Beaune or Auxey-Duresses CÃ ´te de Beaune-Villages Bandol Banyuls Barsac BÃ ¢tard-Montrachet BÃ ©arn or BÃ ©arn Bellocq Beaujolais SupÃ ©rieur Beaujolais, whether or not followed by the name of a smaller geographical unit Beaujolais-Villages Beaumes-de-Venise, whether or not preceeded by Muscat de Beaune Bellet or Vin de Bellet Bergerac Bienvenues BÃ ¢tard-Montrachet Blagny Blanc FumÃ © de Pouilly Blanquette de Limoux Blaye Bonnes Mares Bonnezeaux Bordeaux CÃ ´tes de Francs Bordeaux Haut-Benauge Bordeaux, whether or not followed or not by Clairet or SupÃ ©rieur or RosÃ © or mousseux Bourg Bourgeais Bourgogne, whether or not followed by Clairet or RosÃ © or by the name of a smaller geographical unit Bourgogne AligotÃ © Bourgueil Bouzeron Brouilly Buzet CabardÃ ¨s Cabernet dAnjou Cabernet de Saumur Cadillac Cahors Canon-Fronsac Cap Corse, preceeded by Muscat de Cassis CÃ ©rons Chablis Grand Cru, whether or not followed by the name of a smaller geographical unit Chablis, whether or not followed by the name of a smaller geographical unit Chambertin Chambertin Clos de BÃ ¨ze Chambolle-Musigny Champagne Chapelle-Chambertin Charlemagne Charmes-Chambertin Chassagne-Montrachet or Chassagne-Montrachet CÃ ´te de Beaune or Chassagne-Montrachet CÃ ´te de Beaune-Villages ChÃ ¢teau ChÃ ¢lon ChÃ ¢teau Grillet ChÃ ¢teaumeillant ChÃ ¢teauneuf-du-Pape ChÃ ¢tillon-en-Diois Chenas Chevalier-Montrachet Cheverny Chinon Chiroubles Chorey-lÃ ¨s-Beaune or Chorey-lÃ ¨s-Beaune CÃ ´te de Beaune or Chorey-lÃ ¨s-Beaune CÃ ´te de Beaune-Villages Clairette de Bellegarde Clairette de Die Clairette du Languedoc, whether or not followed by the name of a smaller geographical unit Clos de la Roche Clos de Tart Clos des Lambrays Clos Saint-Denis Clos Vougeot Collioure Condrieu CorbiÃ ¨res, whether or not followed by Boutenac Cornas Corton Corton-Charlemagne CostiÃ ¨res de NÃ ®mes CÃ ´te de Beaune, whether or not followed by the name of a smaller geographical unit CÃ ´te de Beaune-Villages CÃ ´te de Brouilly CÃ ´te de Nuits CÃ ´te Roannaise CÃ ´te RÃ ´tie Coteaux Champenois, whether or not followed by a the name of a smaller geographical unit Coteaux dAix-en-Provence Coteaux dAncenis, whether or not followed by the of a vine variety Coteaux de Die Coteaux de lAubance Coteaux de Pierrevert Coteaux de Saumur Coteaux du Giennois Coteaux du Languedoc Picpoul de Pinet Coteaux du Languedoc, whether or not followed by the name of a smaller geographical unit Coteaux du Layon or Coteaux du Layon Chaume Coteaux du Layon, whether or not followed by the name of a smaller geographical unit Coteaux du Loir Coteaux du Lyonnais Coteaux du Quercy Coteaux du Tricastin Coteaux du VendÃ ´mois Coteaux Varois CÃ ´te-de-Nuits-Villages CÃ ´tes Canon-Fronsac CÃ ´tes dAuvergne, whether or not followed by the name of a smaller geographical unit CÃ ´tes de Beaune, whether or not followed by the name of a smaller geographical unit CÃ ´tes de Bergerac CÃ ´tes de Blaye CÃ ´tes de Bordeaux Saint-Macaire CÃ ´tes de Bourg CÃ ´tes de Brulhois CÃ ´tes de Castillon CÃ ´tes de Duras CÃ ´tes de la MalepÃ ¨re CÃ ´tes de Millau CÃ ´tes de Montravel CÃ ´tes de Provence, whether or not followed by Sainte Victoire CÃ ´tes de Saint-Mont CÃ ´tes de Toul CÃ ´tes du Forez CÃ ´tes du Frontonnais, whether or not followed by Fronton or Villaudric CÃ ´tes du Jura CÃ ´tes du LubÃ ©ron CÃ ´tes du Marmandais CÃ ´tes du RhÃ ´ne CÃ ´tes du RhÃ ´ne Villages, whether or not followed by the name of a smaller geographical unit CÃ ´tes du Roussillon CÃ ´tes du Roussillon Villages, wheter or not followed by the following communes Caramany or Latour de France or Les Aspres or Lesquerde or Tautavel CÃ ´tes du Ventoux CÃ ´tes du Vivarais Cour-Cheverny CrÃ ©mant dAlsace CrÃ ©mant de Bordeaux CrÃ ©mant de Bourgogne CrÃ ©mant de Die CrÃ ©mant de Limoux CrÃ ©mant de Loire CrÃ ©mant du Jura CrÃ ©py Criots BÃ ¢tard-Montrachet Crozes Ermitage Crozes-Hermitage Echezeaux Entre-Deux-Mers or Entre-Deux-Mers Haut-Benauge Ermitage FaugÃ ¨res Fiefs VendÃ ©ens, whether or not followed by the lieu dits Mareuil or Brem or Vix or Pissotte Fitou Fixin Fleurie Floc de Gascogne Fronsac Frontignan Gaillac Gaillac PremiÃ ¨res CÃ ´tes Gevrey-Chambertin Gigondas Givry Grand Roussillon Grands Echezeaux Graves Graves de Vayres Griotte-Chambertin Gros Plant du Pays Nantais Haut Poitou Haut-MÃ ©doc Haut-Montravel Hermitage Irancy IroulÃ ©guy JasniÃ ¨res JuliÃ ©nas JuranÃ §on LEtoile La Grande Rue Ladoix or Ladoix CÃ ´te de Beaune or Ladoix CÃ ´te de beaune-Villages Lalande de Pomerol Languedoc, whether or not followed by the name of a smaller geographical unit LatriciÃ ¨res-Chambertin Les-Baux-de-Provence Limoux Lirac Listrac-MÃ ©doc Loupiac Lunel, whether or not preceeded by Muscat de Lussac Saint-Ã milion MÃ ¢con or Pinot-Chardonnay-MacÃ ´n MÃ ¢con, whether or not followed by the name of a smaller geographical unit MÃ ¢con-Villages Macvin du Jura Madiran Maranges CÃ ´te de Beaune or Maranges CÃ ´tes de Beaune-Villages Maranges, whether or not followed by the name of a smaller geographical unit Marcillac Margaux Marsannay Maury Mazis-Chambertin MazoyÃ ¨res-Chambertin MÃ ©doc Menetou Salon, whether or not followed by the name of a smaller geographical unit Mercurey Meursault or Meursault CÃ ´te de Beaune or Meursault CÃ ´te de Beaune-Villages Minervois Minervois-la-LiviniÃ ¨re Mireval Monbazillac Montagne Saint-Ã milion Montagny MonthÃ ©lie or MonthÃ ©lie CÃ ´te de Beaune or MonthÃ ©lie CÃ ´te de Beaune-Villages Montlouis, whether or not followed by mousseux or pÃ ©tillant Montrachet Montravel Morey-Saint-Denis Morgon Moselle Moulin-Ã -Vent Moulis Moulis-en-MÃ ©doc Muscadet Muscadet Coteaux de la Loire Muscadet CÃ ´tes de Grandlieu Muscadet SÃ ¨vre-et-Maine Musigny NÃ ©ac Nuits Nuits-Saint-Georges OrlÃ ©ans OrlÃ ©ans-ClÃ ©ry Pacherenc du Vic-Bilh Palette Patrimonio Pauillac PÃ ©charmant Pernand-Vergelesses or Pernand-Vergelesses CÃ ´te de Beaune or Pernand-Vergelesses CÃ ´te de Beaune-Villages Pessac-LÃ ©ognan Petit Chablis, whether or not followed by the name of a smaller geographical unit Pineau des Charentes Pinot-Chardonnay-MacÃ ´n Pomerol Pommard Pouilly FumÃ © Pouilly-FuissÃ © Pouilly-LochÃ © Pouilly-sur-Loire Pouilly-Vinzelles PremiÃ ¨res CÃ ´tes de Blaye PremiÃ ¨res CÃ ´tes de Bordeaux, whether or not followed by the name of a smaller geographical unit Puisseguin Saint-Ã milion Puligny-Montrachet or Puligny-Montrachet CÃ ´te de Beaune or Puligny-Montrachet CÃ ´te de Beaune-Villages Quarts-de-Chaume Quincy Rasteau Rasteau Rancio RÃ ©gniÃ © Reuilly Richebourg Rivesaltes, whether or not preceeded by Muscat de Rivesaltes Rancio RomanÃ ©e (La) RomanÃ ©e Conti RomanÃ ©e Saint-Vivant RosÃ © dAnjou RosÃ © de Loire RosÃ © des Riceys Rosette Roussette de Savoie, whether or not followed by the name of a smaller geographical unit Roussette du Bugey, whether or not followed by the name of a smaller geographical unit Ruchottes-Chambertin Rully Saint Julien Saint-Amour Saint-Aubin or Saint-Aubin CÃ ´te de Beaune or Saint-Aubin CÃ ´te de Beaune-Villages Saint-Bris Saint-Chinian Sainte-Croix-du-Mont Sainte-Foy Bordeaux Saint-Ã milion Saint-Emilion Grand Cru Saint-EstÃ ¨phe Saint-Georges Saint-Ã milion Saint-Jean-de-Minervois, whether or not preceeded by Muscat de Saint-Joseph Saint-Nicolas-de-Bourgueil Saint-PÃ ©ray Saint-PourÃ §ain Saint-Romain or Saint-Romain CÃ ´te de Beaune or Saint-Romain CÃ ´te de Beaune-Villages Saint-VÃ ©ran Sancerre Santenay or Santenay CÃ ´te de Beaune or Santenay CÃ ´te de Beaune-Villages Saumur Saumur Champigny Saussignac Sauternes SavenniÃ ¨res SavenniÃ ¨res-CoulÃ ©e-de-Serrant SavenniÃ ¨res-Roche-aux-Moines Savigny or Savigny-lÃ ¨s-Beaune Seyssel TÃ ¢che (La) Tavel Thouarsais Touraine Amboise Touraine Azay-le-Rideau Touraine Mesland Touraine Noble Joue Touraine Tursan Vacqueyras ValenÃ §ay Vin dEntraygues et du Fel Vin dEstaing Vin de Corse, whether or not followed by the name of a smaller geographical unit Vin de Lavilledieu Vin de Savoie or Vin de Savoie-Ayze, whether or not followed by the name of a smaller geographical unit Vin du Bugey, whether or not followed by the name of a smaller geographical unit Vin Fin de la CÃ ´te de Nuits VirÃ © ClessÃ © Volnay Volnay Santenots Vosne-RomanÃ ©e Vougeot Vouvray, whether or not followed by mousseux or pÃ ©tillant 2. Table wines with a geographical indication Vin de pays de lAgenais Vin de pays dAigues Vin de pays de lAin Vin de pays de lAllier Vin de pays dAllobrogie Vin de pays des Alpes de Haute-Provence Vin de pays des Alpes Maritimes Vin de pays de lArdÃ ¨che Vin de pays dArgens Vin de pays de lAriÃ ¨ge Vin de pays de lAude Vin de pays de lAveyron Vin de pays des Balmes dauphinoises Vin de pays de la BÃ ©novie Vin de pays du BÃ ©range Vin de pays de Bessan Vin de pays de Bigorre Vin de pays des Bouches du RhÃ ´ne Vin de pays du Bourbonnais Vin de pays du Calvados Vin de pays de Cassan Vin de pays Cathare Vin de pays de Caux Vin de pays de Cessenon Vin de pays des CÃ ©vennes, whether or not followed by Mont Bouquet Vin de pays Charentais, whether or not followed by Ile de RÃ © or Ile dOlÃ ©ron or Saint-Sornin Vin de pays de la Charente Vin de pays des Charentes-Maritimes Vin de pays du Cher Vin de pays de la CitÃ © de Carcassonne Vin de pays des Collines de la Moure Vin de pays des Collines rhodaniennes Vin de pays du ComtÃ © de Grignan Vin de pays du ComtÃ © tolosan Vin de pays des ComtÃ ©s rhodaniens Vin de pays de la CorrÃ ¨ze Vin de pays de la CÃ ´te Vermeille Vin de pays des coteaux charitois Vin de pays des coteaux dEnserune Vin de pays des coteaux de Besilles Vin de pays des coteaux de CÃ ¨ze Vin de pays des coteaux de Coiffy Vin de pays des coteaux Flaviens Vin de pays des coteaux de Fontcaude Vin de pays des coteaux de Glanes Vin de pays des coteaux de lArdÃ ¨che Vin de pays des coteaux de lAuxois Vin de pays des coteaux de la Cabrerisse Vin de pays des coteaux de Laurens Vin de pays des coteaux de Miramont Vin de pays des coteaux de MontÃ ©limar Vin de pays des coteaux de Murviel Vin de pays des coteaux de Narbonne Vin de pays des coteaux de Peyriac Vin de pays des coteaux des Baronnies Vin de pays des coteaux du Cher et de lArnon Vin de pays des coteaux du GrÃ ©sivaudan Vin de pays des coteaux du Libron Vin de pays des coteaux du Littoral Audois Vin de pays des coteaux du Pont du Gard Vin de pays des coteaux du Salagou Vin de pays des coteaux de Tannay Vin de pays des coteaux du Verdon Vin de pays des coteaux et terrasses de Montauban Vin de pays des cÃ ´tes catalanes Vin de pays des cÃ ´tes de Gascogne Vin de pays des cÃ ´tes de Lastours Vin de pays des cÃ ´tes de Montestruc Vin de pays des cÃ ´tes de PÃ ©rignan Vin de pays des cÃ ´tes de Prouilhe Vin de pays des cÃ ´tes de Thau Vin de pays des cÃ ´tes de Thongue Vin de pays des cÃ ´tes du Brian Vin de pays des cÃ ´tes de Ceressou Vin de pays des cÃ ´tes du Condomois Vin de pays des cÃ ´tes du Tarn Vin de pays des cÃ ´tes du Vidourle Vin de pays de la Creuse Vin de pays de Cucugnan Vin de pays des Deux-SÃ ¨vres Vin de pays de la Dordogne Vin de pays du Doubs Vin de pays de la DrÃ ´me Vin de pays DuchÃ © dUzÃ ¨s Vin de pays de Franche-ComtÃ ©, whether or not followed by Coteaux de Champlitte Vin de pays du Gard Vin de pays du Gers Vin de pays des Hautes-Alpes Vin de pays de la Haute-Garonne Vin de pays de la Haute-Marne Vin de pays des Hautes-PyrÃ ©nÃ ©es Vin de pays dHauterive, whether or not followed by Val dOrbieu or Coteaux du TermenÃ ¨s or CÃ ´tes de LÃ ©zignan Vin de pays de la Haute-SaÃ ´ne Vin de pays de la Haute-Vienne Vin de pays de la Haute vallÃ ©e de lAude Vin de pays de la Haute vallÃ ©e de lOrb Vin de pays des Hauts de Badens Vin de pays de lHÃ ©rault Vin de pays de lIle de BeautÃ © Vin de pays de lIndre et Loire Vin de pays de lIndre Vin de pays de lIsÃ ¨re Vin de pays du Jardin de la France, whether or not followed by Marches de Bretagne or Pays de Retz Vin de pays des Landes Vin de pays de Loire-Atlantique Vin de pays du Loir et Cher Vin de pays du Loiret Vin de pays du Lot Vin de pays du Lot et Garonne Vin de pays des Maures Vin de pays de Maine et Loire Vin de pays de la Mayenne Vin de pays de Meurthe-et-Moselle Vin de pays de la Meuse Vin de pays du Mont Baudile Vin de pays du Mont Caume Vin de pays des Monts de la Grage Vin de pays de la NiÃ ¨vre Vin de pays dOc Vin de pays du PÃ ©rigord, followed or not by Vin de Domme Vin de pays des Portes de MÃ ©diterranÃ ©e Vin de pays de la PrincipautÃ © dOrange Vin de pays du Puy de DÃ ´me Vin de pays des PyrÃ ©nÃ ©es-Atlantiques Vin de pays des PyrÃ ©nÃ ©es-Orientales Vin de pays des Sables du Golfe du Lion Vin de pays de la Sainte Baume Vin de pays de Saint Guilhem-le-DÃ ©sert Vin de pays de Saint-Sardos Vin de pays de Sainte Marie la Blanche Vin de pays de SaÃ ´ne et Loire Vin de pays de la Sarthe Vin de pays de Seine et Marne Vin de pays du Tarn Vin de pays du Tarn et Garonne Vin de pays des Terroirs landais, whether or not followed by Coteaux de Chalosse or CÃ ´tes de LAdour or Sables Fauves or Sables de lOcÃ ©an Vin de pays de ThÃ ©zac-Perricard Vin de pays du Torgan Vin de pays dUrfÃ © Vin de pays du Val de Cesse Vin de pays du Val de Dagne Vin de pays du Val de Montferrand Vin de pays de la VallÃ ©e du Paradis Vin de pays du Var Vin de pays du Vaucluse Vin de pays de la Vaunage Vin de pays de la VendÃ ©e Vin de pays de la VicomtÃ © dAumelas Vin de pays de la Vienne Vin de pays de la Vistrenque Vin de pays de lYonne GERMANY 1. Quality wines produced in a specified region Names of specified regions (whether or not followed by the name of a sub-region) Sub-regions Ahr Walporzheim/Ahrtal Baden Badische BergstraÃ e Bodensee Breisgau Kaiserstuhl Kraichgau MarkgrÃ ¤flerland Ortenau Tauberfranken Tuniberg Franken Maindreieck Mainviereck Steigerwald Hessische BergstraÃ e Starkenburg Umstadt Mittelrhein Loreley Siebengebirge Mosel-Saar-Ruwer(*) or Mosel Bernkastel Burg Cochem Moseltor Obermosel Ruwertal Saar Nahe Nahetal Pfalz Mittelhaardt/Deutsche WeinstraÃ e SÃ ¼dliche WeinstraÃ e Rheingau Johannisberg Rheinhessen Bingen Nierstein Wonnegau Saale-Unstrut Mansfelder Seen SchloÃ  Neuenburg ThÃ ¼ringen Sachsen Elstertal MeiÃ en WÃ ¼rttemberg Bayerischer Bodensee Kocher-Jagst-Tauber Oberer Neckar Remstal-Stuttgart WÃ ¼rttembergischer Bodensee WÃ ¼rttembergisch Unterland 2. Table wines with a geographical indication Landwein Tafelwein Ahrtaler Landwein Badischer Landwein Bayerischer Bodensee-Landwein Landwein Main Landwein der Mosel Landwein der Ruwer Landwein der Saar Mecklenburger Landwein Mitteldeutscher Landwein Nahegauer Landwein PfÃ ¤lzer Landwein Regensburger Landwein Rheinburgen-Landwein Rheingauer Landwein Rheinischer Landwein SaarlÃ ¤ndischer Landwein SÃ ¤chsischer Landwein SchwÃ ¤bischer Landwein Starkenburger Landwein TaubertÃ ¤ler Landwein Albrechtsburg Bayern Burgengau Donau Lindau Main Moseltal Neckar Oberrhein Rhein Rhein-Mosel RÃ ¶mertor Stargarder Land GREECE 1. Quality wines produced in a specified region In Greek In English Ã £Ã ¬Ã ¼Ã ¿Ã  Samos Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Moschatos Patra Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Moschatos Riou Patra Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Moschatos Kephalinia Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã Moschatos Lemnos Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã Moschatos Rhodos Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ Mavrodafni Patra Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Mavrodafni Kephalinia Ã £Ã ·Ã Ã µÃ ¯Ã ± Sitia Ã Ã µÃ ¼Ã ­Ã ± Nemea Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Santorini Ã Ã ±Ã Ã ½Ã ­Ã  Dafnes Ã ¡Ã Ã ´Ã ¿Ã  Rhodos Ã Ã ¬Ã ¿Ã Ã Ã ± Naoussa Ã ¡Ã ¿Ã ¼ÃÃ Ã »Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Robola Kephalinia Ã ¡Ã ±Ã Ã ¬Ã ½Ã · Rapsani Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± Mantinia Ã Ã µÃ Ã µÃ ½Ã ¹Ã ºÃ Ã »Ã ± Mesenicola Ã Ã µÃ ¶Ã ¬ Peza Ã Ã Ã Ã ¬Ã ½Ã µÃ  Archanes Ã Ã ¬Ã Ã Ã ± Patra Ã Ã ¯Ã Ã Ã ± Zitsa Ã Ã ¼Ã Ã ½Ã Ã ±Ã ¹Ã ¿ Amynteon Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã ¹Ã Ã Ã ± Goumenissa Ã Ã ¬Ã Ã ¿Ã  Paros Ã Ã ®Ã ¼Ã ½Ã ¿Ã  Lemnos Ã Ã ³Ã Ã ¯Ã ±Ã »Ã ¿Ã  Anchialos Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ »Ã ¯Ã Ã Ã ½Ã ± Slopes of Melitona 2. Table wines with a geographical indication In Greek In English Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Mesogia, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ÃÃ ¯Ã ±Ã  or Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Kropia or Retsina Koropi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Markopoulou, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ ³Ã ¬Ã Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Megara, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ±Ã  or Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¿ÃÃ µÃ Ã ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Peania or Retsina of Liopesi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã »Ã »Ã ®Ã ½Ã ·Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Pallini, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ºÃ µÃ Ã ¼Ã ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Pikermi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã £ÃÃ ¬Ã Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina of Spata, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± ÃÃ ·Ã ²Ã Ã ½, whether or not followed by Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã  Retsina of Thebes, whether or not followed by Viotias Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¬Ã »Ã Ã Ã Ã ½, whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina of Gialtra, whether or not followed by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã Ã Ã Ã ¿Ã , whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina of Karystos, whether or not followed by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±Ã , whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina of Halkida, whether or not followed by Evvia Ã Ã µÃ Ã ½Ã Ã µÃ ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Verntea Zakynthou Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Mount Athos Agioritikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ½Ã ±Ã ²Ã Ã Ã Ã ¿Ã Regional wine of Anavyssos Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Attiki-Attikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¯Ã »Ã ¹Ã Ã Ã ±Ã  Regional wine of Vilitsa Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã µÃ ²Ã µÃ ½Ã Ã ½ Regional wine of Grevena Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ¬Ã ¼Ã ±Ã  Regional wine of Drama Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Dodekanese  Dodekanissiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ÃÃ ±Ã ½Ã ¿Ã ¼Ã ®Ã  Regional wine of Epanomi Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Heraklion  Herakliotikos ÃÃ µÃ Ã Ã ±Ã »Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Thessalia  Thessalikos ÃÃ ·Ã ²Ã ±Ã Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Thebes  Thivaikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¬Ã ¼Ã ¿Ã Regional wine of Kissamos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ±Ã ½Ã ¹Ã ¬Ã  Regional wine of Krania Ã Ã Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Crete  Kritikos Ã Ã ±Ã Ã ¹Ã ¸Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Lasithi  Lasithiotikos Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Macedonia  Macedonikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ­Ã ±Ã  Ã Ã µÃ Ã ®Ã ¼Ã ²Ã Ã ¹Ã ±Ã  Regional wine of Nea Messimvria Ã Ã µÃ Ã Ã ·Ã ½Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Messinia  Messiniakos Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Peanea Ã Ã ±Ã »Ã »Ã ·Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Pallini  Palliniotikos Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Peloponnese  Peloponnisiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¼ÃÃ ­Ã »Ã ¿Ã Regional wine of Slopes of Ambelos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã ¯Ã Ã ºÃ ¿Ã Regional wine of Slopes of Vertiskos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¹Ã ¸Ã ±Ã ¹Ã Ã Ã ½Ã ± Regional wine of Slopes of Kitherona Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Korinthos  Korinthiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ·Ã ¸Ã ±Ã  Regional wine of Slopes of Parnitha Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã »Ã ¯Ã ±Ã  Regional wine of Pylia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  Regional wine of Trifilia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã Regional wine of Tyrnavos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã ¹Ã ¬Ã Ã ¹Ã Ã Ã ±Ã  Regional wine of Siatista Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¡Ã ¹Ã Ã Ã Ã ½Ã ±Ã  Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  Regional wine of Ritsona Avlidas Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã Ã ¯Ã ½Ã Ã ½ Regional wine of Letrines Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £ÃÃ ¬Ã Ã Ã ½ Regional wine of Spata TÃ ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ ½Ã Ã µÃ »Ã ¹Ã ºÃ ¿Ã  Regional wine of Slopes of Pendeliko Ã Ã ¹Ã ³Ã ±Ã ¹Ã ¿ÃÃ µÃ »Ã ±Ã ³Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Aegean Sea Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ·Ã »Ã ¬Ã ½Ã Ã ¹Ã ¿Ã ÃÃ µÃ ´Ã ¯Ã ¿Ã Regional wine of Lilantio Pedio Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ºÃ ÃÃ ¿Ã Ã »Ã ¿Ã Regional wine of Markopoulo Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã µÃ ³Ã ­Ã ±Ã  Regional wine of Tegea Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ´Ã Ã ¹Ã ±Ã ½Ã ®Ã  Regional wine of Adriani Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ±Ã  Regional wine of Halikouna Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  Regional wine of Halkidiki Ã Ã ±Ã Ã Ã Ã Ã ¹Ã ½Ã Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Karystos  Karystinos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ­Ã »Ã »Ã ±Ã  Regional wine of Pella Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã µÃ Ã Ã Ã ½ Regional wine of Serres Ã £Ã Ã Ã ¹Ã ±Ã ½Ã Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Syros  Syrianos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Regional wine of Slopes of Petroto Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ±Ã ½Ã µÃ ¯Ã Ã ½ Regional wine of Gerania Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ÃÃ ¿Ã Ã ½Ã Ã ¹Ã ±Ã  Ã Ã ¿Ã ºÃ Ã ¯Ã ´Ã ¿Ã  Regional wine of Opountia Lokridos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã Ã µÃ Ã µÃ ¬Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  Regional wine of Sterea Ellada Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ³Ã ¿Ã Ã ¬Ã  Regional wine of Agora Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿Ã ¹Ã »Ã ¬Ã ´Ã ¿Ã  Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  Regional wine of Valley of Atalanti Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã  Regional wine of Arkadia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã ³Ã ³Ã ±Ã ¯Ã ¿Ã Regional wine of Pangeon Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ±Ã ¾Ã ¬Ã Ã Ã ½ Regional wine of Metaxata Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ±Ã  Regional wine of Imathia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ·Ã ¼Ã ­Ã ½Ã Ã ¹ Regional wine of Klimenti Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Regional wine of Corfu Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã ¹Ã ¸Ã Ã ½Ã ¯Ã ±Ã  Regional wine of Sithonia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã ½Ã Ã ¶Ã ±Ã ²Ã ¹Ã ½Ã ¬Ã Ã Ã ½ Regional wine of Mantzavinata ÃÃ Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Ismaros  Ismarikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ²Ã ´Ã ®Ã Ã Ã ½ Regional wine of Avdira Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ Ã ±Ã ½Ã ½Ã ¯Ã ½Ã Ã ½ Regional wine of Ioannina Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¹Ã ³Ã ¹Ã ±Ã »Ã µÃ ¯Ã ±Ã  Regional wine of Slopes of Egialia TÃ ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¯Ã µÃ  Ã Ã ¯Ã ½Ã ¿Ã Regional wine of Slopes of Enos ÃÃ Ã ±Ã ºÃ ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  or Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ Ã ¬Ã ºÃ ·Ã  Regional wine of Thrace  Thrakikos or Regional wine of Thrakis Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ »Ã ¯Ã ¿Ã Regional wine of Ilion Ã Ã µÃ Ã Ã ¿Ã ²Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Metsovo  Metsovitikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã Regional wine of Koropi Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Regional wine of Florina Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ ±Ã Ã ±Ã ½Ã Ã ½ Regional wine of Thapsana Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ½Ã ·Ã ¼Ã ¯Ã ´Ã ¿Ã  Regional wine of Slopes of Knimida Ã ÃÃ µÃ ¹Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Epirus  Epirotikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹Ã ´Ã ¿Ã  Regional wine of Pisatis Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã  Regional wine of Lefkada Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ¬Ã Ã ¹Ã ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Monemvasia  Monemvasios Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ »Ã ²Ã µÃ ½Ã Ã ¿Ã  Regional wine of Velvendos Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Lakonia  Lakonikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã Ã ¯Ã ½Ã ¿Ã Regional wine of Martino Ã Ã Ã ±Ã Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Achaia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ¹Ã µÃ ¯Ã ±Ã  Regional wine of Ilia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  Regional wine of Thessaloniki Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ±Ã ½Ã ½Ã Ã ½Ã ¿Ã  Regional wine of Krannona Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ½Ã ±Ã Ã Ã ¿Ã  Regional wine of Parnassos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã µÃ Ã Ã Ã ½ Regional wine of Meteora Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ ºÃ ±Ã Ã ¯Ã ±Ã  Regional wine of Ikaria Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Regional wine of Kastoria HUNGARY 1. Quality wines produced in a specified region Specified regions Sub-regions (whether or not preceeded by the name of the specified region) Ã szÃ ¡r-NeszmÃ ©ly(-i) Ã szÃ ¡r(-i) NeszmÃ ©ly(-i) Badacsony(-i) BalatonboglÃ ¡r(-i) Balatonlelle(-i) Marcali BalatonfelvidÃ ©k(-i) Balatonederics-Lesence(-i) Cserszeg(-i) KÃ ¡l(-i) BalatonfÃ ¼red-Csopak(-i) ZÃ ¡nka(-i) BalatonmellÃ ©ke or BalatonmellÃ ©ki MuravidÃ ©ki BÃ ¼kkalja(-i) CsongrÃ ¡d(-i) Kistelek(-i) MÃ ³rahalom or MÃ ³rahalmi PusztamÃ ©rges(-i) Eger or Egri DebrÃ (-i), followed or not by AndornaktÃ ¡lya(-i) or DemjÃ ©n(-i) or Egerbakta(-i) or EgerszalÃ ³k(-i) or EgerszÃ ³lÃ ¡t(-i) or FelsÃ tÃ ¡rkÃ ¡ny(-i) or Kerecsend(-i) or MaklÃ ¡r(-i) or NagytÃ ¡lya(-i) or Noszvaj(-i) or Novaj(-i) or Ostoros(-i) or Szomolya(-i) or AldebrÃ (-i) or FeldebrÃ (-i) or TÃ ³falu(-i) or VerpelÃ ©t(-i) or Kompolt(-i) or TarnaszentmÃ ¡ria(-i) Etyek-Buda(-i) Buda(-i) Etyek(-i) Velence(-i) HajÃ ³s-Baja(-i) KÃ szegi KunsÃ ¡g(-i) BÃ ¡cska(-i) CeglÃ ©d(-i) Duna mente or Duna menti IzsÃ ¡k(-i) JÃ ¡szsÃ ¡g(-i) KecskemÃ ©t-KiskunfÃ ©legyhÃ ¡za or KecskemÃ ©t-KiskunfÃ ©legyhÃ ¡zi Kiskunhalas-Kiskunmajsa(-i) KiskÃ rÃ ¶s(-i) Monor(-i) Tisza mente or Tisza menti MÃ ¡tra(-i) MÃ ³r(-i) Pannonhalma (Pannonhalmi) PÃ ©cs(-i) Versend(-i) SzigetvÃ ¡r(-i) Kapos(-i) SzekszÃ ¡rd(-i) SomlÃ ³(-i) KissomlyÃ ³-SÃ ¡ghegyi Sopron(-i) KÃ ¶szeg(-i) Tokaj(-i) AbaÃ ºjszÃ ¡ntÃ ³(-i) or Bekecs(-i) or BodrogkeresztÃ ºr(-i) or Bodrogkisfalud(-i) or Bodrogolaszi or ErdÃ bÃ ©nye(-i) or ErdÃ horvÃ ¡ti or Golop(-i) or HercegkÃ ºt(-i) or LegyesbÃ ©nye(-i) or Makkoshotyka(-i) or MÃ ¡d(-i) or MezÃ zombor(-i) or Monok(-i) or Olaszliszka(-i) or RÃ ¡tka(-i) or SÃ ¡razsadÃ ¡ny(-i) or SÃ ¡rospatak(-i) or SÃ ¡toraljaÃ ºjhely(-i) or Szegi or Szegilong(-i) or Szerencs(-i) or Tarcal(-i) or TÃ ¡llya(-i) or Tolcsva(-i) or VÃ ¡mosÃ ºjfalu(-i) Tolna(-i) TamÃ ¡si VÃ ¶lgysÃ ©g(-i) VillÃ ¡ny(-i) SiklÃ ³s(-i), followed or not by KisharsÃ ¡ny(-i) or NagyharsÃ ¡ny(-i) or Palkonya(-i) or VillÃ ¡nykÃ ¶vesd(-i) or Bisse(-i) or CsarnÃ ³ta(-i) or DiÃ ³sviszlÃ ³(-i) or HarkÃ ¡ny(-i) or HegyszentmÃ ¡rton(-i) or KistÃ ³tfalu(-i) or MÃ ¡rfa(-i) or NagytÃ ³tfalu(-i) or Szava(-i) or TÃ ºrony(-i) or VokÃ ¡ny(-i) ITALY 1. Quality wines produced in a specified region D.O.C.G. (Denominazioni di Origine Controllata e Garantita) Albana di Romagna Asti or Moscato dAsti or Asti Spumante Barbaresco Bardolino superiore Barolo Brachetto dAcqui or Acqui Brunello di Motalcino Carmignano Chianti, whether or not followed by Colli Aretini or Colli Fiorentini or Colline Pisane or Colli Senesi or Montalbano or Montespertoli or Rufina Chianti Classico Fiano di Avellino Forgiano Franciacorta Gattinara Gavi or Cortese di Gavi Ghemme Greco di Tufo Montefalco Sagrantino Montepulciano dAbruzzo Colline Tramane Ramandolo Recioto di Soave Sforzato di Valtellina or Sfursat di Valtellina Soave superiore Taurasi Valtellina Superiore, whether or not followed by Grumello or Inferno or Maroggia or Sassella or Stagafassli or Vagella Vermentino di Gallura or Sardegna Vermentino di Gallura Vernaccia di San Gimignano Vino Nobile di Montepulciano D.O.C. (Denominazioni di Origine Controllata) Aglianico del Taburno or Taburno Aglianico del Vulture Albugnano Alcamo or Alcamo classico Aleatico di Gradoli Aleatico di Puglia Alezio Alghero or Sardegna Alghero Alta Langa Alto Adige or dellAlto Adige (SÃ ¼dtirol or SÃ ¼dtiroler), whether or not followed by:  Colli di Bolzano (Bozner Leiten),  Meranese di Collina or Meranese (Meraner Hugel or Meraner),  Santa Maddalena (St.Magdalener),  Terlano (Terlaner),  Valle Isarco (Eisacktal or Eisacktaler),  Valle Venosta (Vinschgau) Ansonica Costa dellArgentario Aprilia Arborea or Sardegna Arborea Arcole Assisi Atina Aversa Bagnoli di Sopra or Bagnoli Barbera dAsti Barbera del Monferrato Barbera dAlba Barco Reale di Carmignano or Rosato di Carmignano or Vin Santo di Carmignan or Vin Santo Carmignano Occhio di Pernice Bardolino Bianchello del Metauro Bianco Capena Bianco dellEmpolese Bianco della Valdinievole Bianco di Custoza Bianco di Pitigliano Bianco Pisano di S. TorpÃ ¨ Biferno Bivongi Boca Bolgheri e Bolgheri Sassicaia Bosco Eliceo Botticino Bramaterra Breganze Brindisi Cacce mmitte di Lucera Cagnina di Romagna Caldaro (Kalterer) or Lago di Caldaro (Kalterersee), whether or not followed by Classico Campi Flegrei Campidano di Terralba or Terralba or Sardegna Campidano di Terralba or Sardegna Terralba Canavese Candia dei Colli Apuani Cannonau di Sardegna, whether or not followed by Capo Ferrato or Oliena or Nepente di Oliena or Jerzu Capalbio Capri Capriano del Colle Carema Carignano del Sulcis or Sardegna Carignano del Sulcis Carso Castel del Monte Castel San Lorenzo Casteller Castelli Romani Cellatica Cerasuolo di Vittoria Cerveteri Cesanese del Piglio Cesanese di Affile or Affile Cesanese di Olevano Romano or Olevano Romano Cilento Cinque Terre or Cinque Terre SciacchetrÃ , whether or not followed by Costa de sera or Costa de Campu or Costa da Posa Circeo CirÃ ² Cisterna dAsti Colli Albani Colli Altotiberini Colli Amerini Colli Berici, whether or not followed by Barbarano Colli Bolognesi, whether or not followed by Colline di Riposto or Colline Marconiane or Zola Predona or Monte San Pietro or Colline di Oliveto o Terre di Montebudello or Serravalle Colli Bolognesi Classico-Pignoletto Colli del Trasimeno or Trasimeno Colli della Sabina Colli dellEtruria Centrale Colli di Conegliano, whether or not followed by Refrontolo or Torchiato di Fregona Colli di Faenza Colli di Luni (Regione Liguria) Colli di Luni (Regione Toscana) Colli di Parma Colli di Rimini Colli di Scandiano e di Canossa Colli dImola Colli Etruschi Viterbesi Colli Euganei Colli Lanuvini Colli Maceratesi Colli Martani, whether or not followed by Todi Colli Orientali del Friuli Picolit, whether or not followed by Cialla or Rosazzo Colli Perugini Colli Pesaresi, whether or not followed by Focara or Roncaglia Colli Piacentini, whether or not followed by Vigoleno or Gutturnio or Monterosso Val dArda or Trebbianino Val Trebbia or Val Nure Colli Romagna Centrale Colli Tortonesi Collina Torinese Colline di Levanto Colline Lucchesi Colline Novaresi Colline Saluzzesi Collio Goriziano or Collio Conegliano-Valdobbiadene, whether or not followed by Cartizze Conero Contea di Sclafani Contessa Entellina Controguerra Copertino Cori Cortese dellAlto Monferrato Corti Benedettine del Padovano Cortona Costa dAmalfi, whether or not followed by Furore or Ravello or Tramonti Coste della Sesia Delia Nivolelli Dolcetto dAcqui Dolcetto dAlba Dolcetto dAsti Dolcetto delle Langhe Monregalesi Dolcetto di Diano dAlba or Diano dAlba Dolcetto di Dogliani superior or Dogliani Dolcetto di Ovada Donnici Elba Eloro, whether or not followed by Pachino Erbaluce di Caluso or Caluso Erice Esino Est! Est!! Est!!! Di Montefiascone Etna Falerio dei Colli Ascolani or Falerio Falerno del Massico Fara Faro Frascati Freisa dAsti Freisa di Chieri Friuli Annia Friuli Aquileia Friuli Grave Friuli Isonzo or Isonzo del Friuli Friuli Latisana Gabiano Galatina Galluccio Gambellara Garda (Regione Lombardia) Garda (Regione Veneto) Garda Colli Mantovani Genazzano Gioia del Colle GirÃ ² di Cagliari or Sardegna GirÃ ² di Cagliari Golfo del Tigullio Gravina Greco di Bianco Greco di Tufo Grignolino dAsti Grignolino del Monferrato Casalese Guardia Sanframondi o Guardiolo Irpinia I Terreni di Sanseverino Ischia Lacrima di Morro or Lacrima di Morro dAlba Lago di Corbara Lambrusco di Sorbara Lambrusco Grasparossa di Castelvetro Lambrusco Mantovano, whether or not followed by: OltrepÃ ² Mantovano or Viadanese-Sabbionetano Lambrusco Salamino di Santa Croce Lamezia Langhe Lessona Leverano Lison Pramaggiore Lizzano Loazzolo Locorotondo Lugana (Regione Veneto) Lugana (Regione Lombardia) Malvasia delle Lipari Malvasia di Bosa or Sardegna Malvasia di Bosa Malvasia di Cagliari or Sardegna Malvasia di Cagliari Malvasia di Casorzo dAsti Malvasia di Castelnuovo Don Bosco Mandrolisai or Sardegna Mandrolisai Marino Marmetino di Milazzo or Marmetino Marsala Martina or Martina Franca Matino Melissa Menfi, whether or not followed by Feudo or Fiori or Bonera Merlara Molise Monferrato, whether or not followed by Casalese Monica di Cagliari or Sardegna Monica di Cagliari Monica di Sardegna Monreale Montecarlo Montecompatri Colonna or Montecompatri or Colonna Montecucco Montefalco Montello e Colli Asolani Montepulciano dAbruzzo, whether or not followed by: Casauri or Terre di Casauria or Terre dei Vestini Monteregio di Massa Marittima Montescudaio Monti Lessini or Lessini Morellino di Scansano Moscadello di Montalcino Moscato di Cagliari or Sardegna Moscato di Cagliari Moscato di Noto Moscato di Pantelleria or Passito di Pantelleria or Pantelleria Moscato di Sardegna, whether or not followed by: Gallura or Tempio Pausania or Tempio Moscato di Siracusa Moscato di Sorso-Sennori or Moscato di Sorso or Moscato di Sennori or Sardegna Moscato di Sorso-Sennori or Sardegna Moscato di Sorso or Sardegna Moscato di Sennori Moscato di Trani NardÃ ² Nasco di Cagliari or Sardegna Nasco di Cagliari Nebiolo dAlba Nettuno Nuragus di Cagliari or Sardegna Nuragus di Cagliari Offida OltrepÃ ² Pavese Orcia Orta Nova Orvieto (Regione Umbria) Orvieto (Regione Lazio) Ostuni Pagadebit di Romagna, whether or not followed by Bertinoro Parrina Penisola Sorrentina, whether or not followed by Gragnano or Lettere or Sorrento Pentro di Isernia or Pentro Pergola Piemonte Pietraviva Pinerolese Pollino Pomino Pornassio or Ormeasco di Pornassio Primitivo di Manduria Reggiano Reno Riesi Riviera del Brenta Riviera del Garda Bresciano or Garda Bresciano Riviera Ligure di Ponente, whether or not followed by: Riviera dei Fiori or Albenga o Albenganese or Finale or Finalese or Ormeasco Roero Romagna Albana spumante Rossese di Dolceacqua or Dolceacqua Rosso Barletta Rosso Canosa or Rosso Canosa Canusium Rosso Conero Rosso di Cerignola Rosso di Montalcino Rosso di Montepulciano Rosso Orvietano or Orvietano Rosso Rosso Piceno Rubino di Cantavenna RuchÃ ¨ di Castagnole Monferrato Salice Salentino Sambuca di Sicilia San Colombano al Lambro or San Colombano San Gimignano San Martino della Battaglia (Regione Veneto) San Martino della Battaglia (Regione Lombardia) San Severo San Vito di Luzzi Sangiovese di Romagna Sannio SantAgata de Goti Santa Margherita di Belice SantAnna di Isola di Capo Rizzuto SantAntimo Sardegna Semidano, whether or not followed by Mogoro Savuto Scanzo or Moscato di Scanzo Scavigna Sciacca, whether or not followed by Rayana Serrapetrona Sizzano Soave Solopaca Sovana Squinzano Strevi Tarquinia Teroldego Rotaliano Terracina, preceeded or not by Moscato di Terre dellAlta Val Agri Terre di Franciacorta Torgiano Trebbiano dAbruzzo Trebbiano di Romagna Trentino, whether or not followed by Sorni or Isera or dIsera or Ziresi or dei Ziresi Trento Val dArbia Val di Cornia, whether or not followed by Suvereto Val Polcevera, whether or not followed by Coronata Valcalepio Valdadige (Etschaler) (Regione Trentino Alto Adige) Valdadige (Etschtaler), whether or not followed or preceeded by TerradeiForti (Regieno Veneto) Valdichiana Valle dAosta or VallÃ ©e dAoste, whether or not followed by: Arnad-Montjovet or Donnas or Enfer dArvier or Torrette or Blanc de Morgex et de la Salle or Chambave or Nus Valpolicella, whether or not followed by Valpantena Valsusa Valtellina Valtellina superiore, whether or not followed by Grumello or Inferno or Maroggia or Sassella or Vagella Velletri Verbicaro Verdicchio dei Castelli di Jesi Verdicchio di Matelica Verduno Pelaverga or Verduno Vermentino di Sardegna Vernaccia di Oristano or Sardegna Vernaccia di Oristano Vernaccia di San Gimignano Vernacia di Serrapetrona Vesuvio Vicenza Vignanello Vin Santo del Chianti Vin Santo del Chianti Classico Vin Santo di Montepulciano Vini del Piave or Piave Vittoria Zagarolo 2. Table wines with a geographical indication: Allerona Alta Valle della Greve Alto Livenza (Regione veneto) Alto Livenza (Regione Fruili Venezia Giula) Alto Mincio Alto Tirino ArghillÃ Barbagia Basilicata Benaco bresciano Beneventano Bergamasca Bettona Bianco di Castelfranco Emilia Calabria Camarro Campania Cannara Civitella dAgliano Colli Aprutini Colli Cimini Colli del Limbara Colli del Sangro Colli della Toscana centrale Colli di Salerno Colli Trevigiani Collina del Milanese Colline del Genovesato Colline Frentane Colline Pescaresi Colline Savonesi Colline Teatine Condoleo Conselvano Costa Viola Daunia Del Vastese or Histonium Delle Venezie (Regione Veneto) Delle Venezie (Regione Friuli Venezia Giulia) Delle Venezie (Regione Trentino  Alto Adige) Dugenta Emilia or dellEmilia Epomeo Esaro Fontanarossa di Cerda ForlÃ ¬ Fortana del Taro Frusinate or del Frusinate Golfo dei Poeti La Spezia or Golfo dei Poeti Grottino di Roccanova Isola dei Nuraghi Lazio Lipuda Locride Marca Trevigiana Marche Maremma toscana Marmilla Mitterberg or Mitterberg tra Cauria e Tel. or Mitterberg zwischen Gfrill und Toll Modena or Provincia di Modena Montecastelli Montenetto di Brescia Murgia Narni Nurra Ogliastra Osco or Terre degli Osci Paestum Palizzi Parteolla Pellaro Planargia Pompeiano Provincia di Mantova Provincia di Nuoro Provincia di Pavia Provincia di Verona or Veronese Puglia Quistello Ravenna Roccamonfina Romangia Ronchi di Brescia Ronchi Varesini Rotae Rubicone Sabbioneta Salemi Salento Salina Scilla Sebino Sibiola Sicilia Sillaro or Bianco del Sillaro Spello Tarantino Terrazze Retiche di Sondrio Terre del Volturno Terre di Chieti Terre di Veleja Tharros Toscana or Toscano Trexenta Umbria Valcamonica Val di Magra Val di Neto Val Tidone Valdamato Vallagarina (Regione Trentino  Alto Adige) Vallagarina (Regione Veneto) Valle Belice Valle del Crati Valle del Tirso Valle dItria Valle Peligna Valli di Porto Pino Veneto Veneto Orientale Venezia Giulia Vigneti delle Dolomiti or Weinberg Dolomiten (Regione Trentino  Alto Adige) Vigneti delle Dolomiti or Weinberg Dolomiten (Regione Veneto) LUXEMBOURG 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the commune or parts of commune) Names of communes or parts of communes Moselle Luxembourgeoise Ahn Assel Bech-Kleinmacher Born Bous Burmerange Canach Ehnen Ellingen Elvange Erpeldingen Gostingen Greiveldingen Grevenmacher Lenningen Machtum Mertert Moersdorf Mondorf Niederdonven Oberdonven Oberwormeldingen Remerschen Remich Rolling Rosport Schengen Schwebsingen Stadtbredimus Trintingen Wasserbillig Wellenstein Wintringen Wormeldingen MALTA 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the commune or parts of commune) Names of communes or parts of communes Island of Malta Rabat Mdina or Medina Marsaxlokk Marnisi Mgarr Ta Qali Siggiewi Gozo Ramla Marsalforn Nadur Victoria Heights 2. Table wines with a geographical indication In Maltese In English Gzejjer Maltin Maltese Islands PORTUGAL 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the sub-region) Sub-regions Alenquer Alentejo Borba Ã vora Granja-Amareleja Moura Portalegre Redondo Reguengos Vidigueira Arruda Bairrada Beira Interior Castelo Rodrigo Cova da Beira Pinhel Biscoitos Bucelas Carcavelos Colares DÃ £o, whether or not followed by Nobre Alva Besteiros Castendo Serra da Estrela Silgueiros Terras de Azurara Terras de Senhorim Douro, whether or not preceded by Vinho do or Moscatel do Baixo Corgo Cima Corgo Douro Superior Encostas dAire AlcobaÃ §a OurÃ ©m Graciosa LafÃ µes Lagoa Lagos LourinhÃ £ Madeira or MadÃ ¨re or Madera or Vinho da Madeira or Madeira Weine or Madeira Wine or Vin de MadÃ ¨re or Vino di Madera or Madeira Wijn Madeirense Ã bidos Palmela Pico PortimÃ £o Port or Porto or Oporto or Portwein or Portvin or Portwijn or Vin de Porto or Port Wine or Vinho do Porto Ribatejo SetÃ ºbal, whether or not preceded by Moscatel or followed by Roxo Tavira TÃ ¡vora-Varosa Torres Vedras TrÃ ¡s-os-Montes Chaves Planalto MirandÃ ªs ValpaÃ §os Vinho Verde Amarante Ave BaiÃ £o Basto CÃ ¡vado Lima MonÃ §Ã £o Paiva Sousa 2. Table wines with a geographical indication Specified regions (whether or not followed by the name of the sub-region) Sub-regions AÃ §ores Alentejano Algarve Beiras Beira Alta Beira Litoral Terras de SicÃ ³ Duriense Estremadura Alta Estremadura Minho Ribatejano Terras Madeirenses Terras do Sado Transmontano ROMANIA 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the sub-region) Sub-regions Aiud Alba Iulia Babadag Banat, whether or not followed by Dealurile Tirolului Moldova NouÃ  Silagiu Banu MÃ rÃ cine Bohotin CernÃ teÃti  Podgoria CoteÃti Cotnari CriÃana, whether or not followed by Biharia Diosig Ãimleu Silvaniei Dealu Bujorului Dealu Mare, whether or not followed by BoldeÃti Breaza Ceptura Merei Tohani UrlaÃ i Valea CÃ lugÃ reascÃ  ZoreÃti DrÃ gÃ Ãani HuÃi, whether or not followed by Vutcani Iana IaÃi, whether or not followed by Bucium Copou Uricani LechinÃ a MehedinÃ i, whether or not followed by Corcova Golul DrÃ ¢ncei OreviÃ a Severin VÃ ¢nju Mare MiniÃ Murfatlar, whether or not followed by CernavodÃ  Medgidia NicoreÃti OdobeÃti Oltina Panciu Pietroasa RecaÃ SÃ ¢mbureÃti Sarica NiculiÃ el, whether or not followed by Tulcea SebeÃ  Apold Segarcea ÃtefÃ neÃti, whether or not followed by CosteÃti TÃ ¢rnave, whether or not followed by Blaj Jidvei MediaÃ 2. Table wines with a geographical indication Specified regions (whether or not followed by the name of the sub-region) Sub-regions Colinele Dobrogei Dealurile CriÃanei Dealurile Moldovei, or Dealurile Covurluiului Dealurile HÃ ¢rlÃ ului Dealurile HuÃilor Dealurile laÃilor Dealurile Tutovei Terasele Siretului Dealurile Munteniei Dealurile Olteniei Dealurile SÃ tmarului Dealurile Transilvaniei Dealurile Vrancei Dealurile Zarandului Terasele DunÃ rii Viile CaraÃului Viile TimiÃului SLOVAKIA 1. Quality wines produced in a specified region Specified regions (followed by the term vinohradnÃ ­cka oblasÃ ¥) Sub-regions (whether or not followed by the name of the specified region) (followed by the term vinohradnÃ ­cky rajÃ ³n) JuÃ ¾noslovenskÃ ¡ DunajskostredskÃ ½ GalantskÃ ½ HurbanovskÃ ½ KomÃ ¡rÃ anskÃ ½ PalÃ ¡rikovskÃ ½ Ã amorÃ ­nsky StrekovskÃ ½ Ã tÃ ºrovskÃ ½ MalokarpatskÃ ¡ BratislavskÃ ½ DoÃ ¾anskÃ ½ HlohoveckÃ ½ ModranskÃ ½ OreÃ ¡anskÃ ½ PezinskÃ ½ SeneckÃ ½ SkalickÃ ½ StupavskÃ ½ TrnavskÃ ½ VrbovskÃ ½ ZÃ ¡horskÃ ½ Nitrianska Nitriansky PukaneckÃ ½ RadoÃ ¡inskÃ ½ Ã intavskÃ ½ TekovskÃ ½ VrÃ ¡beÃ ¾skÃ ½ Ã ½eliezovskÃ ½ Ã ½itavskÃ ½ ZlatomoraveckÃ ½ StredoslovenskÃ ¡ FiÃ ¾akovskÃ ½ GemerskÃ ½ Hontiansky IpeÃ ¾skÃ ½ ModrokameneckÃ ½ TornaÃ ¾skÃ ½ VinickÃ ½ Tokaj/-skÃ ¡/-sky/-skÃ © Ã erhov Ã ernochov MalÃ ¡ TÃ Ã a SlovenskÃ © NovÃ © Mesto VeÃ ¾kÃ ¡ Bara VeÃ ¾kÃ ¡ TÃ Ã a ViniÃ ky VÃ ½chodoslovenskÃ ¡ KrÃ ¡Ã ¾ovskochlmeckÃ ½ MichalovskÃ ½ MoldavskÃ ½ SobraneckÃ ½ SLOVENIA 1. Quality wines produced in a specified region Specified regions (whether or followed by either the name of a wine-growing commune and/or the name of a vineyard estate) Bela krajina or Belokranjec Bizeljsko-SremiÃ  or SremiÃ -Bizeljsko Dolenjska Dolenjska, cviÃ ek GoriÃ ¡ka Brda or Brda Haloze or HaloÃ ¾an Koper or KoprÃ an Kras Kras, teran Ljutomer-OrmoÃ ¾ or OrmoÃ ¾-Ljutomer Maribor or MariborÃ an Radgona-Kapela or Kapela Radgona Prekmurje or PrekmurÃ an Ã marje-VirÃ ¡tanj or VirÃ ¡tanj-Ã marje Srednje Slovenske gorice Vipavska dolina or Vipavec or VipavÃ an 2. Table wines with a geographical indication Podravje Posavje Primorska SPAIN 1. Quality wines produced in a specified region Specified regions (whether or not followed by the name of the sub-region) Sub-regions Abona Alella Alicante Marina Alta Almansa AmpurdÃ ¡n-Costa Brava Arabako Txakolina-TxakolÃ ­ de Alava or ChacolÃ ­ de Ã lava Arlanza Arribes Bierzo Binissalem-Mallorca Bullas Calatayud Campo de Borja CariÃ ±ena CataluÃ ±a Cava ChacolÃ ­ de Bizkaia-Bizkaiko Txakolina ChacolÃ ­ de Getaria-Getariako Txakolina Cigales Conca de BarberÃ ¡ Condado de Huelva Costers del Segre Raimat Artesa Valls de Riu Corb Les Garrigues Dehesa del Carrizal Dominio de Valdepusa El Hierro Finca Ã lez Guijoso Jerez-XÃ ©rÃ ¨s-Sherry or Jerez or XÃ ©rÃ ¨s or Sherry Jumilla La Mancha La Palma Hoyo de Mazo Fuencaliente Norte de la Palma Lanzarote MÃ ¡laga Manchuela Manzanilla Manzanilla-SanlÃ ºcar de Barrameda MÃ ©ntrida MondÃ ©jar Monterrei Ladera de Monterrei Val de Monterrei Montilla-Moriles Montsant Navarra Baja MontaÃ ±a Ribera Alta Ribera Baja Tierra Estella Valdizarbe PenedÃ ©s Pla de Bages Pla i Llevant Priorato RÃ ­as Baixas Condado do Tea O Rosal Ribera do Ulla Soutomaior Val do SalnÃ ©s Ribeira Sacra Amandi Chantada Quiroga-Bibei Ribeiras do MiÃ ±o Ribeiras do Sil Ribeiro Ribera del Duero Ribera del Guardiana CaÃ ±amero Matanegra MontÃ ¡nchez Ribera Alta Ribera Baja Tierra de Barros Ribera del JÃ ºcar Rioja Alavesa Alta Baja Rueda Sierras de MÃ ¡laga SerranÃ ­a de Ronda Somontano Tacoronte-Acentejo Anaga Tarragona Terra Alta Tierra de LeÃ ³n Tierra del Vino de Zamora Toro UclÃ ©s Utiel-Requena Valdeorras ValdepeÃ ±as Valencia Alto Turia Clariano Moscatel de Valencia Valentino Valle de GÃ ¼Ã ­mar Valle de la Orotava Valles de Benavente (Los) Valtiendas Vinos de Madrid Arganda Navalcarnero San MartÃ ­n de Valdeiglesias Ycoden-Daute-Isora Yecla 2. Table wines with a geographical indication Vino de la Tierra de Abanilla Vino de la Tierra de BailÃ ©n Vino de la Tierra de Bajo AragÃ ³n Vino de la Tierra Barbanza e Iria Vino de la Tierra de Betanzos Vino de la Tierra de CÃ ¡diz Vino de la Tierra de Campo de Belchite Vino de la Tierra de Campo de Cartagena Vino de la Tierra de Cangas Vino de la Terra de CastellÃ ³ Vino de la Tierra de Castilla Vino de la Tierra de Castilla y LeÃ ³n Vino de la Tierra de Contraviesa-Alpujarra Vino de la Tierra de CÃ ³rdoba Vino de la Tierra de Costa de Cantabria Vino de la Tierra de Desierto de AlmerÃ ­a Vino de la Tierra de Extremadura Vino de la Tierra Formentera Vino de la Tierra de GÃ ¡lvez Vino de la Tierra de Granada Sur-Oeste Vino de la Tierra de Ibiza Vino de la Tierra de Illes Balears Vino de la Tierra de Isla de Menorca Vino de la Tierra de La Gomera Vino de la Tierra de Laujar-Alapujarra Vino de la Tierra de LiÃ ©bana Vino de la Tierra de Los Palacios Vino de la Tierra de Norte de Granada Vino de la Tierra Norte de Sevilla Vino de la Tierra de Pozohondo Vino de la Tierra de Ribera del Andarax Vino de la Tierra de Ribera del Arlanza Vino de la Tierra de Ribera del GÃ ¡llego-Cinco Villas Vino de la Tierra de Ribera del Queiles Vino de la Tierra de Serra de Tramuntana-Costa Nord Vino de la Tierra de Sierra de Alcaraz Vino de la Tierra de Torreperojil Vino de la Tierra de ValdejalÃ ³n Vino de la Tierra de Valle del Cinca Vino de la Tierra de Valle del Jiloca Vino de la Tierra del Valle del MiÃ ±o-Ourense Vino de la Tierra Valles de Sadacia UNITED KINGDOM 1. Quality of wines produced in a specified region English Vineyards Welsh Vineyards 2. Table wines with a geographical indication England or Berkshire Buckinghamshire Cheshire Cornwall Derbyshire Devon Dorset East Anglia Gloucestershire Hampshire Herefordshire Isle of Wight Isles of Scilly Kent Lancashire Leicestershire Lincolnshire Northamptonshire Nottinghamshire Oxfordshire Rutland Shropshire Somerset Staffordshire Surrey Sussex Warwickshire West Midlands Wiltshire Worcestershire Yorkshire Wales or Cardiff Cardiganshire Carmarthenshire Denbighshire Gwynedd Monmouthshire Newport Pembrokeshire Rhondda Cynon Taf Swansea The Vale of Glamorgan Wrexham (B)  SPIRIT DRINKS ORIGINATING IN THE COMMUNITY 1. Rum Rhum de la Martinique/Rhum de la Martinique traditionnel Rhum de la Guadeloupe/Rhum de la Guadeloupe traditionnel Rhum de la RÃ ©union/Rhum de la RÃ ©union traditionnel Rhum de la Guyane/Rhum de la Guyane traditionnel Ron de MÃ ¡laga Ron de Granada Rum da Madeira 2.(a) Whisky Scotch Whisky Irish Whisky Whisky espaÃ ±ol (These designations may be supplemented by the terms malt" or grain) 2.(b) Whiskey Irish Whiskey Uisce Beatha Eireannach/Irish Whiskey (These designations may be supplemented by the terms Pot Still) 3. Grain spirit Eau-de-vie de seigle de marque nationale luxembourgeoise Korn Kornbrand 4. Wine spirit Eau-de-vie de Cognac Eau-de-vie des Charentes Cognac (The designation Cognac may be supplemented by the following terms:  Fine  Grande Fine Champagne  Grande Champagne  Petite Champagne  Petite Fine Champagne  Fine Champagne  Borderies  Fins Bois  Bons Bois) Fine Bordeaux Armagnac Bas-Armagnac Haut-Armagnac TÃ ©narÃ ¨se Eau-de-vie de vin de la Marne Eau-de-vie de vin originaire dAquitaine Eau-de-vie de vin de Bourgogne Eau-de-vie de vin originaire du Centre-Est Eau-de-vie de vin originaire de Franche-ComtÃ © Eau-de-vie de vin originaire du Bugey Eau-de-vie de vin de Savoie Eau-de-vie de vin originaire des Coteaux de la Loire Eau-de-vie de vin des CÃ ´tes-du-RhÃ ´ne Eau-de-vie de vin originaire de Provence Eau-de-vie de FaugÃ ¨res/FaugÃ ¨res Eau-de-vie de vin originaire du Languedoc Aguardente do Minho Aguardente do Douro Aguardente da Beira Interior Aguardente da Bairrada Aguardente do Oeste Aguardente do Ribatejo Aguardente do Alentejo Aguardente do Algarve Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ/Sungurlarska grozdova rakiya/Grozdova rakiya from Sungurlare, Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ¿Ã µÃÃ »Ã ° (Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½)/Slivenska perla (Slivenska grozdova rakiya/Grozdova rakiya from Sliven), Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã °/Straldjanska Muscatova rakiya/Muscatova rakiya from Straldja, Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã ¹Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ/Pomoriyska grozdova rakiya/Grozdova rakiya from Pomorie, Ã Ã Ã Ã µÃ ½Ã Ã ºÃ ° Ã ±Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã Ã Ã µ/Russenska biserna grozdova rakiya/Biserna grozdova rakiya from Russe, Ã Ã ÃÃ ³Ã °Ã Ã ºÃ ° Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ÃÃ ³Ã °Ã /Bourgaska Muscatova rakiya/Muscatova rakiya from Bourgas, Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã ¼Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã °/Dobrudjanska muscatova rakiya/Muscatova rakiya from Dobrudja, Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã »Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã »/Suhindolska grozdova rakiya/Grozdova rakiya from Suhindol, Ã Ã °ÃÃ »Ã ¾Ã ²Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° Ã Ã °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾/Karlovska grozdova rakiya/Grozdova Rakiya from Karlovo Vinars TÃ ¢rnave Vinars Vaslui Vinars Murfatlar Vinars Vrancea Vinars Segarcea 5. Brandy Brandy de Jerez Brandy del PenedÃ ©s Brandy italiano Brandy Ã Ã Ã Ã ¹Ã ºÃ ®Ã /Brandy of Attica Brandy Ã Ã µÃ »Ã »Ã ¿ÃÃ ¿Ã ½Ã ®Ã Ã ¿Ã /Brandy of the Peloponnese Brandy Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã /Brandy of Central Greece Deutscher Weinbrand Wachauer Weinbrand Weinbrand DÃ ¼rnstein KarpatskÃ © brandy Ã ¡peciÃ ¡l 6. Grape marc spirit Eau-de-vie de marc de Champagne or Marc de Champagne Eau-de-vie de marc originaire dAquitaine Eau-de-vie de marc de Bourgogne Eau-de-vie de marc originaire du Centre-Est Eau-de-vie de marc originaire de Franche-ComtÃ © Eau-de-vie de marc originaire de Bugey Eau-de-vie de marc originaire de Savoie Marc de Bourgogne Marc de Savoie Marc dAuvergne Eau-de-vie de marc originaire des Coteaux de la Loire Eau-de-vie de marc des CÃ ´tes du RhÃ ´ne Eau-de-vie de marc originaire de Provence Eau-de-vie de marc originaire du Languedoc Marc dAlsace GewÃ ¼rztraminer Marc de Lorraine Bagaceira do Minho Bagaceira do Douro Bagaceira da Beira Interior Bagaceira da Bairrada Bagaceira do Oeste Bagaceira do Ribatejo Bagaceiro do Alentejo Bagaceira do Algarve Orujo gallego Grappa Grappa di Barolo Grappa piemontese/Grappa del Piemonte Grappa lombarda/Grappa di Lombardia Grappa trentina/Grappa del Trentino Grappa friulana/Grappa del Friuli Grappa veneta/Grappa del Veneto SÃ ¼dtiroler Grappa/Grappa dellAlto Adige Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã /Tsikoudia of Crete Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã /Tsipouro of Macedonia Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ±Ã /Tsipouro of Thessaly Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã /Tsipouro of Tyrnavos Eau-de-vie de marc de marque nationale luxembourgeoise Ã Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ±/Zivania TÃ ¶rkÃ ¶lypÃ ¡linka 7. Fruit spirit SchwarzwÃ ¤lder Kirschwasser SchwarzwÃ ¤lder Himbeergeist SchwarzwÃ ¤lder Mirabellenwasser SchwarzwÃ ¤lder Williamsbirne SchwarzwÃ ¤lder Zwetschgenwasser FrÃ ¤nkisches Zwetschgenwasser FrÃ ¤nkisches Kirschwasser FrÃ ¤nkischer Obstler Mirabelle de Lorraine Kirsch dAlsace Quetsch dAlsace Framboise dAlsace Mirabelle dAlsace Kirsch de Fougerolles SÃ ¼dtiroler Williams/Williams dellAlto Adige SÃ ¼dtiroler Aprikot/SÃ ¼dtiroler Marille/Aprikot dellAlto Adige/Marille dellAlto Adige SÃ ¼dtiroler Kirsch/Kirsch dellAlto Adige SÃ ¼dtiroler Zwetschgeler/Zwetschgeler dellAlto Adige SÃ ¼dtiroler Obstler/Obstler dellAlto Adige SÃ ¼dtiroler Gravensteiner/Gravensteiner dellAlto Adige SÃ ¼dtiroler Golden Delicious/Golden Delicious dellAlto Adige Williams friulano/Williams del Friuli Sliwovitz del Veneto Sliwovitz del Friuli-Venezia Giulia Sliwovitz del Trentino-Alto Adige Distillato di mele trentino/Distillato di mele del Trentino Williams trentino/Williams del Trentino Sliwovitz trentino/Sliwovitz del Trentino Aprikot trentino/Aprikot del Trentino Medronheira do Algarve Medronheira do BuÃ §aco Kirsch Friulano/Kirschwasser Friulano Kirsch Trentino/Kirschwasser Trentino Kirsch Veneto/Kirschwasser Veneto Aguardente de pÃ ªra da LousÃ £ Eau-de-vie de pommes de marque nationale luxembourgeoise Eau-de-vie de poires de marque nationale luxembourgeoise Eau-de-vie de kirsch de marque nationale luxembourgeoise Eau-de-vie de quetsch de marque nationale luxembourgeoise Eau-de-vie de mirabelle de marque nationale luxembourgeoise Eau-de-vie de prunelles de marque nationale luxembourgeoise Wachauer Marillenbrand BoÃ ¡Ã ¡cka Slivovica SzatmÃ ¡ri SzilvapÃ ¡linka KecskemÃ ©ti BarackpÃ ¡linka BÃ ©kÃ ©si SzilvapÃ ¡linka Szabolcsi AlmapÃ ¡linka GÃ ¶nci barackpÃ ¡linka PÃ ¡linka Ã ¢ÃÃ ¾Ã Ã ½Ã Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢ÃÃ ¾Ã Ã ½/Troyanska slivova rakiya/Slivova rakiya from Troyan, Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ µÃ ½Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ °/Silistrenska kayssieva rakiya/Kayssieva rakiya from Silistra, Ã ¢Ã µÃÃ ²Ã µÃ »Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã µÃÃ ²Ã µÃ »/Tervelska kayssieva rakiya/Kayssieva rakiya from Tervel, Ã Ã ¾Ã ²Ã µÃ Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ²Ã µÃ /Loveshka slivova rakiya/Slivova rakiya from Lovech PÃ lincÃ  Ã uicÃ  Zetea de MedieÃu Aurit Ã uicÃ  de Valea Milcovului Ã uicÃ  de BuzÃ u Ã uicÃ  de ArgeÃ Ã uicÃ  de ZalÃ u Ã uicÃ  ArdeleneascÃ  de BistriÃ a HorincÃ  de MaramureÃ HorincÃ  de CÃ mÃ ¢rzana HorincÃ  de Seini HorincÃ  de Chioar HorincÃ  de LÃ puÃ TurÃ  de OaÃ TurÃ  de MaramureÃ 8. Cider spirit and perry spirit Calvados Calvados du Pays dAuge Eau-de-vie de cidre de Bretagne Eau-de-vie de poirÃ © de Bretagne Eau-de-vie de cidre de Normandie Eau-de-vie de poirÃ © de Normandie Eau-de-vie de cidre du Maine Aguardiente de sidra de Asturias Eau-de-vie de poirÃ © du Maine 9. Gentian spirit Bayerischer Gebirgsenzian SÃ ¼dtiroler Enzian/Genzians dellAlto Adige Genziana trentina/Genziana del Trentino 10. Fruit spirit drinks PacharÃ ¡n PacharÃ ¡n navarro 11. Juniper-flavoured spirit drinks Ostfriesischer Korngenever GeniÃ ¨vre Flandres Artois Hasseltse jenever Balegemse jenever PÃ ©ket de Wallonie SteinhÃ ¤ger Plymouth Gin Gin de MahÃ ³n Vilniaus DÃ ¾inas SpiÃ ¡skÃ ¡ BoroviÃ ka SlovenskÃ ¡ BoroviÃ ka Juniperus SlovenskÃ ¡ BoroviÃ ka InoveckÃ ¡ BoroviÃ ka LiptovskÃ ¡ BoroviÃ ka 12. Caraway-flavoured spirit drinks Dansk Akvavit/Dansk Aquavit Svensk Aquavit/Svensk Akvavit/Swedish Aquavit 13. Aniseed-flavoured spirit drinks Anis espaÃ ±ol Ã voca anisada Cazalla ChinchÃ ³n OjÃ ©n Rute Ã Ã Ã ¶Ã ¿/Ouzo 14. Liqueur Berliner KÃ ¼mmel Hamburger KÃ ¼mmel MÃ ¼nchener KÃ ¼mmel Chiemseer KlosterlikÃ ¶r Bayerischer KrÃ ¤uterlikÃ ¶r Cassis de Dijon Cassis de Beaufort Irish Cream Palo de Mallorca Ginjinha portuguesa Licor de Singeverga Benediktbeurer KlosterlikÃ ¶r Ettaler KlosterlikÃ ¶r Ratafia de Champagne Ratafia catalana Anis portuguÃ ªs Finnish berry/Finnish fruit liqueur Grossglockner Alpenbitter Mariazeller MagenlikÃ ¶r Mariazeller Jagasaftl Puchheimer Bitter Puchheimer Schlossgeist Steinfelder Magenbitter Wachauer MarillenlikÃ ¶r JÃ ¤gertee/Jagertee/Jagatee AllaÃ ¾u Kimelis Ã epkeliÃ ³ DemÃ ¤novka BylinnÃ ½ LikÃ ©r Polish Cherry KarlovarskÃ ¡ HoÃ kÃ ¡ 15. Spirit drinks Pommeau de Bretagne Pommeau du Maine Pommeau de Normandie Svensk Punsch/Swedish Punch 16. Vodka Svensk Vodka/Swedish Vodka Suomalainen Vodka/Finsk Vodka/Vodka of Finland Polska WÃ ³dka/Polish Vodka LaugarÃ ­cio Vodka Originali LietuviÃ ¡ka DegtinÃ  WÃ ³dka zioÃ owa z Niziny PÃ ³Ã nocnopodlaskiej aromatyzowana ekstraktem z trawy Ã ¼ubrowej/Herbal vodka from the North Podlasie Lowland aromatised with an extract of bison grass Latvijas Dzidrais RÃ «gas DegvÃ «ns 17. Bitter-tasting spirit drinks RÃ «gas melnais BalzÃ ms/Riga Black Balsam DemÃ ¤novka bylinnÃ ¡ horkÃ ¡ (C)  AROMATISED WINES ORIGINATING IN THE COMMUNITY NÃ ¼rnberger GlÃ ¼hwein Pelin ThÃ ¼ringer GlÃ ¼hwein Vermouth de ChambÃ ©ry Vermouth di Torino PART B: IN SERBIA (A)  WINES ORIGINATING IN SERBIA 1. Quality wines produced in a specified region In Serbian In English Ã Ã ¾Ã ´ÃÃ µÃÃ ¾Ã ½Ã ¸ (Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾ Ã ¸ Ã ºÃ ²Ã °Ã »Ã ¸Ã Ã µÃ /K.Ã .K.) Ã Ã ¸Ã ½Ã ¾Ã ³Ã ¾ÃÃÃ ° (Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾ Ã ¸ Ã ³Ã °ÃÃ °Ã ½Ã Ã ¾Ã ²Ã °Ã ½ Ã ºÃ ²Ã °Ã »Ã ¸Ã Ã µÃ /K.Ã .Ã .) Specified regions (Controlled designation and quality) Sub-regions (whether or not preceeded by the name of the specified region) (Controlled designation and quality guaranteed) Ã ÃÃ °ÃÃ ¸Ã ½Ã Ã ºÃ ¸ Ã ÃÃ Ã Ã ºÃ ¾ Ã ÃÃ ·Ã ¾Ã ¿Ã °Ã »Ã °Ã ½Ã °Ã Ã ºÃ ¾ Ã Ã ¸Ã Ã °ÃÃ »Ã ¾Ã ²Ã °Ã Ã ºÃ ¾ Ã Ã µÃ ³Ã ¾Ã Ã ¸Ã ½Ã Ã ºÃ ¾ Ã Ã °ÃÃ °Ã Ã ºÃ ¾ Krajina Kljuc Brza Palanka Mihajlovac Negotin Rajac Ã Ã Ã °Ã ¶Ã µÃ ²Ã °Ã Ã ºÃ ¸ Ã Ã ¾ÃÃ Ã ºÃ ¾ Ã Ã ¾ÃÃ µÃ ²Ã °Ã Ã ºÃ ¾ Ã Ã °ÃÃ µÃ Ã °ÃÃ Ã ºÃ ¾ Ã ÃÃ ±Ã ¸Ã Ã ºÃ ¾ Ã Ã µÃÃ ²Ã ¸Ã ½Ã Ã ºÃ ¾ Ã njazevac Bor Boljevac Zajecar Vrbica Dzervin Ã Ã »Ã µÃ ºÃ Ã ¸Ã ½Ã °Ã Ã ºÃ ¸ Ã Ã °Ã ¶Ã °Ã Ã Ã ºÃ ¾ Ã ¡Ã ¾Ã ºÃ ¾Ã ±Ã °Ã Ã Ã ºÃ ¾ Ã Ã ¸Ã Ã ºÃ ¾Ã ²Ã °Ã Ã ºÃ ¾ Aleksinac Razanj Sokobanja Zitkoac Ã ¢Ã ¾Ã ¿Ã »Ã ¸Ã Ã ºÃ ¸ Ã ÃÃ ¾Ã ºÃ Ã ¿Ã °Ã Ã ºÃ ¾ Ã Ã ¾Ã ±ÃÃ ¸Ã Ã ºÃ ¾ Toplica Prokuplje Dobric Ã Ã ¸Ã Ã ºÃ ¸ Ã Ã °Ã Ã µÃÃ µÃ ²Ã °Ã Ã ºÃ ¾ Ã ¡Ã ¸Ã Ã µÃ ²Ã °Ã Ã ºÃ ¾ Ã Ã Ã Ã ¸Ã ½Ã Ã ºÃ ¾ Nis Matejevac Sicevo Kutin Ã Ã ¸Ã Ã °Ã ²Ã Ã ºÃ ¸ Ã Ã µÃ »Ã ¾Ã ¿Ã °Ã »Ã °Ã ½Ã °Ã Ã ºÃ ¾ Ã Ã ¸ÃÃ ¾Ã Ã Ã ºÃ ¾ Ã Ã °Ã ±Ã Ã Ã ½Ã ¸Ã Ã ºÃ ¾ Nisava Bela Palanka Pirot Babusnica Ã Ã µÃ Ã ºÃ ¾Ã ²Ã °Ã Ã ºÃ ¸ Ã Ã °Ã ±Ã ¸Ã Ã ºÃ ¾ Ã Ã Ã Ã Ã ¾ÃÃ µÃ Ã ºÃ ¾ Ã Ã ¸Ã ½Ã °ÃÃ °Ã Ã ºÃ ¾ Ã Ã »Ã °Ã Ã ¾Ã Ã ¸Ã ½Ã °Ã Ã ºÃ ¾ Leskovac Babicko Pusta reka Vinarce Vlasotince Ã ÃÃ °Ã Ã Ã ºÃ ¸ Ã ¡Ã ÃÃ ´Ã Ã »Ã ¸Ã Ã ºÃ ¾ Ã ÃÃ Ã ¾Ã ³Ã ¾Ã Ã ºÃ ¾ Ã Ã Ã Ã ÃÃ °Ã Ã Ã ºÃ ¾ Vranje Surdulica Vrtogos Bustranje Ã §Ã °Ã Ã °Ã ½Ã Ã ºÃ ¸ Ã Ã Ã ±Ã ¸Ã Ã ºÃ ¾ Ã Ã µÃ »Ã ¸Ã Ã ºÃ ¾ Cacak Ljubic Jelica Ã ÃÃ Ã Ã µÃ ²Ã °Ã Ã ºÃ ¸ Ã ¢ÃÃ Ã Ã µÃ ½Ã ¸Ã Ã ºÃ ¾ Ã ¢Ã µÃ ¼Ã ½Ã ¸Ã Ã ºÃ ¾ Ã Ã °Ã Ã ¸Ã ½Ã Ã ºÃ ¾ Ã Ã Ã ¿Ã Ã ºÃ ¾ Krusevac Trstenik Temnic Rasina Zupa Ã Ã »Ã °Ã ²Ã Ã ºÃ ¸ Ã ÃÃ °Ã ½Ã ¸Ã Ã µÃ ²Ã Ã ºÃ ¾ Ã ÃÃ µÃ ¾Ã ²Ã °Ã Ã ºÃ ¾ Ã Ã µÃ Ã °Ã ²Ã Ã ºÃ ¾ Mlava Branicevo Oreovica Resava Ã Ã °Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã Ã ºÃ ¸ Ã Ã °Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã Ã ºÃ ¾ Ã Ã µÃ ²Ã °Ã Ã ºÃ ¾ Ã Ã ¾Ã ²Ã °Ã Ã ºÃ ¾ Ã Ã °ÃÃ °Ã Ã ¸Ã ½Ã Ã ºÃ ¾ Jagodina Jagodina Levac Jovac Paracin Ã Ã µÃ ¾Ã ³ÃÃ °Ã ´Ã Ã ºÃ ¸ Ã ÃÃ ¾Ã Ã °Ã ½Ã Ã ºÃ ¾ Ã ¡Ã ¼Ã µÃ ´Ã µÃÃ µÃ ²Ã Ã ºÃ ¾ Ã Ã Ã ±Ã ¾Ã ½Ã Ã ºÃ ¾ Ã ÃÃ Ã µÃ ²Ã °Ã Ã ºÃ ¾ Belgrade Grocka Smederevo Dubona Krnjevo Ã Ã ¿Ã »Ã µÃ ½Ã °Ã Ã ºÃ ¸ Ã Ã ¾Ã Ã ¼Ã °ÃÃ Ã ºÃ ¾ Ã Ã µÃ ½Ã Ã °Ã Ã ºÃ ¾ Ã Ã °Ã Ã °Ã ½Ã Ã ºÃ ¾ Ã ÃÃ °Ã ³Ã ÃÃ µÃ ²Ã °Ã Ã ºÃ ¾ Oplenac Kosmaj Vencac Raca Kragujevac Ã Ã ¾Ã Ã µÃÃ Ã ºÃ ¸ Ã ¢Ã °Ã ¼Ã ½Ã °Ã ²Ã Ã ºÃ ¾ Ã Ã ¾Ã ´Ã ³Ã ¾ÃÃ Ã ºÃ ¾ Cer Tamnava Podgorina Ã ¡ÃÃ µÃ ¼Ã Ã ºÃ ¸ Ã ¤ÃÃ Ã Ã ºÃ ¾Ã ³Ã ¾ÃÃ Ã ºÃ ¾ Srem Fruska Gora Ã Ã Ã ¶Ã ½Ã ¾Ã ±Ã °Ã ½Ã °Ã Ã Ã ºÃ ¸ Ã ÃÃ Ã °Ã Ã ºÃ ¾ Ã Ã µÃ »Ã ¾Ã ÃÃ ºÃ ²Ã °Ã ½Ã Ã ºÃ ¾ Ã Ã µÃ »Ã ¸Ã ±Ã »Ã °Ã Ã Ã ºÃ ° Ã ¿Ã µÃ Ã Ã °ÃÃ ° Southern Banat Vrsac Bela Crkva Deliblato Sands Ã ¡Ã µÃ ²Ã µÃÃ ½Ã ¾Ã ±Ã °Ã ½Ã °Ã Ã Ã ºÃ ¸ Ã Ã °Ã ½Ã °Ã Ã Ã ºÃ ¾-Ã ¿Ã ¾Ã Ã ¸Ã Ã ºÃ ¾ Northern Banat Banat-Tisa Ã Ã °Ã »Ã ¸Ã Ã ºÃ ¾ Ã ¥Ã ¾ÃÃ ³Ã ¾Ã Ã ºÃ ¾ Palic Horgos Ã ¡Ã µÃ ²Ã µÃÃ ½Ã ¸ ¦ (1) ÃÃ Ã Ã ¾Ã Ã ºÃ ¾ Ã Ã µÃ Ã ºÃ ¾ Northern Kosovo (1) Istok Pec Ã Ã Ã ¶Ã ½Ã ¸ ¦ (1) Ã Ã °Ã ºÃ ¾Ã ²Ã ¸Ã Ã ºÃ ¾ Ã ÃÃ °Ã Ã ¾Ã ²Ã °Ã Ã ºÃ ¾ Ã ÃÃ ¸Ã ·ÃÃ µÃ ½Ã Ã ºÃ ¾ Ã ¡Ã Ã ²Ã ¾ÃÃ µÃ Ã ºÃ ¾ Ã Ã °Ã »Ã ¸Ã Ã µÃ ²Ã Ã ºÃ ¾ Southern Kosovo (1) Djakovica Orahovac Prizren Suva Reka Malisevo 2. Table wines with geographical indication In Serbian (Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾/K.Ã .) In English (Geographical indication/G.I.) Ã ¢Ã ¸Ã ¼Ã ¾Ã Ã ºÃ ¸ Ã Ã ¸Ã Ã °Ã ²Ã Ã ºÃ ¾-jÃ Ã ¶Ã ½Ã ¾Ã ¼Ã ¾ÃÃ °Ã ²Ã Ã ºÃ ¸ Ã Ã °Ã ¿Ã °Ã ´Ã ½Ã ¾Ã ¼Ã ¾ÃÃ °Ã ²Ã Ã ºÃ ¸ Ã ¨Ã Ã ¼Ã °Ã ´Ã ¸ÃÃ Ã ºÃ ¾-Ã ²Ã µÃ »Ã ¸Ã ºÃ ¾Ã ¼Ã ¾ÃÃ °Ã ²Ã Ã ºÃ ¸ Ã Ã ¾Ã Ã µÃÃ Ã ºÃ ¸ Ã ¡ÃÃ µÃ ¼Ã Ã ºÃ ¸ Ã Ã °Ã ½Ã °Ã Ã Ã ºÃ ¸ Ã ¡Ã Ã ±Ã ¾Ã Ã ¸Ã Ã ºÃ ¾-Ã Ã ¾ÃÃ ³Ã ¾Ã Ã ºÃ ° Ã ¿Ã µÃ Ã Ã °ÃÃ ° Ã Ã ¾Ã Ã ¾Ã ²Ã Ã ºÃ ¾-Ã ¼Ã µÃ Ã ¾Ã Ã ¸ÃÃ Ã ºÃ ¸ (2) Timok Nisava-Juzna Morava Zapadna Morava Sumadija-Velika Morava Cer Srem Banat Subotica-Horgos Sands Kosovo-Metohija (2) (B)  SPIRIT DRINKS ORIGINATING IN SERBIA 1. Fruit spirit Ã ¡ÃÃ ¿Ã Ã ºÃ ° Ã ÃÃ ¸Ã ²Ã ¾Ã ²Ã ¸Ã Ã ° (Srpska sljivovica) 2. Wine spirit Ã Ã ¾Ã ·Ã ¾Ã ²Ã °Ã Ã ° Ã ¸Ã · Ã Ã ¾Ã ¼Ã ¾ÃÃ °Ã ²ÃÃ ° (Lozovaca iz Pomoravlja) Ã ÃÃ Ã °Ã Ã ºÃ ° Ã »Ã ¾Ã ·Ã ¾Ã ²Ã °Ã Ã ° (Vrsacka lozovaca) Ã ¢Ã ¸Ã ¼Ã ¾Ã Ã ºÃ ° Ã »Ã ¾Ã ·Ã ¾Ã ²Ã °Ã Ã ° (Timocka lozovaca) Ã ¡Ã ¼Ã µÃ ´Ã µÃÃ µÃ ²Ã Ã ºÃ ° Ã »Ã ¾Ã ·Ã ¾Ã ²Ã °Ã Ã ° (Smederevska lozovaca) Ã ÃÃ Ã °Ã Ã ºÃ ° Ã ºÃ ¾Ã ¼Ã ¾Ã ²Ã ¸Ã Ã ° (Vrsacka komovica) Ã Ã Ã ¿Ã Ã ºÃ ° Ã ºÃ ¾Ã ¼Ã ¾Ã ²Ã ¸Ã Ã ° (Zupska komovica) Ã Ã °Ã Ã ÃÃ µÃ ±Ã °Ã Ã ºÃ ° Ã ºÃ ¾Ã ¼Ã ¾Ã ²Ã ¸Ã Ã ° (Jastrebacka komovica) 3. Other spirit drinks Ã ¨Ã Ã ¼Ã °Ã ´Ã ¸ÃÃ Ã ºÃ ¸ Ã Ã °Ã (Sumadijski caj) Ã Ã ¸Ã ½Ã Ã ÃÃ ° Ã ¸Ã · Ã ¨Ã Ã ¼Ã °Ã ´Ã ¸ÃÃ µ (Lincura iz Sumadije) Ã Ã ¸ÃÃ ¾Ã Ã Ã ºÃ ° Ã »Ã ¸Ã ½Ã Ã ÃÃ ° (Pirotska lincura) Ã ¢ÃÃ °Ã ²Ã °ÃÃ ¸Ã Ã ° Ã Ã ° Ã ¥Ã ¾Ã ¼Ã ¾ÃÃ ° (Travarica sa Homolja) Ã ¢ÃÃ °Ã ²Ã °ÃÃ ¸Ã Ã ° Ã ¸Ã · Ã ¢Ã ¾Ã ¿Ã »Ã ¸Ã Ã µ (Travarica iz Toplice) Ã Ã »Ã µÃ ºÃ ¾Ã ²Ã °Ã Ã ° Ã Ã °ÃÃ ¸Ã ½Ã ° Ã Ã °Ã Ã Ã ° (Klekovaca Bajina Basta) (1) Kosovo under United Nations Security Council Resolution 1244 (2) Kosovo under United Nations Security Council Resolution 1244 APPENDIX 2 LIST OF TRADITIONAL EXPRESSIONS AND QUALITY TERMS FOR WINE IN THE COMMUNTY (as referred to in Articles 4 and 7 of Annex II of Protocol 2) PART A: IN THE COMMUNITY Traditional expressions Wines concerned Wine category Language CZECH REPUBLIC pozdnÃ ­ sbÃ r All Quality wine psr Czech archivnÃ ­ vÃ ­no All Quality wine psr Czech panenskÃ © vÃ ­no All Quality wine psr Czech GERMANY QualitÃ ¤tswein All Quality wine psr German QualitÃ ¤tswein garantierten Ursprungs/Q.g.U All Quality wine psr German QualitÃ ¤tswein mit PrÃ ¤dikÃ ¤t/at/Q.b.A.m.Pr/PrÃ ¤dikatswein All Quality wine psr German QualitÃ ¤tsschaumwein garantierten Ursprungs/Q.g.U All Quality sparkling wine psr German Auslese All Quality wine psr German Beerenauslese All Quality wine psr German Eiswein All Quality wine psr German Kabinett All Quality wine psr German SpÃ ¤tlese All Quality wine psr German Trockenbeerenauslese All Quality wine psr German Landwein All Table wine with GI Affentaler Altschweier, BÃ ¼hl, Eisental, Neusatz/BÃ ¼hl, BÃ ¼hlertal, Neuweier/Baden-Baden Quality wine psr German Badisch Rotgold Baden Quality wine psr German Ehrentrudis Baden Quality wine psr German Hock Rhein, Ahr, Hessische BergstraÃ e, Mittelrhein, Nahe, Rheinhessen, Pfalz, Rheingau Table wine with GI Quality wine psr German Klassik/Classic All Quality wine psr German Liebfrau(en)milch Nahe, Rheinhessen, Pfalz, Rheingau Quality wine psr German Riesling-HochgewÃ ¤chs All Quality wine psr German Schillerwein WÃ ¼rttemberg Quality wine psr German WeiÃ herbst All Quality wine psr German Winzersekt All Quality sparkling wine psr German GREECE Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¹Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (Ã Ã Ã ) (Appellation dorigine controlÃ ©e) All Quality wine psr Greek Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¹Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  (Ã Ã Ã Ã ) (Appellation dorigine de qualitÃ © supÃ ©rieure) All Quality wine psr Greek Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  (Vin doux naturel) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphne de Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne de CÃ ©phalonie), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã ±Ã Ã ½Ã ­Ã  (DafnÃ ¨s), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) Quality liqueur wine psr Greek Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã  (Vin naturellement doux) Vins de paille: Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (de CÃ ©phalonie), Ã Ã ±Ã Ã ½Ã ­Ã  (de DafnÃ ¨s), Ã Ã ®Ã ¼Ã ½Ã ¿Ã (de Lemnos), Ã Ã ±Ã Ã Ã Ã ½ (de Patras), Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (de Rion de Patras), Ã ¡Ã Ã ´Ã ¿Ã (de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã (de Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (de Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) Quality wine psr Greek Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · (Onomasia kata paradosi) All Table wine with GI Greek Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (vins de pays) All Table wine with GI Greek Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis) All Quality wine psr, Table wine with GI Greek Ã Ã ¼ÃÃ ­Ã »Ã ¹ (Ampeli) All Quality wine psr, Table wine with GI Greek Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Ã µÃ ) (Ampelonas Ã ¨s) All Quality wine psr, Table wine with GI Greek Ã Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko) All Quality wine psr, Table wine with GI Greek Ã Ã ¬Ã ²Ã ± (Cava) All Table wine with GI Greek Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ ºÃ Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ  (Grand Cru) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos) Quality liqueur wine psr Greek Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¬ Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Grand rÃ ©serve) All Quality wine psr, Quality liqueur wine psr Greek Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro) All Quality wine psr, Table wine with GI Greek Ã Ã Ã ®Ã ¼Ã ± (Ktima) All Quality wine psr, Table wine with GI Greek Ã Ã ¹Ã ±Ã Ã Ã Ã  (Liastos) All Quality wine psr, Table wine with GI Greek Ã Ã µÃ Ã Ã Ã ¹ (Metochi) All Quality wine psr, Table wine with GI Greek Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) All Quality wine psr, Table wine with GI Greek Ã Ã ¬Ã ¼Ã ± (Nama) All Quality wine psr, Table wine with GI Greek Ã Ã Ã Ã Ã ­Ã Ã ¹ (Nychteri) Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Quality wine psr Greek Ã Ã Ã µÃ ¹Ã ½Ã  Ã ºÃ Ã ®Ã ¼Ã ± (Orino Ktima) All Quality wine psr, Table wine with GI Greek Ã Ã Ã µÃ ¹Ã ½Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Orinos Ampelonas) All Quality wine psr, Table wine with GI Greek Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) All Quality wine psr, Table wine with GI Greek Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (RÃ ©serve) All Quality wine psr, quality liqueur wine psr Greek Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¸Ã µÃ ¯Ã  Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Vieille rÃ ©serve) All Quality liqueur wine psr Greek Ã Ã µÃ Ã ½Ã Ã ­Ã ± (Verntea) Ã Ã ¬Ã ºÃ Ã ½Ã ¸Ã ¿Ã  Table wine with GI Greek Vinsanto Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Quality wine psr, quality liqueur wine psr Greek SPAIN Denominacion de origen (DO) All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Spanish Denominacion de origen calificada (DOCa) All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Spanish Vino dulce natural All Quality liquor wine psr Spanish Vino generoso (1) Quality liquor wine psr Spanish Vino generoso de licor (2) Quality liquor wine psr Spanish Vino de la Tierra Tous Table wine with GI Aloque DO ValdepeÃ ±as Quality wine psr Spanish Amontillado DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles Quality liqueur wine psr Spanish AÃ ±ejo All Quality wine psr Table wine with GI Spanish AÃ ±ejo DO Malaga Quality liqueur wine psr Spanish Chacoli/Txakolina DO Chacoli de Bizkaia DO Chacoli de Getaria DO Chacoli de Alava Quality wine psr Spanish ClÃ ¡sico DO Abona DO El Hierro DO Lanzarote DO La Palma DO Tacoronte-Acentejo DO Tarragona DO Valle de GÃ ¼imar DO Valle de la Orotava DO Ycoden-Daute-Isora Quality wine psr Spanish Cream DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr English Criadera DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Criaderas y Soleras DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Crianza All Quality wine psr Spanish Dorado DO Rueda DO Malaga Quality liqueur wine psr Spanish Fino DO Montilla Moriles DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda Quality liqueur wine psr Spanish Fondillon DO Alicante Quality wine psr Spanish Gran Reserva All quality wines psr Cava Quality wine psr Quality sparkling wine psr Spanish LÃ ¡grima DO MÃ ¡laga Quality liqueur wine psr Spanish Noble All Quality wine psr Table wine with GI Spanish Noble DO Malaga Quality liqueur wine psr Spanish Oloroso DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla- Moriles Quality liqueur wine psr Spanish Pajarete DO MÃ ¡laga Quality liqueur wine psr Spanish PÃ ¡lido DO Condado de Huelva DO Rueda DO MÃ ¡laga Quality liqueur wine psr Spanish Palo Cortado DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla- Moriles Quality liqueur wine psr Spanish Primero de cosecha DO Valencia Quality wine psr Spanish Rancio All Quality wine psr, Quality liqueur wine psr Spanish Raya DO Montilla-Moriles Quality liquor wine psr Spanish Reserva All Quality wine psr Spanish Sobremadre DO vinos de Madrid Quality wine psr Spanish Solera DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Superior All Quality wine psr Spanish TrasaÃ ±ejo DO MÃ ¡laga Quality liqueur wine psr Spanish Vino Maestro DO MÃ ¡laga Quality liqueur wine psr Spanish Vendimia inicial DO Utiel-Requena Quality wine psr Spanish Viejo All Quality wine psr, Quality liqueur wine psr, Table wine with GI Spanish Vino de tea DO La Palma Quality wine psr Spanish FRANCE Appellation dorigine contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr French Appellation contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Appellation dorigine Vin DÃ ©limitÃ © de qualitÃ © supÃ ©rieure All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr French Vin doux naturel AOC Banyuls, Banyuls Grand Cru, Muscat de Frontignan, Grand Roussillon, Maury, Muscat de Beaume de Venise, Muscat du Cap Corse, Muscat de Lunel, Muscat de Mireval, Muscat de Rivesaltes, Muscat de St Jean de Minervois, Rasteau, Rivesaltes Quality wine psr French Vin de pays All Table wine with GI French AmbrÃ © All Quality liqueur wine psr, table wine with GI French ChÃ ¢teau All Quality wine psr, Quality liqueur wine psr, quality sparkling wine psr French Clairet AOC Bourgogne AOC Bordeaux Quality wine psr French Claret AOC Bordeaux Quality wine psr French Clos All Quality wine psr, quality sparkling wine psr, quality liqueur wine psr French Cru Artisan AOC MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe Quality wine psr French Cru Bourgeois AOC MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe Quality wine psr French Cru ClassÃ ©, Ã ©ventuellement prÃ ©cÃ ©dÃ © de: Grand, Premier Grand, DeuxiÃ ¨me, TroisiÃ ¨me, QuatriÃ ¨me, CinquiÃ ¨me. AOC CÃ ´tes de Provence, Graves, St Emilion Grand Cru, Haut-MÃ ©doc, Margaux, St Julien, Pauillac, St EstÃ ¨phe, Sauternes, Pessac LÃ ©ognan, Barsac Quality wine psr French Edelzwicker AOC Alsace Quality wine psr German Grand Cru AOC Alsace, Banyuls, Bonnes Mares, Chablis, Chambertin, Chapelle Chambertin, Chambertin Clos-de-BÃ ¨ze, Mazoyeres ou Charmes Chambertin, LatriciÃ ¨res-Chambertin, Mazis Chambertin, Ruchottes Chambertin, Griottes-Chambertin,Clos de la Roche, Clos Saint Denis, Clos de Tart, Clos de Vougeot, Clos des Lambray, Corton, Corton Charlemagne, Charlemagne, EchÃ ©zeaux, Grand EchÃ ©zeaux, La Grande Rue, Montrachet, Chevalier-Montrachet, BÃ ¢tard-Montrachet, Bienvenues-BÃ ¢tard-Montrachet, Criots-BÃ ¢tard-Montrachet, Musigny, RomanÃ ©e St Vivant, Richebourg, RomanÃ ©e-Conti, La RomanÃ ©e, La TÃ ¢che, St Emilion Quality wine psr French Grand Cru Champagne Quality sparkling wine psr French Hors dÃ ¢ge AOC Rivesaltes Quality liqueur wine psr French Passe-tout-grains AOC Bourgogne Quality wine psr French Premier Cru AOC Aloxe Corton, Auxey Duresses, Beaune, Blagny, Chablis, Chambolle Musigny, Chassagne Montrachet, Champagne,, CÃ ´tes de Brouilly,, Fixin, Gevrey Chambertin, Givry, Ladoix, Maranges, Mercurey, Meursault, MonthÃ ©lie, Montagny, Morey St Denis, Musigny, Nuits, Nuits-Saint-Georges, Pernand-Vergelesses, Pommard, Puligny-Montrachet,, Rully, Santenay, Savigny-les-Beaune,St Aubin, Volnay, Vougeot, Vosne-RomanÃ ©e Quality wine psr, quality sparkling wine psr French Primeur All Quality wine psr, table wine with GI French Rancio AOC Grand Roussillon, Rivesaltes, Banyuls, Banyuls grand cru, Maury, Clairette du Languedoc, Rasteau Quality liqueur wine psr French SÃ ©lection de grains nobles AOC Alsace, Alsace Grand cru, Monbazillac, Graves supÃ ©rieures, Bonnezeaux, JuranÃ §on, CÃ ©rons, Quarts de Chaume, Sauternes, Loupiac, CÃ ´teaux du Layon, Barsac, Ste Croix du Mont, Coteaux de lAubance, Cadillac Quality wine psr French Sur Lie AOC Muscadet, Muscadet Coteaux de la Loire, Muscadet-CÃ ´tes de Grandlieu, Muscadet- SÃ ¨vres et Maine, AOVDQS Gros Plant du Pays Nantais, VDT avec IG Vin de pays dOc et Vin de pays des Sables du Golfe du Lion Quality wine psr, Table wine with GI French TuilÃ © AOC Rivesaltes Quality liqueur wine psr French Vendanges tardives AOC Alsace, JuranÃ §on Quality wine psr French Villages AOC Anjou, Beaujolais, CÃ ´te de Beaune, CÃ ´te de Nuits, CÃ ´tes du RhÃ ´ne, CÃ ´tes du Roussillon, MÃ ¢con Quality wine psr French Vin de paille AOC CÃ ´tes du Jura, Arbois, LEtoile, Hermitage Quality wine psr French Vin jaune AOC du Jura (CÃ ´tes du Jura, Arbois, LEtoile, ChÃ ¢teau-ChÃ ¢lon) Quality wine psr French ITALY Denominazione di Origine Controllata/D.O.C. All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr, Partial fermented grape musts with GI Italian Denominazione di Origine Controllata e Garantita/D.O.C.G. All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr, Partial fermented grape musts with GI Italian Vino Dolce Naturale All Quality wine psr, quality liqueur wine psr Italian Inticazione geografica tipica (IGT) All Table wine, vin de pays, wine of over-ripe grapes and grape must partially fermented with GI Italian Landwein Wine with GI of the autonomous province of Bolzano Table wine, vin de pays, wine of over-ripe grapes and grape must partially fermented with GI German Vin de pays Wine with GI of Aosta region Table wine, vin de pays, wine of over-ripe grapes and grape must partially fermented with GI French Alberata o vigneti ad alberata DOC Aversa Quality wine psr, quality sparkling wine psr Italian Amarone DOC Valpolicella Quality wine psr Italian Ambra DOC Marsala Quality wine psr Italian Ambrato DOC Malvasia delle Lipari DOC Vernaccia di Oristano Quality wine psr, quality liqueur wine psr Italian Annoso DOC Controguerra Quality wine psr Italian Apianum DOC Fiano di Avellino Quality wine psr Latin Auslese DOC Caldaro e Caldaro classico- Alto Adige Quality wine psr German Barco Reale DOC Barco Reale di Carmignano Quality wine psr Italian Brunello DOC Brunello di Montalcino Quality wine psr Italian Buttafuoco DOC OltrepÃ ² Pavese Quality wine psr, quality semi sparkling wine psr Italian Cacce mitte DOC Cacce Mitte di Lucera Quality wine psr Italian Cagnina DOC Cagnina di Romagna Quality wine psr Italian Cannellino DOC Frascati Quality wine psr Italian Cerasuolo DOC Cerasuolo di Vittoria DOC Montepulciano dAbruzzo Quality wine psr Italian Chiaretto All Quality wine psr, quality sparkling wine psr, quality liqueur wine psr, Table wine with GI Italian Ciaret DOC Monferrato Quality wine psr Italian ChÃ ¢teau DOC de la rÃ ©gion Valle dAosta Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr French Classico All Quality wine psr, quality semi sparkling wine psr, quality liqueur wine psr Italian Dunkel DOC Alto Adige DOC Trentino Quality wine psr German Est!Est!!Est!!! DOC Est!Est!!Est!!! di Montefiascone Quality wine psr, quality sparkling wine psr Latin Falerno DOC Falerno del Massico Quality wine psr Italian Fine DOC Marsala Quality liqueur wine psr Italian Fior dArancio DOC Colli Euganei Quality wine psr, quality sparkling wine psr, Table wine with GI Italian Falerio DOC Falerio dei colli Ascolani Quality wine psr Italian FlÃ ©tri DOC Valle dAosta o VallÃ ©e dAoste Quality wine psr Italian Garibaldi Dolce (ou GD) DOC Marsala Quality liqueur wine psr Italian Governo alluso toscano DOCG Chianti/Chianti Classico IGT Colli della Toscana Centrale Quality wine psr, Table wine with GI Italian Gutturnio DOC Colli Piacentini Quality wine psr, qualityn semi-sparkling wine psr Italian Italia Particolare (ou IP) DOC Marsala Quality liqueur wine psr Italian Klassisch/Klassisches Ursprungsgebiet DOC Caldaro DOC Alto Adige (avec la dÃ ©nomination Santa Maddalena e Terlano) Quality wine psr German Kretzer DOC Alto Adige DOC Trentino DOC Teroldego Rotaliano Quality wine psr German Lacrima DOC Lacrima di Morro dAlba Quality wine psr Italian Lacryma Christi DOC Vesuvio Quality wine psr, quality liqueur wine psr Italian Lambiccato DOC Castel San Lorenzo Quality wine psr Italian London Particolar (ou LP ou Inghilterra) DOC Marsala Quality liqueur wine psr Italian Morellino DOC Morellino di Scansano Quality wine psr Italian Occhio di Pernice DOC Bolgheri, Vin Santo Di Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Cortona, Elba, Montecarlo, Monteregio di Massa Maritima, San Gimignano, SantAntimo, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano Quality wine psr Italian Oro DOC Marsala Quality liqueur wine psr Italian Pagadebit DOC pagadebit di Romagna Quality wine psr, quality liqueur wine psr Italian Passito All Quality wine psr, quality liqueur wine psr, table wine with GI Italian Ramie DOC Pinerolese Quality wine psr Italian Rebola DOC Colli di Rimini Quality wine psr Italian Recioto DOC Valpolicella DOC Gambellara DOCG Recioto di Soave Quality wine psr, quality sparkling wine psr Italian Riserva All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Italian Rubino DOC Garda Colli Mantovani DOC Rubino di Cantavenna DOC Teroldego Rotaliano DOC Trentino Quality wine psr Italian Rubino DOC Marsala Quality liqueur wine psr Italian Sangue di Giuda DOC OltrepÃ ² Pavese Quality wine psr, quality semi sparkling wine psr Italian Scelto All Quality wine psr Italian SciacchetrÃ DOC Cinque Terre Quality wine psr Italian Sciac-trÃ DOC Pornassio o Ormeasco di Pornassio Quality wine psr Italian Sforzato, SfursÃ t DO Valtellina Quality wine psr Italian SpÃ ¤tlese DOC/IGT de Bolzano Quality wine psr, Table wine with GI German Soleras DOC Marsala Quality liqueur wine psr Italian Stravecchio DOC Marsala Quality liqueur wine psr Italian Strohwein DOC/IGT de Bolzano Quality wine psr, Table wine with GI German Superiore All Quality wine psr, Quality sparkling wine psr, Quality semi-sparkling wine psr, Quality liqueur wine psr, Italian Superiore Old Marsala (ou SOM) DOC Marsala Quality liqueur wine psr Italian Torchiato DOC Colli di Conegliano Quality wine psr Italian Torcolato DOC Breganze Quality wine psr Italian Vecchio DOC Rosso Barletta, Aglianico del Vuture, Marsala, Falerno del Massico Quality wine psr, quality liqueur wine psr Italian Vendemmia Tardiva All Quality wine psr, quality semi sparkling wine psr, table wine with GI Italian Verdolino All Quality wine psr, Table wine with GI Italian Vergine DOC Marsala DOC Val di Chiana Quality wine psr, quality liqueur wine psr Italian Vermiglio DOC Colli dell Etruria Centrale Quality liqueur wine psr Italian Vino Fiore All Quality wine psr Italian Vino Nobile Vino Nobile di Montepulciano Quality wine psr Italian Vino Novello o Novello All Quality wine psr, Table wine with GI Italian Vin santo/Vino Santo/Vinsanto DOC et DOCG Bianco dellEmpolese, Bianco della Valdinievole, Bianco Pisano di San TorpÃ ©, Bolgheri, Candia dei Colli Apuani, Capalbio, Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Colli del Trasimeno, Colli Perugini, Colli Piacentini, Cortona, Elba, Gambellera, Montecarlo, Monteregio di Massa Maritima, Montescudaio, Offida, Orcia, Pomino, San Gimignano, SanAntimo, Val dArbia, Val di Chiana, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano, Trentino Quality wine psr Italian Vivace All Quality wine psr, quality liqueur wine psr, table wine with GI Italian CYPRUS Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  (Ã Ã Ã Ã ) All Quality wine psr Greek Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional Wine) All Table wine with GI Greek Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) All Quality wine psr and table wine with GI Greek Ã Ã Ã ®Ã ¼Ã ± (Ktima) All Quality wine psr and table wine with GI Greek Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (-Ã µÃ ) (Ampelonas (-es)) All Quality wine psr and table wine with GI Greek Ã Ã ¿Ã ½Ã ® (Moni) All Quality wine psr and table wine with GI Greek LUXEMBOURG Marque nationale All Quality wine psr, quality sparkling wine psr French Appellation contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr French Appellation dorigine controlÃ ©e All Quality wine psr, quality sparkling wine psr French Vin de pays All Table wine with GI French Grand premier cru All Quality wine psr French Premier cru All Quality wine psr French Vin classÃ © All Quality wine psr French ChÃ ¢teau All Quality wine psr, quality sparkling wine psr French HUNGARY minÃ sÃ ©gi bor All Quality wine psr Hungarian kÃ ¼lÃ ¶nleges minÃ sÃ ©gÃ ± bor All Quality wine psr Hungarian fordÃ ­tÃ ¡s Tokaj/-i Quality wine psr Hungarian mÃ ¡slÃ ¡s Tokaj/-i Quality wine psr Hungarian szamorodni Tokaj/-i Quality wine psr Hungarian aszÃ º ¦ puttonyos, completed by the numbers 3-6 Tokaj/-i Quality wine psr Hungarian aszÃ ºeszencia Tokaj/-i Quality wine psr Hungarian eszencia Tokaj/-i Quality wine psr Hungarian TÃ ¡jbor All Table wine with GI Hungarian BikavÃ ©r Eger, SzekszÃ ¡rd Quality wine psr Hungarian kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian muzeÃ ¡lis bor All Quality wine psr Hungarian Siller All Table wine with GI, and quality wine psr Hungarian AUSTRIA QualitÃ ¤tswein All Quality wine psr German QualitÃ ¤tswein besonderer Reife und Leseart/PrÃ ¤dikatswein All Quality wine psr German QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer All Quality wine psr German Ausbruch/Ausbruchwein All Quality wine psr German Auslese/Auslesewein All Quality wine psr German Beerenauslese (wein) All Quality wine psr German Eiswein All Quality wine psr German Kabinett/Kabinettwein All Quality wine psr German Schilfwein All Quality wine psr German SpÃ ¤tlese/SpÃ ¤tlesewein All Quality wine psr German Strohwein All Quality wine psr German Trockenbeerenauslese All Quality wine psr German Landwein All Table wine with GI Ausstich All Quality wine psr and table wine with GI German Auswahl All Quality wine psr and table wine with GI German Bergwein All Quality wine psr and table wine with GI German Klassik/Classic All Quality wine psr German Erste Wahl All Quality wine psr and table wine with GI German Hausmarke All Quality wine psr and table wine with GI German Heuriger All Quality wine psr and table wine with GI German JubilÃ ¤umswein All Quality wine psr and table wine with GI German Reserve All Quality wine psr German Schilcher Steiermark Quality wine psr and table wine with GI German Sturm All Partial fermented grape must with GI German PORTUGAL DenominaÃ §Ã £o de origem (DO) All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Portuguese DenominaÃ §Ã £o de origem controlada (DOC) All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Portuguese IndicaÃ §Ã £o de proveniencia regulamentada (IPR) All Quality wine psr, quality sparkling wine psr, quality semi sparkling wine psr, quality liqueur wine psr Portuguese Vinho doce natural All Quality liqueur wine psr Portuguese Vinho generoso DO Porto, Madeira, Moscatel de SetÃ ºbal, Carcavelos Quality liqueur wine psr Portuguese Vinho regional All Table wine with GI Portuguese Canteiro DO Madeira Quality liqueur wine psr Portuguese Colheita Seleccionada All Quality wine psr, Table wine with GI Portuguese Crusted/Crusting DO Porto Quality liqueur wine psr English Escolha All Quality wine psr, Table wine with GI Portuguese Escuro DO Madeira Quality liqueur wine psr Portuguese Fino DO Porto DO Madeira Quality liqueur wine psr Portuguese Frasqueira DO Madeira Quality liqueur wine psr Portuguese Garrafeira All Quality wine psr, Table wine with GI Quality liqueur wine psr Portuguese LÃ ¡grima DO Porto Quality liqueur wine psr Portuguese Leve Table wine with GI Estremadura and Ribatejano DO Madeira, DO Porto Table wine with GI Quality liqueur wine psr Portuguese Nobre DO DÃ £o Quality wine psr Portuguese Reserva All Quality wine psr, quality liqueur wine psr, quality sparkling wine psr, table wine with GI Portuguese Reserva velha (or grande reserva) DO Madeira Quality sparkling wine psr, quality liqueur wine psr Portuguese Ruby DO Porto Quality liqueur wine psr English Solera DO Madeira Quality liqueur wine psr Portuguese Super reserve All Quality sparkling wine psr Portuguese Superior All Quality wine psr, quality liqueur wine psr, table wine with GI Portuguese Tawny DO Porto Quality liqueur wine psr English Vintage supplemented by Late Bottle (LBV) ou Character DO Porto Quality liqueur wine psr English Vintage DO Porto Quality liqueur wine psr English SLOVENIA Penina All Quality sparkling wine psr Slovenian pozna trgatev All Quality wine psr Slovenian Izbor All Quality wine psr Slovenian jagodni izbor All Quality wine psr Slovenian suhi jagodni izbor All Quality wine psr Slovenian ledeno vino All Quality wine psr Slovenian arhivsko vino All Quality wine psr Slovenian mlado vino All Quality wine psr Slovenian CviÃ ek Dolenjska Quality wine psr Slovenian Teran Kras Quality wine psr Slovenian SLOVAKIA ForditÃ ¡Ã ¡ Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak MÃ ¡Ã ¡lÃ ¡Ã ¡ Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak SamorodnÃ © Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak vÃ ½ber ¦ putÃ ovÃ ½, completed by the numbers 3-6 Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak vÃ ½berovÃ ¡ esencia Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak Esencia Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak BULGARIA Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã ) (guaranteed appellation of origin) All Quality wine psr, quality semi-sparkling wine psr, quality sparkling wine psr and quality liqueur wine psr Bulgarian Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã ) (guaranteed appellation of origin) All Quality wine psr, quality semi-sparkling wine psr, quality sparkling wine psr and quality liqueur wine psr Bulgarian Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã Ã ) (guaranteed and controlled appellation of origin) All Quality wine psr, quality semi-sparkling wine psr, quality sparkling wine psr and quality liqueur wine psr Bulgarian Ã Ã »Ã °Ã ³Ã ¾ÃÃ ¾Ã ´Ã ½Ã ¾ Ã Ã »Ã °Ã ´Ã ºÃ ¾ Ã ²Ã ¸Ã ½Ã ¾ (Ã Ã ¡Ã ) (noble sweet wine) All Quality liqueur wine psr Bulgarian ÃÃ µÃ ³Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ (Regional wine) All Table wine with GI Bulgarian Ã Ã ¾Ã ²Ã ¾ (young) All Quality wine psr Table wine with GI Bulgarian Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ (premium) All Table wine with GI Bulgarian Ã Ã µÃ ·Ã µÃÃ ²Ã ° (reserve) All Quality wine psr Table wine with GI Bulgarian Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ ÃÃ µÃ ·Ã µÃÃ ²Ã ° (premium reserve) All Table wine with GI Bulgarian Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° ÃÃ µÃ ·Ã µÃÃ ²Ã ° (special reserve) All Quality wine psr Bulgarian Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° Ã Ã µÃ »Ã µÃ ºÃ Ã ¸Ã  (special selection) All Quality wine psr Bulgarian Ã Ã ¾Ã »Ã µÃ ºÃ Ã ¸Ã ¾Ã ½Ã ½Ã ¾ (collection) All Quality wine psr Bulgarian Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ Ã ¾Ã Ã º, Ã ¸Ã »Ã ¸ Ã ¿Ã ÃÃ ²Ã ¾ Ã ·Ã °ÃÃ µÃ ¶Ã ´Ã °Ã ½Ã µ Ã ² Ã ±Ã Ã Ã ²Ã ° (premium oak) All Quality wine psr Bulgarian Ã Ã µÃÃ ¸Ã Ã ±Ã ° Ã ½Ã ° Ã ¿ÃÃ µÃ ·ÃÃ Ã »Ã ¾ Ã ³ÃÃ ¾Ã ·Ã ´Ã µ (vintage of overripe grapes) All Quality wine psr Bulgarian Ã Ã ¾Ã ·Ã µÃ ½Ã Ã °Ã »Ã µÃ (Rosenthaler) All Quality wine psr Bulgarian ROMANIA Vin cu denumire de origine controlatÃ  (D.O.C.) All Quality wine psr Romanian Cules la maturitate deplinÃ  (C.M.D.) All Quality wine psr Romanian Cules tÃ ¢rziu (C.T.) All Quality wine psr Romanian Cules la Ã ®nnobilarea boabelor (C.I.B.) All Quality wine psr Romanian Vin cu indicaÃ ie geograficÃ  All Table wine with GI Romanian RezervÃ  All Quality wine psr Romanian Vin de vinotecÃ  All Quality wine psr Romanian PART B: IN SERBIA List of specific traditional expressions for wine Specific traditional expressions Wine concerned Wine category Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾/K.Ã . (Kontrolisano poreklo/K.P.) All Table wine with a geographical indication (produced in a region) Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾ Ã ¸ Ã ºÃ ²Ã °Ã »Ã ¸Ã Ã µÃ /K.Ã .K. (Kontrolisano poreklo i kvalitet/K.P.K.) All Quality wine psr (produced in a specified region) Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸Ã Ã °Ã ½Ã ¾ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã ¾ Ã ¸ Ã ³Ã °ÃÃ °Ã ½Ã Ã ¾Ã ²Ã °Ã ½ Ã ºÃ ²Ã °Ã »Ã ¸Ã Ã µÃ /K.Ã .Ã . (Kontorlisano poreklo i garantovan kvalitet/K.P.G.) All (High) quality wine psr (produced in a sub-region) List of complementary traditional expressions for wine Complementary traditional expressions Wine concerned Wine category Language Ã ¡Ã ¾Ã ¿Ã Ã Ã ²Ã µÃ ½Ã ° Ã ±Ã µÃÃ ±Ã ° (Production from own vineyards) All Table wine with a GI, quality wine psr, quality semi-sparkling wine psr, quality sparkling wine psr and quality liqueur wine psr Serbian Ã ÃÃ Ã ¸Ã ²Ã Ã ºÃ ¾ Ã ²Ã ¸Ã ½Ã ¾ (Reserve) All Quality wine psr Serbian Ã Ã °Ã Ã ½Ã ° Ã ±Ã µÃÃ ±Ã ° (Late harvest) All Quality wine psr Serbian Ã ¡Ã Ã ²Ã °ÃÃ °Ã º (Overripe grapes) All Quality wine psr Serbian Ã Ã »Ã °Ã ´Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ (Young wine) All Table wine with a GI, quality wine psr Serbian (1) The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 8 of Council Regulation (EC) No 1493/1999. (2) The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 11 of Council Regulation (EC) No 1493/1999. APPENDIX 3 LIST OF CONTACT POINTS As referred to in Article 12 of Annex II of Protocol 2 (a) Serbia Ministry of Agriculture, Forestry and Water Management Nemanjina 22-26 11000 Beograd Serbia Telephone: +381 11 3611880 Fax +381 11 3631652 e-mail: m.davidovic@minpolj.sr.gov.yu (b) Community European Commission Directorate-General for Agriculture and Rural Development Directorate B International Affairs II Head of Unit B.2 Enlargement B-1049 Bruxelles/Brussel Belgium Telephone: +32 2 299 11 11 Fax +32 2 296 62 92 e-mail: AGRI-EC-Serbia-winetrade@ec.europa.eu PROTOCOL 3 concerning the definition of the concept of originating products and methods of administrative cooperation for the application of the provisions of this agreement between the Community and Serbia TABLE OF CONTENTS TITLE I GENERAL PROVISIONS Article 1 Definitions TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements Article 3 Cumulation in the Community Article 4 Cumulation in Serbia Article 5 Wholly obtained products Article 6 Sufficiently worked or processed products Article 7 Insufficient working or processing Article 8 Unit of qualification Article 9 Accessories, spare parts and tools Article 10 Sets Article 11 Neutral elements TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality Article 13 Direct transport Article 14 Exhibitions TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties TITLE V PROOF OF ORIGIN Article 16 General requirements Article 17 Procedure for the issue of a movement certificate EUR.1 Article 18 Movement certificates EUR.1 issued retrospectively Article 19 Issue of a duplicate movement certificate EUR.1 Article 20 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously Article 21 Accounting segregation Article 22 Conditions for making out an invoice declaration Article 23 Approved exporter Article 24 Validity of proof of origin Article 25 Submission of proof of origin Article 26 Importation by instalments Article 27 Exemptions from proof of origin Article 28 Supporting documents Article 29 Preservation of proof of origin and supporting documents Article 30 Discrepancies and formal errors Article 31 Amounts expressed in euro TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 32 Mutual assistance Article 33 Verification of proofs of origin Article 34 Dispute settlement Article 35 Penalties Article 36 Free zones TITLE VII CEUTA AND MELILLA Article 37 Application of this Protocol Article 38 Special conditions TITLE VIII FINAL PROVISIONS Article 39 Amendments to this Protocol LIST OF ANNEXES Annex I: Introductory notes to the list in Annex II Annex II: List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status Annex III: Specimens of movement certificate EUR.1 and application for a movement certificate EUR.1 Annex IV: Text of the invoice declaration Annex V: Products excluded from the cumulation provided for in Article 3 and Article 4 JOINT DECLARATIONS Joint declaration concerning the Principality of Andorra Joint declaration concerning the Republic of San Marino TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or in Serbia in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or in Serbia; (h) value of originating materials means the value of such materials as defined in (g) applied mutatis mutandis; (i) value added shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries referred to in Articles 3 and 4 or, where the customs value is not known or cannot be ascertained, the first ascertainable price paid for the materials in the Community or in Serbia; (j) chapters and headings mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Protocol as the Harmonised System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of implementing this Agreement, the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 5; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 6. 2. For the purpose of implementing this Agreement, the following products shall be considered as originating in Serbia: (a) products wholly obtained in Serbia within the meaning of Article 5; (b) products obtained in Serbia incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Serbia within the meaning of Article 6. Article 3 Cumulation in the Community 1. Without prejudice to the provisions of Article 2(1), products shall be considered as originating in the Community if such products are obtained there, incorporating materials originating in Serbia, in the Community or in any country or territory participating in the European Unions Stabilisation and Association process (1), or incorporating the materials originating in Turkey to which the Decision 1/95/EC of the EC-Turkey Association Council of 22 December 1995 (2) applies, provided that the working or processing carried out in the Community goes beyond the operations referred to in Article 7. It shall not be necessary that such materials have undergone sufficient working or processing. 2. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in the Community. 3. Products, originating in one of the countries or territories referred to in paragraph 1, which do not undergo any working or processing in the Community, retain their origin if exported into one of these countries or territories. 4. The cumulation provided for in this Article may be applied only provided that: (a) a preferential trade Agreement in accordance with Article XXIV of the General Agreement on Tariffs and Trade (GATT) is applicable between the countries or territories involved in the acquisition of the originating status and the country of destination; (b) materials and products have acquired originating status by the application of rules of origin identical to those given in this Protocol; and (c) notices indicating the fulfilment of the necessary requirements to apply cumulation have been published in the Official Journal of the European Union (C series) and in Serbia according to its own procedures. The cumulation provided for in this Article shall apply from the date indicated in the notice published in the Official Journal of the European Union (C series). The Community shall provide Serbia, through the European Commission with details of the Agreements and their corresponding rules of origin, which are applied with the other countries or territories referred to in paragraph 1. The products in Annex V shall be excluded from the cumulation provided for in this Article. Article 4 Cumulation in Serbia 1. Without prejudice to the provisions of Article 2(2), products shall be considered as originating in Serbia if such products are obtained there, incorporating materials originating in the Community, Serbia or in any country or territory participating in the European Unions Stabilisation and Association Process (1) or incorporating the materials originating in Turkey to which the Decision 1/95/EC of the EC-Turkey Association Council of 22 December 1995 (2) applies, provided that the working or processing carried out in Serbia goes beyond the operations referred to in Article 7. It shall not be necessary that such materials have undergone sufficient working or processing. 2. Where the working or processing carried out in Serbia does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in Serbia only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in Serbia. 3. Products, originating in one of the countries or territories referred to in paragraph 1, which do not undergo any working or processing in Serbia, retain their origin if exported into one of these countries or territories. 4. The cumulation provided for in this Article may be applied only provided that: (a) a preferential trade Agreement in accordance with Article XXIV of the General Agreement on Tariffs and Trade (GATT) is applicable between the countries or territories involved in the acquisition of the originating status and the country of destination; (b) materials and products have acquired originating status by the application of rules of origin identical to those given in this Protocol; and (c) notices indicating the fulfilment of the necessary requirements to apply cumulation have been published in the Official Journal of the European Union (C series) and in Serbia according to its own procedures. The cumulation provided for in this Article shall apply from the date indicated in the notice published in the Official Journal of the European Union (C series). Serbia shall provide the Community, through the European Commission, with details of the Agreements, including their dates of entry into force, and their corresponding rules of origin, which are applied with the other countries or territories referred to in paragraph 1. The products in Annex V shall be excluded from the cumulation provided for in this Article. Article 5 Wholly obtained products 1. The following shall be considered as wholly obtained in the Community or in Serbia: (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or of Serbia by their vessels; (g) products made aboard their factory ships exclusively from products referred to in (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in points (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered or recorded in a Member State of the Community or in Serbia; (b) which sail under the flag of a Member State of the Community or of Serbia; (c) which are owned to an extent of at least 50 % by nationals of a Member State of the Community or of Serbia, or by a company with its head office in one of these States, of which the manager or managers, Chairman of the Board of Directors or the Supervisory Board, and the majority of the members of such boards are nationals of a Member State of the Community or of Serbia and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the master and officers are nationals of a Member State of the Community or of Serbia; and (e) of which at least 75 % of the crew are nationals of a Member State of the Community or of Serbia. Article 6 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled. The conditions referred to above indicate, for all products covered by this Agreement, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. It follows that if a product which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1, non-originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a product may nevertheless be used, provided that: (a) their total value does not exceed 10 % of the ex-works price of the product; (b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph. This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonised System. 3. Paragraphs 1 and 2 shall apply subject to the provisions of Article 7. Article 7 Insufficient working or processing 1. Without prejudice to paragraph 2 of this Article, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 6 are satisfied: (a) preserving operations to ensure that the products remain in good condition during transport and storage; (b) breaking-up and assembly of packages; (c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings; (d) ironing or pressing of textiles; (e) simple painting and polishing operations; (f) husking, partial or total bleaching, polishing, and glazing of cereals and rice; (g) operations to colour sugar or form sugar lumps; (h) peeling, stoning and shelling, of fruits, nuts and vegetables; (i) sharpening, simple grinding or simple cutting; (j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles); (k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations; (l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging; (m) simple mixing of products, whether or not of different kinds; mixing of sugar with any other material; (n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts; (o) a combination of two or more operations specified in points (a) to (n); (p) slaughter of animals. 2. All operations carried out either in the Community or in Serbia on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 8 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System. It follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 9 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 10 Sets Sets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex-works price of the set. Article 11 Neutral elements In order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality 1. Except as provided for in Articles 3 and 4 and paragraph 3 of this Article, the conditions for acquiring originating status set out in Title II must be fulfilled without interruption in the Community or in Serbia. 2. Except as provided for in Articles 3 and 4, where originating goods exported from the Community or from Serbia to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the returning goods are the same as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. 3. The acquisition of originating status in accordance with the conditions set out in Title II shall not be affected by working or processing done outside the Community or Serbia on materials exported from the Community or from Serbia and subsequently re-imported there, provided: (a) the said materials are wholly obtained in the Community or in Serbia or have undergone working or processing beyond the operations referred to in Article 7 prior to being exported; and (b) it can be demonstrated to the satisfaction of the customs authorities that: (i) the re-imported goods have been obtained by working or processing the exported materials; and (ii) the total added value acquired outside the Community or Serbia by applying the provisions of this Article does not exceed 10 % of the ex-works price of the end product for which originating status is claimed. 4. For the purposes of paragraph 3, the conditions for acquiring originating status set out in Title II shall not apply to working or processing done outside the Community or Serbia, but where, in the list in Annex II, a rule setting a maximum value for all the non-originating materials incorporated is applied in determining the originating status of the end product, the total value of the non-originating materials incorporated in the territory of the party concerned, taken together with the total added value acquired outside the Community or Serbia by applying the provisions of this Article, shall not exceed the stated percentage. 5. For the purposes of applying the provisions of paragraphs 3 and 4, total added value shall be taken to mean all costs arising outside the Community or Serbia, including the value of the materials incorporated there. 6. The provisions of paragraphs 3 and 4 shall not apply to products which do not fulfil the conditions set out in the list in Annex II or which can be considered sufficiently worked or processed only if the general tolerance fixed in Article 6(2) is applied. 7. The provisions of paragraphs 3 and 4 shall not apply to products of Chapters 50 to63 of the Harmonised System. 8. Any working or processing of the kind covered by the provisions of this Article and done outside the Community or Serbia shall be done under the outward processing arrangements, or similar arrangements. Article 13 Direct transport 1. The preferential treatment provided for under this Agreement applies only to products, satisfying the requirements of this Protocol, which are transported directly between the Community and Serbia or through the territories of the other countries or territories referred to in Articles 3 and 4. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, trans-shipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of the Community or Serbia. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 14 Exhibitions 1. Originating products, sent for exhibition in a country or territory other than those referred to in Articles 3 and 4 and sold after the exhibition for importation in the Community or in Serbia shall benefit on importation from the provisions of this Agreement provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from the Community or from Serbia to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or in Serbia; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties 1. Non-originating materials used in the manufacture of products originating in the Community, in Serbia or in one of the other countries or territories referred to in Articles 3 and 4 for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in the Community or in Serbia to drawback of, or exemption from, customs duties of whatever kind. 2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or in Serbia to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use there. 3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid. 4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 8(2), accessories, spare parts and tools within the meaning of Article 9 and products in a set within the meaning of Article 10 when such items are non-originating. 5. The provisions of paragraphs 1, 2, 3 and 4 shall apply only in respect of materials which are of the kind to which this Agreement applies. Furthermore, they shall not preclude the application of an export refund system for agricultural products, applicable upon export in accordance with the provisions of this Agreement. TITLE V PROOF OF ORIGIN Article 16 General requirements 1. Products originating in the Community shall, on importation into Serbia and products originating in Serbia shall, on importation into the Community benefit from this Agreement upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Annex III; or (b) in the cases specified in Article 22(1), a declaration, subsequently referred to as the invoice declaration, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified; the text of the invoice declaration appears in Annex IV. 2. Notwithstanding paragraph 1 of this Article, originating products within the meaning of this Protocol shall, in the cases specified in Article 27, benefit from this Agreement without it being necessary to submit any of the documents referred to above. Article 17 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporters responsibility, by his authorised representative. 2. For this purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in one of the languages in which this Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting country. If they are hand-written, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of a Member State of the Community or of Serbia if the products concerned can be considered as products originating in the Community, Serbia or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 5. The customs authorities issuing movement certificates EUR.1 shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporters accounts or any other check considered appropriate. They shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 18 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 17(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporters application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with the following phrase in English: ISSUED RETROSPECTIVELY. 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 19 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with the following word in English: DUPLICATE. 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 20 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in the Community or in Serbia, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the Community or Serbia. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed. Article 21 Accounting segregation 1. Where considerable cost or material difficulties arise in keeping separate stocks of originating and non-originating materials which are identical and interchangeable, the customs authorities may, at the written request of those concerned, authorise the so-called accounting segregation method to be used for managing such stocks. 2. This method must be able to ensure that, for a specific reference-period, the number of products obtained which could be considered as originating is the same as that which would have been obtained if there had been physical segregation of the stocks. 3. The customs authorities may grant such authorisation, subject to any conditions deemed appropriate. 4. This method is recorded and applied on the basis of the general accounting principles applicable in the country where the product was manufactured. 5. The beneficiary of this facilitation may issue or apply for proofs of origin, as the case may be, for the quantity of products which may be considered as originating. At the request of the customs authorities, the beneficiary shall provide a statement of how the quantities have been managed. 6. The customs authorities shall monitor the use made of the authorisation and may withdraw it at any time whenever the beneficiary makes improper use of the authorisation in any manner whatsoever or fails to fulfil any of the other conditions laid down in this Protocol. Article 22 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 16(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 23, or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community, in Serbia or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is hand-written, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 23 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 23 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter, hereinafter referred to as approved exporter, who makes frequent shipments of products under this Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, no longer fulfils the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation. Article 24 Validity of proof of origin 1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 25 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of this Agreement. Article 26 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or headings 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 27 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers personal luggage. Article 28 Supporting documents+ The documents referred to in Articles 17(3) and 22(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in the Community, in Serbia or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol may consist, inter alia, of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal book-keeping; (b) documents proving the originating status of materials used, issued or made out in the Community or in Serbia where these documents are used in accordance with domestic law; (c) documents proving the working or processing of materials in the Community or in Serbia, issued or made out in the Community or in Serbia, where these documents are used in accordance with domestic law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in the Community or in Serbia in accordance with this Protocol, or in one of the other countries or territories referred to in Articles 3 and 4, in accordance with rules of origin which are identical to the rules in this Protocol; (e) appropriate evidence concerning working or processing undergone outside the Community or Serbia by application of Article 12, proving that the requirements of that Article have been satisfied. Article 29 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 17(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 22(3). 3. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 17(2). 4. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 30 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in the document. Article 31 Amounts expressed in euro 1. For the application of the provisions of Article 22(1)(b) and Article 27(3) in cases where products are invoiced in a currency other than euro, amounts in the national currencies of the Member States of the Community, of Serbia and of the other countries or territories referred to in Articles 3 and 4 equivalent to the amounts expressed in euro shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Article 22(1)(b) or Article 27(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euro as at the first working day of October. The amounts shall be communicated to the European Commission by 15 October and shall apply from 1 January the following year. The European Commission shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion into its national currency of an amount expressed in euro. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 %. A country may retain unchanged its national currency equivalent of an amount expressed in euro if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, prior to any rounding-off, results in an increase of less than 15 % in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euro shall be reviewed by the Stabilisation and Association Committee at the request of the Community or of Serbia. When carrying out this review, the Stabilisation and Association Committee shall consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro. TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 32 Mutual assistance 1. The customs authorities of the Member States of the Community and of Serbia shall provide each other, through the European Commission, with specimen impressions of stamps used in their customs offices for the issue of movement certificates EUR.1 and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations. 2. In order to ensure the proper application of this Protocol, the Community and Serbia shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1 or the invoice declarations and the correctness of the information given in these documents. Article 33 Verification of proofs of origin 1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporters accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community, in Serbia or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within 10 months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. Article 34 Dispute settlement Where disputes arise in relation to the verification procedures of Article 33 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Stabilisation and Association Committee. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall be under the legislation of the said country. Article 35 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 36 Free zones 1. The Community and Serbia shall take all necessary steps to ensure that products traded under cover of a proof of origin which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in the Community or in Serbia are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new movement certificate EUR.1 at the exporters request, if the treatment or processing undergone is in conformity with the provisions of this Protocol. TITLE VII CEUTA AND MELILLA Article 37 Application of this Protocol 1. The term Community used in Article 2 does not cover Ceuta or Melilla. 2. Products originating in Serbia, when imported into Ceuta and Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. Serbia shall grant to imports of products covered by this Agreement and originating in Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the Community. 3. For the purpose of the application of paragraph 2 concerning products originating in Ceuta and Melilla, this Protocol shall apply mutatis mutandis subject to the special conditions set out in Article 38. Article 38 Special conditions 1. Providing they have been transported directly in accordance with the provisions of Article 13, the following shall be considered as: 1.1. products originating in Ceuta and Melilla: (a) products wholly obtained in Ceuta and Melilla; (b) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in point (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6; or that (ii) those products are originating in Serbia or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 7; 1.2. products originating in Serbia: (a) products wholly obtained in Serbia; (b) products obtained in Serbia, in the manufacture of which products other than those referred to in point (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6; or that (ii) those products are originating in Ceuta and Melilla or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 7. 2. Ceuta and Melilla shall be considered as a single territory. 3. The exporter or his authorised representative shall enter Serbia and Ceuta and Melilla in Box 2 of movement certificates EUR. 1 or on invoice declarations. n addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in Box 4 of movement certificates EUR.1 or on invoice declarations. 4. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla. TITLE VIII FINAL PROVISIONS Article 39 Amendments to this Protocol The Stabilisation and Association Council may decide to amend the provisions of this Protocol. (1) As defined in the Conclusions of the General Affairs Council in April 1997 and Commission Communication of May 1999 on the establishment of the Stabilisation and Association process with Western Balkan countries. (2) Decision 1/95/EC of the EC-Turkey Association Council of 22 December 1995 applies to products other than agricultural products as defined in the Agreement establishing an Association between the European Economic Community and Turkey and other than coal and steel products as defined in the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the treaty establishing the European Coal and Steel Community. ANNEX I TO PROTOCOL 3 INTRODUCTORY NOTES TO THE LIST IN ANNEX II Note 1 The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 6 of Protocol 3. Note 2 2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns, a rule is specified in column 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in column 3 or 4 apply only to the part of that heading as described in column 2. 2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in column 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 2.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in column 3 or 4. 2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 is to be applied. Note 3 3.1. The provisions of Article 6 of Protocol 3, concerning products having acquired originating status which are used in the manufacture of other products, shall apply, regardless of whether this status has been acquired inside the factory where these products are used or in another factory in a contracting party. Example: An engine of heading 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 per cent of the ex-works price, is made from other alloy steel roughly shaped by forging of heading ex 7224. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading ex 7224 in the list. The forging can then count as originating in the value-calculation for the engine, regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.2. The rule in the list represents the minimum amount of working or processing required, and the carrying-out of more working or processing also confers originating status; conversely, the carrying-out of less working or processing cannot confer originating status. Thus, if a rule provides that non-originating material, at a certain level of manufacture, may be used, the use of such material at an earlier stage of manufacture is allowed, and the use of such material at a later stage is not. 3.3. Without prejudice to Note 3.2, where a rule uses the expression Manufacture from materials of any heading, then materials of any heading(s) (even materials of the same description and heading as the product) may be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression Manufacture from materials of any heading, including other materials of heading ¦ or Manufacture from materials of any heading, including other materials of the same heading as the product means that materials of any heading(s) may be used, except those of the same description as the product as given in column 2 of the list. 3.4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of headings 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other, or both. 3.5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.2 below in relation to textiles). Example: The rule for prepared foods of heading 1904, which specifically excludes the use of cereals and their derivatives, does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is, the fibre stage. 3.6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the higher of the percentages given. Furthermore, the individual percentages must not be exceeded, in relation to the particular materials to which they apply. Note 4 4.1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres which have been carded, combed or otherwise processed, but not spun. 4.2. The term natural fibres includes horsehair of heading 0503, silk of headings 5002 and 5003, as well as wool-fibres and fine or coarse animal hair of headings 5101 to 5105, cotton fibres of headings 5201 to 5203, and other vegetable fibres of headings 5301 to 5305. 4.3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials, not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4.4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings 5501 to 5507. Note 5 5.1. Where, for a given product in the list, reference is made to this Note, the conditions set out in column 3 shall not be applied to any basic textile materials used in the manufacture of this product and which, taken together, represent 10 % or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below.) 5.2. However, the tolerance mentioned in Note 5.1 may be applied only to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  current-conducting filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of poly(phenylene sulphide),  synthetic man-made staple fibres of poly(vinyl chloride),  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester, whether or not gimped,  products of heading 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading 5605. Example: A yarn, of heading 5205, made from cotton fibres of heading 5203 and synthetic staple fibres of heading 5506, is a mixed yarn. Therefore, non-originating synthetic staple fibres which do not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp) may be used, provided that their total weight does not exceed 10 % of the weight of the yarn. Example: A woollen fabric, of heading 5112, made from woollen yarn of heading 5107 and synthetic yarn of staple fibres of heading 5509, is a mixed fabric. Therefore, synthetic yarn which does not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp), or woollen yarn which does not satisfy the origin-rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning), or a combination of the two, may be used, provided that their total weight does not exceed 10 % of the weight of the fabric. Example: Tufted textile fabric, of heading 5802, made from cotton yarn of heading 5205 and cotton fabric of heading 5210, is a only mixed product if the cotton fabric is itself a mixed fabric made from yarns classified in two separate headings, or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading 5205 and synthetic fabric of heading 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is, accordingly, a mixed product. 5.3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, this tolerance is 20 % in respect of this yarn. 5.4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film, this tolerance is 30 % in respect of this strip. Note 6 6.1. Where, in the list, reference is made to this Note, textile materials (with the exception of linings and interlinings), which do not satisfy the rule set out in the list in column 3 for the made-up product concerned, may be used, provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex-works price of the product. 6.2. Without prejudice to Note 6.3, materials, which are not classified within Chapters 50 to 63, may be used freely in the manufacture of textile products, whether or not they contain textiles. Example: If a rule in the list provides that, for a particular textile item (such as trousers), yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners, even though slide-fasteners normally contain textiles. 6.3. Where a percentage-rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated. Note 7 7.1. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) vacuum-distillation; (b) redistillation by a very thorough fractionation-process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (i) isomerisation. 7.2. For the purposes of headings 2710, 2711 and 2712, the specific processes are the following: (a) vacuum-distillation; (b) redistillation by a very thorough fractionation-process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (i) isomerisation; (j) in respect of heavy oils of heading ex 2710 only, desulphurisation with hydrogen, resulting in a reduction of at least 85 % of the sulphur-content of the products processed (ASTM D 1266-59 T method); (k) in respect of products of heading 2710 only, deparaffining by a process other than filtering; (l) in respect of heavy oils of heading ex 2710 only, treatment with hydrogen, at a pressure of more than 20 bar and a temperature of more than 250 °C, with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment, with hydrogen, of lubricating oils of heading ex 2710 (e.g. hydrofinishing or decolourisation), in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (m) in respect of fuel oils of heading ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C, by the ASTM D 86 method; (n) in respect of heavy oils other than gas oils and fuel oils of heading ex 2710 only, treatment by means of a high-frequency electrical brush-discharge; (o) in respect of crude products (other than petroleum jelly, ozokerite, lignite wax or peat wax, paraffin wax containing by weight less than 0,75 % of oil) of heading ex 2712 only, de-oiling by fractional crystallisation. 7.3. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations, such as cleaning, decanting, desalting, water-separation, filtering, colouring, marking, obtaining a sulphur-content as a result of mixing products with different sulphur-contents, or any combination of these operations or like operations, do not confer origin. ANNEX II TO PROTOCOL 3 LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS The products mentioned in this list may not be all covered by this Agreement. It is, therefore, necessary to consult the other parts of this Agreement. HS heading Description of product Working or processing, carried out on non-originating materials, which confers originating status (1) (2) (3) or (4) Chapter 1 Live animals All the animals of Chapter 1 shall be wholly obtained Chapter 2 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used are wholly obtained Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used are wholly obtained ex Chapter 4 Dairy produce; birds eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used are wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used are wholly obtained,  all the fruit juice (except that of pineapple, lime or grapefruit) of heading 2009 used is originating, and  the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 5 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used are wholly obtained ex 0502 Prepared pigs, hogs or boars bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used are wholly obtained, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 7 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used are wholly obtained Chapter 8 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used are wholly obtained, and  the value of all the materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product ex Chapter 9 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used are wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 0910 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used are wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading 0714 or fruit used are wholly obtained ex 1106 Flour, meal and powder of the dried, shelled leguminous vegetables of heading 0713 Drying and milling of leguminous vegetables of heading 0708 Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used are wholly obtained 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of all the materials of heading 1301 used does not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: Mucilages and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilages and thickeners Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used are wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes; except for: Manufacture from materials of any heading, except that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503: Fats from bones or waste Manufacture from materials of any heading, except those of heading 0203, 0206 or 0207 or bones of heading 0506 Other Manufacture from meat or edible offal of swine of heading 0203 or 0206 or of meat and edible offal of poultry of heading 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading 1503 Fats from bones or waste Manufacture from materials of any heading, except those of heading 0201, 0202, 0204 or 0206 or bones of heading 0506 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified: Solid fractions Manufacture from materials of any heading, including other materials of heading 1504 Other Manufacture in which all the materials of Chapters 2 and 3 used are wholly obtained ex 1505 Refined lanolin Manufacture from crude wool grease of heading 1505 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified: Solid fractions Manufacture from materials of any heading, including other materials of heading 1506 Other Manufacture in which all the materials of Chapter 2 used are wholly obtained 1507 to 1515 Vegetable oils and their fractions: Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture from materials of any heading, except that of the product Solid fractions, except for that of jojoba oil Manufacture from other materials of headings 1507 to 1515 Other Manufacture in which all the vegetable materials used are wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used are wholly obtained, and  all the vegetable materials used are wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used are wholly obtained, and  all the vegetable materials used are wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates Manufacture:  from animals of Chapter 1, and/or  in which all the materials of Chapter 3 used are wholly obtained ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture from materials of any heading, except that of the product ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, containing added flavouring or colouring matter Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: Chemically-pure maltose and fructose Manufacture from materials of any heading, including other materials of heading 1702 Other sugars in solid form, containing added flavouring or colouring matter Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Other Manufacture in which all the materials used are originating ex 1703 Molasses resulting from the extraction or refining of sugar, containing added flavouring or colouring matter Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Chapter 18 Cocoa and cocoa preparations Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: Malt extract Manufacture from cereals of Chapter 10 Other Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used are wholly obtained Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all the cereals and their derivatives (except durum wheat and its derivatives) used are wholly obtained, and  all the materials of Chapters 2 and 3 used are wholly obtained 1903 Tapioca and substitutes therefore prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms Manufacture from materials of any heading, except potato starch of heading 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included Manufacture:  from materials of any heading, except those of heading 1806,  in which all the cereals and flour (except durum wheat and Zea indurata maize, and their derivatives) used are wholly obtained, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading, except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used are wholly obtained ex 2001 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture from materials of any heading, except that of the product ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture from materials of any heading, except that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallized) Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2008 Nuts, not containing added sugar or spirits Manufacture in which the value of all the originating nuts and oil seeds of headings 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product Peanut butter; mixtures based on cereals; palm hearts; maize (corn) Manufacture from materials of any heading, except that of the product Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture from materials of any heading, except that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture:  from materials of any heading, except that of the product, and  in which all the chicory used is wholly obtained 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture from materials of any heading, except that of the product. However, mustard flour or meal or prepared mustard may be used Mustard flour and meal and prepared mustard Manufacture from materials of any heading ex 2104 Soups and broths and preparations therefor Manufacture from materials of any heading, except prepared or preserved vegetables of headings 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture:  from materials of any heading, except that of the product, and  in which all the grapes or materials derived from grapes used are wholly obtained 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, and  in which all the fruit juice used (except that of pineapple, lime or grapefruit) is originating 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher; ethyl alcohol and other spirits, denatured, of any strength Manufacture:  from materials of any heading, except heading 2207 or 2208, and  in which all the grapes or materials derived from grapes used are wholly obtained or, if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages Manufacture:  from materials of any heading, except heading 2207 or 2208, and  in which all the grapes or materials derived from grapes used are wholly obtained or, if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture from materials of any heading, except that of the product ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used are wholly obtained ex 2303 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used is wholly obtained ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used are wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used are originating, and  all the materials of Chapter 3 used are wholly obtained ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used are wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used is originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used is originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture from materials of any heading, except that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically-sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture from materials of any heading, except that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture from materials of any heading, except that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture from materials of any heading, except that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations; waste oils Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2852 Mercury compounds of saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2915 and 2916 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading 2909 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2932 and 2933 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2932, 2933 and 2934 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of naphthenic acids, their water-insoluble salts and their esters Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other mercury compounds of prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2905 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading 2905. However, metal alcoholates of this heading may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings 2915 and 2916 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2932 Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading 2909 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings 2932 and 2933 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings 2932, 2933 and 2934 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2939 Concentrates of poppy straw containing not less than 50 % by weight of alkaloids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products: Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Other Human blood Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Other Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006): Obtained from amikacin of heading 2941 Manufacture from materials of any heading, except that of the product. However, materials of headings 3003 and 3004 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Other Manufacture:  from materials of any heading, except that of the product. However, materials of headings 3003 and 3004 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3006 Waste pharmaceuticals specified in note 4(k) to this Chapter The origin of the product in its original classification shall be retained Sterile surgical or dental adhesion barriers, whether or not absorbable: made of plastics Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product made of fabrics Manufacture from (7):  natural fibres  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Appliances identifiable for ostomy use Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilizers; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorous and potassium; other fertilizers; goods of this chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate  calcium cyanamide  potassium sulphate  magnesium potassium sulphate Manufacture:  from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes (3) Manufacture from materials of any heading, except headings 3203, 3204 and 3205. However, materials of heading 3205 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (4) in this heading. However, materials of the same group as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3403 Lubricating preparations containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes: With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product Other Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading 1516,  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading 3823, and  materials of heading 3404 However, these materials may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pre-gelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: Starch ethers and esters Manufacture from materials of any heading, including other materials of heading 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture from materials of any heading, except those of heading 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs: Instant print film for colour photography, in packs Manufacture from materials of any heading, except those of headings 3701 and 3702. However, materials of heading 3702 may be used, provided that their total value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture from materials of any heading, except those of headings 3701 and 3702. However, materials of headings 3701 and 3702 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed Manufacture from materials of any heading, except those of headings 3701 and 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture from materials of any heading, except those of headings 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3801 Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture in which the value of all the materials of heading 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils: Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials of heading 3811 used does not exceed 50 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticisers for rubber or plastics, not elsewhere specified or included; anti-oxidizing preparations and other compound stabilizers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or varnish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3821 Prepared culture media for maintenance of micro-organisms (including viruses and the like) or of plant, human or animal cells Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006; certified reference materials Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols: Industrial monocarboxylic fatty acids, acid oils from refining Manufacture from materials of any heading, except that of the product Industrial fatty alcohols Manufacture from materials of any heading, including other materials of heading 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: The following of this heading:   Prepared binders for foundry moulds or cores based on natural resinous products   Naphthenic acids, their water-insoluble salts and their esters   Sorbitol other than that of heading 2905   Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts   Ion exchangers   Getters for vacuum tubes   Alkaline iron oxide for the purification of gas   Ammoniacal gas liquors and spent oxide produced in coal gas purification   Sulphonaphthenic acids, their water-insoluble salts and their esters   Fusel oil and Dippels oil   Mixtures of salts having different anions   Copying pastes with a basis of gelatin, whether or not on a paper or textile backing Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for headings ex 3907 and 3912 for which the rules are set out below: Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  within the above limit, the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3907 Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS) Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product (5) Polyester Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo-(bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi-manufactures and articles of plastics; except for headings ex 3916, ex 3917, ex 3920 and ex 3921, for which the rules are set out below: Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked Manufacture in which the value of all the materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other: Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  within the above limit, the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  within the above limit, the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920 Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralised with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Sheets of regenerated cellulose, polyamides or polyethylene Manufacture in which the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product ex 3921 Foils of plastic, metallised Manufacture from highly-transparent polyester-foils with a thickness of less than 23 micron (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture from materials of any heading, except that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, tyre treads and tyre flaps, of rubber: Retreaded pneumatic, solid or cushion tyres, of rubber Retreading of used tyres Other Manufacture from materials of any heading, except those of headings 4011 and 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than fur skins) and leather; except for: Manufacture from materials of any heading, except that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4106 Tanned or crust hides and skins, without wool or hair on, whether or not split, but not further prepared Retanning of tanned leather Or Manufacture from materials of any heading, except that of the product 4107, 4112 and 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, without wool or hair on, whether or not split, other than leather of heading 4114 Manufacture from materials of any heading, except headings 4104 to 4113 ex 4114 Patent leather and patent laminated leather; metallised leather Manufacture from materials of headings 4104 to 4106, 4107, 4112 or 4113, provided that their total value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture from materials of any heading, except that of the product ex Chapter 43 Fur skins and artificial fur; manufactures thereof; except for: Manufacture from materials of any heading, except that of the product ex 4302 Tanned or dressed fur skins, assembled: Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed fur skins Other Manufacture from non-assembled, tanned or dressed fur skins 4303 Articles of apparel, clothing accessories and other articles of fur skin Manufacture from non-assembled tanned or dressed fur skins of heading 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture from materials of any heading, except that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or end-jointed Planing, sanding or end-jointing ex 4408 Sheets for veneering (including those obtained by slicing laminated wood) and for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or end-jointed Splicing, planing, sanding or end-jointing ex 4409 Wood continuously shaped along any of its edges, ends or faces, whether or not planed, sanded or end-jointed: Sanded or end-jointed Sanding or end-jointing Beadings and mouldings Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418 Builders joinery and carpentry of wood Manufacture from materials of any heading, except that of the product. However, cellular wood panels, shingles and shakes may be used Beadings and mouldings Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading, except drawn wood of heading 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture from materials of any heading, except that of the product 4503 Articles of natural cork Manufacture from cork of heading 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture from materials of any heading, except that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture from materials of any heading, except that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture from materials of any heading, except that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture from materials of any heading, except that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials of any heading, except those of headings 4909 and 4911 4910 Calendars of any kind, printed, including calendar blocks: Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Other Manufacture from materials of any heading, except those of headings 4909 and 4911 ex Chapter 50 Silk; except for: Manufacture from materials of any heading, except that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  other natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture from materials of any heading, except that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture from materials of any heading, except that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5208 to 5212 Woven fabrics of cotton: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture from materials of any heading, except that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  jute yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man-made filament yarn: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man-made staple fibres Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5512 to 5516 Woven fabrics of man-made staple fibres: Incorporating rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (7):  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper-making materials 5602 Felt, whether or not impregnated, coated, covered or laminated: Needleloom felt Manufacture from (7):  natural fibres, or  chemical materials or textile pulp However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506, or  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex, may be used, provided that their total value does not exceed 40 % of the ex-works price of the product Other Manufacture from (7):  natural fibres,  man-made staple fibres made from casein, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics: Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered Other Manufacture from (7):  natural fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading 5404 or 5405, gimped (other than those of heading 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings: Of needleloom felt Manufacture from (7):  natural fibres, or  chemical materials or textile pulp However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506, or  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex, may be used, provided that their total value does not exceed 40 % of the ex-works price of the product Jute fabric may be used as a backing Of other felt Manufacture from (7):  natural fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 57 Other Manufacture from (7):  coir yarn or jute yarn,  synthetic or artificial filament yarn,  natural fibres, or  man-made staple fibres, not carded or combed or otherwise processed for spinning Jute fabric may be used as a backing ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for: Combined with rubber thread Manufacture from single yarn (7) Other Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture from materials of any heading, except that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: Containing not more than 90 % by weight of textile materials Manufacture from yarn Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or note cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (7) 5905 Textile wall coverings: Impregnated, coated, covered or laminated with rubber, plastics or other materials Manufacture from yarn Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberised textile fabrics, other than those of heading 5902: Knitted or crocheted fabrics Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Other fabrics made of synthetic filament yarn, containing more than 90 % by weight of textile materials Manufacture from chemical materials Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated: Incandescent gas mantles, impregnated Manufacture from tubular knitted gas-mantle fabric Other Manufacture from materials of any heading, except that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use: Polishing discs or rings other than of felt of heading 5911 Manufacture from yarn or waste fabrics or rags of heading 6310 Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading 5911 Manufacture from (7):  coir yarn,  the following materials:   yarn of polytetrafluoroethylene (8),   yarn, multiple, of polyamide, coated impregnated or covered with a phenolic resin,   yarn of synthetic textile fibres of aromatic polyamides, obtained by polycondensation of m-phenylenediamine and isophthalic acid,   monofil of polytetrafluoroethylene (8),   yarn of synthetic textile fibres of poly(p-phenylene terephthalamide),   glass fibre yarn, coated with phenol resin and gimped with acrylic yarn (8),   copolyester monofilaments of a polyester and a resin of terephthalic acid and 1,4-cyclohexanediethanol and isophthalic acid,   natural fibres,   man-made staple fibres not carded or combed or otherwise processed for spinning, or   chemical materials or textile pulp Other Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 60 Knitted or crocheted fabrics Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted: Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from yarn (7), (9) Other Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from yarn (7), (9) ex 6202, ex 6204, ex 6206, ex 6209 and ex 6211 Womens, girls and babies clothing and clothing accessories for babies, embroidered Manufacture from yarn (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9) ex 6210 and ex 6216 Fire-resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (9) or Manufacture from uncoated fabric, provided that the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (9) 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like: Embroidered Manufacture from unbleached single yarn (7), (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9) Other Manufacture from unbleached single yarn (7), (9) or Making up, followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of all the unprinted goods of headings 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212: Embroidered Manufacture from yarn (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9) Fire-resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (9) or Manufacture from uncoated fabric, provided that the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (9) Interlinings for collars and cuffs, cut out Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture from yarn (9) ex Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture from materials of any heading, except that of the product 6301 to 6304 Blankets, travelling rugs, bed linen etc.; curtains etc.; other furnishing articles: Of felt, of non-wovens Manufacture from (7):  natural fibres, or  chemical materials or textile pulp Other: Embroidered Manufacture from unbleached single yarn (9), (10) or Manufacture from unembroidered fabric (other than knitted or crocheted), provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product Other Manufacture from unbleached single yarn (9), (10) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods: Of non-wovens Manufacture from (7), (9):  natural fibres, or  chemical materials or textile pulp Other Manufacture from unbleached single yarn (7), (9) 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided that their total value does not exceed 15 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; parts of such articles; except for: Manufacture from materials of any heading, except from assemblies of uppers affixed to inner soles or to other sole components of heading 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture from materials of any heading, except that of the product ex Chapter 65 Headgear and parts thereof; except for: Manufacture from materials of any heading, except that of the product 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) ex 6506 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture from materials of any heading, except that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture from materials of any heading, except that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture from materials of any heading, except that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture from materials of any heading, except that of the product ex Chapter 70 Glass and glassware; except for: Manufacture from materials of any heading, except that of the product ex 7003, ex 7004 and ex 7005 Glass with a non-reflecting layer Manufacture from materials of heading 7001 7006 Glass of heading 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials: Glass-plate substrates, coated with a dielectric thin film, and of a semiconductor grade in accordance with SEMII-standards (11) Manufacture from non-coated glass-plate substrate of heading 7006 Other Manufacture from materials of heading 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture from materials of any heading, except that of the product or Cutting of glassware, provided that the total value of the uncut glassware used does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) Manufacture from materials of any heading, except that of the product or Cutting of glassware, provided that the total value of the uncut glassware used does not exceed 50 % of the ex-works price of the product or Hand-decoration (except silk-screen printing) of hand-blown glassware, provided that the total value of the hand-blown glassware used does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture from materials of any heading, except that of the product ex 7101 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7102, ex 7103 and ex 7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106, 7108 and 7110 Precious metals: Unwrought Manufacture from materials of any heading, except those of headings 7106, 7108 and 7110 or Electrolytic, thermal or chemical separation of precious metals of heading 7106, 7108 or 7110 or Alloying of precious metals of heading 7106, 7108 or 7110 with each other or with base metals Semi-manufactured or in powder form Manufacture from unwrought precious metals ex 7107, ex 7109 and ex 7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture from materials of any heading, except that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided that the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture from materials of any heading, except that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading 7207 ex 7218, 7219 to 7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading 7218 ex 7224, 7225 to 7228 Semi-finished products, flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture from materials of any heading, except that of the product ex 7301 Sheet piling Manufacture from materials of heading 7206 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails Manufacture from materials of heading 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading 7206, 7207, 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO No X5CrNiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks, provided that the total value of the forged blanks used does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture from materials of any heading, except that of the product. However, welded angles, shapes and sections of heading 7301 may not be used ex 7315 Skid chain Manufacture in which the value of all the materials of heading 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture from materials of any heading, except that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture from materials of any heading, except that of the product 7403 Refined copper and copper alloys, unwrought: Refined copper Manufacture from materials of any heading, except that of the product Copper alloys and refined copper containing other elements Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture from materials of any heading, except that of the product 7405 Master alloys of copper Manufacture from materials of any heading, except that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7601 Unwrought aluminium Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product or Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture from materials of any heading, except that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture:  from materials of any heading, except that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used; and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 77 Reserved for possible future use in the HS ex Chapter 78 Lead and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7801 Unwrought lead: Refined lead Manufacture from bullion or work lead Other Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 7802 may not be used 7802 Lead waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 7902 may not be used 7902 Zinc waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture from materials of any heading, except that of the product Chapter 81 Other base metals; cermets; articles thereof: Other base metals, wrought; articles thereof Manufacture in which the value of all the materials of the same heading as the product used does not exceed 50 % of the ex-works price of the product Other Manufacture from materials of any heading, except that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture from materials of any heading, except that of the product 8206 Tools of two or more of the headings 8202 to 8205, put up in sets for retail sale Manufacture from materials of any heading, except those of headings 8202 to 8205. However, tools of headings 8202 to 8205 may be incorporated into the set, provided that their total value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screwdriving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208 Manufacture from materials of any heading, except that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture from materials of any heading, except that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture from materials of any heading, except that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture from materials of any heading, except that of the product ex 8302 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture from materials of any heading, except that of the product. However, other materials of heading 8302 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture from materials of any heading, except that of the product. However, other materials of heading 8306 may be used, provided that their total value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8401 Nuclear fuel elements Manufacture from materials of any heading, except that of the product (12) Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers other than those of heading 8402 and auxiliary plant for central heating boilers Manufacture from materials of any heading, except those of headings 8403 and 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo-propellers and other gas turbines Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading 8415 Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for wood, paper pulp, paper and paperboard industries Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefore Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers: Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8431 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8443 Printers, for office machines (for example automatic data processing machines, word-processing machines, etc.) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles: Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of all the originating materials used, and  the thread-tension, crochet and zigzag mechanisms used are originating Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 to 8466 Machine-tools and machines and their parts and accessories of headings 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8486  Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes  machine tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching  machine tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass  parts and accessories suitable for use solely or principally with the machines of headings 8456, 8462 and 8464  marking-out instruments which are pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product moulds, injection or compression types Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product other lifting, handing, loading or unloading machinery Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all non originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product parts suitable for use solely or principally with the machinery of heading 8428 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product cameras of a kind used for preparing printing plates or cylinders which are pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates; parts and accessories thereof Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8503 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of headings 8501 and 8503 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8504 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8517 Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wireless network (such as a local or wide area network), other than transmission or reception apparatus of headings 8443, 8525, 8527 or 8528 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8518 Microphones and stands therefore; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Sound recording or sound reproducing apparatus Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Unrecorded discs, tapes, solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, including matrices and masters for the production of discs, but excluding products of Chapter 37; Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product recorded discs, tapes solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, including matrices and masters for the production of discs, but excluding products of Chapter 37 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8523 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product proximity cards and smart cards with two or more electronic integrated circuits Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product or The operation of diffusion, in which integrated circuits are formed on a semi-conductor substrate by the selective introduction of an appropriate dopant, whether or not assembled and/or tested in a country other than those specified in Articles 3 and 4 Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product smart cards with one electronic integrated circuit Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528 monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product other monitors and projectors, not incorporating television reception apparatus; Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528: Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Suitable for use solely or principally with monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471 Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Other Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage exceeding 1 000 V Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage not exceeding 1 000 V Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product connectors for optical fibres, optical fibre bundles or cables of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product of ceramics, of iron and steel Manufacture from materials of any heading, except that of the product of copper Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8542 Electronic integrated circuits and micro assemblies: Monolithic integrated circuits Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product or The operation of diffusion (in which integrated circuits are formed on a semi-conductor substrate by the selective introduction of an appropriate dopant), whether or not assembled and/or tested in a country other than those specified in Articles 3 and 4 Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product multichips which are parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signalling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: With reciprocating internal combustion piston engine of a cylinder capacity: Not exceeding 50 cm3 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product Exceeding 50 cm3 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials of any heading, except those of heading 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading, including other materials of heading 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture from materials of any heading, except that of the product. However, hulls of heading 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product; and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments: Dentists chairs incorporating dental appliances or dentists spittoons Manufacture from materials of any heading, including other materials of heading 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  the value of all the non-originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of heading 9114 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof: Of base metal, whether or not gold-or silver-plated, or of metal clad with precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for: Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture from materials of any heading, except that of the product or Manufacture from cotton cloth already made up in a form ready for use with materials of heading 9401 or 9403, provided that:  the value of the cloth does not exceed 25 % of the ex-works price of the product, and  all the other materials used are originating and are classified in a heading other than heading 9401 or 9403 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture from materials of any heading, except that of the product ex 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Golf clubs and parts thereof Manufacture from materials of any heading, except that of the product. However, roughly-shaped blocks for making golf-club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture from materials of any heading, except that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading as the product ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided that their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball-point pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading 9609 Manufacture from materials of any heading, except that of the product. However, nibs or nib-points of the same heading as the product may be used 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture:  from materials of any heading, except that of the product, and  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading 9613 used does not exceed 30 % of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly-shaped blocks Chapter 97 Works of art, collectors pieces and antiques Manufacture from materials of any heading, except that of the product (1) For the special conditions relating to specific processes, see Introductory Notes 7.1 and 7.3. (2) For the special conditions relating to specific processes, see Introductory Note 7.2. (3) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations, provided that they are not classified in another heading in Chapter 32. (4) A group is regarded as any part of the heading separated from the rest by a semicolon. (5) In the case of the products composed of materials classified within both headings 3901 to 3906, on the one hand, and within headings 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (6) The following foils shall be considered as highly transparent: foils, the optical dimming of which, measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor), is less than 2 %. (7) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (8) The use of this material is restricted to the manufacture of woven fabrics of a kind used in paper-making machinery. (9) See Introductory Note 6. (10) For knitted or crocheted articles, not elastic or rubberised, obtained by sewing or assembling pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (11) SEMII  Semiconductor Equipment and Materials Institute Incorporated. (12) This rule shall apply until 31.12.2005. ANNEX III TO PROTOCOL 3 Specimens of movement certificate EUR.1 and application for a movement certificate EUR.1 Printing Instructions 1. Each form shall measure 210 Ã  297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 2. The competent authorities of the Parties may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. ANNEX IV TO PROTOCOL 3 TEXT OF THE INVOICE DECLARATION The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã Ã Ã ½Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ (2) Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idetud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦ (1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦ (2). Italian version Lesportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O abaixo assinado, exportador dos produtos abrangidos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ¦ (1)), declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor ce fac obiectul acestui document (autorizaÃ ia vamalÃ  nr. ¦ (1)) declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦ (2). Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). Serbian versions ÃÃ ·Ã ²Ã ¾Ã ·Ã ½Ã ¸Ã º Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã ° Ã ¾Ã ±Ã Ã Ã ²Ã °Ã Ã µÃ ½Ã ¸Ã Ã ¾Ã ²Ã ¾Ã ¼ Ã ¸Ã Ã ¿ÃÃ °Ã ²Ã ¾Ã ¼ (Ã Ã °ÃÃ ¸Ã ½Ã Ã ºÃ ¾ Ã ¾Ã ²Ã »Ã °Ã Ã Ã µÃ Ã µ Ã ±Ã ¦ (1)) Ã ¸Ã ·ÃÃ °Ã ²ÃÃ ÃÃ µ Ã ´Ã ° Ã Ã , Ã ¾Ã Ã ¸Ã ¼ Ã °Ã ºÃ ¾ ÃÃ µ Ã Ã ¾ Ã ´ÃÃ Ã ³Ã °Ã Ã ¸ÃÃ µ Ã ¸Ã ·ÃÃ ¸Ã Ã ¸Ã Ã ¾ Ã ½Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¾, Ã ¾Ã ²Ã ¸ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã ¸ ¦ (2) Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸ÃÃ °Ã »Ã ½Ã ¾Ã ³ Ã ¿Ã ¾ÃÃ µÃ ºÃ »Ã °. or Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡Ã enje br ¦ (1)) izjavljuje da su, osim ako je drugaÃ ije izriÃ ito navedeno, ovi proizvodi ¦ (2) preferencijalnog porekla. ¦ (3) (Place and date) ¦ (4) (Signature of the exporter. In addition, the name of the person signing the declaration has to be indicated in clear script.) (1) When the invoice declaration is made out by an approved exporter, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Mellila, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX V TO PROTOCOL 3 PRODUCTS EXCLUDED FROM THE CUMULATION PROVIDED FOR IN ARTICLE 3 AND ARTICLE 4 CN-Code Description 1704 90 99 Other sugar confectionery, not containing cocoa. 1806 10 30 Chocolate and other food preparations containing cocoa 1806 10 90 cacao powder, containing added sugar or sweetening matter: containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 20 95 Other food preparations containing cocoa in block, slabs or bars weighting more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packaging of a content exceeding 2 kg Other Other 1901 90 99 Malt extract, food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included other other (than malt extract) other 2101 12 98 Other preparations with a basis of coffee. 2101 20 98 Other preparations with a basis of tea or mate. 2106 90 59 Food preparations not elsewhere specified or included other other 2106 90 98 Food preparations not elsewhere specified or included: other (than protein concentrates and textured protein substances) other other 3302 10 29 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: Of a kind used in the food or drink industries Of the type used in the drink industries: Preparations containing all flavouring agents characterising a beverage: Of an actual alcoholic strength by volume exceeding 0,5 % Other: Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch Other JOINT DECLARATION CONCERNING THE PRINCIPALITY OF ANDORRA 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonised System shall be accepted by Serbia as originating in the Community within the meaning of this Agreement. 2. Protocol 3 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. JOINT DECLARATION CONCERNING THE REPUBLIC OF SAN MARINO 1. Products originating in the Republic of San Marino shall be accepted by Serbia as originating in the Community within the meaning of this Agreement. 2. Protocol 3 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. PROTOCOL 4 on land transport Article 1 Aim The aim of this Protocol is to promote cooperation between the Parties on land transport, and in particular transit traffic, and to ensure for this purpose that transport between and through the territories of the Parties is developed in a coordinated manner by means of the complete and interdependent application of all the provisions of this Protocol. Article 2 Scope 1. Cooperation shall cover land transport, and in particular road, rail and combined transport, and shall include the relevant infrastructure. 2. In this connection, the scope of this Protocol shall cover in particular:  transport infrastructure in the territory of one or other Party to the extent necessary to achieve the objective of this Protocol,  market access, on a reciprocal basis, in the field of road transport,  essential legal and administrative supporting measures including commercial, taxation, social and technical measures,  cooperation in developing a transport system which meets environmental needs,  a regular exchange of information on the development of the transport policies of the Parties, with particular regard to transport infrastructure. Article 3 Definitions For the purposes of this Protocol, the following definitions shall apply: (a) Community transit traffic: the carriage, by a carrier established in the Community, of goods in transit through the territory of Serbia en route to or from a Member State of the Community; (b) Serbian transit traffic: the carriage, by a carrier established in Serbia, of goods in transit from Serbia through Community territory and destined for a third country or of goods from a third country destined for Serbia; (c) combined transport: the transport of goods where the lorry, trailer, semi-trailer, with or without tractor unit, swap body or container of 20 feet or more, uses the road on the initial or final leg of the journey and on the other leg, rail or inland waterway or maritime services where this section exceeds 100 kilometres as the crow flies and make the initial or final road transport leg of the journey; between the point where the goods are loaded and the nearest suitable rail loading station for the initial leg, and between the nearest suitable rail unloading station and the point where the goods are unloaded for the final leg, or within a radius not exceeding 150 km as the crow flies from the inland waterway port or seaport of loading or unloading. INFRASTRUCTURE Article 4 General Provision The Parties hereby agree to adopt mutually coordinated measures to develop a multimodal transport infrastructure network as a vital means of solving the problems affecting the carriage of goods through Serbia in particular on the Pan-European Corridors VII and X and the rail connection from Belgrade to Vrbnica (border with Montenegro) which form part of the Core Regional Transport Network. Article 5 Planning The development of a multimodal regional transport network on the territory of Serbia which serves the needs of Serbia and the South-Eastern European region covering the main road and rail routes, inland waterways, inland ports, ports, airports and other relevant modes of the network is of particular interest to the Community and Serbia. This network was defined in the Memorandum of Understanding for developing a Core Transport Infrastructure Network for South East Europe which was signed by ministers from the region, and the European Commission, in June 2004. The development of the network and the selection of priorities is being carried out by a Steering Committee comprised of representatives of each of the signatories. Article 6 Financial aspects 1. The Community may contribute financially, under Article 116 of this Agreement, to the necessary infrastructure work referred to in Article 5. This financial contribution may take the form of credit from the European Investment Bank and any other form of financing which can provide further additional resources. 2. In order to speed up the work the European Commission will endeavour, as far as possible, to encourage the use of additional resources such as investment by certain Member States on a bilateral basis or from public or private funds. RAIL AND COMBINED TRANSPORT Article 7 General provision The Parties shall adopt the mutually coordinated measures necessary for the development and promotion of rail and combined transport as a mean of ensuring that in the future a major proportion of their bilateral and transit transport through Serbia is performed under more environmentally-friendly conditions. Article 8 Particular aspects relating to infrastructure As part of the modernisation of the railways of Serbia, the necessary steps shall be taken to adapt the system for combined transport, with particular regard to the development or building of terminals, tunnel gauges and capacity, which require substantial investment. Article 9 Supporting measures The Parties shall take all the steps necessary to encourage the development of combined transport. The purpose of such measures shall be:  to encourage the use of combined transport by users and consignors,  to make combined transport competitive with road transport, in particular through the financial support of the Community or Serbia in the context of their respective legislation,  to encourage the use of combined transport over long distances and to promote, in particular the use of swap bodies, containers and unaccompanied transport in general,  to improve the speed and reliability of combined transport and in particular:  to increase the frequency of convoys in accordance with the needs of consignors and users,  to reduce the waiting time at terminals and increase their productivity,  to remove in an appropriate manner, all obstacles from the approach routes so as to improve access to combined transport,  to harmonise, where necessary, the weights, dimensions and technical characteristics of specialised equipment, in particular so as to ensure the necessary compatibility of gauges, and to take coordinated action to order and to put into service such equipment as is required by the level of traffic,  and, in general, to take any other appropriate action. Article 10 The role of the railways In connection with the respective powers of the States and the railways, the Parties shall, in respect of both passenger and goods transport, recommend that their railways:  step up cooperation, whether bilateral, multilateral or within international railway organisations, in all fields, with particular regard to the improvement of the quality and the safety of transport services,  try to establish in common a system of organising the railways so as to encourage consignors to send freight by rail rather than road, in particular for transit purposes, on a basis of fair competition and while leaving the user freedom of choice in this matter,  prepare the participation of Serbia in the implementation and future evolution of the Community acquis on the development of the railways. ROAD TRANSPORT Article 11 General Provisions 1. With regard to mutual access to transport markets, the Parties agree, initially and without prejudice to paragraph 2, to maintain the regime resulting from bilateral Agreements or other existing international bilateral instruments concluded between each Member State of the Community and Serbia or, where there are no such Agreements or instruments, arising from the de facto situation in 1991. However, whilst awaiting the conclusion of Agreements between the Community and Serbia on access to the road transport market, as provided for in Article 12, and on road taxation, as provided for in Article 13(2), Serbia shall cooperate with the Member States of the Community to amend these bilateral Agreements to adapt them to this Protocol. 2. The Parties hereby agree to grant unrestricted access to Community transit traffic through Serbia and to Serbian transit traffic through the Community with effect from the date of entry into force of this Agreement. 3. If, as a result of the rights granted under paragraph 2, transit traffic by Community hauliers increases to such a degree as to cause or threaten to cause serious harm to road infrastructure and/or traffic fluidity on the axes mentioned in Article 5, and under the same circumstances problems arise on Community territory close to the borders of Serbia, the matter shall be submitted to the Stabilisation and Association Council in accordance with Article 121 of this Agreement. The Parties may propose exceptional temporary, non-discriminatory measures as are necessary to limit or mitigate such harm. 4. If the Community establishes rules aiming to reduce pollution caused by heavy goods vehicles registered in the European Union and to improve traffic safety, a similar regime shall apply to heavy goods vehicles registered in Serbia that wish to circulate through the Community territory. The Stabilisation and Association Council shall decide on the necessary modalities. 5. The Parties shall refrain from taking any unilateral action that might lead to discrimination between Community carriers or vehicles and carriers or vehicles from Serbia. Each Contracting Party shall take all steps necessary to facilitate road transport to or through the territory of the other Contracting Party. Article 12 Access to the market The Parties shall, as a matter of priority, undertake to work together to seek, each of them subject to their internal rules:  courses of action likely to favour the development of a transport system which meets the needs of the Parties, and which is compatible, on the one hand, with the completion of the internal Community market and the implementation of the common transport policy and, on the other hand, with economic and transport policies of Serbia,  a definitive system for regulating future road transport market access between Parties on the basis of reciprocity. Article 13 Taxation, tolls and other charges 1. The Parties accept that the taxation of road vehicles, tolls and other charges on either side must be non-discriminatory. 2. The Parties shall enter into negotiations with a view to reaching an agreement on road taxation, as soon as possible, on the basis of the rules adopted by the Community on this matter. The purpose of this Agreement shall be, in particular, to ensure the free flow of trans-frontier traffic, to progressively eliminate differences between the road taxation systems applied by the Parties and to eliminate distortions of competition arising from such differences. 3. Pending the conclusion of the negotiations mentioned in paragraph 2 of this Article, the Parties will eliminate discrimination between hauliers of the Community and Serbia when levying taxes and charges on the circulation and/or possession of heavy goods vehicles as well as taxes or charges levied on transport operations in the territory of the Parties. Serbia undertakes to notify the European Commission, if so requested, the amount of taxes, tolls and charges which they apply, as well as the methods of calculating them. 4. Until the conclusion of the Agreement mentioned in paragraph 2 and in Article 12 any change proposed after the entry into force of this Agreement to fiscal charges, tolls or other charges, including the systems for their collection which may be applied to Community traffic in transit through Serbia will be subject to a prior consultation procedure. Article 14 Weights and dimensions 1. Serbia accepts that road vehicles complying with Community standards on weights and dimensions may circulate freely and without hindrance in this respect on the routes covered by Article 5. During six months after the entry into force of this Agreement, road vehicles which do not comply with existing standards of Serbia may be subject to a special non-discriminatory charge which reflects the damage caused by additional axle weight. 2. Serbia will endeavour to harmonise their existing regulations and standards for road construction with the legislation prevailing in the Community by the end of the fifth year after the entry into force of this Agreement and will make major efforts for improvement of the existing routes covered by Article 5 to those new regulations and standards within the proposed time, in accordance with their financial possibilities. Article 15 Environment 1. In order to protect the environment, the Parties shall endeavour to introduce standards on gaseous and particulate emissions and noise levels for heavy goods vehicles, which ensure a high level of protection. 2. In order to provide the industry with clear information and to encourage coordinated research, programming and production, exceptional national standards in this field shall be avoided. 3. Vehicles which comply with standards laid down by international Agreements also relating to environment may operate without further restrictions in the territory of the Parties. 4. For the purpose of introducing new standards, the Parties shall work together to achieve the abovementioned objectives. Article 16 Social aspects 1. Serbia shall harmonise their legislations on the training of road haulage personnel, particularly with respect to the carriage of dangerous goods, to the Community standards. 2. Serbia as a contracting party to the European Agreement concerning the work of crews of vehicles engaged in international road transport (ERTA), and the Community will coordinate to the maximum extent possible their policies concerning driving time, interruptions and rest periods for drivers and crew composition, in respect of the future development of the social legislation in this area. 3. The Parties shall cooperate with regard to implementation and enforcement of the social legislation in the field of road transport. 4. The Parties shall ensure the equivalence of their respective laws on the admission to the occupation of road haulage operator, with a view to their mutual recognition. Article 17 Provisions relating to traffic 1. The Parties shall pool their experience and endeavour to harmonise their legislation so as to improve the flow of traffic during peak periods (weekends, public holidays, the tourist season). 2. In general, the Parties shall encourage the introduction, development and coordination of a road traffic information system. 3. They shall endeavour to harmonise their legislation on the carriage of perishable goods, live animals and dangerous substances. 4. The Parties shall also endeavour to harmonise the technical assistance to be provided to drivers, the dissemination of essential information on traffic and other matters of concern to tourists, and emergency services including ambulance services. Article 18 Road Safety 1. Serbia shall harmonise their legislation on road safety, particularly with regard to the transport of dangerous goods, to that of the Community by the end of the third year after the entry into force of this Agreement. 2. Serbia as a contracting Party of the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) and the Community will coordinate to the maximum extent possible their policies concerning the carriage of dangerous goods. 3. The Parties shall cooperate with regard to implementation and enforcement of road safety legislation, particularly on driving licences and measures to reduce road accidents. SIMPLIFICATION OF FORMALITIES Article 19 Simplification of formalities 1. The Parties agree to simplify the flow of goods by rail and road, whether bilateral or in transit. 2. The Parties agree to begin negotiations with a view to concluding an Agreement on the facilitation of controls and formalities relating to the carriage of goods. 3. The Parties agree, to the extent necessary, to take joint action on, and to encourage, the adoption of further simplification measures. FINAL PROVISIONS Article 20 Widening of the scope If one of the Parties concludes, on the basis of experience in the application of this Protocol, that other measures which do not fall within the scope of this Protocol are in the interest of a coordinated European transport policy and, in particular, may help to solve the problem of transit traffic, it shall make suggestions in this respect to the other Party. Article 21 Implementation 1. Cooperation between the Parties shall be carried out within the framework of a special Subcommittee to be created in accordance with Article 123 of this Agreement. 2. This Subcommittee in particular: (a) shall draw up plans for cooperation on rail and combined transport, transport research and the environment; (b) shall analyse the application of the decisions contained in the present Protocol and shall recommend to the Stabilisation and Association Committee appropriate solutions for any possible problems which might arise; (c) shall, two years after the entry into force of this Agreement, undertake an assessment of the situation as regards infrastructure improvement and the implications of free transit; (d) shall coordinate the monitoring, forecasting and other statistical work relating to international transport and in particular transit traffic. JOINT DECLARATION 1. The Community and Serbia take note that the levels of gaseous emissions and noise currently accepted in the Community for the purposes of heavy goods vehicle type approval from 9 November 2006 (1) are as follows (2): Limit values measured on the European Steady Cycle (ESC) and the European Load Response (ELR) test: Mass of carbon monoxide Mass of hydrocarbons Mass of nitrogen oxides Mass of particulates Smoke (CO) g/kWh (HC) g/kWh (NOx) g/kWh (PT) g/kWh m 1 Row B1 Euro IV 1,5 0,46 3,5 0,02 0,5 Limit values measured on the European Transient Cycle (ETC): Mass of carbon monoxide Mass of non-methane hydrocarbons Mass of methane Mass of nitrogen oxides Mass of particulates (CO) g/kWh (NMHC) g/kWh (CH4) (3) g/kWh (NOx) g/kWh (PT) (4) g/kWh Row B1 Euro IV 4,0 0,55 1,1 3,5 0,03 2. In the future, the Community and Serbia shall endeavour to reduce the emissions of motor vehicles through the use of state of the art vehicle emission control technology coupled with improved quality of motor fuel. (1) Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on type approval of heavy duty vehicles and engines with respect to their emissions (euro IV and V) (OJ L 275, 20.10.2005, p. 1). Directive as amended by Regulation (EC) No 715/2007 (OJ L 171, 29.6.2007, p. 1). (2) These limit values will be updated as provided for in the relevant directives and according to their possible future revisions. (3) For natural gas engines only; (4) Not applicable for gas fuelled engines. PROTOCOL 5 on state aid to the steel industry 1. The Parties recognise the need that Serbia addresses promptly any structural weaknesses of its steel sector to ensure the global competitiveness of its industry. 2. Further to the disciplines stipulated by paragraph 1(iii) of Article 73 of this Agreement, the assessment of the compatibility of State aid to the steel industry as defined in Annex I of the Guidelines on national regional aid for 2007 13 shall be made on the basis of the criteria arising from the application of Article 87 of the EC Treaty to the steel sector, including secondary legislation. 3. For the purposes of applying the provisions of paragraph 1(iii) of Article 73 of this Agreement with regard to the steel industry, the Community recognises that, during five years after the entry into force of this Agreement, Serbia may exceptionally grant State aid for restructuring purposes to steel producing firms in difficulties, provided that: (a) it leads to the long-term viability of the benefiting firms under normal market conditions at the end of the restructuring period; and (b) the amount and intensity of such aid are strictly limited to what is absolutely necessary in order to restore such viability, and aid is where appropriate progressively reduced; (c) Serbia presents restructuring programmes that are linked to a global rationalisation which includes the closing of inefficient capacity. Every steel producing firm benefiting from restructuring aid shall, as far as possible, provide for compensatory measures balancing the distortion of competition caused by the aid. 4. Serbia shall submit to the European Commission for assessment a National Restructuring Programme and individual business plans for each of the companies benefiting from restructuring aid which demonstrate that the above conditions are fulfilled. The individual business plans shall have been assessed and agreed by the State aid monitoring authority of Serbia in view of their compliance with paragraph 3 of this Protocol. The European Commission shall confirm that the National Restructuring Programme is in compliance with the requirements of paragraph 3. 5. The European Commission shall monitor the implementation of the plans, in close cooperation with the competent national authorities, in particular the State aid monitoring authority of Serbia. If the monitoring indicates that aid to the beneficiaries which is not approved in the National Restructuring Programme or any restructuring aid to steel firms not identified in the National Restructuring Programme has been granted from the date of signature of this Agreement onwards, the State aid monitoring authority of Serbia shall ensure that any such aid is reimbursed. 6. Upon request, the Community shall provide Serbia with technical support for the preparation of the National Restructuring Programme and the individual business plans. 7. Each Party shall ensure full transparency with respect to State aid. In particular, as regards State aid granted to steel production in Serbia and the implementation of the restructuring programme and the business plans, a full and continuous exchange of information shall take place. 8. The Stabilisation and Association Council shall monitor the implementation of the requirements set out in paragraphs 1 to 4 above. To this effect, the Stabilisation and Association Council may draft implementing rules. 9. If one of the Parties considers that a particular practice of the other Party is incompatible with the terms of this Protocol, and if that practice causes or threatens to cause prejudice to the interests of the first Party or material injury to its domestic industry, this Party may take appropriate measures after consultation within the Subcommittee dealing with competition matters or after thirty working days following referral for such consultation. PROTOCOL 6 on Mutual administrative assistance in customs matters Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean any legal or regulatory provisions applicable in the territories of the Parties, governing the import, export and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority shall mean a competent administrative authority which has been designated by a Contracting Party for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority shall mean a competent administrative authority which has been designated by a Contracting Party for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data shall mean all information relating to an identified or identifiable individual; (e) operation in breach of customs legislation shall mean any violation or attempted violation of customs legislation. Article 2 Scope 1. The Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular by preventing, investigating and combating operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines is not covered by this Protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether goods exported from the territory of one of the Parties have been properly imported into the territory of the other Contracting Party, specifying, where appropriate, the customs procedure applied to the goods; (b) whether goods imported into the territory of one of the Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure special surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Parties shall assist each other, at their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to: (a) activities which are or appear to be operations in breach of customs legislation and which may be of interest to the other Party; (b) new means or methods employed in carrying out operations in breach of customs legislation; (c) goods known to be subject to operations in breach of customs legislation; (d) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (e) means of transport in respect of which there are reasonable grounds for believing that they have been, are, or may be used in operations in breach of customs legislation. Article 5 Delivery, notification At the request of the applicant authority, the requested authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures in order: (a) to deliver any documents; or (b) to notify any decisions, emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. Requests for delivery of documents or notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Party. 3. Duly authorised officials of a Party may, with the agreement of the other Contracting Party involved and subject to the conditions laid down by the latter, be present to obtain in the offices of the requested authority or any other concerned authority in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of a Party involved may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present at enquiries carried out in the latters territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in writing together with relevant documents, certified copies or other items. 2. This information may be in computerised form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements, in cases where a Party is of the opinion that assistance under this Protocol would: (a) be likely to prejudice the sovereignty of Serbia or that of a Member State which has been requested to provide assistance under this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2); or (c) violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine if assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons therefor must be communicated to the applicant authority without delay. Article 10 Information exchange and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Party which may receive them undertakes to protect such data in at least an equivalent way to the one applicable to that particular case in the Party that may supply them. To that end, the Parties shall communicate to each other information on their applicable rules, including, where appropriate, legal provisions in force in the Member States of the Community. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol, is considered to be for the purposes of this Protocol. Therefore, the Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such objects, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official will have to appear, on what matters and by virtue of what title or qualification the official will be questioned. Article 12 Assistance expenses The Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for expenses to experts and witnesses, and those to interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted on the one hand to the customs authorities of Serbia and on the other hand to the competent services of the European Commission and the customs authorities of the Member States as appropriate. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration the rules in force in particular in the field of data protection. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other Agreements 1. Taking into account the respective competencies of the Community and the Member States, the provisions of this Protocol shall: (a) not affect the obligations of the Parties under any other international Agreement or Convention; (b) be deemed complementary to Agreements on mutual assistance which have been or may be concluded between individual Member States and Serbia; and shall (c) not affect the Community provisions governing the communication between the competent services of the European Commission and the customs authorities of the Member States of any information obtained under this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral Agreement on mutual assistance which has been or may be concluded between individual Member States and Serbia insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the applicability of this Protocol, the Parties shall consult each other to resolve the matter in the framework of the Stabilisation and Association Committee set up under Article 119 of this Agreement. PROTOCOL 7 Dispute settlement CHAPTER I Objective and scope Article 1 Objective The objective of this Protocol is to avoid and settle disputes between the Parties with a view to arriving at mutually acceptable solutions. Article 2 Scope The provisions of this Protocol shall only apply with respect to any differences concerning the interpretation and application of the following provisions, including where a Party considers that a measure adopted by the other Party, or a failure of the other Party to act, is in breach of its obligations under these provisions: (a) Title IV (Free movement of goods), except Articles 33, 40, 41, paragraphs 1, 4 and 5 (insofar as these concern measures adopted under paragraph 1 of Article 41) and Article 47; (b) Title V (Movement of workers, establishment, supply of services, capital):  Chapter II Establishment (Articles 52 to 56 and 58),  Chapter III Supply of services (Articles 59, 60 and 61, paragraphs 2 and 3),  Chapter IV Current payments and movement of capital (Article 62 and Article 63 except paragraph 3, second sentence),  Chapter V General provisions (Articles 65 to 71); (c) Title VI (Approximation of laws, law enforcement and competition rules):  Articles 75, paragraph 2 (intellectual, industrial and commercial property) and 76, paragraph 1, the first subparagraph of paragraph 2 and 3 to 6 (public procurement). CHAPTER II Dispute settlement procedures Section I Arbitration procedure Article 3 Initiation of the arbitration procedure 1. Where the Parties have failed to resolve the dispute, the complaining Party may under the conditions of Article 130 of this Agreement, submit a request in writing for the establishment of an arbitration panel to the Party complained against as well as to the Stabilisation and Association Committee. 2. The complaining Party shall state in its request the subject-matter of the dispute and, as the case may be, the measure adopted by the other Party, or the failure to act, which it considers to be in breach of the provisions referred to in Article 2. Article 4 Composition of the arbitration panel 1. An arbitration panel shall be composed of three arbitrators. 2. Within 10 days of the date of the submission of the request for the establishment of an arbitration panel to the Stabilisation and Association Committee, the Parties shall consult in order to reach an agreement on the composition of the arbitration panel. 3. In the event that the Parties are unable to agree on its composition within the time frame laid down in paragraph 2, either Party may request the chairperson of the Stabilisation and Association Committee, or her or his delegate, to select all three members by lot from the list established under Article 15, one among the individuals proposed by the complaining Party, one among the individuals proposed by the Party complained against and one among the arbitrators selected by the Parties to act as chairperson. In case the Parties agree on one or more of the members of the arbitration panel, any remaining members shall be appointed in accordance with the same procedure. 4. The selection of the arbitrators by the chairperson of the Stabilisation and Association Committee, or her or his delegate, shall be done in the presence of a representative of each Party. 5. The date of establishment of the arbitration panel shall be the date on which the chairperson of the panel is informed of the appointment in common agreement between the Parties of the three arbitrators or, as the case may be, the date of their selection in accordance with paragraph 3. 6. Where a Party considers that an arbitrator does not comply with the requirements of the Code of Conduct referred to in Article 18, the Parties shall consult and, if they so agree, replace the arbitrator and select a replacement pursuant to paragraph 7. If the Parties fail to agree on the need to replace an arbitrator, the matter shall be referred to the chairperson of the arbitration panel, whose decision will be final. Where a Party considers that the chairperson of the arbitration panel does not comply with the Code of Conduct referred to in Article 18, the matter shall be referred to one of the remaining members of the pool of arbitrators selected to act as chairperson, her or his name being drawn by lot by the chairperson of the Stabilisation and Association Committee, or her or his delegate, in the presence of a representative of each Party, unless otherwise agreed between the Parties. 7. If an arbitrator is unable to participate in the proceeding, withdraws or is replaced pursuant to paragraph 6, a replacement shall be selected within five days in accordance with the selection procedures followed to select the original arbitrator. The panel proceedings will be suspended for the period taken to carry out this procedure. Article 5 Arbitration panel ruling 1. The arbitration panel shall notify its ruling to the Parties and to the Stabilisation and Association Committee within 90 days from the date of the establishment of the arbitration panel. Where it considers that this deadline cannot be met, the chairperson of the panel must notify the Parties and the Stabilisation and Association Committee in writing, stating the reasons for the delay. Under no circumstances should the ruling be issued later than 120 days from the date of the establishment of the panel. 2. In cases of urgency, including those involving perishable goods, the arbitration panel shall make every effort to issue its ruling within 45 days from the date of the establishment of the panel. Under no circumstance should it take longer than 100 days from the date of the establishment of the panel. The arbitration panel may give a preliminary ruling within 10 days of its establishment on whether it deems the case to be urgent. 3. The ruling shall set out the findings of fact, the applicability of the relevant provisions of this Agreement and the basic rationale behind any findings and conclusions that it makes. The ruling may contain recommendations on the measures to be adopted for compliance with it. 4. The complaining Party may withdraw its complaint by written notification to the chairperson of the arbitration panel, the Party complained against and the Stabilisation and Association Committee, at any time before the ruling is notified to the Parties and the Stabilisation and Association Committee. Such withdrawal is without prejudice to the complaining Partys right to introduce a new complaint regarding the same measure at a later point in time. 5. The arbitration panel shall, at the request of both Parties, suspend its work at any time for a period not exceeding 12 months. Once the period of 12 months has been exceeded, the authority for the establishment of the panel will lapse, without prejudice to the right of the complaining Party to request at a later stage the establishment of a panel on the same measure. Section II Compliance Article 6 Compliance with the arbitration panel ruling Each Party shall take any measure necessary to comply with the arbitration panel ruling, and the Parties will endeavour to agree on the reasonable period of time to comply with the ruling. Article 7 Reasonable period of time for compliance 1. No later than 30 days after the notification of the arbitration panel ruling to the Parties, the Party complained against shall notify the complaining Party of the time it will require for compliance (hereinafter referred to as reasonable period of time). Both parties shall endeavour to agree on the reasonable period of time. 2. If there is disagreement between the Parties on the reasonable period of time to comply with the arbitration panel ruling, the complaining Party may request the Stabilisation and Association Committee, within 20 days of the notification made under paragraph 1, to reconvene the original arbitration panel to determine the length of the reasonable period of time. The arbitration panel shall notify its ruling within 20 days from the date of the submission of the request. 3. In the event of the original panel, or some of its members, being unable to reconvene, the procedures set out in Article 4 shall apply. The time limit for notifying the ruling remains 20 days from the date of the panels establishment. Article 8 Review of any measure taken to comply with the arbitration panel ruling 1. The Party complained against shall notify the other Party and the Stabilisation and Association Committee before the end of the reasonable period of time of any measure that it has taken to comply with the arbitration panel ruling. 2. In the event that there is disagreement between the Parties concerning the compatibility of any measure notified under paragraph 1 of this Article, with the provisions referred to in Article 2, the complaining Party may request the original arbitration panel to rule on the matter. Such request shall explain why the measure is not in conformity with this Agreement. Once re-convened, the arbitration panel will issue its ruling within 45 days of the date of its re-establishment. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures laid down in Article 4 shall apply. The time limit for notifying the ruling remains 45 days from the date of the panels establishment. Article 9 Temporary remedies in case of non-compliance 1. If the Party complained against fails to notify any measure taken to comply with the arbitration panel ruling before the expiry of the reasonable period of time, or if the arbitration panel rules that the measure notified under Article 8 paragraph 1 is not in conformity with that Partys obligations under this Agreement, the Party complained against shall, if so requested by the complaining Party, present an offer for temporary compensation. 2. If no agreement on compensation is reached within 30 days of the end of the reasonable period of time, or of the arbitration panel ruling under Article 8 that a measure taken to comply is not in conformity with this Agreement, the complaining Party shall be entitled, upon notification to the other Party and to the Stabilisation and Association Committee, to suspend the application of benefits granted under the provisions referred to in Article 2 of this Protocol at a level equivalent to the adverse economic impact caused by the violation. The complaining Party may implement the suspension 10 days after the date of the notification, unless the Party complained against has requested arbitration under paragraph 3. 3. If the Party complained against considers that the level of suspension is not equivalent to the adverse economic impact caused by the violation, it may request in writing to the chairperson of the original arbitration panel before the expiry of the ten day period referred to in paragraph 2 for the reconvening of the original arbitration panel. The arbitration panel shall notify its ruling on the level of the suspension of benefits to the Parties and to the Stabilisation and Association Committee within 30 days of the date of the submission of the request. Benefits shall not be suspended until the arbitration panel has issued its ruling, and any suspension shall be consistent with the ruling of the arbitration panel. 4. The suspension of benefits shall be temporary and shall be applied only until any measure found to violate this Agreement has been withdrawn or amended so as to bring it into conformity with this Agreement, or until the Parties have agreed to settle the dispute. Article 10 Review of any measure taken to comply after the suspension of benefits 1. The Party complained against shall notify the other Party and the Stabilisation and Association Committee of any measure it has taken to comply with the ruling of the arbitration panel and of its request for an end to the suspension of benefits applied by the complaining Party. 2. If the Parties do not reach an agreement on the compatibility of the notified measure with this Agreement within 30 days of the date of the submission of the notification, the complaining Party may request in writing to the chairperson of the original arbitration panel to rule on the matter. Such request shall be notified simultaneously to the other Party and to the Stabilisation and Association Committee. The arbitration panel ruling shall be notified within 45 days of the date of the submission of the request. If the arbitration panel rules that any measure taken to comply is not in conformity with this Agreement, the arbitration panel will determine whether the complaining party can continue the suspension of benefits at the original or at a different level. If the arbitration panel rules that any measure taken to comply is in conformity with this Agreement, the suspension of benefits shall be terminated. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures laid down in Article 4 shall apply. The period for notifying the ruling remains 45 days from the date of the panels establishment. Section III Common provisions Article 11 Open Hearings The meetings of the arbitration panel shall be open to the public under the conditions laid down in the Rules of Procedure referred to in Article 18, unless the arbitration panel decides otherwise on its own motion or at the request of the Parties. Article 12 Information and technical advice At the request of a Party, or upon its own initiative, the panel may seek information from any source it deems appropriate for the panel proceeding. The panel will also have the right to seek the opinion of experts as it deems appropriate. Any information obtained in this manner must be disclosed to both Parties and shall be open for comments. Interested parties shall be authorised to submit amicus curiae briefs to the arbitration panel under the conditions laid down in the Rules of Procedure referred to in Article 18. Article 13 Interpretation principles Arbitration panels shall apply and interpret the provisions of this Agreement in accordance with customary rules of interpretation of public international law, including the Vienna Convention on the Law of Treaties. They shall not give an interpretation of the acquis communautaire. The fact that a provision is identical in substance to a provision of the Treaty establishing the European Communities shall not be decisive in the interpretation of that provision. Article 14 Arbitration panel decisions and rulings 1. All decisions of the arbitration panel, including the adoption of the ruling, shall be taken by majority vote. 2. All rulings of the arbitration panel shall be binding on the Parties. They shall be notified to the Parties and to the Stabilisation and Association Committee, which shall make them publicly available unless it decides by consensus not to do so. CHAPTER III General provisions Article 15 List of arbitrators 1. The Stabilisation and Association Committee shall, no later than six months after the entry into force of this Protocol, establish a list of fifteen individuals who are willing and able to serve as arbitrators. Each of the Parties shall select five individuals to serve as arbitrators. The Parties shall also agree on five individuals which shall act as chairperson to arbitration panels. The Stabilisation and Association Committee will ensure that the list is always maintained at this level. 2. Arbitrators should have specialised knowledge and experience of law, international law, Community law and/or international trade. They shall be independent, serve in their individual capacities and not be affiliated with, or take instructions from any organisation or government, and shall comply with the Code of Conduct referred to in Article 18. Article 16 Relation with WTO obligations Upon the eventual accession of Serbia to the World Trade Organisation (WTO), the following shall apply: (a) Arbitration panels set up under this Protocol shall not adjudicate disputes on each Partys rights and obligations under the Agreement establishing the World Trade Organisation; (b) The right of any of the Parties to have recourse to the dispute settlement provisions of this Protocol shall be without prejudice to any action in the WTO framework, including dispute settlement action. However, where a Party has, with regard to a particular measure, instituted a dispute settlement proceeding, either under Article 3(1) of this Protocol or under the WTO Agreement, it may not institute a dispute settlement proceeding regarding the same measure in the other forum until the first proceeding has ended. For purposes of this paragraph, dispute settlement proceedings under the WTO Agreement are deemed to be initiated by a Partys request for the establishment of a panel under Article 6 of the Understanding on Rules and Procedures Governing the Settlement of Disputes of the WTO; (c) Nothing in this Protocol shall preclude a Party from implementing the suspension of obligations authorised by a WTO Dispute Settlement Body. Article 17 Time limits 1. All time limits laid down in this Protocol shall be counted in calendar days from the day following the act or fact to which they refer. 2. Any time limit referred to in this Protocol may be extended by mutual agreement of the Parties. 3. Any deadline referred to in this Protocol may also be extended by the chairperson of the arbitration panel, on a reasoned request of either of the Parties or upon his or her own initiative. Article 18 Rules of Procedure, Code of Conduct and modification of this Protocol 1. The Stabilisation and Association Council shall, no later than six months after the entry into force of this Protocol, establish Rules of Procedure for the conduct of the arbitration panel proceedings. 2. The Stabilisation and Association Council shall, no later than six months after the entry into force of this Protocol, complement the Rules of Procedure with a Code of Conduct guaranteeing the independence and impartiality of arbitrators. 3. The Stabilisation and Association Council may decide to modify this Protocol, except Article 2. FINAL ACT The plenipotentiaries of: THE KINGDOM OF BELGIUM, THE REPUBLIC OF BULGARIA, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, IRELAND, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, ROMANIA, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Contracting Parties to the Treaty establishing the European Community, the Treaty establishing the European Atomic Energy Community, and the Treaty on European Union, hereinafter referred to as the Member States, and of the EUROPEAN COMMUNITY and the EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Community of the one part, and the plenipotentiaries of the THE REPUBLIC OF SERBIA, hereinafter referred to as Serbia, of the other part, meeting in Luxembourg on the twenty-ninth day of April in the year two thousand and eight for the signature of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Serbia, of the other part, hereinafter referred to as this Agreement, have adopted the following texts: this Agreement and its Annexes I to VII, namely: Annex I (Article 21)  Serbian tariff concessions for Community industrial products Annex II (Article 26)  Definition of baby beef products Annex III (Article 27)  Serbian tariff concessions for Community agricultural products Annex IV (Article 29)  Community concessions for Serbian fishery products Annex V (Article 30)  Serbian concessions for Community fishery products Annex VI (Article 52)  Establishment: financial services Annex VII (Article 75)  Intellectual, industrial and commercial property rights and the following Protocols: Protocol 1 (Article 25)  Trade on processed agricultural products Protocol 2 (Article 28)  Wine and spirit drinks Protocol 3 (Article 44)  Definition of the concept of originating products and methods of administrative cooperation Protocol 4 (Article 61)  Land transport Protocol 5 (Article 73)  State aid to the steel industry Protocol 6 (Article 99)  Mutual administrative assistance in customs matters Protocol 7 (Article 129)  Dispute settlement The plenipotentiaries of the Member States and of the Community and the plenipotentiaries of Serbia have adopted the texts of the joint declaration listed below and annexed to this Final Act: Joint Declaration on Article 3 Joint Declaration on Article 32 Joint Declaration on Article 75 The plenipotentiaries of Serbia have taken note of the Declaration listed below and annexed to this Final Act: Declaration by the Community and its Member States. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã Ã ºÃ Ã µÃ ¼Ã ±Ã ÃÃ ³ Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ´Ã µÃ ²Ã µÃ Ã ¸ Ã °Ã ¿ÃÃ ¸Ã » Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ¾Ã Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Luxemburgo, el veintinueve de abril de dosmile ocho. V Lucemburku dne dvacÃ ¡tÃ ©ho devÃ ¡tÃ ©ho dubna dva tisÃ ­ce osm. UdfÃ ¦rdiget i Lussemburgu den niogtyvende April to tusind og otte. Geschehen zu Luxemburg am neunundzwanzigsten April zweitausendacht. Kahe tuhande kaheksanda aasta aprillikuu kahekÃ ¼mne Ã ¼heksandal pÃ ¤eval Luxembourgis. 'Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã µÃ ½Ã ½Ã ­Ã ± Ã ÃÃ Ã ¹Ã »Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ¿Ã ºÃ Ã . Done at Lussemburgu on the twenty-ninth day of April in the year two thousand and eight. Fait Ã Lussemburgu, le vingt-neuf avril deux mille huit. Fatto a Lussemburgo, addÃ ¬ ventinove aprile duemilaotto. LuksemburgÃ , divtÃ «kstoÃ ¡ astotÃ  gada divdesmit devÃ «tajÃ  aprÃ «lÃ «. Priimta du tÃ «kstanÃ iai aÃ ¡tuntÃ ³ metÃ ³ balandÃ ¾io dvideÃ ¡imt devintÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kÃ ©tezer-nyolcadik Ã ©v Ã ¡prilis huszonkilencedik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fid-disgÃ §a u gÃ §oxrin jum ta April tas-sena elfejn u tmienja. Gedaan te Luxemburg, de negenentwintigste April tweeduizend acht. SporzÃ dzono w Luksemburgu dnia dwudziestego dziewiÃ tego kwietnia roku dwa tysiÃ ce Ã ³smego. Feito em Luxemburgo, em vinte e nove de Abril de dois mil e oito. Ã ntocmit la Luxemburg, la douÃ zeci Ãi nouÃ  aprilie douÃ  mii opt. V Luxemburgu dÃ a dvadsiateho deviateho aprÃ ­la dvetisÃ ­cosem. V Luxembourgu, dne devetindvajsetega aprila leta dva tisoÃ  osem. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤yhdeksÃ ¤ntenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattakahdeksan. Som skedde i Luxemburg den tjugonionde April tjugohundraÃ ¥tta. Ã ¡Ã °Ã Ã ¸Ã Ã µÃ ½Ã ¾ Ã  Ã Ã Ã ºÃ Ã µÃ ¼Ã ±Ã ÃÃ ³Ã , Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ Ã ´Ã µÃ ²Ã µÃ Ã ¾Ã ³ Ã °Ã ¿ÃÃ ¸Ã »Ã ° Ã ´Ã ²Ã µÃ Ã ¸ÃÃ °Ã ´Ã µÃ ¾Ã Ã ¼Ã µ. Voor het Koninkrijk BelgiÃ « Pour le Royaume de Belgique FÃ ¼r das KÃ ¶nigreich Belgien Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. Ã Ã ° Ã Ã µÃ »Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  Za Ã eskou republiku PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Eesti Vabariigi nimel Thar cheann Na hÃ ireann For Ireland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Per la Repubblica italiana Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Latvijas Republikas vÃ rdÃ  Lietuvos Respublikos vardu Pour le Grand-DuchÃ © de Luxembourg A Magyar KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ al Malta Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich W imieniu Rzeczypospolitej Polskiej Pela RepÃ ºblica Portuguesa Pentru RomÃ ¢nia Za Republiko Slovenijo Za SlovenskÃ º republiku Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunitatea Europeias Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropske skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ europeiska gemenskapernas vÃ ¤gnar Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ  Ã ¡ÃÃ ±Ã ¸jÃ  JOINT DECLARATIONS Joint Declaration on Article 3 The Parties to this Stabilisation and Association Agreement, the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, consider that the proliferation of weapons of mass destruction (hereinafter referred to as WMD) and their means of delivery, both at state and non-state actors level, represents one of the most serious threats to international peace, stability and security as confirmed by United Nations Security Council adopted Resolution 1540(2004). Non-proliferation of WMD is therefore a joint concern for the European Communities and their Member States and Serbia. The fight against the proliferation of WMD and their means of delivery also constitutes a fundamental element for the European Union when it considers the decision of entering into an agreement with a third country. This is why the Council decided on 17 November 2003 that a non-proliferation clause should be inserted in the new Agreements with third countries and agreed on a text of standard clause (see Council document 14997/03). Such a clause has since been inserted in the European Unions agreements with nearly one hundred countries. The European Union and the Republic of Serbia, as responsible members of the international community, reaffirm their full commitment to the principle of non-proliferation of the WMD and their means of delivery and to the full implementation of their international obligations arising out of international instruments to which they adhere. It is in this spirit and in line with the above stated general EU policy and Serbian commitment to the principle of non-proliferation of the weapons of mass destruction and their means of delivery, both Parties agreed to include, in Article 3 of this Agreement, the standard clause on WMD as set out by the Council of the European Union. Joint declaration on Article 32 The purpose of measures defined in Article 32 is to monitor the trade of products with high content of sugar that could be used for further processing and to prevent the possible distortion in patterns of trade of sugar and products not having characteristics essentially different to the characteristics of sugar. That Article should be interpreted in such a manner that does not disturb or disturbs to the least possible scale the trade in products intended for final consumption. Joint Declaration on Article 75 The Parties agree that for the purpose of this Agreement, intellectual and industrial property includes in particular copyright, including the copyright in computer programmes, and neighbouring rights, the rights relating to databases, patents including supplementary protection certificates, industrial designs, trademarks and service marks, topographies of integrated circuits, geographical indications, including appellation of origins, and plant variety rights. The protection of commercial property rights includes in particular the protection against unfair competition as referred to in Article 10bis of the Paris Convention for the Protection of Industrial Property and the protection of undisclosed information as referred to in Article 39 of the Agreement on Trade Related Aspects of Intellectual Property Rights (TRIPS Agreement). The Parties further agree that the level of protection referred to in Article 75, paragraph 3, shall include the availability of the measures, procedures and remedies provided for in Directive 2004/48/EC of the European Parliament and of the Council of 29 April 2004 on the enforcement of intellectual property rights (1). Declaration by the Community and its Member States Considering that exceptional trade measures are granted by the Community to countries participating or linked to the EU Stabilisation and Association process including Serbia on the basis of Regulation (EC) No 2007/2000, the Community and its Member States declare:  that, in application of Article 35 of this Agreement, those of the unilateral autonomous trade measures which are more favourable shall apply in addition to the contractual trade concessions offered by the Community in this Agreement as long as Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (2), applies,  that, in particular, for the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the reduction shall apply also to the specific customs duty in derogation from the relevant provision of Article 26 paragraph 2. (1) OJ L 157, 30.4.2004, p. 45. Corrected version in OJ L 195, 2.6.2004, p. 16. (2) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Council Regulation (EC) No 530/2007 (OJ L 125, 15.5.2007, p. 1).